     Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 1 of 290. PageID #: 1026




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )       EXHIBIT – Attachment A:
                                                            Discussion of COVID-19
                                                               Deaths and Disease
                                                                  Comparison
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 2 of 290. PageID #: 1027




Table of Contents
Attachments A
      Attachment A.1: Discussion of COVID-19 Deaths in the United States        1

      Attachment A.2: Disease Comparison Chart                                 18

      Attachment A.3: NVSS Guidance for Certifying COVID-19 Deaths             23

      Attachment A.4: Medical Examiners’ and Coroners Handbook on Death        32
      Registration and Fetal Death Reporting, 2003 Revisions

      Attachment A.5: Senator Scott Jensen, M.D. Documents and Attachments    170

      Attachment A.6: The Infection fatality rate of COVID-19 inferred from   237
      Seroprevalence data
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 3 of 290. PageID #: 1028

                                       Attachment A

                     Discussion of COVID-19 Deaths in the United States

From February 1, 2020 through March 21, 2020 the CDC reported a total of 665 COVID-19
deaths (CDC Daily Updates of Totals by Week and State, 2020). The following week ending
March 28 there were a staggering 3,146 COVID-19 deaths reported. It begs the question; how
does the death count increase by nearly five times in one week, which is more than that of the
previous seven weeks combined? Concerns over inflated COVID-19 fatality numbers have been
prominent for months. Businesses are being shuttered because of these numbers. Paychecks are
being furloughed because of these numbers. Children are being denied the opportunity to go to
school because of these numbers. Masks are being mandated because of these numbers. So, are
they right?

INFECTIOUS DISEASE REPORTING AND CAUSES OF DEATH

Before COVID-19
For the past 17 years, all infectious diseases and causes of death are categorized based on the
guidance of the 2003 CDC’s Medical Examiners’ & Coroners’ Handbook on Death Registration
and Fetal Death Reporting and the CDC’s Physicians’ Handbook on Medical Certification of
Death. “The cause-of-death section consists of two parts. Part I is for reporting a chain of events
leading directly to death, with the immediate cause of death (the final disease, injury, or
complication directly causing death) online (a) and the underlying cause of death (the disease or
injury that initiated the chain of events that led directly and inevitably to death) on the lowest
used line. Part II is for reporting all other significant diseases, conditions, or injuries that
contributed to death but which did not result in the underlying cause of death given in Part I.”
(Centers for Disease Control and Prevention, 2003).

Unique COVID-19 Reporting and the Impact of Comorbidites on Fatality Data
On March 24, 2020 the National Vital Statistics System (NVSS) released the formal guidance
regarding a “newly-introduced ICD code” (U07.1) to “accurately capture mortality data for
Coronavirus Disease 2019 (COVID-19) on death certificates” (CDC, 2020e). These guidelines
usurped the 2003 data collection guidance that is used for all other infectious diseases and causes
of death data and are unique to COVID-19.

Also guiding COVID-19 data collection and reporting is the April 14th CDC adoption of a
position paper authored by the Council of State and Territorial Epidemiologist (CSTE position
paper). The NVSS guidelines and the CSTE position paper provide that COVID-19 would:
   • be recorded as the underlying cause of death “more often than not;’
   • be recorded as the cause of death listed in Part 1 of the death certification even in
        assumed cases;
   • be recorded as the primary cause of death even if the decedent had other chronic
        comorbidities. All comorbidities for COVID-19 would be listed now in Part II, rather
        than in Part I as they have been since 2003 for all other causes of death.

It is the Part I causes of death that are recorded for public health reporting. Also within these
guidelines the instructions were clear to report the cause of death as COVID-19 even without a



                                                                                                    1
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 4 of 290. PageID #: 1029




confirmed test.“COVID-19 should be reported on the death certificate for all descendants where
the disease caused or is assumed to have caused or contributed to death. Certifiers should
include as much detail as possible based on their knowledge of the case, medical records,
laboratory testing, etc.” The guidelines also state, “If the death certification reports terms such as
“probable COVID-19” or “likely COVID-19,” these terms would be assigned the new ICD code.
It is not likely that the NCHS will follow up on these cases.” (National Vital Statistics System,
2020).

The CSTE position paper assists individuals in determining whether a person has possible or
probable COVID-19. The criteria for a diagnosis are quoted below:

COVID-19 Death Certificate Guidelines

       Clinical Criteria
       At least two of the following symptoms: fever (measured or subjective), chills, rigors,
       myalgia, headache, sore throat, new olfactory and taste disorder(s)

       OR

       At least one of the following symptoms: cough, shortness of breath, or difficulty
       breathing

       OR

       Severe respiratory illness with at least one of the following:
         • Clinical or radiographic evidence of pneumonia, OR
         • Acute respiratory distress syndrome (ARDS).

       AND

       No alternative more likely diagnosis.

       Laboratory Criteria
       Laboratory evidence using a method approved or authorized by the U.S. Food and Drug
       Administration (FDA) or designated authority:

           Confirmatory laboratory evidence:
           • Detection of severe acute respiratory syndrome coronavirus 2 ribonucleic acid
             (SARS-CoV-2 RNA) in a clinical specimen using a molecular amplification
             detection test

           Presumptive laboratory evidence:
           • Detection of specific antigen in a clinical specimen
           • Detection of specific antibody in serum, plasma, or whole blood indicative of a new
             or recent infection*
           *Serologic methods for diagnosis are currently being defined.



                                                                                                     2
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 5 of 290. PageID #: 1030




       Epidemiologic Linkage
       One or more of the following exposures in the 14 days before onset of symptoms:
          • Close contact** with a confirmed or probable case of COVID-19 disease; OR
          • Close contact** with a person with:
             o clinically compatible illness AND
             o linkage to a confirmed case of COVID-19 disease.
          • Travel to or residence in an area with sustained, ongoing community transmission
             of SARS-CoV-2.
          • Member of a risk cohort as defined by public health authorities during an outbreak.
       **Close contact is defined as being within 6 feet for at least a period of 10 minutes to 30
       minutes or more depending upon the exposure. In healthcare settings, this may be defined
       as exposures of greater than a few minutes or more. Data are insufficient to precisely
       define the duration of exposure that constitutes prolonged exposure and thus a close
       contact.

       Case Classification
       Probable
          • Meets clinical criteria AND epidemiologic evidence with no confirmatory
            laboratory testing performed for COVID-19.
          • Meets presumptive laboratory evidence AND either clinical
            criteria OR epidemiologic evidence.
          • Meets vital records criteria with no confirmatory laboratory testing performed for
            COVID-19.

       Confirmed
         • Meets confirmatory laboratory evidence.

       Other Criteria
       Vital Records Criteria
          • A death certificate that lists COVID-19 disease or SARS-CoV-2 as a cause of death
             or a significant condition contributing to death.

Within the 2003 CDC Handbook guidelines COVID-19—in the presence of an established
comorbidity—could be no higher than Part I, line item (d) or lower, or in Part II. To simplify,
under the 2003 CDC handbook, COVID-19 fatalities would be listed as a cause of death in Part I
only if there were no comorbidities. Furthermore, COVID-19 would have only been permitted to
be listed on a death certificate if there had been a positive lab test or confirmation through
pathologic autopsy findings.

“If each state were publishing comorbidity data, and if each state used the CDC’s 2003 Revision
Handbook as they do for all other death certificates, the actual COVID-19 fatality totals would
be approximately 90.2% LOWER than they currently are based upon an extrapolation of
the data that is available.” (Children’s Health Defense, 2020).




                                                                                                 3
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 6 of 290. PageID #: 1031




The same article discussed the compiled data from the only seven states that publish analyzable
comorbidity data. The researchers found “… that 90.2% of the state fatalities had at least one
comorbidity and therefore these fatalities would not be counted as COVID-19 fatalities under the
2003 CDC Handbook, but instead are counted based on upon the NVSS guidelines and CSTE
position paper adopted by the CDC on March 24th and April 14th respectively.” Below is
comorbidity graph presented by Children’s Health Defense researchers.




Source: Children’s Health Defense, 2020

In April 2020, the Journal of the American Medical Association published a study and reported
that 94% of COVID-19 patients in the New York City area suffered from at least one
comorbidity (Richardson et al., 2020). The researchers found that 53% of all COVID-19 patients
also had hypertension, 42% were categorized as obese, and 32% had diabetes. Karina Davidson,
one of the study’s authors, stated, “Having serious comorbidities increases your risk. This is a
very serious disease with a very poor outcome for those who have severe infections from it.”

Comorbidities Kill Millions Each Year
Below is a chart of the top causes of death for the 2018 year, the most recent data available
(CDC, 2020a).




                                                                                                4
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 7 of 290. PageID #: 1032




Source: https://wonder.cdc.gov/controller/datarequest/D76;jsessionid=77882FF4BD5D3BE7ADC461287433BE6F

At the top of the list is diseases of the heart: 655,381 individuals died of heart conditions in 2018.
Certainly, heart conditions would be a pre-existing condition. What if an individual has COVID-
19 and a heart disease and they die, are they going to list it as a COVID-19 death?

Four rows down we see an extremely significant number:159,000 individuals died from chronic
lower respiratory disease in 2018. Diabetes killed nearly 85,000 individuals and 59,120 deaths
were caused by influenza and pneumonia. These numbers illustrate the people who have
comorbidities with COVID-19.

If we extrapolate those numbers to 2020, that’s nearly one million people with comorbities.
According to Statistician Professor Sir David Spiegelhalter, there will be “a substantial overlap”
with COVID-19 and “Many people who die of [COVID-19] would have died anyway within a
short period.” (Triggle, N., 2020).

The CDC Morbidity and Mortality Weekly Report for February 12–March 28, 2020 also
reported that 94% of COVID-19 patients had at least one underlying condition (comorbidity)
(CDC, 2020f). Given these massive cause of death numbers, the guidelines for listing cause of
death is critical in separating out the comorbid vs. the COVID-19 deaths. Unfortunately, given
the guidelines discussed, it can be anticipated that a majority of these deaths will be/have been
attributed to COVID-19, thus leading to inflated numbers and inaccurate data on which
important decisions are being made—even Supreme Court decisions.

In May, in an opinion discussing large gatherings, Chief Justice Roberts mentions that COVID-
19 “has killed thousands of people in California and more than 100,000 nationwide.” (S. Bay
United Pentecostal Church v. Newsom, 2020). What if, just like in New York, 94% of those
100,000 had co-morbidities that were the actual cause of death. What if 94,000 of those deaths
were individuals who died with COVID-19, not from COVID-19? Even if that is the case for
half of them, ignoring the way these statistics have been recorded for the past 17 years and
changing it has disastrous implications.



                                                                                                        5
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 8 of 290. PageID #: 1033




In actuality the COVID-19 death rate could be more like to the severe seasonal flu which are
between 12,000 – 61,000 deaths annually, per CDC estimates. (CDC, 2020c). Not the hundreds
of thousands which Chief Justice Roberts was lead to believe.

In an editorial in New England Journal of Medicine, Fauci et al. (2020) stated that “If one
assumes that the number of asymptomatic or minimally symptomatic cases is several times as
high as the number of reported cases, the case fatality rate may be considerably less than 1%.
This suggests that the overall clinical consequences of Covid-19 may ultimately be more akin to
those of a severe seasonal influenza (which has a case fatality rate of approximately 0.1%) or a
pandemic influenza (similar to those in 1957 and 1968) rather than a disease similar to SARS or
MERS, which have had case fatality rates of 9 to 10% and 36%, respectively.”

FINANCIAL INCENTIVE FOR FALSE REPORTING

Section 3710 of the CARES (Coronavirus Aid, Relief, and Economic Security) Act increased the
amount of payment to hospitals from Medicare by 20% for patients being treated with COVID-
19. While there is much discussion on what is actually covered in the treatment of COVID-19 by
this Act, the simple fact is that hospitals make 20% more from a COVID-19 patient suffering
from acute respiratory distress syndrome or pneumonia than an influenza patient with the same
issues. Given the criteria that no testing is required to list COVID-19 as a cause of death there
would appear to be a substantial incentive to use a COVID-19 diagnosis whenever possible to
obtain the higher reimbursement rate.

MORE EXPERTS EXPRESS CONCERN THAT NUMBERS ARE OVER-INFLATED

Recently, some of the prominent U.S. public health leadership have also speculated on the
financial incentive for hospitals classifying deaths as COVID-19. The CDC’s director, Robert
Redfield, stated that financial incentives could inflate COVID-19 fatality totals (Satney, 2020).

       “I think you’re correct in that we’ve seen this in other disease processes too, really in the
       HIV epidemic, somebody may have a heart attack, but also have HIV — the hospital
       would prefer the [classification] for HIV because there’s greater reimbursement.

       So I do think there’s some reality to that. When it comes to death reporting, though,
       ultimately, it’s how the physician defines it in the death certificate and … we review all of
       those death certificates.

       So I think, probably it is less operable in the cause of death, although I won’t say there
       are not some cases. I do think though [that] when it comes to hospital reimbursement
       issues or individuals that get discharged, there could be some play in that for sure.”

This sentiment is also shared by the U.S. Health and Human Services Admiral Giroir who stated
that he “acknowledged that the statistics he is getting from the states are over-inflated.” (Satney,
2020).




                                                                                                       6
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 9 of 290. PageID #: 1034




Additionally, in early May Dr. Deborah Birx, coronavirus task force member, expressed
concerns with the possible inflation of COVID-19 fatalities and case counts, stating, “There is
nothing from the CDC that I can trust.” According to four people present for a discussion
between Dr. Birx and Robert Redfield, Dr. Birx expressed her belief that the death toll may be
inflated by up to 25% (Dawsey et al., 2020).

Many states including Colorado, Pennsylvania, and New Jersey face questions concerning
COVID-19 patients dying from causes other than the virus. In late April, Pennsylvania removed
more than 200 deaths from their COVID-19 reporting. The president of the Pennsylvania
Coroners Association and practicing coroner commented that “There’s a discrepancy in the
numbers. I’m not saying there’s something going on… I’m not a conspiracy theory guy. But
accuracy is important.” (Simon, 2020).

In early May, it was reported that nearly 24% of individuals counted as a COVID-19 fatality in
the state of Colorado do not have COVID-19 listed on their death certificate (Ingold and Paul,
2020). And again in May, the San Diego County California supervisor argued that there were
only six COVID-19 deaths within the county’s 194 count, that were “pure, solely coronavirus
deaths.” (Miller, 2020).

Another example, the Washington State health statistics manager, Dr. Katie Hutchison,
confirmed that non-COVID-19 deaths were being recorded at COVID-19 deaths, “We currently
do have some deaths that are being reported that are clearly from other causes... We have about
five deaths – less than five deaths – that we know of that are related to obvious other cases. In
this case, they are from gunshot wounds.” (Duduit, 2020).

EXCESS DEATHS AND THE IMPACT OF COVID-19 MITIGATION/RESPONSE

The COVID-19 mitigation efforts were not aimed a lowering overall suffering and death but
instead were blindly focused on “stopping the virus”. There was no clear cost-benefit analysis
conducted or presented which would have considered two critical positions: whether the
mitigation would work and whether the cost of it working would create more harm, at which
point other options should have been considered. As Kristina Kristen (2020), guest editor for the
Children’s Health Defense, stated, “If a so-called solution “works” but in doing so creates
massive, disproportionate collateral damage and increases overall harm, then clearly it cannot be
called a solution, and certainly should never be mandated onto a population.”

One example of a COVID-19 response that had catastrophic impact was that of the
mismanagement of nursing homes. In mid-March, several governors issued orders to require
COVID-19 patient placement in nursing homes thus exposing the most vulnerable population.
On March 25, 2020 New York Governor Andrew Cuomo prohibited nursing homes from
requiring incoming patients to be tested for COVID-19 or to inquire as to their COVID-19 status
(New York Department of Health, 2020). Five governors (MI, NY, PA, NJ, and CA) ignored
protocols and forced COVID-19 patients into nursing homes (Scalise Congress of the United
States letter, 2020). Republican Whip Steve Scalise, the Ranking Member of the Select
Subcommittee on the Coronavirus Crisis, wrote, “While nursing home residents make up 0.5%
of the U.S. population, they account for 42% of nationwide COVID-19 deaths.” These nursing



                                                                                                    7
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 10 of 290. PageID #: 1035




home deaths were predictable and preventable and come at the hands of governors making poor
COVID-19 mitigation policy decisions.

Excess deaths are calculated based on an estimate of how many people are expected to die during
any given time period (CDC, 2020d). It goes without saying that no one can predict how many
people will die at any given time and that many things impact this number. According to the
CDC (2020d), as of August 21, 2020 the total number of deaths involving COVID-19 (which
includes all deaths where COVID-19 was present even when it was not the cause of death) was
159,865. The total number of deaths from all causes was 1,737,141 and the percent of expected
deaths was 111%. Basic math tells us the following:

    •   If 1,737,141 is 111% of expected deaths, then the total expected deaths would be
        1,564,991.891891
    •   Given this it can be concluded that there are approximately 172,150 excess deaths as of
        August 21, 2020
    •   The difference between the expected deaths and deaths attributed to COVID-19 are the
        basis for the argument that there is undercounting.

As clearly demonstrated in the sections above, the number of deaths from COVID-19 is nowhere
near the number presented by the CDC, so how can we be experiencing so many excess deaths if
they are not coming from COVID-19?

When discussing excess deaths, the damage being done by the COVID-19 mitigation efforts
must be taken into consideration. The reality is that the true danger to Ohioans and the U.S.
public stems not from COVID-19, but from the so-called solution to COVID-19 which has
created “…massive, disproportionate collateral damage…” and has increased “overall harm.”
(Kristen, 2020). An overview of some of the mitigation impacts are presented below.

Nursing Home Catastrophe:
• On March 25, 2020, Governor Andrew Cuomo issued an order prohibiting nursing homes
   from requiring incoming patients to be tested for COVID-19 or to inquire as to their COVID-
   19 status.

    No resident shall be denied re-admission or admission to the NH solely based on a confirmed
    or suspected diagnosis of COVID-19. NHs are prohibited from requiring a hospitalized
    resident who is determined medically stable to be tested for COVID-19 prior to admission or
    readmission.
    https://web.archive.org/web/20200407103413/https://coronavirus.health.ny.gov/system/files/
    documents/2020/03/doh_covid19-_nhadmissionsreadmissions_-032520.pdf

•   In a May 1, 2020 opinion article, Blame governors for the coronavirus deaths in nursing
    homes, Michael Goodwin wrote,

    “If they are honest, historians judging the American experience during the coronavirus
    pandemic will excoriate our barbaric failure to protect the elderly. We think ourselves as
    civilized, but mindless policies and bureaucratic indifference turned many nursing homes and



                                                                                                  8
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 11 of 290. PageID #: 1036




    rehabilitation centers into killing fields.” https://nypost.com/2020/05/16/blame-governors-
    for-coronavirus-deaths-in-nursing-homes-goodwin/

•   A June 2020 Special Report, Infection Control Surveys at Nursing Facilities: CMS Data are
    Not Plausible, from the Center for Medicare Advocacy and an article, Nursing homes go
    unchecked as fatalities mount, discussed how nearly half of the U.S. nursing homes failed to
    follow standard oversight during COVID-19 which would undoubtably impact the number of
    unnecessary and preventable deaths of the most at risk population.

    Thousands of nursing homes across the country have not been checked to see if staff are
    following proper procedures to prevent coronavirus transmission…

    Only a little more than half of the nation’s nursing homes had received inspections according
    to data released earlier this month… https://www.politico.com/news/2020/06/15/nursing-
    homes-coronavirus-321220 and Center for Medicare Advocacy report
    https://medicareadvocacy.org/wp-content/uploads/2020/06/Infection-Control-Surveys-
    Report.pdf

•   In an article published on August 13, 2020, More than 40% of U.S. Coronavirus deaths are
    linked to Nursing Homes, there were 68,000 residents and workers in long-term care facilities
    that had died from COVID-19 and of the seven states with the top COVID-19 mortality, five
    of them are the states that mismanaged nursing homes.

    While 8 percent of the country’s cases have occurred in long-term care facilities, deaths
    related to Covid-19 in these facilities account for more than 41 percent of the country’s
    pandemic fatalities.
    https://www.nytimes.com/interactive/2020/us/coronavirus-nursing-homes.html

Deaths of Despair, Suicide, Overdose, Violence, and Health Impacts:
• An April 15, 2020, article, Officials worry of potential spike in overdose deaths amid
   COVID-19 pandemic, discussed the expected spike in drug overdose deaths amid the
   COVID-19 mitigation efforts.

    With millions of Americans forced into weeks of extended isolation, several communities
    have reported a spike in drug overdose deaths, prompting health officials to raise concerns
    about the safety of those suffering from substance use disorders amid the COVID-19
    pandemic. https://abcnews.go.com/US/officials-worry-potential-spike-overdose-deaths-amid-
    covid/story?id=70149746

•   The article, Projected Deaths of Despair from COVID-19, published on May 8, 2020 by the
    Wellbeing Trust, discusses the estimated 75,000 “deaths of despair.” CBS news also
    published an article discussing the Wellbeing Trust report and “deaths of despair.”

    More Americans could lose their lives to deaths of despair, deaths due to drug, alcohol, and
    suicide, if we do not do something immediately. Deaths of despair have been on the rise for




                                                                                                   9
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 12 of 290. PageID #: 1037




    the last decade, and in the context of COVID-19, deaths of despair should be seen as the
    epidemic within the pandemic.

    … conditions stemming from the novel coronavirus — rampant unemployment, isolation and
    an uncertain future — could lead to 75,000 deaths from drug or alcohol abuse and suicide,
    new research suggests.

    Deaths from these causes are known as "deaths of despair." And the COVID-19 pandemic
    may be accelerating conditions that lead to such deaths. https://wellbeingtrust.org/wp-
    content/uploads/2020/05/WBT_Deaths-of-Despair_COVID-19-FINAL-FINAL.pdf and
    https://www.cbsnews.com/news/coronavirus-deaths-suicides-drugs-alcohol-pandemic-75000

•   On May 12, 2020, the Lancet published an article, A wake-up call: COVID-19 and its impact
    on children’s health and wellbeing, discussing the expected 1-2 million child deaths and
    56,700 maternal deaths in 188 countries as a result of the mitigation efforts if efforts are not
    taken.

    Building on lessons learned from previous outbreaks of Ebola virus disease and severe acute
    respiratory syndrome (SARS), the authors estimate a devastating increase in the numbers of
    maternal and child deaths resulting from reductions in routine health service coverage.

    Left unchecked, these reductions (due to, for example, disruptions in medical supply chains
    or the availability of human and financial resources) along with declines in the uptake of
    health services by communities fearful of infection will be more catastrophic for mothers and
    children than COVID-19 itself. The projection of an additional 1·2 million child deaths and
    56700 maternal deaths in 118 countries if coverage of essential services drops by around
    45% for 6 months is alarming. It is also avoidable if we act now.
    https://www.thelancet.com/pdfs/journals/langlo/PIIS2214-109X(20)30238-2.pdf

•   Another article, California doctors say they've seen more deaths from suicide than
    coronavirus since lockdowns, published on May 21, 2020 explores the impacts the COVID-
    19 mitigation has had on suicide.

    Doctors in Northern California say they have seen more deaths from suicide than they’ve
    seen from the coronavirus during the pandemic.

    “The numbers are unprecedented,” Dr. Michael deBoisblanc of John Muir Medical Center in
    Walnut Creek, California, told ABC 7 News about the increase of deaths by suicide, adding
    that he’s seen a “years’ worth of suicides” in the last four weeks alone.

    DeBoisblanc said he believes it’s time for California officials to end the stay-at-home order
    and let people back out into their communities.

    "Personally, I think it's time," he said. "I think, originally, this was put in place to flatten the
    curve and to make sure hospitals have the resources to take care of COVID patients. We have
    the current resources to do that, and our other community health is suffering."



                                                                                                      10
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 13 of 290. PageID #: 1038




    https://www.washingtonexaminer.com/news/california-doctors-say-theyve-seen-more-
    deaths-from-suicide-than-coronavirus-since-lockdowns

•   A letter sent from 600 physicians on May 22, 2020 to President Trump stated that the
    lockdowns are a ‘Mass Casualty Incident’ and discussed the estimated this mitigation
    impacts on suicide, cancer, heart attacks, etc.

    “The downstream health effects...are being massively under-estimated and under-reported.
    This is an order of magnitude error," according to the letter initiated by Simone Gold, M.D.,
    an emergency medicine specialist in Los Angeles.

    “Suicide hotline phone calls have increased 600%,” the letter said. Other silent casualties:
    “150,000 Americans per month who would have had new cancer detected through routine
    screening.”

    From missed cancer diagnoses to untreated heart attacks and strokes to increased risks of
    suicides, “We are alarmed at what appears to be a lack of consideration for the future health
    of our patients.” https://www.forbes.com/sites/gracemarieturner/2020/05/22/600-physicians-
    say-lockdowns-are-a-mass-casualty-incident/#33715bc350fa; letter
    https://www.scribd.com/document/462319362/A-Doctor-a-Day-Letter-Signed

•   On June 17, 2020, Everytown Research and Policy published an article, Gun Violence and
    COVID-19: Colliding Public Health Crises, the relationship between increased firearm
    purchasing, during COVID-19 mitigation, and the higher risks of suicide, homicide,
    unintentional shoots, and intimate partner violence.

    The US has seen the collision of two major public health crises: COVID-19 and gun
    violence. A comprehensive understanding of how this collision will affect Americans and the
    factors driving the increase in gun violence during the pandemic is still developing, but there
    are a few takeaways: While millions of Americans rushed out to purchase new firearms in
    the middle of a global pandemic, thinking they were buying safety, research shows that they
    are in fact exposing themselves and their families to higher risks of suicide, homicide,
    unintentional shootings, and intimate partner violence.
    https://everytownresearch.org/reports/covid-gun-violence/

•   On July 15 and 16, 2020, two articles were published, In Shadow of Pandemic, U.S. Drug
    Overdose Deaths Resurge to Record and Why are overdose deaths surging amid COVID-
    19?, discussing the increased drug deaths linked to the COVID-19 mitigation.

    Drug deaths in America, which fell for the first time in 25 years in 2018, rose to record
    numbers in 2019 and are continuing to climb, a resurgence that is being complicated and
    perhaps worsened by the coronavirus pandemic.
    https://www.nytimes.com/interactive/2020/07/15/upshot/drug-overdose-
    deaths.html?referringSource=articleShare&fbclid=IwAR10SY-
    qZCiwKY3W1b0K8SM8nG1fHNRAl9cYCeXB94hdTalLglclFMCjHsc




                                                                                                   11
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 14 of 290. PageID #: 1039




    As the global COVID-19 pandemic continues, opioid overdose deaths are surging
    nationwide.

    This increase in opioid overdose deaths is likely linked to COVID-19 restrictions and
    closures that have hindered access to treatment and recovery services for those suffering
    from substance use disorder.

    The American Medical Association issued a report stating that it’s “greatly concerned by an
    increasing number of reports from national, state and local media suggesting increases in
    opioid-related mortality—particularly from illicitly manufactured fentanyl and fentanyl
    analogs.” , https://wexnermedical.osu.edu/blog/why-are-overdose-deaths-surging-amid-
    covid-19

•   An article published on July 22, 2020, Highway deaths spike for third-straight month as
    drivers take advantage of empty roads, discusses the surge in motor-vehicle crashes and how
    the COVID-19 mitigation efforts has supported the “surge” of fatalities.

    Motor vehicle fatalities surged by 23.5 percent in May, as drivers took advantage of open
    roads to push to autobahn speeds, a situation made easier by the fact that authorities in many
    communities were pulling back on enforcement, in part, to avoid risking the possibility of
    their officers becoming exposed to the coronavirus.


    According to the National Safety Council report, the May numbers mark the third-straight
    month that U.S. motorists were at a higher risk of dying from a crash — and it comes as a
    setback to safety advocates who had been hoping that the drop in traffic during the
    coronavirus-induced lockdown would see a decline in highway fatalities.

    “At a moment when the country should be reaping a safety benefit from less traffic, the roads
    are riskier, threatening to reverse traffic safety gains made over the last few years,” the NSC
    said in a statement. https://www.nbcnews.com/business/autos/highway-deaths-spike-third-
    straight-month-drivers-take-advantage-empty-n1234651

•   Robert Redfield, CDC director, also acknowledges the COVID-19 impacts. In an article
    published on July 28, 2020, CDC Director Compares Rate of Suicide to COVID-19 Deaths,
    Director Redfield is quoted discussing the impacts on high school suicide.

    Robert Redfield, Centers for Disease Control and Prevention director, stated, “But there has
    been another cost that we’ve seen, particularly in high schools…We’re seeing, sadly, far
    greater suicides now than we are deaths from COVID. We’re seeing far greater deaths from
    drug overdose that are above excess that we had as background than we are seeing the deaths
    from COVID.” https://townhall.com/tipsheet/micaelaburrow/2020/07/28/redfield-says-more-
    abovebase-suicides-than-covid-deaths-n2573278




                                                                                                 12
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 15 of 290. PageID #: 1040




Children and Adolescents
• The April 15, 2020 Policy Brief: The Impact of COVID-19 on children, discussing the
   “hundreds of thousands of additional child deaths” that could occur in 2020 as a result of the
   COVID-19 mitigation’s impacts on the economy.

   Economic hardship experienced by families as a result of the global economic downturn
   could result in hundreds of thousands of additional child deaths in 2020, reversing the last 2
   to 3 years of progress in reducing infant mortality within a single year. And this alarming
   figure does not even take into account services disrupted due to the crisis – it only reflects the
   current relationship between economies and mortality, so is likely an under-estimate of the
   impact. Rising Executive Summary 2 POLICY BRIEF: THE IMPACT OF COVID-19 ON
   CHILDREN POLICY BRIEF: THE IMPACT OF COVID-19 ON CHILDREN 3
   malnutrition is expected as 368.5 million children across 143 countries who normally rely on
   school meals for a reliable source of daily nutrition must now look to other sources. The risks
   to child mental health and well being are also considerable. Refugee and internally displaced
   children as well as those living in detention and situations of active conflict are especially
   vulnerable.
   https://www.un.org/sites/un2.un.org/files/policy_brief_on_covid_impact_on_children_16_ap
   ril_2020.pdf

Also, worth mentioning, while not causally related to the COVID-19 mitigation, is that during all
of this, on May 25, 2020, George Floyd was arrested and died because of the excessive police
force used during the arrest. Following the death and subsequent release of the arrest video, the
Nation experienced an increase in rioting, movements to defund the police, protesting, and
violence. Additionally, there has also been an increase in homicide deaths (Pries, 2020)

Lastly, according to the CDC (2020d) excess deaths data by date, the increase in excess deaths
began immediately following the COVID-19 mitigation/response efforts.

CONCLUSION

Had the 2003 CDC Handbook guidelines been used for recording COVID-19 fatalities, as it has
for ALL other causes of death in 2020, the COVID-19 fatality count would be significantly
lower. Based on the comorbidity data published by New York, Massachusetts, Georgia,
Oklahoma, Utah, Pennsylvania, and Iowa the COVID-19 fatality rate could drop by
approximately 90.2%. Additionally, because of the inaccuracies with the available information it
is not clear exactly how many people have died as a direct cause of COVID-19. It is clear that
large number of the reported COVID-19 deaths may not have correlated to COVID-19 at all.
Instead, it appears that most of these individuals only died with COVID-19 but not from
COVID-19. Lastly, the COVID-19 mitigation such as isolation, social distancing, and masks, etc.
are proving to be far deadlier and damaging than the virus. The long-term effects of the
mitigation have yet to be fully revealed but as we continue to see suicides, “deaths of despair”,
overdose, etc. increase it can be assumed that the effects will be devastating and last longer than
the virus itself.




                                                                                                   13
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 16 of 290. PageID #: 1041




REFERENCES

Bendavid et al. (2020) “COVID-19 Antibody Seroprevalence in Santa Clara County, California”,
medRxiv 2020.04.14.20062463; doi: https://doi.org/10.1101/2020.04.14.20062463
https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2

Burrow, M. (2020, July 28). CDC Director Compares Rate of Suicides to COVID-19 Deaths.
Townhall. https://townhall.com/tipsheet/micaelaburrow/2020/07/28/redfield-says-more-
abovebase-suicides-than-covid-deaths-n2573278

Centers for Disease Control and Prevention. (2003). CDC: Medical Examiners’ and Coroners’
Handbook on Death Registration and Fetal Death Reporting, 2003 Revision. Retrieved from
https://www.cdc.gov/nchs/data/misc/hb_cod.pdf

Centers for Disease Control and Prevention. (2020a). CDC Wonder: Underlying Cause of Death.
Retrieved from
https://wonder.cdc.gov/controller/datarequest/D76;jsessionid=77882FF4BD5D3BE7ADC46128
7433BE6F

Centers for Disease Control and Prevention. (2020b). Daily Updates of Totals by Week and
State. Retrieved from https://www.cdc.gov/nchs/nvss/vsrr/covid19/index.htm

Centers for Disease Control and Prevention. (2020c). Disease Burden of Influenza. Retrieved
from https://www.cdc.gov/flu/about/burden/index.html

Centers for Disease Control and Prevention. (2020d). Excess Deaths Associated with COVID-
19. Retrieved from https://www.cdc.gov/nchs/nvss/vsrr/covid19/excess_deaths.htm

Centers for Disease Control and Prevention. (2020e). NVSS: National Vital Statistics System
COVID-19 Alert No. 2. https://www.cdc.gov/nchs/data/nvss/coronavirus/Alert-2-New-ICD-code-
introduced-for-COVID-19-deaths.pdf

Centers for Disease Control and Prevention. (2020f). Preliminary Estimates of the Prevalence of
Selected Underlying Health Conditions Among Patients with Coronavirus Disease 2019—United
States, February 12-March 28, 2020.
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm

Center for Medicare Advocacy. (2020). Special Report. Infection Control Surveys at Nursing
Facilities: CMS Data are Not Plausible. https://medicareadvocacy.org/wp-
content/uploads/2020/06/Infection-Control-Surveys-Report.pdf

CSTE: Council of State & Territorial Epidemiologists. (2020). Standardized surveillance case
definition and national notification for 2019 novel coronavirus disease (COVID-
19). https://cdn.ymaws.com/www.cste.org/resource/resmgr/2020ps/Interim-20-ID-01_COVID-
19.pdf




                                                                                               14
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 17 of 290. PageID #: 1042




Dawsey, J., Parker, A., Rucker, P., and Abutaleb, Y. (2020, May 9). As deaths mount, Trump
tries to convince Americans it’s safe to inch back to normal. The Washington Post.
https://www.washingtonpost.com/politics/as-deaths-mount-trump-tries-to-convince-americans-
its-safe-to-inch-back-to-normal/2020/05/09/bf024fe6-9149-11ea-a9c0-73b93422d691_story.html

Duduit, D. (2020, May 27). Washington inflates COVID-19 numbers, includes gunshot victims
among deaths. The Western Journal. https://www.westernjournal.com/washington-inflates-
covid-19-numbers-includes-gunshot-victims-among-deaths/?

Eisenstein, P.A. (2020, July 22). Highway deaths spike for third-straight month as drivers take
advantage of empty roads. NBC News. https://www.nbcnews.com/business/autos/highway-
deaths-spike-third-straight-month-drivers-take-advantage-empty-n1234651

Everytown Research & Policy. (2020). Report: Gun Violence and COVID-19. Colliding Public
Health Crises. https://everytownresearch.org/report/gun-violence-and-covid-19-colliding-public-
health-crises/

Fauci, A.S, Lane, H.C., Redfield, R.R. (2020). Covid-19 — Navigating the Uncharted. New
England Journal of Medicine, 382, 1268-1269.
https://www.nejm.org/doi/full/10.1056/NEJMe2002387

Goodwin, Michael. (2020, May 16). Blame governors for coronavirus deaths in nursing homes:
Goodwin. New York Post. https://nypost.com/2020/05/16/blame-governors-for-coronavirus-
deaths-in-nursing-homes-goodwin/

If COVID fatalities were 90.2% Lower, how would you feel about schools reopening? (2020,
July 24). Children’s Health Defense. Retrieved from https://childrenshealthdefense.org/news/if-
covid-fatalities-were-90-2-lower-how-would-you-feel-about-schools-reopening/

Ingold, J. and Paul, J. (2020, May 15). Nearly a quarter of the people Colorado said died from
coronavirus don’t have COVID-19 on their death certificate. The Colorado Sun.
https://coloradosun.com/2020/05/15/colorado-coronavirus-death-certificate/

Katz, J., Goodnough, A., and Sanger-Katz, M. (2020, July 15). In shadow of pandemic, U.S.
drug overdose deaths resurge to record. The New York Times.
https://www.nytimes.com/interactive/2020/07/15/upshot/drug-overdose-
deaths.html?referringSource=articleShare&fbclid=IwAR10SY-
qZCiwKY3W1b0K8SM8nG1fHNRAl9cYCeXB94hdTalLglclFMCjHsc

Kristen, K. (2020, August 20). COVID Response Is All Cost, No Benefit. Children’s Health
Defense. https://childrenshealthdefense.org/news/covid-response-is-all-cost-no-
benefit/?utm_source=salsa&eType=EmailBlastContent&eId=c4b8e232-2fa3-4416-a49b-
c368044c395d

Letter to President Trump. (2020). Retrieved from
https://www.scribd.com/document/462319362/A-Doctor-a-Day-Letter-Signed



                                                                                                  15
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 18 of 290. PageID #: 1043




Mallin, A. (2020, April 15). Officials worry of potential spike in overdose deaths amid COVID-
19 pandemic. ABS News. https://abcnews.go.com/US/officials-worry-potential-spike-overdose-
deaths-amid-covid/story?id=70149746

Miller, A.M. (2020, May 15). San Diego County supervisor says six of 194 confirmed deaths are
‘pure, solely coronavirus’ deaths. Washington Examiner.
https://www.washingtonexaminer.com/news/san-diego-county-supervisor-says-six-of-194-
confirmed-deaths-are-pure-solely-coronavirus-deaths

Miller, A.M. (2020, May 21). California doctors say they’ve seen more deaths from suicide than
from coronavirus since lockdowns. Washington Examiner.
https://www.washingtonexaminer.com/news/california-doctors-say-theyve-seen-more-deaths-
from-suicide-than-coronavirus-since-lockdowns

New York Department of Health. (2020). Advisory: Hospital Discharges and Admissions to
Nursing Homes,
https://web.archive.org/web/20200407103413/https://coronavirus.health.ny.gov/system/files/doc
uments/2020/03/doh_covid19-_nhadmissionsreadmissions_-032520.pdf

New York Times. (2020, August 13). More than 40% of U.S. coronavirus deaths are linked to
nursing homes. https://www.nytimes.com/interactive/2020/us/coronavirus-nursing-homes.html

Petterson, S., Westfall, J.M., and Miller, B.F. (2020). Projected Deaths of Despair During the
Coronavirus Recession. Well Being Trust. https://wellbeingtrust.org/wp-
content/uploads/2020/05/WBT_Deaths-of-Despair_COVID-19-FINAL-FINAL.pdf

Pries, A. (2020, May 30, updated 2020, June 2). These are all the cities where protests and riots
have erupted over George Floyd’s death. NJ Advance Media for NJ.com.
https://www.nj.com/news/2020/05/these-are-all-the-cities-where-protests-and-riots-have-
erupted-over-george-floyds-death.html

Richardson, S., Hirsh, J.S., Narasimhan, M., Crawford, J.M., McGinn, T., Davidson, K.W., and
the Northwell COVID-19 Research Consortium. (2020). Presenting characteristics,
comorbidities, and outcomes among 5700 patients hospitalized with COVID-19 in the New York
City area. The Journal of the American Medical Association, 323(20), 2052-2059.
https://jamanetwork.com/journals/jama/fullarticle/2765184

S. Bay United Pentecostal Church v. Newsom, U.S, 140 S.Ct. 1613, 207 L.Ed.2d 154 (2020).

Satney, J. (2020, August 2). CDC chief confirms COVID-19 deaths overinflated. PrepForThat
Survivor News. https://prepforthat.com/cdc-chief-confirms-covid-19-deaths-
overinflated/?fbclid=IwAR1PTFQZ9qYH3WQghLij-
uhhwBXgpTFhpc46gbONG0ESuh9mF_V2W7w9oaM




                                                                                                 16
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 19 of 290. PageID #: 1044




Scalise Congress of the United States letter. (2020). Retrieved from
https://twitter.com/SteveScalise/status/1272661471382700032

Simon, S. (2020, April 23). Pa. removes more than 200 deaths from official coronavirus count as
questions mount about reporting process, data accuracy. The Philadelphia Inquirer.
https://www.inquirer.com/health/coronavirus/spl/pennsylvania-death-count-changes-confusion-
coroanvirus-20200423.html

The Lancet. (2020). A wake-up call: COVID-19 and its impact on children’s health and
wellbeing. https://www.thelancet.com/pdfs/journals/langlo/PIIS2214-109X(20)30238-2.pdf

Triggle, N. (2020, April 16). Coronavirus: How to understand the death toll. BBC News.
https://www.bbc.com/news/health-51979654

United Nations. (2020). Policy Brief: The Impact of COVID-19 on Children.
https://www.un.org/sites/un2.un.org/files/policy_brief_on_covid_impact_on_children_16_april_
2020.pdf

“WHO Director-General's opening remarks at the media briefing on COVID-19 - 11 March
2020”, https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
media-briefing-on-covid-19---11-march-2020

Williams, M. (2020, July 16). Why are overdose deaths surging amid COVID-19? The Ohio
State University Wexner Medical Center. https://wexnermedical.osu.edu/blog/why-are-overdose-
deaths-surging-amid-covid-19




                                                                                               17
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 20 of 290. PageID #: 1045

                               COVID-19 Fatality and Reproduction Rate

On March 22, 2020 Amy Acton, the Ohio Department of Health issued the order that shut down
Ohio and placed all citizens into house arrest (the “shelter in place” order) without due process.

Below is a breakdown of some vital statistics related to this order:
 Disease                                 Case Fatality Rate                      Reproduction Rate
                                                                                 0.87 - 2.5 (Ohio specific)
 COVID-19 (Current)                      0.26%
                                                                                 0.7 - 1.9 (Globally)

 MERS (2012)                             34.3%                                   2-5

 SARS-CoV (2002)                         9.6%                                    2-5

 2017-2018 Seasonal Flu                  0.14%                                   1.53

 Ebola (2014)                            25%                                     1.51

 1957-1960 Flu Pandemic                  0.28%                                   1.65

 1918-1920 Flu Pandemic                  2.25%                                   1.8

 Tuberculosis                            12.3%                                   0.24 - 4.3
Case fatality rate: The case-fatality rate is the proportion of persons with a particular condition (cases) who die from
that condition. It is a measure of the severity of the condition. (CDC,
https://www.cdc.gov/csels/dsepd/ss1978/lesson3/section3.html)
Reproduction rate: The basic reproduction number (R0), also called the basic reproduction ratio or rate or the basic
reproductive rate, is an epidemiologic metric used to describe the contagiousness or transmissibility of infectious
agents. (CDC, https://wwwnc.cdc.gov/eid/article/25/1/17-1901_article)

Specifically, the number of COVID-19 deaths is divided by the number of infections to calculate
the case-fatality rate. The average CFR of the antibody studies shown on the table is 0.26%.




                                                                                                                     18
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 21 of 290. PageID #: 1046

                          COVID-19 Fatality and Reproduction Rate
Furthermore, on May 22, 2020, two months into the “shelter in place” order, PJ Media published
an article titled, The CDC Just Gave Us the Biggest Reason to End the Coronavirus Lockdowns
stating,

       But, now here’s what the CDC is saying about the fatality rate the coronavirus:
       0-49 years old: .05%
       50-64 years old: .2%
       65+ years old: 1.3%
       Overall ages: .4%

       According to the CDC’s current best estimate, the case fatality rate of the coronavirus is
       .4 percent. And that’s just amongst symptomatic cases, which, the CDC estimates, is 65
       percent of all cases. This means the CDC estimates that the fatality rate for all infections
       across all age groups, symptomatic as well as asymptomatic, is approximately .26
       percent.

Lastly, in an editorial in New England Journal of Medicine, Fauci et al. (2020) stated that “If one
assumes that the number of asymptomatic or minimally symptomatic cases is several times as
high as the number of reported cases, the case fatality rate may be considerably less than 1%.
This suggests that the overall clinical consequences of Covid-19 may ultimately be more akin to
those of a severe seasonal influenza (which has a case fatality rate of approximately 0.1%) or a
pandemic influenza (similar to those in 1957 and 1968) rather than a disease similar to SARS or
MERS, which have had case fatality rates of 9 to 10% and 36%, respectively.” (Fauci, A.S, et al.,
2020).


References:

COVID-19 Current:
• Case Fatality - https://wwwnc.cdc.gov/eid/article/26/6/20-0320_article
• Reproductions Rate -
  o Ohio - https://coronavirus.ohio.gov/wps/portal/gov/covid-19/resources/news-releases-
     news-you-can-use/basic-reproduction-number-pop-up-sites
  o Globally - https://epiforecasts.io/covid/posts/global/

MERS:
• Case Fatality - http://www.emro.who.int/health-topics/mers-cov/mers-outbreaks.html
• Reproduction Rate - https://pubmed.ncbi.nlm.nih.gov/28958834/

SARS-CoV:
• Case fatality - https://www.who.int/csr/sars/country/table2003_09_23/en/
• Reproduction Rate - https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7074654/

Ebola:
• Case Fatality - https://www.who.int/news-room/fact-sheets/detail/ebola-virus-disease
• Reproduction rate - http://currents.plos.org/outbreaks/index.html%3Fp=40381.html




                                                                                                  19
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 22 of 290. PageID #: 1047

                         COVID-19 Fatality and Reproduction Rate
Yearly Influenza:
• Case Fatality - https://physiciansforinformedconsent.org/COVID-19/
   o Centers for Disease Control and Prevention. Washington, D.C.: U.S. Department of
      Health and Human Services. Disease burden of influenza; [cited 2020 May 14].
      https://www.cdc.gov/flu/about/burden/index.html.
   o Davis LE, Caldwell GG, Lynch RE, Bailey RE, Chin TD. Hong Kong influenza: the
      epidemiologic features of a high school family study analyzed and compared with a
      similar study during the 1957 Asian influenza epidemic. Am J Epidemiol. 1970
      Oct;92(4):240-7.
   o Glezen WP. Emerging infections: pandemic influenza. Epidemiol Rev. 1996;18(1):64-76.
• Reproduction Rate -
   o https://journals.lww.com/imd/Fulltext/2019/09000/A_Severe_Seasonal_Influenza_Epide
      mic_During.4.aspx
   o https://bmcinfectdis.biomedcentral.com/articles/10.1186/1471-2334-14-480
   o https://www.cambridge.org/core/journals/epidemiology-and-infection/article/seasonal-
      influenza-in-the-united-states-france-and-australia-transmission-and-prospects-for-
      control/CE0D31575579C69D9693890FA0F7C806

TB:
• Case Fatality - https://bmcinfectdis.biomedcentral.com/articles/10.1186/1471-2334-14-5
• Reproduction Rate - https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6092233/

Table:
• Sood N, Simon P, Ebner P, Eichner D, Reynolds J, Bendavid E, Bhattacharya J.
   Seroprevalence of SARS-CoV-2–specific antibodies among adults in Los Angeles County,
   California, on April 10-11, 2020. JAMA. 2020 May 18;e208279.
• Los Angeles County Department of Public Health. Los Angeles (CA): Los Angeles County
   Department of Public Health. COVID-19 surveillance dashboard; [cited 2020 May
   24]. http://dashboard.publichealth.lacounty.gov/covid19_surveillance_dashboard/; because
   the infection percentage from Table 1 was calculated by dividing the cumulative sum of
   positive specimens by the number of total specimens collected between April 10 and April
   14, 2020, (i.e., the average infection percentage for the span), the CFR is calculated based on
   total deaths reported until April 12, the middle day of the span.
• Bendavid E, Mulaney B, Sood N, Shah S, Ling E, Bromley Dulfano R, Lai C, Weissberg Z,
   Saavedra-Walker R, Tedrow J, Tversky D, Bogan A, Kupiec T, Eichner D, Gupta R,
   Ioannidis J, Bhattacharya J. COVID-19 antibody seroprevalence in Santa Clara County,
   California. Medrxiv [Preprint]. 2020 Apr 30 [cited 2020 May
   19]. https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2.full.pdf; CFR is
   calculated based on total deaths and antibody results reported in the study.
• Miami-Dade County Office of the Mayor. Second round of COVID-19 community testing
   completed; Miami-Dade County and the University of Miami Miller School of Medicine
   announce initial findings. Miami-Dade County news release; 2020 Apr 24 [cited 2020 19
   May]. https://www.miamidade.gov/releases/2020-04-24-sample-testing-results.asp.



                                                                                                20
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 23 of 290. PageID #: 1048

                          COVID-19 Fatality and Reproduction Rate

•   Florida Division of Emergency Management. Tallahassee (FL): Florida Division of
    Emergency Management. Coronavirus: summary of persons being monitored, persons under
    investigation, and cases; 2020 May 18 [cited 2020 May
    19]. https://floridadisaster.org/globalassets/covid19/dailies/covid-daily-report-5.18.20-
    .pdf (42-50 p); because the infection percentage from Table 1 was calculated by dividing the
    cumulative sum of positive specimens by the number of total specimens collected between
    April 10 and April 24, 2020, (i.e., the average infection percentage for the span), the CFR is
    calculated based on total deaths reported until April 17, the middle day of the span.
•   Arizona Department of Health Services. Phoenix (AZ): Arizona Department of Health
    Services. Data dashboard; [cited 2020 May
    15]. https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
    epidemiology/covid-19/dashboards/index.php (click on Laboratory Testing); CFR is
    calculated using antibody tests from specimens collected between April 26 and May 10,
    2020.
•   Arizona Department of Health Services. Phoenix (AZ): Arizona Department of Health
    Services. Data dashboard; [cited 2020 May
    24]. https://www.azdhs.gov/preparedness/epidemiology-disease-control/infectious-disease-
    epidemiology/covid-19/dashboards/index.php (click on COVID-19 Deaths); because the
    infection percentage from Table 1 was calculated by dividing the cumulative sum of positive
    specimens by the number of total specimens collected between April 26 and May 10, 2020,
    (i.e., the average infection percentage for the span), the CFR is calculated based on total
    deaths reported until May 3, the middle day of the span.
•   Coronavirus antibodies present in nearly 25% of all NYC residents, Cuomo says; un-pause in
    certain regions of NY might begin in May. CBS New York; 2020 Apr 27 [cited 2020 May
    19]. https://newyork.cbslocal.com/2020/04/27/coronavirus-antibodies-present-in-nearly-25-
    of-all-nyc-residents/.
•   New York City Department of Health and Mental Hygiene. New York City: New York City
    Department of Health and Mental Hygiene. Coronavirus disease 2019 (COVID-19) daily
    data summary; 2020 Apr 23 [cited 2020 May
    19]. https://www1.nyc.gov/assets/doh/downloads/pdf/imm/covid-19-daily-data-summary-
    deaths-04242020-1.pdf; because the infection percentage from Table 1 was calculated by
    dividing the cumulative sum of positive specimens by the number of total specimens
    collected between April 20 and April 27, 2020, (i.e., the average infection percentage for the
    span), the CFR is calculated based on total deaths reported until April 23, the middle day of
    the span.

Articles/Editorial:
• May 22, 2020, The CDC Just Gave Us the Biggest Reason to End the Coronavirus
   Lockdowns, https://pjmedia.com/news-and-politics/matt-margolis/2020/05/22/the-cdc-just-
   gave-us-the-biggest-reason-to-end-the-coronavirus-lockdowns-n417178



                                                                                                21
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 24 of 290. PageID #: 1049

                        COVID-19 Fatality and Reproduction Rate
•   Fauci, A.S, Lane, H.C., Redfield, R.R. (2020). Covid-19 — Navigating the Uncharted. New
    England Journal of Medicine, 382, 1268-1269.
    https://www.nejm.org/doi/full/10.1056/NEJMe2002387




                                                                                              22
           Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 25 of 290. PageID #: 1050




Guidance for Certifying COVID-19 Deaths
March 4, 2020

NCHS is receiving questions about how deaths involving the new coronavirus strain should be reported on
death certificates. We are working on formal guidance to certifiers to be published as soon as possible. In the meantime, to
address the immediate need, here is some basic information that can be shared in advance of the more formal and detailed
guidance. It is important to emphasize that Coronavirus Disease 2019 or COVID-19 should be reported on the death certificate
for all decedents where the disease caused or is assumed to have caused or contributed to death. Other terminology, e.g.,
SARS-CoV-2, can be used as long as it is clear that it indicates the 2019 coronavirus strain, but we would prefer use of WHO’s
standard terminology, e.g., COVID-19. Specification of the causal pathway leading to death in Part I of the certificate is also
important. For example, in cases when COVID-19 causes pneumonia and fatal respiratory distress, both pneumonia and
respiratory distress should be included along with COVID-19 in Part I. Certifiers should include as much detail as possible based
on their knowledge of the case, medical records, laboratory testing, etc. If the decedent had other chronic conditions such as
COPD or asthma that may have also contributed, these conditions can be reported in Part II. Here is an example:




For more general guidance and training on cause-of-death reporting, certifiers can be referred to the Cause of Death mobile
app available through https://www.cdc.gov/nchs/nvss/mobile-app.htm and the Improving Cause of Death Reporting online
training module, which can be found at https://www.cdc.gov/nchs/nvss/improving_cause_of_death_reporting.htm.

                                                  Steven Schwartz, PhD
                                           Director – Division of Vital Statistics
                                           National Center for Health Statistics
                                         3311 Toledo Rd | Hyattsville, MD 20782




                                                                                                                          23
          Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 26 of 290. PageID #: 1051




COVID-19 Alert No. 2
March 24, 2020

New ICD code introduced for COVID-19 deaths
This email is to alert you that a newly-introduced ICD code has been implemented to accurately capture mortality data
for Coronavirus Disease 2019 (COVID-19) on death certificates.

Please read carefully and forward this email to the state statistical staff in your office who are involved in the
preparation of mortality data, as well as others who may receive questions when the data are released.

What is the new code?
The new ICD code for Coronavirus Disease 2019 (COVID-19) is U07.1, and below is how it will appear in formal tabular
list format.
         U07.1 COVID-19
         Excludes:      Coronavirus infection, unspecified site (B34.2)
                        Severe acute respiratory syndrome [SARS], unspecified (U04.9)

        The WHO has provided a second code, U07.2, for clinical or epidemiological diagnosis of COVID-19 where a
        laboratory confirmation is inconclusive or not available. Because laboratory test results are not typically
        reported on death certificates in the U.S., NCHS is not planning to implement U07.2 for mortality statistics.

When will it be implemented?
      Immediately.

Will COVID-19 be the underlying cause?
       The underlying cause depends upon what and where conditions are reported on the death certificate.
       However, the rules for coding and selection of the underlying cause of death are expected to result in COVID-
       19 being the underlying cause more often than not.

What happens if certifiers report terms other than the suggested terms?
       If a death certificate reports coronavirus without identifying a specific strain or explicitly specifying that it is
       not COVID-19, NCHS will ask the states to follow up to verify whether or not the coronavirus was COVID-19.
       As long as the phrase used indicates the 2019 coronavirus strain, NCHS expects to assign the new code.
       However, it is preferable and more straightforward for certifiers to use the standard terminology (COVID-19).

What happens if the terms reported on the death certificate indicate uncertainty?
       If the death certificate reports terms such as “probable COVID-19” or “likely COVID-19,” these terms would be
       assigned the new ICD code. It Is not likely that NCHS will follow up on these cases.
       If “pending COVID-19 testing” is reported on the death certificate, this would be considered a pending record.
       In this scenario, NCHS would expect to receive an updated record, since the code will likely result in R99. In
       this case, NCHS will ask the states to follow up to verify if test results confirmed that the decedent had COVID-
       19.

Do I need to make any changes at the jurisdictional level to accommodate the new ICD code?
        Not necessarily, but you will want to confirm that your systems and programs do not behave as if U07.1 is an
        unknown code.

Should “COVID-19” be reported on the death certificate only with a confirmed test?
        COVID-19 should be reported on the death certificate for all decedents where the disease caused or is
        assumed to have caused or contributed to death. Certifiers should include as much detail as possible based
        on their knowledge of the case, medical records, laboratory testing, etc. If the decedent had other chronic
        conditions such as COPD or asthma that may have also contributed, these conditions can be reported in Part
        II. (See attached Guidance for Certifying COVID-19 Deaths)


                                                 Steven Schwartz, PhD
                                           Director – Division of Vital Statistics
                                           National Center for Health Statistics
                                         3311 Toledo Rd | Hyattsville, MD 20782




                                                                                                                     24
              Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 27 of 290. PageID #: 1052


Vital Statistics Reporting Guidance
Report No. 3 ▪ April 2020



                             Guidance for Certifying Deaths Due to
                             Coronavirus Disease 2019 (COVID–19)
Introduction                                                                        Cause-of-Death Reporting
In December 2019, an outbreak of a respiratory disease                              When reporting cause of death on a death certificate, use any
associated with a novel coronavirus was reported in the city of                     information available, such as medical history, medical records,
Wuhan in the Hubei province of the People's Republic of China                       laboratory tests, an autopsy report, or other sources of relevant
(1). The virus has spread worldwide and on March 11, 2020, the                      information. Similar to many other diagnoses, a cause-of-death
World Health Organization declared Coronavirus Disease 2019                         statement is an informed medical opinion that should be based
(COVID–19) a pandemic (2). The first case of COVID–19 in the                        on sound medical judgment drawn from clinical training and
United States was reported in January 2020 (3) and the first death                  experience, as well as knowledge of current disease states and
in February 2020 (4), both in Washington State. Since then, the                     local trends (6).
number of reported cases in the United States has increased and
is expected to continue to rise (5).
                                                                                    Part I
In public health emergencies, mortality surveillance provides
crucial information about population-level disease progression,                     This section on the death certificate is for reporting the sequence
as well as guides the development of public health interventions                    of conditions that led directly to death. The immediate cause of
and assessment of their impact. Monitoring and analysis of                          death, which is the disease or condition that directly preceded
mortality data allow dissemination of critical information to                       death and is not necessarily the underlying cause of death
the public and key stakeholders. One of the most important                          (UCOD), should be reported on line a. The conditions that led
methods of mortality surveillance is through monitoring causes                      to the immediate cause of death should be reported in a logical
of death as reported on death certificates. Death certificates                      sequence in terms of time and etiology below it.
are registered for every death occurring in the United States,
offering a complete picture of mortality nationwide. The death                      The UCOD, which is “(a) the disease or injury which initiated
certificate provides essential information about the deceased                       the train of morbid events leading directly to death or (b) the
and the cause(s) and circumstances of death. Appropriate                            circumstances of the accident or violence which produced the
completion of death certificates yields accurate and reliable data                  fatal injury” (7), should be reported on the lowest line used in
for use in epidemiologic analyses and public health reporting.                      Part I.
A notable example of the utility of death certificates for public
health surveillance is the ongoing monitoring of pneumonia and                      Approximate interval: Onset to death
influenza deaths. Accurate and timely death certificate data are
integral to detecting elevated levels of influenza activity in real                 For each condition reported in Part I, the time interval between
time (https://www.cdc.gov/flu/weekly/index.htm).                                    the presumed onset of the condition, not the diagnosis, and death
                                                                                    should be reported. It is acceptable to approximate the intervals
Monitoring the emergence of COVID–19 in the United States                           or use general terms, such as hours, days, weeks, or years.
and guiding public health response will also require accurate
and timely death reporting. The purpose of this report is to
provide guidance to death certifiers on proper cause-of-death                       Part II
certification for cases where confirmed or suspected COVID–19
infection resulted in death. As clinical guidance on COVID–19                       Other significant conditions that contributed to the death, but
evolves, this guidance may be updated, if necessary. When                           are not a part of the sequence in Part I, should be reported in
COVID–19 is determined to be a cause of death, it is important                      Part II. Not all conditions present at the time of death have to
that it be reported on the death certificate to assess accurately the               be reported—only those conditions that actually contributed to
effects of this pandemic and appropriately direct public health                     death.
response.



U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics
                                                                                                                                                         25 System
             Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 28 of 290. PageID #: 1053
Vital Statistics Reporting Guidance


Certifying deaths due to COVID–19                                                  be specified on a line below in Part I. For example, pneumonia
                                                                                   is an intermediate cause of death since it can be caused by a
If COVID–19 played a role in the death, this condition should                      variety of infectious agents or by inhaling a liquid or chemical.
be specified on the death certificate. In many cases, it is                        Pneumonia is important to report in a cause-of-death statement
likely that it will be the UCOD, as it can lead to various life-                   but, generally, it is not the UCOD. The cause of pneumonia,
threatening conditions, such as pneumonia and acute respiratory                    such as COVID–19, needs to be stated on the lowest line used
distress syndrome (ARDS). In these cases, COVID–19 should                          in Part I.
be reported on the lowest line used in Part I with the other
conditions to which it gave rise listed on the lines above it.                     Additionally, the reported UCOD should be specific enough to
                                                                                   be useful for public health and research purposes. For example,
Generally, it is best to avoid abbreviations and acronyms, but                     a “viral infection” can be a UCOD, but it is not specific. A more
COVID–19 is unambiguous, so it is acceptable to report on the                      specific UCOD in this instance could be “COVID–19.”
death certificate.
                                                                                   All causal sequences reported in Part I should be logical in terms
In some cases, survival from COVID–19 can be complicated by                        of time and pathology. For example, reporting “COVID–19” due
pre-existing chronic conditions, especially those that result in                   to “chronic obstructive pulmonary disease” in Part I would be an
diminished lung capacity, such as chronic obstructive pulmonary                    illogical sequence as COPD cannot cause an infection, although
disease (COPD) or asthma. These medical conditions do not                          it may increase susceptibility to or exacerbate an infection. In
cause COVID–19, but can increase the risk of contracting a                         this instance, COVID–19 would be reported in Part I as the
respiratory infection and death, so these conditions should be                     UCOD and the COPD in Part II. While there can be reasonable
reported in Part II and not in Part I.                                             differences in medical opinion concerning a sequence that led
                                                                                   to a particular death, the causes should always be provided in a
When determining whether COVID–19 played a role in the                             logical sequence from the immediate cause on line a. back to the
cause of death, follow the CDC clinical criteria for evaluating a                  UCOD on the lowest line used in Part I.
person under investigation for COVID–19 and, where possible,
conduct appropriate laboratory testing using guidance provided
                                                                                   Manner of death
by CDC or local health authorities. More information on CDC
recommendations for reporting, testing, and specimen collection,
                                                                                   The manner of death, sometimes referred to as circumstances of
including postmortem testing, is available from: https://www.
                                                                                   death, is also reported on death certificates. Natural deaths are
cdc.gov/coronavirus/2019-nCoV/hcp/clinical-criteria.html and
                                                                                   due solely or almost entirely to disease or the aging process (8).
https://www.cdc.gov/coronavirus/2019-ncov/hcp/guidance-
                                                                                   In the case of death due to a COVID–19 infection, the manner of
postmortem-specimens.html. It is important to remember that
                                                                                   death will almost always be natural.
death certificate reporting may not meet mandatory reporting
requirements for reportable diseases; contact the local health
department regarding regulations specific to the jurisdiction.
                                                                                   When to Refer to a Medical Examiner or
In cases where a definite diagnosis of COVID–19 cannot                             Coroner
be made, but it is suspected or likely (e.g., the circumstances
are compelling within a reasonable degree of certainty), it                        Some jurisdictions have requirements for referring deaths
is acceptable to report COVID–19 on a death certificate as                         involving threats to public health to the medical examiner
“probable” or “presumed.” In these instances, certifiers should                    or coroner, so certifiers should follow the regulations in the
use their best clinical judgement in determining if a COVID–19                     jurisdiction in which the death occurred. As always, if a death
infection was likely. However, please note that testing for                        involved an injury, poisoning, or complications thereof, then the
COVID–19 should be conducted whenever possible.                                    case should be referred. The local medical examiner or coroner
                                                                                   should be consulted with questions on referral requirements.
Common problems

Common problems in cause-of-death certification include:                           Conclusion
1.   reporting intermediate causes as the UCOD (i.e., on the                       An accurate count of the number of deaths due to COVID–19
     lowest line used in Part I),                                                  infection, which depends in part on proper death certification,
2.   lack of specificity, and                                                      is critical to ongoing public health surveillance and response.
3.   illogical sequences.                                                          When a death is due to COVID–19, it is likely the UCOD and
Intermediate causes are those conditions that typically have                       thus, it should be reported on the lowest line used in Part I of
multiple possible underlying etiologies and thus, a UCOD must                      the death certificate. Ideally, testing for COVID–19 should be

                                                                                                                                                        26 System
U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics
                                                                               2
              Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 29 of 290. PageID #: 1054
Vital Statistics Reporting Guidance

conducted, but it is acceptable to report COVID–19 on a death                       8.    National Center for Health Statistics. Medical examiner’s
certificate without this confirmation if the circumstances are                            and coroner’s handbook on death registration and fetal
compelling within a reasonable degree of certainty.                                       death reporting. Hyattsville, MD: National Center for
                                                                                          Health Statistics. 2003.
For more guidance and training on cause-of-death reporting
in general, see the Cause of Death mobile app available
from: https://www.cdc.gov/nchs/nvss/mobile-app.htm and the
Improving Cause of Death Reporting online training module
available from: https://www.cdc.gov/nchs/nvss/improving_
cause_of_death_reporting.htm (free Continuing Medical
Education credits and Continuing Nursing Education credits
available). For current information on the COVID–19 outbreak,
see the CDC website at: https://www.cdc.gov/coronavirus/2019-
nCoV/index.html.



References
1.    World Health Organization. Novel coronavirus—China.
      Geneva, Switzerland. 2020. Available from: https://www.
      who.int/csr/don/12-january-2020-novel-coronavirus-
      china/en/.
2.    World Health Organization. WHO Director-General’s
      opening remarks at the media briefing on COVID–19—11
      March 2020. Geneva, Switzerland. 2020. Available from:
      https://www.who.int/dg/speeches/detail/who-director-
      general-s-opening-remarks-at-the-media-briefing-on-
      covid-19---11-march-2020.
3.    Holshue ML, DeBolt C, Lindquist S, Lofy KH, Wiesman
      J, Bruce H, et al. First case of 2019 novel coronavirus in
      the United States. N Engl J Med. 382(10):929–36. 2020.
      Available from: https://www.nejm.org/doi/full/10.1056/
      NEJMoa2001191.
4.    Centers for Disease Control and Prevention. CDC,
      Washington state report first COVID–19 death [press
      release]. 2020. Available from: https://www.cdc.gov/
      media/releases/2020/s0229-COVID-19-first-death.html.
5.    Centers for Disease Control and Prevention. CDC confirms
      possible instance of community spread of COVID–19 in
      U.S. [press release]. 2020. Available from: https://www.
      cdc.gov/media/releases/2020/s0226-Covid-19-spread.
      html.
6.    National Center for Health Statistics. Physician’s handbook
      on medical certification of death. Hyattsville, MD: National
      Center for Health Statistics. 2003.
7.    World Health Organization. International statistical
      classification of diseases and related health problems, 10th
      revision (ICD–10), Volume 2. 5th ed. Geneva, Switzerland.
      2016.




U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics System
                                                                                                                                                        27
                 Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 30 of 290. PageID #: 1055
Vital Statistics Reporting Guidance


Appendix. Scenarios and Example                                                                          moderate respiratory distress. His chest x-ray demonstrated
                                                                                                         hyperinflation and his arterial blood gas was consistent with
Certifications for Deaths Due to COVID–19                                                                severe respiratory acidosis. Testing of respiratory specimens
Scenario I: A 77-year-old male with a history of                                                         indicated COVID–19. He was admitted to the ICU and despite
                                                                                                         aggressive treatment, he developed worsening respiratory
hypertension and chronic obstructive pulmonary                                                           acidosis and sustained a cardiac arrest on day 3 of admission.
disease
                                                                                                         Comment: In this case, the acute respiratory acidosis was
A 77-year-old male with a 10-year history of hypertension and                                            the immediate cause of death, so it was reported on line a.
chronic obstructive pulmonary disease (COPD) presented to a                                              Acute respiratory acidosis was precipitated by the COVID–19
local emergency department complaining of 4 days of fever,                                               infection, which was reported below it on line b. in Part I. The
cough, and increasing shortness of breath. He reported recent                                            COPD and hypertension were contributing causes but were not
exposure to a neighbor with flu-like symptoms. He stated that                                            a part of the causal sequence in Part I, so those conditions were
his wheezing was not improving with his usual bronchodilator                                             reported in Part II.
therapy. Upon examination, he was febrile, hypoxic, and in
Scenario I
                                          CAUSE OF DEATH (See instructions and examples)                                                                             Approximate
  32. PART I. Enter the chain of events--diseases, injuries, or complications--that directly caused the death. DO NOT enter terminal events such as cardiac          interval:
      arrest, respiratory arrest, or ventricular fibrillation without showing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line. Add additional        Onset to death
      lines if necessary.

  IMMEDIATE CAUSE (Final                  Acute respiratory acidosis                                                                                                   3 days
                                                                                                                                                                      _____________
  disease or condition --------->   a._____________________________________________________________________________________________________________
  resulting in death)                                        Due to (or as a consequence of):
                                          COVID-19                                                                                                                     1 week
                                                                                                                                                                      _____________
  Sequentially list conditions,     b._____________________________________________________________________________________________________________
  if any, leading to the cause                               Due to (or as a consequence of):
  listed on line a. Enter the
  UNDERLYING CAUSE                  c._____________________________________________________________________________________________________________                   _____________
  (disease or injury that                                     Due to (or as a consequence of):
  initiated the events resulting
  in death) LAST                    d._____________________________________________________________________________________________________________                   _____________

PART II. Enter other significant conditions contributing to death but not resulting in the underlying cause given in PART I                33. WAS AN AUTOPSY PERFORMED?
                                                                                                                                                       Yes    No
           Chronic obstructive pulmonary disease, hypertension                                                                             34. WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                           COMPLETE THE CAUSE OF DEATH?     Yes   No
35.   DID TOBACCO USE CONTRIBUTE              36. IF FEMALE:                                                              37. MANNER OF DEATH
      TO DEATH?                                     Not pregnant within past year
                                                                                                                              Natural     Homicide
         Yes      Probably                          Pregnant at time of death
                                                                                                                              Accident    Pending Investigation
         No       Unknown                           Not pregnant, but pregnant within 42 days of death
                                                                                                                              Suicide     Could not be determined
                                                    Not pregnant, but pregnant 43 days to 1 year before death

                                                     Unknown if pregnant within the past year




U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics System

                                                                                                                                                                           28
                 Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 31 of 290. PageID #: 1056
Vital Statistics Reporting Guidance


Scenario II: A 34-year-old female with no significant                                                    2 days and she developed acute respiratory distress syndrome
past medical history                                                                                     (ARDS). She was transferred to the ICU and started on positive
                                                                                                         pressure ventilation. Despite aggressive resuscitation, the patient
A 34-year-old female with no significant past medical history                                            expired on hospital day 4.
presented to her primary care physician complaining of 6 days
of fever, cough, and myalgias. She was found to be febrile,                                              Comment: In this case, the immediate cause of death was
hypotensive, and hypoxic. She was admitted to the hospital                                               ARDS, so it was reported on line a. as a consequence of
and underwent a CT scan of the chest, which revealed diffuse                                             pneumonia, which was reported on line b. The underlying cause
ground-glass opacification indicative of viral pneumonia.                                                of death (UCOD) was COVID–19 so it was reported on line c.,
Respiratory specimens were sent for testing and rRT-PCR                                                  the lowest line used in Part I.
confirmed COVID–19. Her condition deteriorated over the next
Scenario II
                                          CAUSE OF DEATH (See instructions and examples)                                                                             Approximate
  32. PART I. Enter the chain of events--diseases, injuries, or complications--that directly caused the death. DO NOT enter terminal events such as cardiac          interval:
      arrest, respiratory arrest, or ventricular fibrillation without showing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line. Add additional        Onset to death
      lines if necessary.

  IMMEDIATE CAUSE (Final                  Acute respiratory distress syndrome                                                                                          2 days
                                                                                                                                                                      _____________
  disease or condition --------->   a._____________________________________________________________________________________________________________
  resulting in death)                                        Due to (or as a consequence of):
                                          Pneumonia                                                                                                                    10 days
                                                                                                                                                                      _____________
  Sequentially list conditions,     b._____________________________________________________________________________________________________________
  if any, leading to the cause                               Due to (or as a consequence of):
  listed on line a. Enter the
                                          COVID-19                                                                                                                     10 days
                                                                                                                                                                      _____________
  UNDERLYING CAUSE                  c._____________________________________________________________________________________________________________
  (disease or injury that                                     Due to (or as a consequence of):
  initiated the events resulting
  in death) LAST                    d._____________________________________________________________________________________________________________                   _____________

PART II. Enter other significant conditions contributing to death but not resulting in the underlying cause given in PART I                33. WAS AN AUTOPSY PERFORMED?
                                                                                                                                                       Yes    No
                                                                                                                                           34. WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                           COMPLETE THE CAUSE OF DEATH?     Yes   No
35.   DID TOBACCO USE CONTRIBUTE              36. IF FEMALE:                                                              37. MANNER OF DEATH
      TO DEATH?                                     Not pregnant within past year
                                                                                                                              Natural     Homicide
         Yes      Probably                          Pregnant at time of death
                                                                                                                              Accident    Pending Investigation
         No       Unknown                           Not pregnant, but pregnant within 42 days of death
                                                                                                                              Suicide     Could not be determined
                                                    Not pregnant, but pregnant 43 days to 1 year before death

                                                     Unknown if pregnant within the past year




U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics System
                                                                                                                                                                           29
                 Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 32 of 290. PageID #: 1057
Vital Statistics Reporting Guidance


Scenario III: An 86-year-old female with an                                                              patient was pulseless and apneic. Her husband stated that he
unconfirmed case of COVID–19                                                                             and his wife had advanced directives and that she was not to be
                                                                                                         resuscitated. After consulting with medical command, she was
An 86-year-old female passed away at home. Her husband                                                   pronounced dead and the coroner was notified.
reported that she was nonambulatory after suffering an ischemic
stroke 3 years ago. He stated that 5 days prior, she developed a                                         Comment: Although no testing was done, the coroner
high fever and severe cough after being exposed to an ill family                                         determined that the likely UCOD was COVID–19 given the
member who subsequently was diagnosed with COVID–19.                                                     patient’s symptoms and exposure to an infected individual.
Despite his urging, she refused to go to the hospital, even when                                         Therefore, COVID–19 was reported on the lowest line used
her breathing became more labored and temperature escalated.                                             in Part I. Her ischemic stroke was considered a factor that
She was unresponsive that morning and her husband phoned                                                 contributed to her death but was not a part of the direct causal
emergency medical services (EMS). Upon EMS arrival, the                                                  sequence in Part I, so it was reported in Part II.

Scenario III
                                          CAUSE OF DEATH (See instructions and examples)                                                                             Approximate
  32. PART I. Enter the chain of events--diseases, injuries, or complications--that directly caused the death. DO NOT enter terminal events such as cardiac          interval:
      arrest, respiratory arrest, or ventricular fibrillation without showing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line. Add additional        Onset to death
      lines if necessary.

  IMMEDIATE CAUSE (Final                  Acute respiratory illness                                                                                                    1 day
                                                                                                                                                                      _____________
  disease or condition --------->   a._____________________________________________________________________________________________________________
  resulting in death)                                        Due to (or as a consequence of):
                                          Probable COVID-19                                                                                                            5 days
                                                                                                                                                                      _____________
  Sequentially list conditions,     b._____________________________________________________________________________________________________________
  if any, leading to the cause                               Due to (or as a consequence of):
  listed on line a. Enter the
  UNDERLYING CAUSE                  c._____________________________________________________________________________________________________________                   _____________
  (disease or injury that                                     Due to (or as a consequence of):
  initiated the events resulting
  in death) LAST                    d._____________________________________________________________________________________________________________                   _____________

PART II. Enter other significant conditions contributing to death but not resulting in the underlying cause given in PART I                33. WAS AN AUTOPSY PERFORMED?
                                                                                                                                                       Yes    No
          Ischemic stroke                                                                                                                  34. WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                           COMPLETE THE CAUSE OF DEATH?     Yes   No
35.   DID TOBACCO USE CONTRIBUTE              36. IF FEMALE:                                                              37. MANNER OF DEATH
      TO DEATH?                                     Not pregnant within past year
                                                                                                                              Natural     Homicide
         Yes      Probably                          Pregnant at time of death
                                                                                                                              Accident    Pending Investigation
         No       Unknown                           Not pregnant, but pregnant within 42 days of death
                                                                                                                              Suicide     Could not be determined
                                                    Not pregnant, but pregnant 43 days to 1 year before death

                                                     Unknown if pregnant within the past year




U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics System

                                                                                                                                                                           30
                     Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 33 of 290. PageID #: 1058
U.S. DEPARTMENT OF
                                                                                                                                                                                 FIRST CLASS MAIL
HEALTH & HUMAN SERVICES                                                                                                                                                         POSTAGE & FEES PAID
                                                                                                                                                                                     CDC/NCHS
Centers for Disease Control and Prevention                                                                                                                                        PERMIT NO. G-284
National Center for Health Statistics
3311 Toledo Road, Room 4551, MS P08
Hyattsville, MD 20782–2064

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE, $300




Vital Statistics Reporting Guidance

                                                    Contents                                                                                            Acknowledgments

Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1     NCHS would like to acknowledge Marcus Nashelsky, M.D., for his
                                                                                                                           contributions to the guidance and example certifications.
Cause-of-Death Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
    Part I . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
    Approximate interval: Onset to death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1                       Suggested citation
    Part II . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1    National Center for Health Statistics. Guidance for certifying deaths due to
    Certifying deaths due to COVID–19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2                          COVID–19. Hyattsville, MD. 2020.
    Common problems . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
    Manner of death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
When to Refer to a Medical Examiner or Coroner . . . . . . . . . . . . . . . . . . . . . . 2                               Copyright information
Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2       All material appearing in this report is in the public domain and may be
                                                                                                                           reproduced or copied without permission; citation as to source, however, is
References . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
                                                                                                                           appreciated.
Appendix. Scenarios and Example Certifications for
 Deaths Due to COVID–19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
    Scenario I: A 77-year-old male with a history of                                                                       National Center for Health Statistics
     hypertension and chronic obstructive pulmonary disease . . . . . . . . . . . . . 4                                    Jennifer H. Madans, Ph.D., Acting Director
    Scenario II: A 34-year-old female with no
                                                                                                                           Amy M. Branum, Ph.D., Acting Associate Director for Science
     significant past medical history . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
    Scenario III: An 86-year-old female with an unconfirmed case of                                                        Division of Vital Statistics
     COVID–19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6            Steven Schwartz, Ph.D., Director
                                                                                                                           Isabelle Horon, Dr.P.H., Acting Associate Director for Science


                                                                                                                           For e-mail updates on NCHS publication releases, subscribe online at:
                                                                                                                           https://www.cdc.gov/nchs/govdelivery.htm.
                                                                                                                           For questions or general information about NCHS: Tel: 1–800–CDC–INFO
                                                                                                                           (1–800–232–4636) • TTY: 1–888–232–6348
                                                                                                                           Internet: https://www.cdc.gov/nchs
                                                                                                                           Online request form: https://www.cdc.gov/info
                                                                                                                           DHHS Publication No. 2020–1126 • CS316264




U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics System
                                                                                                                                                                                               31
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 34 of 290. PageID #: 1059




                                                                              32
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 35 of 290. PageID #: 1060




                                                                              33
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 36 of 290. PageID #: 1061




      National Center for Health Statistics
      Edward J. Sondik, Ph.D., Director
      Jack R. Anderson, Deputy Director
      Jack R. Anderson, Acting Associate Director for
      International Statistics
      Jennifer H. Madans, Ph.D., Associate Director for Science
      Lawrence H. Cox, Ph.D., Associate Director for Research
      and Methodology
      Diane M. Makuc, Dr.P.H., Acting Associate Director for
      Analysis, Epidemiology, and Health Promotion
      P. Douglas Williams, Acting Associate Director for Data
      Standards, Program Development, and Extramural Programs
      Edward L. Hunter, Associate Director for Planning, Budget,
      and Legislation
      Jennifer H. Madans, Ph.D., Acting Associate Director for
      Vital and Health Statistics Systems
      Douglas L. Zinn, Acting Associate Director for
      Management and Operations
      Charles J. Rothwell, Associate Director for Information
      Technology and Services


      Division of Vital Statistics
      James A. Weed, Ph.D., Acting Director
      James A. Weed, Ph.D., Acting Chief, Mortality Statistics
      Branch




                                                                              34
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 37 of 290. PageID #: 1062




      Preface




      This handbook contains instructions for medical examiners and coroners
      on the registration of deaths and the reporting of fetal deaths. It was
      prepared by the Department of Health and Human Services, Centers for
      Disease Control and Prevention, National Center for Health Statistics
      (NCHS). These instructions pertain to the 2003 revisions of the U.S. Stan­
      dard Certificate of Death and the U.S. Standard Report of Fetal Death and
      the 1992 revision of the Model State Vital Statistics Act and Regulations.
      This handbook is intended to serve as a model that can be adapted by any
      vital statistics registration area.

      Other handbooks and references on preparing and registering vital records
      are mentioned at the end of the section on ‘‘Medical Certification of Death’’
      and are listed in the references. For most of these resources, the State vital
      statistics office or NCHS will be able to provide as many copies as requested.




                                                                                  iii




                                                                                        35
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 38 of 290. PageID #: 1063




      Acknowledgments




      This publication was prepared by staff from the Division of Vital Statistics
      led by Donna L. Hoyert, Ph.D., and Arialdi M. Minino, M.P.H. Martha L.
      Munson, M.S., provided content for fetal death items. Robert N. Anderson,
      Ph.D., also contributed to this handbook. Mary Anne Freedman, M.A., the
      Director of the Division of Vital Statistics while this publication was being
      prepared, reviewed and commented on the contents. Expert medical re-
      view and comments were provided by Randy Hanzlick, M.D.; Gregory G.
      Davis, M.D.; and Lillian R. Blackmon, M.D.

      This handbook was edited by Kathy Sedgwick, typeset by Jacqueline M.
      Davis, and the graphics produced by Jarmila G. Ogburn of the Publica­
      tions Branch, Division of Data Services.

      Questions about mortality and cause-of-death issues may be directed to
      staff in the Mortality Statistics Branch, whereas questions about fetal
      death issues may be directed to Joyce A. Martin, M.P.H., or other staff in
      the Reproductive Statistics Branch of the Division of Vital Statistics, the
      Centers for Disease Control and Prevention’s National Center for Health
      Statistics, Hyattsville, MD 20782.




                                                                                  v




                                                                                      36
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 39 of 290. PageID #: 1064




      Contents




      Preface . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii
      Acknowledgments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v
      Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      1
        Purpose . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     1
        Importance of Death Registration and Fetal Death Reporting . . . . . . .                                                        2
        U.S. Standard Certificates and Reports . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                  4
        Confidentiality of Vital Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                        5
        Responsibility of Medical Examiner or Coroner . . . . . . . . . . . . . . . . . . . .                                           5
          Death Registration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  5
          Fetal Death Reporting . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     7
      General Instructions for Completing Certificates and Reports . . . . . . . .                                                      9
      Medical Certification of Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                      11
       Certifying the Cause of Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          11
       Cause of Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             11
       Changes to Cause of Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          14
       Instructions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         14
         Part I of the Cause-of-death section . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 15
            Line (a) Immediate Cause . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            15
            Lines (b), (c), and (d) Due to (or as a Consequence of) . . . . . . . .                                                   16
            Approximate Interval Between Onset and Death . . . . . . . . . . . . .                                                    16
         Part II of the Cause-of-Death section (Other Significant
          Conditions) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             17
       Other Items for Medical Certification . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                18
         Autopsy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        18
         Circumstances of Injury or Violence . . . . . . . . . . . . . . . . . . . . . . . . . . .                                    19
       Special Problems for the Medical-Legal Officer . . . . . . . . . . . . . . . . . . . .                                         20
         Precision of Knowledge Required to Complete Death Certificate
          Items . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       20
         Trauma as a Cause of Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               20
            Natural . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         21
            Accident . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          21
            Suicide . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         21
            Homicide . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            21


                                                                                                                                        vii




                                                                                                                                              37
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 40 of 290. PageID #: 1065




                  Could not be Determined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    21
                  Pending Investigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              21
               Determining a Suicide . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             21
               When Cause Cannot be Determined . . . . . . . . . . . . . . . . . . . . . . . . . . .                               22
               Deferred ‘‘Pending Investigation’’ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    22
             Certifier Section . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   24
             Examples of Medical Certification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     25
             Common Problems in Death Certification . . . . . . . . . . . . . . . . . . . . . . . .                                40
             Additional Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          42
      Completing Other Items on the Death Certificate . . . . . . . . . . . . . . . . . . .                                        43
       About the Decedent (Items 1–19, 51–55) . . . . . . . . . . . . . . . . . . . . . . . . .                                    43
       Parents (Items 11 and 12) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     52
       Informant (Items 13a–c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   52
       Place of Death (Items 14) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   53
       Facility (Items 15–17) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              54
       About the Disposition (Items 18–23) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             55
       Pronouncement (Items 24 and 25) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               57
       Pronouncing Physician (Items 26–28) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 58
       Date of Death (Item 29) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 59
       Time of Death (Item 30) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 60
       Medical Examiner or Coroner Contacted (Item 31) . . . . . . . . . . . . . . . .                                             61
       Cause of Death (Item 32) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    61
       Autopsy (Items 33 and 34) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     62
       Tobacco Use Contribute to Death (Item 35) . . . . . . . . . . . . . . . . . . . . . . .                                     63
       If Female, Pregnancy Status (Item 36) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               63
       Manner of Death (Item 37) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     63
       Accident or Injury (Items 38–44) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          64
       Certifier (Items 45–49) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               67
       Decedent’s Education (Item 51) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          69
       Decedent of Hispanic Origin (Item 52) . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               69
       Race (Item 53) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        70
       Occupation and Industry of Decedent (Items 54 and 55) . . . . . . . . . .                                                   71
      Completing the Cause of Fetal Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            74
       Cause of Fetal Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                74
       Supplemental Report of Cause of Fetal Death . . . . . . . . . . . . . . . . . . . .                                         77
       Other Items for Medical Certification . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             77
       Examples of Reporting Cause of Fetal Death . . . . . . . . . . . . . . . . . . . . .                                        78
       Common Problems in Fetal Death Certification . . . . . . . . . . . . . . . . . . .                                          81
      Completing the Report of Fetal Death . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 83
       FACILITY WORKSHEET . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 83
         CAUSE OF FETAL DEATH . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 95
       PATIENT WORKSHEET . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 98


      viii




                                                                                                                                        38
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 41 of 290. PageID #: 1066




      References . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   105

      Appendixes
      A.      The U.S. Standard Certificate of Death . . . . . . . . . . . . . . . . . . . . . . .                               108
      B.      Decedent’s Educational Level Selection Card . . . . . . . . . . . . . . . . .                                      110
      C.      Race and Hispanic Origin Category Selection Cards . . . . . . . . . .                                              111
      D.      The U.S. Standard Report of Fetal Death . . . . . . . . . . . . . . . . . . . . .                                  112
      E.      Definitions of Live Birth and Fetal Death . . . . . . . . . . . . . . . . . . . . .                                114
      F.      Facility Worksheet for the Report of Fetal Death . . . . . . . . . . . . . .                                       115
      G.      Patient’s Worksheet for the Report of Fetal Death . . . . . . . . . . . . .                                        123
      H.      The Vital Statistics Registration System in the United States . .                                                  128




                                                                                                                                   ix




                                                                                                                                        39
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 42 of 290. PageID #: 1067




      Introduction




      Purpose

      This handbook is designed to acquaint medical examiners and coroners
      with the vital registration system in the United States and to provide
      instructions for completing and filing death certificates and fetal death
      reports. Emphasis is directed toward the certification of medical informa­
      tion relating to these events when they come within the jurisdiction of the
      medical-legal officer (i.e., medical examiner or coroner).

      A significant number of the deaths occurring in the United States must be
      investigated and certified by a medical-legal officer. Although State laws
      vary in specific requirements, deaths that typically require investigation
      are those due to unusual or suspicious circumstances, violence (accident,
      suicide, or homicide), those due to natural disease processes when the
      death occurred suddenly and without warning, when the decedent was not
      being treated by a physician, or the death was unattended (1).

      In those cases where death is not the result of accident, suicide, or homi­
      cide, some States include in their laws a specific time period regarding how
      recently treatment must have been provided by a physician for that phy­
      sician to be authorized to complete the medical certification of cause of
      death. These time limits vary from State to State. In some States where no
      time limit is specified, it is left to interpretation or local custom to deter-
      mine whether the cause of death should be completed by a physician or by
      the medical examiner or coroner. The medical-legal officer should investi­
      gate the case and ensure that the medical certification of cause of death is
      properly completed.

      Because State laws, regulations, and customs vary significantly regarding
      which cases must be investigated by a medical-legal officer, each medical
      examiner or coroner must become familiar with practices within the offic­
      er’s area and ensure that all cases falling within his or her jurisdiction are
      properly investigated. If there is any doubt as to jurisdiction, the medical-
      legal officer should assume jurisdiction.


                                                                                    1




                                                                                        40
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 43 of 290. PageID #: 1068




      Importance of death registration and fetal death reporting
      The death certificate is a permanent record of the fact of death, and
      depending on the State of death, may be needed to get a burial permit. The
      information in the record is considered as prima facie evidence of the fact
      of death that can be introduced in court as evidence. State law specifies
      the required time for completing and filing the death certificate.

      The death certificate provides important personal information about the
      decedent and about the circumstances and cause of death. This informa­
      tion has many uses related to the settlement of the estate and provides
      family members’ closure, peace of mind, and documentation of the cause
      of death.

      The death certificate is the source for State and national mortality statis­
      tics (figures 1–3) and is used to determine which medical conditions re­
      ceive research and development funding, to set public health goals, and to
      measure health status at local, State, national, and international levels.
      The Centers for Disease Control and Prevention’s National Center for
      Health Statistics (NCHS) publishes summary mortality data in the Na­
      tional Vital Statistics Report publication ‘‘Deaths: Final data’’ and on the
      Internet at http://www.cdc.gov/nchs (under vital statistics, mortality).

      These mortality data are valuable to physicians indirectly by influencing
      funding that supports medical and health research (which may alter clini­
      cal practice) and directly as a research tool. Research topics include iden­
      tifying disease etiology, evaluating diagnostic and therapeutic techniques,
      examining medical or mental health problems that may be found among
      specific groups of people (2), and indicating areas in which medical re-
      search can have the greatest impact on reducing mortality.

      Analyses typically focus on a single condition reported on the death cer­
      tificate, but some analyses do consider all conditions mentioned. Such
      analyses are important in studying certain diseases and conditions and in
      investigating relationships between conditions reported on the same death
      certificate (for example, types of fatal injuries and automobile crashes or
      types of infections and HIV).

      Because statistical data derived from death certificates can be no more
      accurate than the information provided on the certificate, it is very impor­
      tant that all persons concerned with the registration of deaths strive not
      only for complete registration, but also for accuracy and promptness in
      reporting these events. Furthermore, the potential usefulness of detailed
      specific information is greater than more general information.

      2




                                                                                     41
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 44 of 290. PageID #: 1069




      Figure 1. Deaths by age




      Figure 2. Deaths by cause


                                                                   3




                                                                              42
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 45 of 290. PageID #: 1070




      Figure 3. Percent of persons born alive in selected years
      surviving to specific ages
      The fetal death report is recommended as a legally required statistical
      report designed primarily to collect information for statistical and research
      purposes. In most States, these reports are not maintained in the official
      files of the State health department, and certified copies of these reports
      are rarely issued. However, in a number of States, it remains a legal
      certificate. The record, whether a certificate or a report, provides valuable
      health and research data. The information is used to study the causes of
      poor pregnancy outcome. These data are also essential in planning and
      evaluating prenatal care services and obstetrical programs. They are also
      used to examine the consequences of possible environmental and occupa
      tional exposures of parents on the fetus.

      U.S. Standard Certificates and Reports

      The registration of deaths and fetal deaths is a State function supported by
      individual State laws and regulations. The original certificates are filed in
      the States and stored in accordance with State practice. Each State has a
      contract with NCHS that allows the Federal Government to use informa
      tion from the State records to produce national vital statistics. The na
      tional data program is called the National Vital Statistics System (NVSS)
      (3,4).

      4




                                                                                      43
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 46 of 290. PageID #: 1071




      To ensure consistency in the NVSS, NCHS provides leadership and coor
      dination in the development of a standard certificate of death for the States
      to use as a model. The standard certificate is revised periodically to ensure
      that the data collected relate to current and anticipated needs. In the
      revision process, stakeholders review and evaluate each item on the stan
      dard certificate for its registration, legal, genealogical, statistical, medical,
      and research value. The associations on the stakeholder panel that recom
      mended the current U.S. Standard Certificate of Death included the Ameri
      can Medical Association, the National Association of Medical Examiners,
      the College of American Pathologists, and the American Hospital Associa
      tion (3). For the U.S. Standard Report of Fetal Death, the associations
      included the American Academy of Pediatrics, American College of Obste
      tricians and Gynecologists, Association of State and Territorial Health
      Officers (Maternal and Child Health Affiliate), American Medical Associa
      tion, and American College of Nurse Midwives (3).
      Most State certificates conform closely in content and arrangement to the
      standard. Minor modifications are sometimes necessary to comply with
      State laws or regulations or to meet specific information needs. Having
      similar forms promotes uniformity of data and comparable national statis
      tics. They also allow the comparison of individual State data with national
      data and data from other States. Uniformity of death certificates among
      the States also increases their acceptability as legal records.

      Confidentiality of vital records
      To encourage appropriate access to vital records, NCHS promotes the
      development of model vital statistics laws concerning confidentiality (1).
      State laws and supporting regulations define which persons have autho
      rized access to vital records. Some States have few restrictions on access
      to death certificates. However, there are restrictions on access to death
      certificates in the majority of States. Legal safeguards to the confidentiality
      of vital records have been strengthened over time in some States.
      The fetal death report is designed primarily to collect information for
      statistical and research purposes. In many States these records are not
      maintained in the official files of the State health department. Most States
      never issue certified copies of these records; the other States issue certified
      copies very rarely.

      Responsibility of the medical examiner or coroner

      Death registration
      The principal responsibility of the medical examiner or coroner in death
      registration is to complete the medical part of the death certificate. Before

                                                                                     5




                                                                                          44
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 47 of 290. PageID #: 1072




      delivering the death certificate to the funeral director, he or she may add
      some personal items for proper identification such as name, residence,
      race, and sex. Under certain circumstances and in some jurisdictions, he
      or she may provide all the information, medical and personal, required on
      the certificate.

      The funeral director, or other person in charge of interment, will otherwise
      complete those parts of the death certificate that call for personal informa
      tion about the decedent. He or she is also responsible for filing the certifi
      cate with the registrar where the death occurred. Each State prescribes
      the time within which the death certificate must be filed with the registrar.

      In general, the duties of the medical examiner or coroner are to:

      + Complete relevant portions of the death certificate.
      + Deliver the signed or electronically authenticated death certificate to
        the funeral director promptly so that the funeral director can file it with
        the State or local registrar within the State’s prescribed time period.
      + Assist the State or local registrar by answering inquiries promptly.
      + Deliver a supplemental report of cause of death to the State vital
        statistics office when autopsy findings or further investigation reveals
        the cause of death to be different from what was originally reported.

      When the cause of death cannot be determined within the statutory time
      limit, a death certificate should be filed with the notation that the report of
      cause of death is ‘‘deferred pending further investigation.’’ A permit to
      authorize disposal or removal of the body may then be obtained.

      If there are other reasons for a delay in completing the medical portion of
      the certificate, the registrar should be given written notice of the reason for
      the delay.

      When the circumstances of death (accident, suicide, or homicide) cannot
      be determined within the statutory time limit, the cause-of-death section
      should be completed and the manner of death should be shown as ‘‘pend
      ing investigation.’’

      As soon as the cause of death and circumstances or manner of death are
      determined, the medical examiner or coroner should file a supplemental
      report with the registrar or correct or amend the death certificate accord
      ing to State and local regulations regarding this procedure.



      6




                                                                                        45
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 48 of 290. PageID #: 1073




      When a body has been found after a long period of time, the medical
      examiner or coroner should estimate the date and time of death as accu
      rately as possible. If an estimate is made, the information should be
      entered as ‘‘APPROX—date’’ and/or ‘‘APPROX—time.’’

      If completed properly, the cause of death will communicate the same
      essential information that a case history would (5). For example, the
      following cause-of-death statement is complete:

      I a) Septic shock
        b) Infected decubitus ulcers
        c) Complications of cerebral infarction
        d) Cerebral artery atherosclerosis
      II Insulin-dependent diabetes mellitus

      If not completed properly, information may be missing from the cause-of-
      death section, so someone reading the cause of death would not know why
      the condition on the lowest used line developed. For example:

      I a) Pneumonia
         b) Malnutrition
      II

      This example does not explain what caused malnutrition. A variety of
      different circumstances could cause malnutrition, so the statement is
      incomplete and ambiguous.

      In some cases, the medical-legal officer will be contacted to verify informa
      tion reported on a death certificate or to provide additional information to
      clarify what was meant. The original cause-of-death statement may not be
      wrong from a clinical standpoint, but may not include sufficient informa
      tion for assigning codes for statistical purposes. Following guidelines in
      this handbook should minimize the frequency with which the medical
      examiner or coroner will need to spend additional time answering follow-up
      questions about a patient’s cause of death.

      Fetal death reporting
      In some jurisdictions the medical-legal officer is required to complete
      reports of fetal death when the fetal death occurred without medical atten
      dance or occurred under strange or unusual circumstances or was a
      result of an accident, suicide, or homicide. When completing a report of
      fetal death, the medical examiner or coroner is to:
      + Complete the cause-of-fetal-death section.

                                                                                 7




                                                                                     46
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 49 of 290. PageID #: 1074




      + Return the fetal death report to the person or institution charged by
        State law with the responsibility for filing the report.
      + If the medical-legal officer is required by State law to fill out a report of
        fetal death when the fetal death occurs outside a hospital or other
        institution, complete such a report and send it directly to the local or
        State registrar.
      When an abandoned infant or apparent newborn is found dead, a problem
      may arise as to whether the event should be registered as a fetal death or
      an infant death (see appendix E for definitions). If the infant is considered
      to have lived, even for a very short time, following delivery, then the
      medical examiner or coroner will use the death certificate usually em
      ployed. He or she must also ensure that the birth of this infant is properly
      registered. If the infant is considered to be a fetal death or stillborn, then
      the appropriate fetal death report must be completed.




      8




                                                                                        47
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 50 of 290. PageID #: 1075




      General Instructions for Completing Certificates and
      Reports




      Aside from the facts related to medical certification, the medical examiner
      or coroner may need to obtain some or all of the personal information
      required on the certificate or report.

      In some jurisdictions the medical-legal officer is not required to complete
      all of the personal items. He or she may complete and sign the medical
      certification section and add a few identifying items, such as name, age,
      sex, race, and residence. The certificate or report is then given to the
      funeral director who completes the remainder of the record.

      In other jurisdictions the medical-legal officer customarily completes all
      the personal items. Under such conditions the medical examiner or coro
      ner must obtain the information from an informant who has knowledge of
      the facts.

      The informant is usually a member of the family or a friend of the family.
      The following individuals can be the informant and are listed in order of
      preference: spouse, a parent, a child of the decedent, another relative, or
      other person who has knowledge of the facts. At times the medical exam
      iner or coroner will have to obtain personal information from a physician
      or a hospital official. In some cases, information will be obtained from the
      police.

      Whatever the source may be, the name, relationship to decedent, and
      mailing address of the informant must appear on the certificate in the
      space provided.

      It is essential that certificates and reports be prepared as permanent
      durable records. Completing a death certificate involves the following guide-
      lines:
      + Use the current form designated by the State.
      + Complete each item, following the specific instructions for that item.
      + Take care to make entry legible. Use a computer printer with high
        resolution, typewriter with good black ribbon and clean keys, or print
        legibly using permanent black ink.

                                                                                 9




                                                                                      48
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 51 of 290. PageID #: 1076




      + Do not use abbreviations except those recommended in the specific
        item instructions.
      + Verify with the informant the spelling of names, especially those that
        have different spellings for the same sound (Smith or Smyth, Gail or
        Gayle, Wolf or Wolfe, and so forth).
      + Refer problems not covered in these instructions to the State office of
        vital statistics or to the local registrar.
      + Obtain all signatures; rubber stamps or other facsimile signatures are
        not acceptable. If jurisdiction provides, authenticate electronically.
      + Do not make alterations or erasures.
      + File the original certificate or report with the registrar. Reproductions
        or duplicates are not acceptable.
      + File a supplemental report after investigation is completed for records
        previously filed as ‘‘pending further investigation.’’




      10




                                                                                    49
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 52 of 290. PageID #: 1077




      Medical Certification of Death




      Certifying the cause of death
      The medical examiner or coroner’s primary responsibility in death regis
      tration is to complete the medical part of the death certificate. The medical
      certification includes:
      + Date and time pronounced dead;
      + Date and time of death;
      + Question on whether the case was referred to the medical examiner or
        coroner;
      + Cause-of-death section including cause of death, manner of death,
        tobacco use, and pregnancy status items;
      + Injury items for cases involving injuries;
      + Certifier section with signatures.

      The proper completion of this section of the certificate is of utmost impor
      tance to the efficient working of a medical-legal investigative system.

      Cause of death
      This section must be completed by the medical examiner or coroner. The
      cause-of-death section, a facsimile of which is shown on page 12, follows
      guidelines recommended by the World Health Organization. An important
      feature is the reported underlying cause of death determined by the medi
      cal examiner or coroner and defined as (a) the disease or injury that
      initiated the train of morbid events leading directly to death, or (b) the
      circumstances of the accident or violence that produced the fatal injury. In
      addition to the underlying cause of death, this section provides for report
      ing the entire sequence of events leading to death as well as other condi
      tions significantly contributing to death (6).

      The cause-of-death section is designed to elicit the opinion of the medical
      certifier. Causes of death on the death certificate represent a medical
      opinion that might vary among individual medical-legal officers. A properly

                                                                                 11




                                                                                      50
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 53 of 290. PageID #: 1078




      completed cause-of-death section provides an etiological explanation of
      the order, type, and association of events resulting in death. The initial
      condition that starts the etiological sequence is specific if it does not leave
      any doubt as to why it developed. For instance, sepsis is not specific
      because a number of different conditions may have resulted in sepsis,
      whereas Human immunodeficiency virus infection is specific.

      In certifying the cause of death, any disease, abnormality, injury, or poi
      soning, if believed to have adversely affected the decedent, should be
      reported. If the use of alcohol and/or other substance, a smoking history,
      or a recent pregnancy, injury, or surgery was believed to have contributed
      to death, then this condition should be reported. The conditions present at
      the time of death may be completely unrelated, arising independently of
      each other; or they may be causally related to each other, that is, one
      condition may lead to another which in turn leads to a third condition, and
      so forth. Death may also result from the combined effect of two or more
      conditions.

      The mechanism of death, such as cardiac or respiratory arrest, should not
      be reported as it is a statement not specifically related to the disease
      process, and it merely attests to the fact of death. The mechanism of death
      therefore provides no additional information on the cause of death.




      12




                                                                                        51
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 54 of 290. PageID #: 1079




      As can be seen, the cause-of-death section consists of two parts. The first
      part is for reporting the sequence of events leading to death, proceeding
      backwards from the final disease or condition resulting in death. So, each
      condition in Part I should cause the condition above it. A specific cause of
      death should be reported in the last entry in Part I so there is no ambiguity
      about the etiology of this cause. Other significant conditions that contrib
      uted to the death, but did not lead to the underlying cause, are reported in
      Part II.
      In addition, there are questions relating to autopsy, manner of death (for
      example, accident), and injury. The cause of death should include infor
      mation provided by the pathologist if an autopsy or other type of postmor
      tem examination is done. For deaths that have microscopic examinations
      pending at the time the certificate is filed, the additional information
      should be reported as soon as it is available. If the medical examiner or
      coroner has any questions about the procedure for doing this, contact the
      registrar.
      The completion of the cause-of-death section for a medical-legal case
      requires careful consideration due to special problems that may be in
      volved. The medical-legal case may depend upon toxicological examination
      for its ultimate cause-of-death certification (a situation not encountered as
      frequently in ordinary medical practice). Occasionally the medical exam
      iner or coroner must deal with death certifications in which the cause of
      death is not clear, even after autopsy and toxicological examination. De-
      spite these special problems that the medical examiner or coroner may
      encounter in dealing with causes of death, it is important that the medical
      certification be as accurate and complete as circumstances allow.
      For statistical and research purposes, it is important that the causes of
      death and, in particular, the underlying cause of death, be reported as
      specifically and as precisely as possible. Careful reporting results in sta
      tistics for both underlying and multiple causes of death (i.e., all conditions
      mentioned on a death certificate) reflecting the best medical opinion.
      Every cause-of-death statement is coded and tabulated in the statistical
      offices according to the latest revision of the International Classification of
      Diseases (6). When there is a problem with the reported cause of death
      (e.g., when a causal sequence is reported in reverse order), the rules
      provide a consistent way to select the most likely underlying cause. How-
      ever, it is better when rules designed to compensate for poor reporting are
      not invoked, so that the rules are confirming the physician’s statement
      rather than imposing assumptions about what the physician meant.
      Statistically, mortality research focuses on the underlying cause of death
      because public health interventions seek to break the sequence of causally

                                                                                   13




                                                                                        52
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 55 of 290. PageID #: 1080




      related medical conditions as early as possible. However, all cause infor
      mation reported on death certificates is important and is analyzed.

      In the sections that follow, detailed instructions are given on how to
      complete Parts I and II. A number of examples of properly completed
      certificates with case histories are provided in this section to illustrate how
      the cause of death should be reported. Some common problems are also
      discussed later in this section.

      Changes to cause of death
      Should additional medical information or autopsy findings become avail-
      able that would change the cause or causes of death originally reported,
      the original death certificate should be amended by the medical-legal
      officer by immediately reporting the revised cause of death to the State
      vital records office or local registrar.

      Instructions
      The cause-of-death section consists of two parts. Part I is for reporting a
      chain of events leading directly to death, with the immediate cause of
      death (the final disease, injury, or complication directly causing death) on
      line (a) and the underlying cause of death (the disease or injury that
      initiated the chain of events that led directly and inevitably to death) on the
      lowest used line. Part II is for reporting all other significant diseases,
      conditions, or injuries that contributed to death but which did not result
      in the underlying cause of death given in Part I.

      The cause-of-death information should be the medical examiner’s or
      coroner’s best medical OPINION. Report each disease, abnormality, in-
      jury, or poisoning that the medical examiner or coroner believe adversely
      affected the decedent. A condition can be listed as ‘‘probable’’ even if it has
      not been definitively diagnosed.

      If an organ system failure (such as congestive heart failure, hepatic failure,
      renal failure, or respiratory failure) is listed as a cause of death, always
      report its etiology on the line(s) beneath it (for example, renal failure due to
      Type I diabetes mellitus or renal failure due to ethylene glycol poisoning).

      When indicating neoplasms as a cause of death, include the following: a)
      primary site or that the primary site is unknown, b) benign or malignant,
      c) cell type or that the cell type is unknown, d) grade of neoplasm, and e)
      part or lobe of organ affected (for example, a primary well-differentiated
      squamous cell carcinoma, lung, left upper lobe).

      14




                                                                                         53
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 56 of 290. PageID #: 1081




      For each fatal injury (for example, stab wound of chest or gunshot wound)
      or poisoning, always report the trauma (for example, transection of sub
      clavian vein or perforation of heart or pulmonary hemorrhage), and impair
      ment of function (for example, air embolism or cardiac tamponade) that
      contributed to death.

      Part I of the cause-of-death section
      Only one cause is to be entered on each line of Part I. Additional lines
      should be added between the printed lines when necessary. For each
      cause, indicate in the space provided the approximate interval between the
      date of onset (not necessarily the date of diagnosis) and the date of death.
      For clarity, do not use parenthetical statements and abbreviations when
      reporting the cause of death. The underlying cause of death should be
      entered on the LOWEST LINE USED IN PART I. The underlying cause of
      death is the disease or injury that started the sequence of events leading
      directly to death or the circumstances of the accident or violence that
      produced the fatal injury. In the case of a violent death, the form of
      external violence or accident is antecedent to an injury entered, although
      the two events may be almost simultaneous.

      Conditions in Part I should represent a distinct sequence so that each
      condition may be regarded as being the consequence of the condition
      entered immediately below it. When a condition does not seem to fit into
      such a sequence, consider whether it belongs in Part II.
      Line (a) immediate cause
      In Part I, the immediate cause of death is reported on line (a). This is the
      final disease, injury, or complication directly causing the death. An imme
      diate cause of death must always be reported on line (a). It can be the sole
      entry in the cause-of-death section if that condition is the only condition
      causing the death.

      In the case of a violent death, enter the result of the external cause (for
      example, fracture of vault of skull, crushed chest).

      The immediate cause does not mean the mechanism of death or terminal
      event (for example, cardiac arrest or respiratory arrest). The mechanism of
      death (for example, cardiac or respiratory arrest) should not be reported as
      the immediate cause of death as it is a statement not specifically related to
      the disease process, and it merely attests to the fact of death. The mecha
      nism of death therefore provides no additional information on the cause of
      death.



                                                                                 15




                                                                                      54
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 57 of 290. PageID #: 1082




      Lines (b), (c), and (d) due to (or as a consequence of)
      On line (b) report the disease, injury, or complication, if any, that gave rise
      to the immediate cause of death reported on line (a). If this, in turn,
      resulted from a further condition, record that condition on line (c). If this in
      turn resulted from a further condition, record that condition on line (d).
      For as many conditions as are involved, write the full sequence, one
      condition per line, with the most recent condition at the top, and the
      underlying cause of death reported on the lowest line used in Part I. If
      more than four lines are needed, add additional lines (writing ‘‘due to’’
      between conditions on the same line is the same as drawing an additional
      line) rather than using space in Part II to continue the sequence. The
      certification on page 18 is an example in which an additional line was
      necessary.

      The words ‘‘due to (or as a consequence of),’’ which are printed between the
      lines of Part I, apply not only in sequences with an etiological or pathologi
      cal basis and usually a chronological time ordering, but also to sequences
      in which an antecedent condition is believed to have prepared the way for
      a subsequent cause by damage to tissues or impairment of function.

      If the immediate cause of death arose as a complication of or from an error
      or accident in surgery or other medical procedure or treatment, it is
      important to report what condition was being treated, what medical pro
      cedure was performed, what the complication or error was, and what the
      result of the complication or error was.

      In case of injury, the form of external violence or accident is antecedent to
      an injury entered although the two events are almost simultaneous (for
      example, automobile accident or fallen on by tree).
      Approximate interval between onset and death
      Space is provided to the right of lines (a), (b), (c), and (d) for recording the
      interval between the presumed onset of the condition (not the diagnosis of
      the condition) and the date of death. This should be entered for all condi
      tions in Part I. These intervals usually are established by the medical
      examiner or coroner on the basis of available information. In some cases
      the interval will have to be estimated. The terms ‘‘unknown’’ or ‘‘approxi
      mately’’ may be used. General terms, such as minutes, hours, or days, are
      acceptable, if necessary. If the time of onset is entirely unknown, state that
      the interval is ‘‘unknown.’’ Do not leave these items blank.

      This information is useful in coding certain diseases and also provides a
      useful check on the accuracy of the reported sequence of conditions.

      16




                                                                                         55
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 58 of 290. PageID #: 1083




      Part II of the cause-of-death section (other significant conditions)

      All other important diseases or conditions that were present at the time of
      death and that may have contributed to the death, but did not lead to the
      underlying cause of death listed in Part I or were not reported in the chain
      of events in Part I, should be recorded on these lines. (More than one
      condition can be reported per line in Part II.)

      For example, a patient who died of alcoholism may also have had a hyper
      tensive heart disease that contributed to the death. In this case, the
      hypertensive heart disease would be entered in Part II as a contributory
      cause of death. If a decedent was pregnant, or less than 43 days postpar
      tum at the time of death, and the pregnancy contributed to death, the fact
      of pregnancy should be indicated here. If the presence of infectious disease
      has not been noted in Part I, record it here.

      Multiple conditions and sequences of conditions resulting in death are
      common, particularly among the elderly. When there are two or more
      possible sequences resulting in death, or if two conditions seem to have
      added together (e.g., stabbing caused both right intrathoracic hemorrhage
      and air embolism), choose and report in Part I the sequence or condition
      thought to have had the greatest impact (7). Other conditions or conditions
      from the other sequence(s) should be reported in Part II. For example, in
      the case of a diabetic male with chronic ischemic heart disease who dies
      from pneumonia, the medical examiner or coroner must choose the se
      quence of conditions that had the greatest impact and report this se
      quence in Part I. One possible sequence that the certifier might report
      would be pneumonia due to diabetes mellitus in Part I with chronic is
      chemic heart disease reported in Part II. Another possibility would be
      pneumonia due to the chronic ischemic heart disease entered in Part I
      with diabetes mellitus reported in Part II. Or the certifier might consider
      the pneumonia to be due to the ischemic heart disease that was due to the
      diabetes mellitus and report this entire sequence in Part I. Because these
      three different possibilities would be coded very differently, it is very im
      portant for the certifying medical examiner or coroner to decide which
      sequence most accurately describes the conditions causing death.

      For some cases it may not be possible to make a precise determination of
      interacting causes of death. For these cases a judgment may be made. In
      cases of doubt, it may be necessary to use qualifying phrases in either Part
      I or Part II to reflect uncertainty as to which conditions led to death. In
      cases where the certifier is unable to establish a cause of death based
      upon reasonable medical certainty or that such a condition was more
      probably than not the cause of death, he or she should enter ‘‘unknown’’ in

                                                                                17




                                                                                     56
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 59 of 290. PageID #: 1084




      the cause-of-death section. However, ‘‘unknown’’ should be used only after
      all possible efforts, including an autopsy, have been made to determine the
      cause.

      The following certification is an example in which the cause-of-death sec
      tion was modified to record all conditions related to the immediate cause of
      death.




      Other items for medical certification

      The remaining items that require the medical examiner’s or coroner’s
      certification relate to autopsy, manner of death, female decedent’s preg
      nancy status, if tobacco use contributed to death, and injury.

      Autopsy—The medical examiner or coroner should indicate whether an
      autopsy was performed and whether the findings were available to com
      plete the cause of death. A separate report provides case histories and
      examples of medical certification after autopsy (8).

      If additional medical information or autopsy findings are received after the
      medical examiner or coroner has certified to the cause of death and he or
      she determines the cause to be different from that originally entered on the
      death certificate, the original certificate should be amended by filing a


      18




                                                                                     57
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 60 of 290. PageID #: 1085




      supplemental report of cause of death with the State registrar. Information
      on the proper form to use and procedure to follow can be obtained from his
      or her State registrar.
      Circumstances of injury or violence—Space is provided on the death certifi
      cate for reporting the manner of death; check one of the following boxes:
      Natural, Accident, Suicide, Homicide, Pending Investigation, or Could not
      be determined. If ‘‘Pending Investigation’’ is checked, it should be changed
      after the investigation is completed. The appropriate State amendment
      procedures should be used to modify this item.

      When the death was the result of an external cause, the medical examiner
      or coroner should specify whether it was an accident, suicide, or homicide
      and describe the circumstances in items 38–44. In item 43 a clear, brief
      statement as to how the injury occurred should be made, indicating the
      circumstances or cause, such as ‘‘Burned using gasoline to light stove,’’
      ‘‘Slipped and fell while shoveling snow,’’ ‘‘Self-inflicted handgun wound,’’
      or ‘‘Stabbed by sharp instrument.’’

      Bearing in mind that accident prevention programs, assessment of motor
      vehicle fatalities, and so forth, depend upon the proper wording of this
      item, the medical examiner or coroner should, in as few words as possible,
      describe the injury-producing situation. If the death was due to a vehicu
      lar accident, be sure to indicate whether the decedent was a driver, pas
      senger, or pedestrian, and the type of vehicle(s) involved.

      The medical examiner or coroner should state whether the injury occurred
      while the deceased was at work at his or her usual occupation and give the
      specific location where the accident took place.

      The National Association of Medical Examiners has put together a guide on
      how manner of death may be determined (9). In certain cases, the manner
      of death preferred by the medical examiner community and the disease
      classification differ. As a result, it is important to specify the circum
      stances (e.g., item 43) involved so that both communities are able to make
      appropriate use of the information.

      In the cases of violent death where the medical examiner or coroner cannot
      decide which of the terms—accident, suicide, or homicide—best describes
      the manner of death, ‘‘Could not be determined’’ should be checked. The
      medical examiner or coroner should bear in mind that ‘‘Could not be
      determined’’ is intended solely for cases in which it is impossible to estab
      lish with reasonable medical certainty the circumstances of death after
      thorough investigation. This category should not be used for cases ‘‘Pend
      ing Investigation.’’

                                                                                19




                                                                                     58
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 61 of 290. PageID #: 1086




      Special problems for the medical-legal officer
      The medical examiner or coroner may experience little difficulty complet
      ing most of the items on the death certificate if death occurred under
      well-defined circumstances. Frequently, however, direct evidence related
      to cause of death is nonexistent, or there is some doubt concerning facts
      related to the individual. Under these circumstances, the medical-legal
      officer should report the facts when they are available, make estimations
      where such are possible, and where no facts are known and no estima
      tions possible, indicate ‘‘Unknown.’’

      Some special problems related to certification by a medical-legal officer are
      discussed below.

      Precision of knowledge required to complete death certificate items
      The cause-of-death section in the medical examiner’s or coroner’s certifi
      cation is always a medical opinion. This opinion is, of course, a synthesis
      of all information derived from both the investigation into the circum
      stances surrounding the death and the autopsy, if performed. It repre
      sents the best effort of the medical examiner or coroner to reduce to a few
      words his or her entire synthesis of the cause of death.

      In some cases, certain items (such as age or race) may be unknown and
      the medical examiner or coroner must make his or her best estimate of
      these items. A best estimate of the manner of death and the time and date
      of injury may also be required when neither investigation nor examination
      of the deceased provides definitive information.

      The medical examiner or coroner may wish to devote some thought to the
      degree of ‘‘proof’’ necessary to properly certify deaths that may later be
      involved in litigation. He or she may wish to consider that the proof
      required in a criminal proceeding is of a higher degree of positivity than
      that required in a civil proceeding.

      Trauma as a cause of death
      It should be noted by all medical-legal officers that if trauma is either the
      underlying cause of death or a contributing cause of death, the manner of
      the onset of the trauma must be indicated; that is, the trauma must have
      been initiated by an accident, a suicidal venture, or a homicidal event. It
      may be impossible for the certifier to determine which of these three fits
      the particular case at hand, in which case it may be necessary to state that
      the manner of death could not be determined. If trauma is listed in Part I
      or II of item 32, then items 38–44 must be completed.

      20




                                                                                      59
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 62 of 290. PageID #: 1087




      The National Association of Medical Examiners makes the following dis
      tinctions between manners of death (9):

      Natural—‘‘due solely or nearly totally to disease and/or the aging pro
      cess.’’

      Accident—‘‘there is little or no evidence that the injury or poisoning oc
      curred with intent to harm or cause death. In essence, the fatal outcome
      was unintentional.’’

      Suicide—‘‘results from an injury or poisoning as a result of an intentional,
      self-inflicted act committed to do self-harm or cause the death of one’s
      self.’’

      Homicide—‘‘occurs when death results from...’’ an injury or poisoning or
      from ‘‘...a volitional act committed by another person to cause fear, harm,
      or death. Intent to cause death is a common element but is not required for
      classification as homicide.’’

      Could not be determined—‘‘used when the information pointing to one
      manner of death is no more compelling than one or more other competing
      manners of death when all available information is considered.’’

      Pending investigation—used when determination of manner depends on
      further information.

      One of the more difficult tasks of the medical examiner or coroner is to
      determine whether a death is an accident or the result of an intent to end
      life. The medical examiner or coroner must use all information available to
      make a determination about the death. This may include information from
      his or her own investigation, police reports, staff investigations, and dis
      cussions with the family and friends of the decedent.

      Determining a suicide
      + There is evidence that death was self-inflicted. Pathological (autopsy),
        toxicological, investigatory, and psychological evidence, and state
        ments of the decedent or witnesses, may be used for this determina
        tion.
      + There is evidence (explicit and/or implicit) that at the time of injury the
        decedent intended to kill self or wished to die and that the decedent
        understood the probable consequences of his or her actions.
         + Explicit verbal or nonverbal expression of intent to kill self
         + Implicit or indirect evidence of intent to die, such as the following:

                                                                                 21




                                                                                      60
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 63 of 290. PageID #: 1088




            + Expression of hopelessness
            + Effort to procure or learn about means of death or rehearse fatal
              behavior
            + Preparations for death, inappropriate to or unexpected in the
              context of the decedent’s life
            + Expression of farewell or desire to die, or acknowledgment of
              impending death
            + Precautions to avoid rescue
            + Evidence that decedent recognized high potential lethality of
              means of death
            + Previous suicide attempt
            + Previous suicide threat
            + Stressful events or significant losses (actual or threatened)
            + Serious depression or mental disorder (10,11)

      When cause cannot be determined
      It is well known that a professionally competent, searching autopsy and
      toxicological examination of the body fluids and organs, coupled with the
      best available bacteriologic, virologic, and immunologic studies, may fail to
      reveal the cause of death.

      If this is the case and if the investigation has been pursued as far as
      possible, then the medical examiner or coroner will have no recourse but
      to indicate in one form or another that the cause of death ‘‘Could not be
      determined.’’ One possible phrase is ‘‘Cause of death not determined at
      autopsy and toxicological examination.’’ This is better than the term ‘‘Un
      known’’ as it at least indicates the extent of the investigation undertaken.

      Deferred ‘‘pending investigation’’
      Most, if not all, medical-legal investigative systems make provisions for
      cases in which the cause or manner of death cannot be immediately
      determined. Local laws vary somewhat as to how to handle such cases.

      The procedure followed most frequently is to require that the death certifi
      cate be completed insofar as possible and filed within the time limits
      specified by law. Once the cause and/or manner of death are determined,
      a supplemental report must be prepared and filed by the medical-legal
      officer. This supplemental report becomes a part of the death certificate
      that is on file for the decedent.

      22




                                                                                      61
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 64 of 290. PageID #: 1089




      It should be emphasized that the death certificate that is filed is to be
      completed insofar as possible. In other words, if the cause of death is
      known, but it is not known whether it was the result of an accident,
      suicide, or homicide, the death certificate that is filed should include the
      cause of death and show the manner of death in item 37 as ‘‘Pending
      Investigation.’’ THE CAUSE OF DEATH SHOULD NEVER BE LEFT BLANK
      OR SHOWN AS ‘‘PENDING’’ WHEN IT IS KNOWN BUT THE MANNER OF
      DEATH, ACCIDENT, SUICIDE, OR HOMICIDE IS UNKNOWN.

      The concept of ‘‘pending investigation’’ is made more necessary by the
      gradual increase in the sophistication of toxicological and immunologic
      methods of investigation. This concept, however, poses some complica
      tions. One of these is the proper issuing of certified copies of death certifi
      cates when the certificate is not complete. Another is the establishment of
      the maximum amount of time that may elapse between the time of the
      issue of the ‘‘pending’’ certificate and the final completion of the certificate.
      This time interval is established by statute in some jurisdictions, by cus
      tom or local arrangements in others. The medical-legal officer must oper
      ate within the legal limitations set in his or her area.

      Because such cases should be held to a minimum, the following guidelines
      were recommended by the Subcommittee on the Medical Certification of
      Medicolegal Cases of the U.S. National Committee on Vital and Health
      Statistics (12).

           1. The term ‘‘pending’’ is intended to apply only to cases in which
           there is a reasonable expectation that an autopsy, other diagnos
           tic procedure, or investigation may significantly change the di
           agnosis.

           2. Certifications of cause of death should not be deferred merely
           because ‘‘all details’’ of a case are not available. Thus, for ex-
           ample, if it is clear that a patient died of ‘‘cancer of the stomach,’’
           reporting of the cause should not be deferred while a determina
           tion of the histological type is being carried out. Similarly, if a
           death is from ‘‘influenza,’’ there is no justification for delaying
           the certification because a virological test is being carried out.

          3. In cases where death is known to be from an injury, but the
          circumstances surrounding the death are not yet established, the
          injury should be reported immediately. The circumstances of the
          injury should be noted as ‘‘pending investigation’’ and a supple-
          mental report filed.

           4. Lastly, the term ‘‘pending’’ is not intended to apply to cases in
           which the cause of death is in doubt and for which no further

                                                                                     23




                                                                                          62
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 65 of 290. PageID #: 1090




           diagnostic procedures can be carried out. In this case, the ‘‘prob
           able’’ cause should be entered on the basis of the facts available
           and the certification made in accordance with the best judgment
           of the certifier.

      The medical examiner or coroner must realize that when a death certificate
      is ‘‘pending,’’ the final settlement of burial expenses, insurance claims,
      veterans benefits, and so forth, is slowed. Indeed, many such matters will
      be held open until the certificate is properly completed. Therefore, the use
      of the term ‘‘pending investigation,’’ or similar deferring terms, should be
      avoided whenever possible.

      Certifier section
      The medical examiner or coroner certifies that ‘‘On the basis of examina
      tion and/or investigation, in my opinion, death occurred at the time, date,
      and place, and due to the cause(s) and manner as stated.’’




      The phrase ‘‘in my opinion’’ is included because it is recognized that in
      medical-legal cases, it is not always possible to make precise determina
      tions of the date and the cause(s) of death. The date may be obscure in the
      case of bodies found some time after death occurred, and the relationship
      between the existing diseases or the sequence in which diseases or injuries
      occurred is not always clear.

      However, except in unusual circumstances, the medical examiner or coro
      ner is in a better position than any other individual to make a judgment as
      to which of the conditions led directly to death and to state the antecedent
      conditions, if any, that gave rise to this cause.

      Space is provided for the time of death and for the date the decedent was
      pronounced dead. When the exact time of death is unknown, but there is
      sufficient basis for the medical examiner or coroner to render an opinion,
      the approximate time of death as estimated by the medical examiner or
      coroner will be given. This information should be entered as ‘‘APPROX—
      time.’’ Local time should be used, recording hours and minutes according
      to a 24-hour clock (for example, 0725).

      24




                                                                                     63
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 66 of 290. PageID #: 1091




      The medical examiner or coroner signs the completed statement, adding
      his or her degree or title and license number. The date of certification and
      mailing address of the medical examiner or coroner should also be pro
      vided.


      Examples of medical certification
      This section contains several examples of medical certification for the
      guidance of the medical examiner or coroner.

      Case No. 1
      On January 2, 2003, a 21-year-old female was critically injured in an
      automobile accident and died from a fractured skull causing cerebral
      contusion soon after being brought to the hospital. Police records indi
      cated she was the driver in a two-car collision that occurred at 2:15 a.m. at
      the corner of 21st Street and Ash Street. The decedent crossed the center
      line and struck an oncoming car head on. Autopsy showed injuries and
      blood ethanol of 0.240 grams percent.




                                                                                 25




                                                                                      64
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 67 of 290. PageID #: 1092




      Case No. 2
      On May 15, 2003, a 49-year-old male gardener was brought to the emer
      gency room with an infected wound of the right foot. Because of repeated
      convulsions, he was admitted to the hospital. The examining physician
      made a diagnosis of tetanus. His wife reported that while employed as a
      gardener on April 1, 2003, he stepped on a garden rake. He treated the
      laceration himself. Patient died of asphyxia during convulsions May 16,
      2003. Autopsy supported diagnosis.




      26




                                                                                 65
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 68 of 290. PageID #: 1093




      Case No. 3
      On May 10, 2003, a 25-year-old male was admitted to the hospital with a
      gunshot wound to the head. He had been at home in his study cleaning his
      gun when the shot was fired at approximately 9 p.m. He died at 11:05 p.m.
      on the same day. Autopsy showed contact gunshot wound of right temple.




      NOTE: Autopsy findings in this case indicate an intentionally inflicted gun-
      shot wound rather than accidental discharge of a firearm.




                                                                                27




                                                                                     66
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 69 of 290. PageID #: 1094




      Case No. 4
      On June 21, 2003, a 39-year-old male had been in a powerboat that
      capsized after striking an underwater obstruction at about 2 p.m. The
      body was recovered 2 hours later by the water patrol. Blood alcohol was
      measured at 0.31 grams percent.




      28




                                                                                67
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 70 of 290. PageID #: 1095




      Case No. 5
      On January 12, 2003, a 2-year-old female was admitted to the hospital
      with salicylate poisoning. She had been under treatment for tonsillitis and
      upper respiratory infection. She had been given multiple excessive doses of
      aspirin (adult rather than baby tablets). She died on January 13, 2003.




                                                                               29




                                                                                    68
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 71 of 290. PageID #: 1096




      Case No. 6
      On May 5, 2003, a 54-year-old male was found dead from carbon monox
      ide poisoning in an automobile in a closed garage. A hose, running into the
      passenger compartment of the car, was attached to the exhaust pipe. The
      deceased had been despondent for some time as a result of a malignancy,
      and letters found in the car indicated intent to take his own life.




      30




                                                                                    69
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 72 of 290. PageID #: 1097




      Case No. 7
      A 32-year-old male was admitted to the hospital on August 23, 2003, with
      several stab wounds. He had been found in an alley off Smith Street at
      4 a.m. by the police. No weapon was discovered. He died at 6:30 p.m. on
      the same day. Autopsy revealed that the intrathoracic hemorrhage due to
      the stab wound of the lung could be considered fatal.




                                                                            31




                                                                                 70
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 73 of 290. PageID #: 1098




      Case No. 8
      On July 4, 2003, a 56-year-old male was found dead in a hotel. Autopsy
      revealed no anatomic cause of death. Blood alcohol level was 0.450 grams
      percent.




      32




                                                                                 71
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 74 of 290. PageID #: 1099




      Case No. 9
      On March 18, 2003, a 2-month-old male was found dead in his crib. There
      was no previous illness, and, although autopsy revealed congestion of the
      lungs, the medical examiner determined that this did not cause the death.
      Because no other condition could be found that could have led to the death
      of the infant, the cause of death was determined to be sudden infant death
      syndrome.




      NOTE: There are established protocols for investigating possible SIDS deaths
      and criteria for distinguishing between SIDS, consistent with SIDS, and
      unexpected and undetermined causes. This will be discussed in greater
      detail in a later section.




                                                                                33




                                                                                     72
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 75 of 290. PageID #: 1100




      Case No. 10
      On August 18, 2003, a 32-year-old female was found dead at home. Initial
      investigation did not reveal cause of death; neither did autopsy or toxico
      logical examination.




      NOTE: This example is one way in which the medical-legal officer, after
      reasonable investigation, can indicate that the cause has not been deter-
      mined. Presumably, such a death certificate would have been initially is-
      sued with the term ‘‘Pending Investigation’’ checked in item 37 and, at a
      later time, the phrase ‘‘Could not be determined’’ substituted.




      34




                                                                                   73
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 76 of 290. PageID #: 1101




      Case No. 11
      On September 4, 2003, a 50-year-old alcoholic male was found uncon
      scious in an abandoned house at 4 a.m. by police. He was admitted to the
      hospital where he died at 10 a.m. on the same day. Examination on
      admission to the hospital revealed a large subdural hematoma causing
      intracerebral hemorrhage. There was a large subgaleal hemorrhage over
      the area of the subdural hematoma.




      NOTE: The above certificate was issued before police investigation was
      completed. After a thorough investigation, the legal-medical officer made the
      judgment that the decedent probably fell down the stairs next to which the
      body was found. The certificate should be amended in item 37 to ‘‘Accident.’’




                                                                                 35




                                                                                      74
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 77 of 290. PageID #: 1102




      36




                                                                              75
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 78 of 290. PageID #: 1103




      Case No. 12
      On March 4, 2003, a 40-year-old male collapsed at a swimming pool. He
      had no history of heart problems but had complained 2 days earlier of
      chest pains and indigestion. Autopsy revealed an acute myocardial infarc­
      tion due to severe coronary artery disease. The serum was milky. A family
      history of hyperlipidemia was identified.




                                                                             37




                                                                                  76
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 79 of 290. PageID #: 1104




      Case No. 13
      On July 26, 2003, a 32-year-old male was found along a roadway lying in
      some brambles. He was thrashing about and grinding his teeth. His body
      temperature was 103° F. He steadily went into full arrest and later died in
      the emergency room at a medical center. He had a history of cocaine and
      cannabis abuse. Toxicological examination revealed that he died of co­
      caine toxicity.




      38




                                                                                    77
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 80 of 290. PageID #: 1105




      Case No. 14
      On October 1, 2003, at 2:30 p.m., a 22-year-old male was found hanging
      by the neck in the garage at the rear of his residence. He had a history of
      despondency and drug abuse and was last seen by his mother 30 minutes
      earlier.




                                                                               39




                                                                                    78
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 81 of 290. PageID #: 1106




      Common problems in death certification
      Often several acceptable ways of writing a cause-of-death statement exist.
      Optimally, a certifier will be able to provide a simple description of the
      process leading to death that is etiologically clear and be confident that
      this is the correct sequence of causes. However, realistically, description of
      the process is sometimes difficult because the certifier is not certain.

      In this case, the certifier should think through the causes about which
      he/she is confident and what possible etiologies could have resulted in
      these conditions. The certifier should select the causes that are suspected
      to have been involved and use words such as ‘‘probable’’ or ‘‘presumed’’ to
      indicate that the description provided is not completely certain. If the
      initiating condition reported on the death certificate could have arisen
      from a pre-existing condition but the certifier cannot determine the etiol­
      ogy, he/she should state that the etiology is unknown, undetermined, or
      unspecified, so it is clear that the certifier did not have enough information
      to provide even a qualified etiology. Reporting a cause of death as un­
      known should be a last resort.

      The elderly decedent should have a clear and distinct etiological se­
      quence for cause of death, if possible. Terms such as senescence, infir­
      mity, old age, and advanced age have little value for public health or
      medical research. Age is recorded elsewhere on the certificate. When a
      number of conditions resulted in death, the medical examiner or coroner
      should choose the single sequence that, in his or her opinion, best de-
      scribes the process leading to death, and place any other pertinent condi­
      tions in Part II. ‘‘Multiple system failure’’ could be included in Part II, but
      the systems need to be specified to ensure that the information is cap­
      tured.

      The infant decedent should have a clear and distinct etiological sequence
      for cause of death, if possible. ‘‘Prematurity’’ should not be entered without
      explaining the etiology of prematurity. Maternal conditions may have ini­
      tiated or affected the sequence that resulted in infant death, and such
      maternal causes should be reported in addition to the infant causes on the
      infant’s death certificate (e.g., Hyaline membrane disease due to prematu­
      rity, 28 weeks due to placental abruption due to blunt trauma to mother’s
      abdomen).

      When SIDS is suspected, a complete investigation should be conducted,
      typically by a medical examiner or coroner. Issues relating to pathology,
      role of injury, and concern about forms of abuse have influenced certifica­
      tion practices for SIDS and other deaths for which cause is difficult to
      determine (9).

      40




                                                                                        79
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 82 of 290. PageID #: 1107




      Protocols exist for determining if an infant death under 1 year of age is a
      SIDS death including thorough scene investigation, review of clinical his-
      tory, and a complete autopsy (9,13). The investigation results usually fit
      within one of the following (9):
      + Disease or injury—Investigation identifies a cause of death such as
        pneumonia, meningitis, overlaying, head trauma, asphyxia from plas­
        tic bag, or other cause. The disease condition or conditions should be
        reported on the death certificate.
      + Sudden Infant Death Syndrome—Investigation finds no reason to ques­
        tion the preliminary diagnosis of SIDS. That is, toxicology tests and
        histology are negative, there are no unusual scene findings or sleeping
        conditions, there is no medical/clinical history that would predispose
        the baby to die, and the autopsy did not reveal any other explanation.
      + Consistent with Sudden Infant Death Syndrome but with disease
        condition—Investigation results are consistent with a diagnosis of SIDS;
        however, a disease or other condition (e.g., focal bronchiolitis) is iden­
        tified. If the role of the condition in causing or contributing to death is
        not known or is difficult to ascertain, this finding would not preclude
        reporting ‘‘Consistent with Sudden Infant Death Syndrome’’ in Part I
        and the disease conditions in Part II of the death certificate.
      + Consistent with Sudden Infant Death Syndrome but risk factor exists—
        Investigation results are consistent with a diagnosis of SIDS; however,
        a risk factor or external condition (e.g., bed sharing or sleeping on a soft
        pillow) is identified. If the role of the external condition or risk factor in
        causing or contributing to death is not known or is difficult to prove,
        this finding would not preclude reporting ‘‘Consistent with Sudden
        Infant Death Syndrome’’ in Part I and the risk factor or external condi­
        tions in Part II of the death certificate.
      + Unexpected and undetermined cause—Investigation results rule out
        Sudden Infant Death Syndrome but the cause is not determined. Other
        possible findings that are found but for which the role is unclear may
        be reported in Part II.
      Most certifiers will find themselves, at some point, in the circumstance in
      which they are unable to provide a simple description of the process of
      death. In this situation, the certifier should try to provide a clear se­
      quence, qualify the causes about which he/she is uncertain, and be able
      to explain the certification chosen.




                                                                                   41




                                                                                         80
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 83 of 290. PageID #: 1108




      When processes such as the following are reported, additional infor­
      mation about the etiology should be reported:
      Abscess                          Cellulitis                                 Gastrointestinal                  Pancytopenia
      Abdominal hemorrhage             Cerebral edema                              hemorrhage                       Paralysis
      Adhesions                        Cerebrovascular accident                   Heart failure                     Perforated gallbladder
      Adult respiratory distress       Cerebellar tonsillar herniation            Hemothorax                        Peritonitis
       syndrome                        Chronic bedridden state                    Hepatic failure                   Pleural effusions
      Acute myocardial infarction      Cirrhosis                                  Hepatitis                         Pneumonia
      Altered mental status            Coagulopathy                               Hepatorenal syndrome              Pulmonary arrest
      Anemia                           Compression fracture                       Hyperglycemia                     Pulmonary edema
      Anoxia                           Congestive heart failure                   Hyperkalemia                      Pulmonary embolism
      Anoxic encephalopathy            Convulsions                                Hypovolemic shock                 Pulmonary insufficiency
      Arrhythmia                       Decubiti                                   Hyponatremia                      Renal failure
      Ascites                          Dehydration                                Hypotension                       Respiratory arrest
      Aspiration                       Dementia (when not                         Immunosuppression                 Seizures
      Atrial fibrillation               otherwise specified)                      Increased intracranial            Sepsis
      Bacteremia                       Diarrhea                                    pressure                         Septic shock
      Bedridden                        Disseminated intravascular                 Intracranial hemorrhage           Shock
      Biliary obstruction               coagulopathy                              Malnutrition                      Starvation
      Bowel obstruction                Dysrhythmia                                Metabolic encephalopathy          Subarachnoid
      Brain injury                     End-stage liver disease                    Multi-organ failure                hemorrhage
      Brain stem herniation            End-stage renal disease                    Multi-system organ failure        Subdural hematoma
      Carcinogenesis                   Epidural hematoma                          Myocardial infarction             Sudden death
      Carcinomatosis                   Exsanguination                             Necrotizing soft-tissue           Thrombocytopenia
      Cardiac arrest                   Failure to thrive                           infection                        Uncal herniation
      Cardiac dysrhythmia              Fracture                                   Old age                           Urinary tract infection
      Cardiomyopathy                   Gangrene                                   Open (or closed) head             Ventricular fibrillation
      Cardiopulmonary arrest                                                       injury                           Ventricular tachycardia
                                                                                                                    Volume depletion

      If the certifier is unable to determine the etiology of a process such as
      those shown above, the process must be qualified as being of an unknown,
      undetermined, probable, presumed, or unspecified etiology so it is clear
      that a distinct etiology was not inadvertently or carelessly omitted.

      The following conditions and types of death might seem to be specific or
      natural, but when the medical history is examined further, may be found
      to be complications of an injury or poisoning (possibly occurring long ago):

      Asphyxia                        Epidural hematoma                  Hyperthermia                      Sepsis
      Bolus                           Exsanguination                     Hypothermia                       Subarachnoid hemorrhage
      Choking                         Fall                               Open reduction of fracture        Subdural hematoma
      Drug or alcohol overdose/drug   Fracture                           Pulmonary emboli                  Surgery
       or alcohol abuse               Hip fracture                       Seizure disorder                  Thermal burns/chemical burns



      Additional resources

      In addition to the series of handbooks, additional resources include manu­
      als, guidelines, and Web sites (5,7,8,14–20). Resources on completing
      death certificates should be kept with or near blank death certificates for
      easy reference. Additional copies of government-produced resources are
      available from the State vital statistics offices, the National Center for
      Health Statistics (8,14–16), and the Internet at http://www.cdc.gov/nchs
      (look under vital statistics, mortality, writing cause-of-death statements).
      Several resources (5,7) are available for purchase from the College of
      American Pathologists. These resources have more examples of cause-of-
      death certification and address some situations such as peri-procedural
      deaths that are not as straightforward as many deaths.


      42




                                                                                                                                               81
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 84 of 290. PageID #: 1109




      Completing Other Items on the Death Certificate




      These instructions pertain to the 2003 revision of the U.S. Standard Cer­
      tificate of Death. Usually the funeral director completes items l–23 and
      51–55. Another physician may have completed some of the medical items,
      but under certain circumstances the medical examiner or coroner may be
      responsible for completing the entire certificate. Therefore, instructions for
      completing all items on the certificate are included.


      NAME OF DECEDENT: For use by physician or institution

      The left-hand margin of the certificate contains a line where the physician
      or hospital can write in the name of the decedent. This allows the hospital
      to assist in completing the death certificate before the body is removed by
      the funeral director. However, because the funeral director is responsible
      for completing the personal information about the decedent and because
      the hospital frequently does not have the complete legal name of the
      decedent, the hospital or physician should enter the name they have for
      the decedent in this item, and the funeral director will then enter the full
      legal name in item 1.

      1. DECEDENT’S LEGAL NAME (Include AKAs if any)(First, Middle, Last)

      Enter the full first, middle, and last names of the decedent. Do not abbre­
      viate. Do not copy any name from the left-hand margin of the certificate
      into item 1 on the certificate; the name in the margin may be incomplete or
      incorrect.

      It is suggested that the medical examiner or coroner print the name as
      provided to him or her by the informant and have the informant check the
      spelling and order of names before entering the name on the certificate.

      If there appears to be more than one spelling of any name provided, and
      the correct spelling cannot be verified, use the most common spelling. The
      name must consist of English alphabetic characters and punctuation
      marks.

                                                                                  43




                                                                                       82
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 85 of 290. PageID #: 1110




      If the medical examiner or coroner cannot determine the name of a found
      body, enter ‘‘Unknown’’ in the name field. Do not enter names such as
      ‘‘John Doe’’ or ‘‘Jane Doe.’’

      Multiple first or middle names

      If the informant indicates two first names separated by a space, such as
      ‘‘Mary Louise Carter,’’ verify that ‘‘Louise’’ is part of the first name and is
      not a middle name. Enter the two first names with a blank space between
      them. If several middle names are given, enter all with a space between the
      names.

      Initials

      If the informant indicates that the person uses a first initial such as ‘‘E.
      Charles Jones,’’ try to obtain the whole first name.

      If the first name can be obtained, enter the whole first name. If not, enter
      just the initial followed by a period.

      If the informant indicates two initials and a surname such as ‘‘H.S. Green,’’
      determine if these are a first and middle initial, or two first initials with no
      middle name or initial. Try to obtain the whole name(s).

      If the names can be obtained, enter the whole names in the appropriate
      spaces. If there are no whole names, then enter the initials in the appro­
      priate spaces. Each initial should be followed by a period.

      Religious names and titles

      If there is a title preceding the name, such as ‘‘Doctor,’’ do not enter the
      title in any of the name fields.

      For religious names such as ‘‘Sister Mary Lawrence,’’ enter ‘‘Sister Mary’’
      in the first name field.

      No first or middle names (infants)

      If a name such as ‘‘Baby Boy Watts’’ is obtained from medical records for
      the death of a newborn, check with the parents or other informant to see if
      the child had a given name.

      If the child had not been given a name, leave the first and middle name
      fields blank and enter only the surname.

      44




                                                                                         83
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 86 of 290. PageID #: 1111




      Alias(es)

      Complete the current legal name before entering any other names (alias or
      AKA, ‘‘also known as,’’ names such as AKA Smith) the decedent used or
      was known as. The alias should be listed if it is substantially different from
      the decedent’s legal name (e.g., Samuel Langhorne Clemens AKA Mark
      Twain, but not Jonathon Doe AKA John Doe). Record the alias name with
      AKA preceding the name (e.g., AKA Smith). Repeat until there are no other
      names provided.

      The State may enter the full alias rather than just the part of the name that
      differs from the legal name.

      AKA does not include:

      + Nicknames, unless used for legal purposes or at the family’s request
      + Spelling variations of the first name
      + Presence or absence of middle initial
      + Presence or absence of punctuation marks or spaces
      + Variations in spelling of common elements of the surname, such as
        ‘‘Mc’’ and ‘‘Mac’’ or ‘‘St.’’ and ‘‘Saint’’

      This item is used to identify the decedent. This is the most important item on
      the certificate for legal and personal use by the family. There are alternate
      spellings to many names, and it is critical for the family to have the name
      spelled correctly.

      2. SEX

      Enter male or female based on observation. Do not abbreviate or use other
      symbols. If sex cannot be determined after verification with medical records,
      inspection of the body, or other sources, enter ‘‘Unknown.’’ Do not leave
      this item blank.

      This item aids in the identification of the decedent. It is also used in
      research and statistical analysis to determine sex-specific death rates.

      3. SOCIAL SECURITY NUMBER (SSN)

      Enter the decedent’s 9-digit social security number (SSN). Read the num­
      ber back to the informant or check against the document from which it is
      being copied before moving to the next item.

                                                                                  45




                                                                                       84
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 87 of 290. PageID #: 1112




      If the informant does not know the decedent’s SSN at the time of the
      interview, leave the item blank until the informant can supply the number.

      If the decedent has no social security number, for example, a recent
      immigrant or a person from a foreign country visiting the United States,
      enter ‘‘None.’’

      If the deceased’s social security number is not known, enter ‘‘Unknown.’’

      If the decedent’s SSN is not obtainable, enter ‘‘Not Obtainable.’’

      This item is useful in identifying the decedent and facilitates the filing of
      social security claims.

      4a–c. AGE
      Make one entry only in either 4a, 4b, or 4c depending on the age of the
      decedent.

      4a. AGE—Last Birthday (Years)
      Enter the decedent’s exact age in years at his or her last birthday.

      If the decedent was under 1 year of age, leave this item blank.

      Drop all fractions, such as ‘‘75 and a half years’’; record as ‘‘75.’’

      For responses such as ‘‘about 90 years,’’ enter ‘‘90’’ in the Years box.

      4b. UNDER 1 YEAR—Months, Days
      Enter the exact age in either months or days at time of death for infants
      surviving at least 1 month.

      If the infant was 1–11 months of age inclusive, enter the age in completed
      months.

      If the infant was less than 1 month old, enter the age in completed days.

      If the infant was over 1 year or under 1 day of age, leave this item blank.

      For responses such as ‘‘almost 4 months,’’ enter ‘‘3’’ in the Months box.

      4c. UNDER 1 DAY—Hours, Minutes
      Enter the exact number of hours or minutes the infant lived for infants
      who did not survive for an entire day.

      46




                                                                                      85
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 88 of 290. PageID #: 1113




      If the infant lived l–23 hours inclusive, enter the age in completed hours.

      If the infant was less than 1 hour old, enter the age in minutes.

      If the infant was more than 1 day old, leave this item blank.

      If the informant gives an unspecified answer such as several hours or a few
      minutes, ASK—Can you give me a number? If a range is given, use the
      lower number. If the informant cannot give a number, be sure to identify
      the units, if possible, by entering a ‘‘?’’ in the appropriate unit box.

      If the informant does not know and cannot obtain the age, record ‘‘Un­
      known’’ in box 4a.

      Information from this item is used to study differences in age-specific mor­
      tality and in planning and evaluating public health programs.

      5. DATE OF BIRTH (Month, Day, Year)
      Enter the full name of the month (January, February, March, etc.), day,
      and 4-digit year that decedent was born. Do not use a number or abbre­
      viation to designate the month.

      If the date of birth is unknown, then enter ‘‘Unknown.’’ If part of date of
      birth is unknown, then enter the known parts and leave the remaining
      parts blank.

      For example, for a person who is born in 1913, but the month and day are
      not known, enter 1913. If the month and year are known and the day is
      not known, enter February, ‘‘blank,’’ 1913.

      This item is useful in identification of the decedent for legal purposes. It also
      helps verify the accuracy of the ‘‘age’’ item.

      6. BIRTHPLACE (City and State or Foreign Country)
      If the decedent was born in the United States, enter the name of the city
      and State.

      (NOTE: Canadian provinces and Canadian territories are not collected for
      decedent’s place of birth.)

      If the decedent was not born in the United States, enter the name of the
      country of birth whether or not the decedent was a U.S. citizen at the time
      of death.

                                                                                    47




                                                                                          86
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 89 of 290. PageID #: 1114




      If the decedent was born in the United States but the city is unknown,
      enter the name of the State only. If the State is unknown, enter ‘‘U.S.—
      unknown.’’

      If the decedent was born in a foreign country but the country is unknown,
      enter ‘‘Foreign—unknown.’’

      If no information is available regarding place of birth, enter ‘‘Unknown.’’

      This item is used to match birth and death certificates of a deceased
      individual. Matching these records provides information from the birth cer­
      tificate that is not contained on the death certificate and may give insight
      into which conditions led to death. Information from the birth certificate is
      especially important in examining the causes of infant mortality.


      7a–g Residence of Decedent

      The residence of the decedent (State, county, city, and street address) is
      the place where his or her household is located, the place where the
      decedent actually resided, or where the person lives and sleeps most of the
      time. This is not necessarily the same as ‘‘home State,’’ ‘‘voting residence,’’
      ‘‘mailing address,’’ or ‘‘legal residence.’’

      Do not enter addresses that are post office boxes or rural route numbers.
      Get the building number and ‘‘street’’ name for the residence address
      rather than the postal address.

      Temporary residence

      Never enter a temporary residence, such as one used during a visit, busi­
      ness trip, or a vacation. However, usual onshore place of residence during
      a tour of military duty is not considered temporary and should be entered
      as the place of residence on the certificate. Similarly, usual place of resi­
      dence during attendance at college is not considered temporary and should
      be entered as the place of residence on the certificate.

      Multiple residences

      If the decedent lived in more than one residence (parent living in a child’s
      household, children in joint custody, person owning more than one resi­
      dence, or commuters living elsewhere while working), enter the residence
      lived in most of the year. If a child lives an equal amount of time in each
      residence, report the residence staying at when death occurred.


      48




                                                                                        87
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 90 of 290. PageID #: 1115




      Institutions or group homes
      If a decedent had been living in a facility where an individual usually
      resides for a long period of time, such as a group home, mental institution,
      nursing home, penitentiary, hospital for the chronically ill, long-term care
      facility, congregate care facility, foster home, or board and care home, this
      facility should be entered as the place of residence in items 7a through 7g.

      Children

      If the decedent was a child, residence is the same as that of the parent(s),
      legal guardian, or custodian unless the child was living in an institution
      where individuals usually reside for long periods of time, as indicated
      above. In those instances the residence of the child is shown as the facility.
      Children residing at a boarding school are considered to live at a parent’s
      residence. Residence for foster children is the place they live most of the
      time.

      Infants
      If the decedent was an infant who never resided at home, the place of
      residence is that of the mother or legal guardian. Do not use an acute care
      hospital as the place of residence for any infant.

      7a. RESIDENCE—STATE
      Enter the name of the State in which the decedent lived. This may differ
      from the State in the mailing address. If the decedent was not a resident of
      the United States, enter the name of the country and the name of the unit
      of government that is the nearest equivalent of a State.

      This item is where the U.S. States and territories and the Canadian prov­
      inces are recorded.

      If a Canadian province or territory, enter the name of the province or
      territory followed by ‘‘/ Canada.’’ If resident of any other country, enter the
      name of the country in the space for State.

      If the decedent’s residence is unknown, enter ‘‘Unknown.’’

      7b. RESIDENCE—COUNTY
      Enter the name of the county in which the decedent lived.

      If the decedent resided in any country other than the United States and its
      territories, leave this item blank.

                                                                                   49




                                                                                        88
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 91 of 290. PageID #: 1116




      7c. RESIDENCE—CITY OR TOWN
      Enter the name of the city, town, or location in which the decedent lived.
      This may differ from the city, town, or location used in the mailing ad-
      dress.

      7d. RESIDENCE—STREET AND NUMBER
      Enter the number and street name of the place where the decedent lived.

      If the ‘‘street’’ name has a direction as a prefix, enter the prefix in front of
      the street name. If the ‘‘street name’’ has a direction after the name, enter
      the direction after the name (e.g., South Main Street or Florida Avenue
      NW). Report the ‘‘street’’ designator (Street, Road, Avenue, Court, etc.).

      Enter the building number assigned to the decedent’s residence. If the
      number is unknown, enter ‘‘Unknown.’’

      7e. RESIDENCE—APARTMENT NUMBER
      Enter the apartment or room number associated with the residence.

      If there is no apartment or room number associated with this residence,
      leave the item blank.

      7f. RESIDENCE—ZIP CODE
      Enter the ZIP Code of the place where the decedent lived. This may differ
      from the ZIP Code used in the mailing address.

      The 9-digit ZIP Code is preferred over the 5-digit ZIP Code. If only the
      5-digit ZIP code is known, report that.

      If the decedent was not a resident of the United States or its territories,
      leave this item blank.

      7g. RESIDENCE—INSIDE CITY LIMITS?
      Enter ‘‘Yes’’ if the location entered in 7c is incorporated and if the dece­
      dent’s residence is inside its boundaries. Otherwise enter ‘‘No.’’

      If it is not known if the residence is inside the city or town limits, enter
      ‘‘Unknown’’ in the space.

      Mortality data by residence are used with population data to compute death
      rates for detailed geographic areas. These data are important in environ­
      mental studies. Data on deaths by place of residence of the decedent are

      50




                                                                                         89
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 92 of 290. PageID #: 1117




      also used to prepare population estimates and projections. Local officials
      use this information to evaluate the availability and use of services in their
      area. Information on residence inside city limits is used to properly assign
      events within a county. Information on ZIP Code and whether the decedent
      lived inside city limits is valuable for studies of deaths for small areas.

      8. EVER IN U.S. ARMED FORCES?

      If the decedent ever served in the U.S. Armed Forces, enter ‘‘Yes.’’ If not,
      enter ‘‘No.’’ If the medical examiner or coroner cannot determine whether
      the decedent served in the U.S. Armed Forces, enter ‘‘Unknown.’’ Do not
      leave this item blank.

      This item is used to identify decedents who were veterans. This information
      is of interest to veteran groups.

      9. MARITAL STATUS AT TIME OF DEATH

      Enter the marital status of the decedent at time of death. Specify one of the
      following: Married; Married, but separated; Never married; Widowed; or
      Divorced. Just because a spouse may be the informant does not preclude
      the possibility of ‘‘Married, but separated.’’ A person is legally married even
      if separated. A person is no longer legally married when the divorce papers
      are signed by a judge.

      + ‘‘Annulled and not remarried’’ and ‘‘never previously married’’ are con­
        sidered ‘‘Never Married.’’
      + ‘‘Annulled and not remarried‘‘ and ‘‘married previously’’ are classified
        as how the previous marriage terminated (Widowed, Divorced).
      + ‘‘Common Law marriage’’ is considered ‘‘Married.’’
      + ‘‘Indian marriage’’ is considered ‘‘Married.’’

      If marital status cannot be determined, enter ‘‘Unknown.’’ Do not leave
      this item blank.

      This information is used in determining differences in mortality by marital
      status.

      10. SURVIVING SPOUSE’S NAME (If wife, give name prior to first
      marriage)

      If the decedent was married at the time of death, enter the full name of the
      surviving spouse.

                                                                                   51




                                                                                        90
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 93 of 290. PageID #: 1118




      If the surviving spouse is the wife, enter her name prior to first marriage
      (e.g., maiden name).

      This item is used in genealogical studies and in establishing proper insur­
      ance settlements and other survivor benefits.

      11 and 12 PARENTS

      11. FATHER’S NAME (First, Middle, Last)

      Enter the first, middle, and last name of the father of the decedent.

      It is suggested that the medical examiner or coroner print the name as
      provided to him or her by the informant and have the informant check the
      spelling before entering the name on the certificate.

      If there appears to be more than one spelling of any name provided, and
      the correct spelling cannot be verified, use the most common spelling. The
      name must consist of English alphabetic characters and punctuation
      marks.

      If the father’s name cannot be determined, enter ‘‘Unknown’’ in the name
      field.

      12. MOTHER’S NAME PRIOR TO FIRST MARRIAGE (First, Middle, Last)

      Enter the name (first, middle, and surname) of the mother of the decedent
      used prior to first marriage, commonly known as the maiden name. This is
      the name given at birth or adoption, not a name acquired by marriage.
      This name is useful because it remains constant throughout life.

      The names of the decedent’s mother and father aid in identification of the
      decedent’s record. The mother’s name prior to first marriage or maiden
      surname is important for matching the record with other records because it
      remains constant throughout a lifetime in contrast to other names which
      may change because of marriage or divorce. These items are also of impor­
      tance in genealogical studies.

      13a–c INFORMANT

      13a. INFORMANT’S NAME

      Enter the name of the person who supplied the personal facts about the
      decedent and his or her family.

      52




                                                                                    91
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 94 of 290. PageID #: 1119




      13b. RELATIONSHIP TO DECEDENT
      Enter the relationship of the informant to the decedent. For example, this
      may be a husband, wife, parent, son, daughter, brother, sister, or friend.

      13c. MAILING ADDRESS (Street and Number, City, State, ZIP Code)
      Enter the complete mailing address of the informant whose name appears
      in item 13a. Be sure to include the ZIP Code.

      The name and mailing address of the informant are used to contact the
      informant when inquiries must be made to correct or complete any items on
      the death certificate.

      14. PLACE OF DEATH (Check only one; see instructions)




      Check the type of place where the decedent was pronounced dead.

      Hospital deaths

      If the decedent was pronounced dead in a hospital, check the box indicat­
      ing the decedent’s status at the hospital: Inpatient, Emergency Room/
      Outpatient (ER), or Dead on Arrival (DOA). Hospitals are licensed institutions
      with medical staff providing diagnostic and therapeutic services to patients.

      Nonhospital deaths

      If the decedent was pronounced dead somewhere else, check the box
      indicating whether pronouncement occurred at a Hospice facility, Nursing
      home/Long term care facility, Decedent’s home, or Other location.

      Hospice facility refers to a licensed institution providing hospice care (e.g.,
      palliative and supportive care for the dying), not to hospice care that might
      be provided in a number of different settings, including a patient’s home.

      If death was pronounced at a licensed long-term care facility, check the
      ‘‘Nursing home/Long term care facility’’ box. A long-term care facility is not
      a hospital, but provides patient care beyond custodial care (e.g., nursing
      home, skilled nursing facility, long-term care facilities, convalescent care
      facility, extended care facility, intermediate care facility, residential care
      facility, congregate care facility).

                                                                                   53




                                                                                        92
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 95 of 290. PageID #: 1120




      If death was pronounced in the decedent’s home, check the box that
      indicates decedent’s home. A decedent’s home includes independent living
      units such as private homes, apartments, bungalows, and cottages.

      If death was pronounced at a licensed ambulatory/surgical center, orphan-
      age, prison ward, public building, birthing center, facilities offering hous­
      ing and custodial care, but not patient care (e.g., board and care home,
      group home, custodial care facility, foster home), check ‘‘Other (Specify).’’
      If ‘‘Other (Specify)’’ is checked, specify where death was legally pro­
      nounced, such as prison ward, physician’s office, the highway where a
      traffic accident occurred, a vessel, orphanage, group home, or at work.

      If the place of death is unknown but the body is found in a State, enter the
      place where the body is found as the place of death.

      15. FACILITY NAME (If not institution, give street & number)

      Institution deaths

      If the death occurred in a hospital, enter the full name of the hospital.

      If death occurred en route to or on arrival at a hospital, enter the full name
      of the hospital. Deaths that occur in an ambulance or emergency squad
      vehicle en route to a hospital fall in this category.

      If the death occurred in another type of institution such as a nursing
      home, enter the name of the institution where the decedent died.

      Noninstitution deaths

      If the death occurred at home, enter the house number and street name.

      If the death occurred at some place other than those described above,
      enter the number and street name of the place or building (if at a building)
      where the decedent died.

      If the death occurred on a moving conveyance, enter the name of the
      vessel, for example, S.S. Olive Seas (at sea) or Eastern Airlines Flight 296
      (in flight).

      16. CITY OR TOWN, STATE, AND ZIP CODE

      Enter the name of the city, town, village, or location, State, and ZIP code
      where death occurred.

      54




                                                                                       93
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 96 of 290. PageID #: 1121




      17. COUNTY OF DEATH
      Enter the name of the county of the institution or address given in item 15
      for where death occurred. If the death occurred on a moving conveyance in
      the United States and the body is first removed from the conveyance in
      this State, complete a death certificate and enter as the place of death the
      address where the body was first removed from the conveyance.

      If the death occurred on a moving conveyance in international waters,
      international airspace, or in a foreign country or its airspace, and the body
      is first removed from the conveyance in this State, register the death in
      this State, but enter the actual place of death insofar as can be deter-
      mined.

      These items are used to identify the place of death which is needed to
      determine who has jurisdiction for deaths that legally require investigation
      by a medical examiner or coroner. These items are also used for research
      and statistics comparing hospital and nonhospital deaths. Valuable infor­
      mation is also provided for health planning and on the utilization of health
      facilities.


      18–20 DISPOSITION

      18. METHOD OF DISPOSITION




      Check the box corresponding to the method of disposition of the dece­
      dent’s body. If the body is to be used by a hospital or a medical or mortuary
      school for scientific or educational purposes, enter ‘‘Donation’’ and specify
      the name and location of the institution in items 19 and 20. ‘‘Donation’’
      refers only to the entire body, not to individual organs. If ‘‘Other (Specify)’’
      is checked, enter the method of disposition on the line provided.

      The response reflects the wishes of the next of kin or informant.

      19. PLACE OF DISPOSITION (Name of cemetery, crematory, other place)

      Enter the name of the cemetery, crematory, or other place of disposition. If
      the body is removed from the State, specify the name of the cemetery,
      crematory, or other place of disposition to which the body is removed.


                                                                                   55




                                                                                         94
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 97 of 290. PageID #: 1122




      If the body is to be used by a hospital or medical or mortuary school for
      scientific or educational purposes, give the name of that institution.

      20. LOCATION—CITY, TOWN, AND STATE
      Enter the name of the city, town, or village and the State where the place of
      disposition is located.

      If the body of the decedent is to be used by a hospital or medical or
      mortuary school for scientific or educational purposes, enter the name of
      the city, town, or village and the State where the institution is located.

      If there is any question about how to record the place of disposition,
      contact the State or local registrar.

      This information indicates whether the body was properly disposed of as
      required by law. It also serves to locate the body in case exhumation,
      autopsy, or transfer is required later.

      21–23 FUNERAL FACILITY

      21. NAME AND COMPLETE ADDRESS OF FUNERAL FACILITY
      Enter the name and complete address (including ZIP Code) of the facility
      handling the body prior to burial or other disposition.

      These items assist in quality control in filling out and filing death certifi­
      cates. They identify the person who is responsible for filing the certificate
      with the registrar.

      22. SIGNATURE OF FUNERAL SERVICE LICENSEE OR OTHER AGENT
      The funeral service licensee or other person first assuming custody of the
      body and charged with responsibility for completing the death certificate
      should sign in permanent black ink. If jurisdiction permits, authenticate
      electronically. Rubber stamps or facsimile signatures are not permitted.

      23. LICENSE NUMBER (Of Licensee)
      Enter the personal State license number of the funeral service licensee. If
      some other person who is not a licensed funeral director assumes custody
      of the body, identify the category of the license and corresponding State
      license number, or, if the individual possesses no license at all, enter
      ‘‘None.’’




      56




                                                                                       95
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 98 of 290. PageID #: 1123




      ITEMS ON WHEN DEATH OCCURRED
      Items 24 and 25 and 29–31 should always be completed. If the facility uses
      a separate pronouncer or other person to indicate that death has taken
      place and another person more familiar with the case completes the re­
      mainder of the medical portion of the death certificate, the pronouncer
      completes items 24–28. In all other cases, the certifier completes items 24
      and 25, 29–37, and 45–49, and items 26–28 are left blank.

      24. DATE PRONOUNCED DEAD (Month, Day, Year)
      Enter the exact month, day, and 4-digit year that the decedent was pro­
      nounced dead. Complete this item even when it is the same as item 29, the
      actual or presumed date.

      Enter the full name of the month—January, February, March, etc. Do not
      use a number or abbreviation to designate the month.

      This is used to identify the date the decedent was legally pronounced dead.
      This information is very helpful in those cases where a body of a person
      who has been dead for some time is found and the death is pronounced by
      a medical examiner or coroner.

      25. TIME PRONOUNCED DEAD
      Enter the exact time (hour and minute using a 24-hour clock) the decedent
      was pronounced dead according to local time. If daylight saving time is the
      official prevailing time where death occurs, it should be used to record the
      time of death. Be sure to indicate the time using a 24-hour clock.




                                                                                57




                                                                                     96
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 99 of 290. PageID #: 1124




                    24-hour clock                12-hour clock
                    0000 (medical facilities);   12 midnight
                    2400 (military facilities)
                    0100                         1:00 a.m.
                    0200                         2:00 a.m.
                    0300                         3:00 a.m.
                    0400                         4:00 a.m.
                    0500                         5:00 a.m.
                    0600                         6:00 a.m.
                    0700                         7:00 a.m.
                    0800                         8:00 a.m.
                    0900                         9:00 a.m.
                    1000                         10:00 a.m
                    1100                         11:00 a.m.
                    1200                         12 noon
                    1300                         1:00 p.m.
                    1400                         2:00 p.m.
                    1500                         3:00 p.m.
                    1600                         4:00 p.m.
                    1700                         5:00 p.m.
                    1800                         6:00 p.m.
                    1900                         7:00 p.m.
                    2000                         8:00 p.m.
                    2100                         9:00 p.m.
                    2200                         10:00 p.m.
                    2300                         11:00 p.m



      A death that occurs at 2400 or 0000 midnight belongs to the start of the
      new day. One minute after 12 midnight is entered as 0001 of the new day.

      If the exact time of death is unknown, the time should be approximated by
      the person who pronounces the body dead. ‘‘Approx’’ should be placed
      before the time.

      26–28 PRONOUNCING PHYSICIAN ONLY
      Items 26–28 are to be completed only when the physician responsible for
      completing the medical certification of cause of death is not available at
      the time of death to certify the cause of death and the State has a law
      providing for a pronouncing physician. In this situation, a pronouncing
      physician is the person who determines that the decedent is legally dead
      but who was not in charge of the patient’s care for the illness or condition
      that resulted in death. This hospital physician certifies to the fact and time
      of death (items 24 and 25) and signs and dates the death certificate (items
      26–28) so the body can be released. The attending physician is normally
      responsible for completing the cause-of-death section (item 32), but in
      medical examiner cases, the medical examiner may complete the cause of
      death. See section on medical certification of death in this handbook for a
      more detailed discussion of the completion of item 32.

      58




                                                                                       97
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 100 of 290. PageID #: 1125




       COMPLETE ITEMS 26–28 ONLY WHEN CERTIFYING PHYSICIAN IS NOT
       AVAILABLE AT TIME OF DEATH TO CERTIFY CAUSE OF DEATH.

       26. SIGNATURE OF PERSON PRONOUNCING DEATH (Only when
       applicable)
       Obtain the signature in ink and the degree or title of the physician who
       pronounces death. This physician certifies to the time, date, and place of
       death only. Rubber stamps or facsimile signatures are not permitted on
       paper certificates. Jurisdictions with electronic death certificates may have
       other ways to authenticate the certification than by using a signature.

       27. LICENSE NUMBER (Only when applicable)
       Enter the State license number of the physician who pronounces death.

       28. DATE SIGNED (Month, Day, Year) (Only when applicable)
       Enter the exact month, day, and year that the pronouncing physician
       signs the certificate. Do not use a number to designate the month.

       This information is useful for the quality control program by indicating that
       the medical certification was provided by the attending physician.

       Items 24 and 25 must be completed by the person who pronounces death—
       the pronouncing physician, pronouncing/certifying physician, or medical
       examiner/coroner.

       29. ACTUAL OR PRESUMED DATE OF DEATH (Month, Day, Year)
       Enter the exact month, day, and year that death occurred.
       Enter the full name of the month—January, February, March, etc. Do not
       use a number or abbreviation to designate the month.

       Pay particular attention to the entry of month, day, or year when a death
       occurs around midnight or December 31. Consider a death at midnight to
       have occurred at the beginning of the next day rather than the end of the
       previous day. For instance, the date for a death that occurs at 11:59 p.m.
       or 2359 on December 31 should be recorded as December 31 while those
       occurring the next minute 0000 should be recorded as January 1.

       If the exact date of death is unknown, it should be approximated by the
       person completing the medical certification. ’’Approx—‘‘ should be placed
       before the date. If date cannot be determined by approximating, the date
       found should be entered and identified as such.



                                                                                  59




                                                                                       98
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 101 of 290. PageID #: 1126




       This item is used in conjunction with the hour of death to establish the exact
       time of death of the decedent. Epidemiologists also use date of death in
       conjunction with the cause-of-death section for research on intervals be-
       tween injuries, onset of conditions, and death.

       30. ACTUAL OR PRESUMED TIME OF DEATH
       Enter the exact time (hour and minute using a 24-hour clock) of death
       according to local time. If daylight saving time is the official prevailing time
       where death occurs, it should be used to record the time of death. Be sure
       to indicate the time using a 24-hour clock.


                     24-hour clock                12-hour clock
                     0000 (medical facilities);   12 midnight
                     2400 (military facilities)
                     0100                         1:00 a.m.
                     0200                         2:00 a.m.
                     0300                         3:00 a.m.
                     0400                         4:00 a.m.
                     0500                         5:00 a.m.
                     0600                         6:00 a.m.
                     0700                         7:00 a.m.
                     0800                         8:00 a.m.
                     0900                         9:00 a.m.
                     1000                         10:00 a.m
                     1100                         11:00 a.m.
                     1200                         12 noon
                     1300                         1:00 p.m.
                     1400                         2:00 p.m.
                     1500                         3:00 p.m.
                     1600                         4:00 p.m.
                     1700                         5:00 p.m.
                     1800                         6:00 p.m.
                     1900                         7:00 p.m.
                     2000                         8:00 p.m.
                     2100                         9:00 p.m.
                     2200                         10:00 p.m.
                     2300                         11:00 p.m


       A death that occurs at 2400 or 0000 midnight belongs to the start of the
       new day. One minute after 12 midnight is entered as 0001 of the new day.

       If the exact time of death is unknown, the time should be approximated by
       the person who certifies the death. ’’Approx—‘‘ should be placed before the
       time.

       This item establishes the exact time of death which is important in inherit­
       ance cases when there is a question of who died first. This is often impor­
       tant in the case of multiple deaths in the same family.

       60




                                                                                          99
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 102 of 290. PageID #: 1127




       31. WAS MEDICAL EXAMINER OR CORONER CONTACTED?




       Enter ‘‘Yes’’ if the medical examiner or coroner was contacted in reference
       to this case. Otherwise enter ‘‘No.’’ Do not leave this item blank.

       In cases of accident, suicide, or homicide, the medical examiner or coroner
       must be notified.

       This item records whether the medical examiner or coroner was informed
       when the circumstances require such action. In such cases, the physician
       must ensure that this is done.

       32. CAUSE OF DEATH

       Detailed instructions for this item, together with case records, are con­
       tained in the section on Medical Certification of Death in this handbook.

       These items are to be completed by the attending physician or medical
       examiner/coroner certifying or reporting his or her opinion on the cause of
       death.

       Part I. Enter the chain of events—diseases, injuries, or complications—
       that directly caused the death. DO NOT enter terminal events such as
       cardiac arrest, respiratory arrest, or ventricular fibrillation without show­
       ing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line.
       Add additional lines if necessary.

       The cause of death means the disease, abnormality, injury, or poisoning
       that caused the death, not the mechanism of death, such as cardiac or
       respiratory arrest, shock, or heart failure.

       In Part I, the immediate cause of death (final disease or condition resulting
       in death) is reported on line (a). Antecedent conditions, if any, that gave
       rise to the cause are reported on lines (b), (c), and (d). The underlying
       cause (disease or injury that initiated events resulting in death) should be
       reported on the last line used in Part I. No entry is necessary on lines (b),
       (c), and (d) if the immediate cause of death on line (a) describes completely
       the sequence of events. ONLY ONE CAUSE SHOULD BE ENTERED ON A
       LINE.

                                                                                  61




                                                                                       100
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 103 of 290. PageID #: 1128




       Provide the best estimate of the interval between the onset of each condi­
       tion and death. Do not leave the space for the interval blank; if unknown,
       so specify.

       Part II. Enter other significant conditions contributing to death but not
       resulting in the underlying cause given in Part I.

       In Part II, enter other important diseases or conditions that contributed to
       death but did not result in the underlying cause of death given in Part I.

       Cause of death is the most important statistical research item on the death
       certificate. It provides medical information that serves as a basis for describ­
       ing trends in human health and mortality and for analyzing the conditions
       leading to death. Mortality statistics provide a basis for epidemiological
       studies that focus on leading causes of death by age, race, or sex (for
       example, AIDS, heart disease, and cancer). They also provide a basis for
       research in disease etiology and evaluation of diagnostic techniques, which
       in turn lead to improvements in patient care.

       All conditions reported are important and are analyzed. For example, analy­
       ses may examine associations between conditions reported on the same
       death certificates such as types of conditions reported in combination with
       hepatitis.

       33. WAS AN AUTOPSY PERFORMED?




       Enter ‘‘Yes’’ if a partial or complete autopsy was performed. Otherwise
       enter ‘‘No.’’

       An autopsy is important in giving additional insight into the conditions that
       lead to death. This additional information is particularly important in arriv­
       ing at the immediate and underlying causes when the cause is not immedi­
       ately clear.

       34. WERE AUTOPSY FINDINGS AVAILABLE TO COMPLETE THE CAUSE
       OF DEATH?




       62




                                                                                          101
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 104 of 290. PageID #: 1129




       Enter ‘‘Yes,’’ if the autopsy findings were available at the time that cause of
       death was determined. Otherwise enter ‘‘No.’’ Leave this item blank if no
       autopsy was performed.

       This information assists in determining whether, for the 9 percent of cases
       for which an autopsy is done, the information was available to assist in
       determining the cause of death. Knowing whether the autopsy results were
       available for determining the cause of death gives insight into the quality of
       the cause-of-death data.

       35. DID TOBACCO USE CONTRIBUTE TO DEATH?
       Check ‘‘Yes’’ if, in the medical examiner’s or coroner’s opinion, any use of
       tobacco or tobacco exposure contributed to death. Tobacco use may con-
       tribute to deaths due to a wide variety of diseases; for example, tobacco
       use contributes to many deaths due to emphysema or lung cancer and
       some heart disease and cancers of the head and neck. Check ‘‘No’’ if, in his
       or her opinion, the use of tobacco did not contribute to death.

       36. IF FEMALE, WAS DECEDENT PREGNANT AT TIME OF DEATH OR
       WITHIN PAST YEAR?
       If the decedent is a female, check the appropriate box in item 36. If the
       decedent is a male, leave the item blank. If the female is either too old or
       too young to be fecund, check the not pregnant within the past year box.

       This information is important in determining the scale of mortality among
       this population and will be of assistance with maternal mortality review
       programs.

       37. MANNER OF DEATH




                                                                                    63




                                                                                         102
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 105 of 290. PageID #: 1130




       Complete this item for all deaths. Check the box corresponding to the
       manner of death. Deaths not due to external causes should be identified
       as ‘‘Natural.’’ Usually, these are the only types of deaths a physician will
       certify.

       Indicate ‘‘Pending Investigation’’ if the manner of death cannot be deter-
       mined to be accident, homicide, or suicide within the statutory time limit
       for filing the death certificate. This should be changed later to one of the
       other terms.

       Indicate ‘‘Could not be determined’’ ONLY when it is impossible to deter-
       mine the manner of death.

       In cases of accidental death this information is used to justify the payment
       of double indemnity on life insurance policies. It is also used to obtain a
       more accurate determination of cause of death.

       All deaths due to external causes must be referred to the medical examiner
       or coroner. If the manner of death checked in item 37 was anything other
       than natural, items 38–44 must be completed.

       The National Association of Medical Examiners has put together a guide on
       how manner of death should be determined (9). In certain cases, the
       manner of death preferred by the medical examiner community and the
       disease classification conflict. As a result, it is important to specify the
       circumstances involved so that both communities are able to make use of
       the information.

       38–44 ACCIDENT OR INJURY—to be filled out in all cases of deaths
       due to injury or poisoning
       Complete these items in cases where injury caused or contributed to the
       death. All deaths resulting from injury must be reported to a medical
       examiner or coroner, who will usually certify to the cause of death.

       38. DATE OF INJURY (Month, Day, Year)

       Enter the exact month, day, and year that the injury occurred. Enter the
       full name of the month—January, February, March, etc. Do not use a
       number or abbreviation to designate the month.

       The date of injury may not necessarily be the same as the date of death.

       Estimates may be provided with ‘‘Approx—’’ placed before the date.

       64




                                                                                      103
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 106 of 290. PageID #: 1131




       39. TIME OF INJURY
       Enter the exact time (hour and minute using a 24-hour clock) when the
       injury occurred, according to local time. If daylight saving time is the
       official prevailing time where death occurs, it should be used to record the
       time of death. Be sure to indicate the time using a 24-hour clock.


                     24-hour clock                12-hour clock
                     0000 (medical facilities);   12 midnight
                     2400 (military facilities)
                     0100                         1:00 a.m.
                     0200                         2:00 a.m.
                     0300                         3:00 a.m.
                     0400                         4:00 a.m.
                     0500                         5:00 a.m.
                     0600                         6:00 a.m.
                     0700                         7:00 a.m.
                     0800                         8:00 a.m.
                     0900                         9:00 a.m.
                     1000                         10:00 a.m
                     1100                         11:00 a.m.
                     1200                         12 noon
                     1300                         1:00 p.m.
                     1400                         2:00 p.m.
                     1500                         3:00 p.m.
                     1600                         4:00 p.m.
                     1700                         5:00 p.m.
                     1800                         6:00 p.m.
                     1900                         7:00 p.m.
                     2000                         8:00 p.m.
                     2100                         9:00 p.m.
                     2200                         10:00 p.m.
                     2300                         11:00 p.m




       If the exact time of death is unknown, the time should be approximated by
       the person who certifies the death. ‘‘Approx—’’ should be placed before the
       time.

       The date of injury may differ from the date of death.

       40. PLACE OF INJURY (e.g., Decedent’s home; construction site;
       restaurant; wooded area)

       Enter the general type of place (such as restaurant, vacant lot, baseball
       field, construction site, office building, or decedent’s home) where the
       injury occurred. DO NOT enter firm or organization names. (For example,
       enter ‘‘factory,’’ not ‘‘Standard Manufacturing, Inc.’’ )

                                                                                 65




                                                                                      104
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 107 of 290. PageID #: 1132




       41. INJURY AT WORK?




       Complete if anything other than natural disease is mentioned in Part I or
       Part II of the medical certification (item 32), including homicides, suicides,
       and accidents or if anything other than natural is checked for manner of
       death (item 37). This includes all motor vehicle deaths. The item must be
       completed for decedents ages 14 years or over and may be completed for
       those less than 14 years of age if warranted.

       Enter ‘‘Yes’’ if the injury occurred at work. Otherwise enter ‘‘No.’’ An injury
       may occur at work regardless of whether the injury occurred in the course
       of the decedent’s ‘‘usual’’ occupation.


       Examples of injury at work and injury not at work follow:

       Injury at work                                                   Injury not at work
       Injury while working or in vocational training on                Injury while engaged in personal recreational activity on
        job premises                                                     job premises
       Injury while on break or at lunch or in parking                  Injury while a visitor (not on official work business) to job
        lot on job premises                                              premises
       Injury while working for pay or compensation,                    Homemaker working at homemaking activities
        including at home                                               Student in school
       Injury while working as a volunteer law enforcement              Working for self for no profit (mowing yard, repairing own
        official, etc.                                                   roof, hobby)
       Injury while traveling on business, including to or from         Commuting to or from work
        business contacts

                   These guidelines were developed jointly by: The National Association for Public Health Statistics
                   and Information Systems (NAPHSIS), the National Institute of Occupational Safety and Health
                   (NIOSH), the National Center for Health Statistics (NCHS), and the National Center for Environmen­
                   tal Health and Injury Control (NCEHIC). For questions contact the State Vital Statistics Office.




       42. LOCATION OF INJURY (Street and Number, City or Town, State,
       Apartment No., Zip Code)

       Enter the complete address where the injury took place including ZIP
       Code. Fill in as many of the items as is known.

       43. DESCRIBE HOW INJURY OCCURRED

       Enter, in narrative form, a brief but specific and clear description of how
       the injury occurred. Explain the circumstances or cause of the injury,
       such as ‘‘fell off ladder while painting house,’’ ‘‘driver of car ran off road-
       way,’’ or ‘‘passenger in car in car -truck collision.’’ Specify type of gun (e.g.,
       handgun, hunting rifle) or type of vehicle (e.g., car, bulldozer, train, etc.)


       66




                                                                                                                                        105
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 108 of 290. PageID #: 1133




       when it is relevant to circumstances. Indicate if more than one vehicle is
       involved; specify type of vehicle decedent was in. For motor vehicle acci­
       dents, indicate whether the decedent was a driver, passenger, or pedestrian.

       If known, indicate what activity the decedent was engaged in when the
       injury occurred (e.g., playing a sport, working for income, hanging out at a
       bar).

       In cases of accidental death, items 38–43 are used in justifying the payment
       of double indemnity on life insurance policies. They are also needed for a
       more accurate determination of causes of death. Information from these
       items forms the basis of statistical studies of occupational injuries.

       44. IF TRANSPORTATION INJURY, SPECIFY:




       Specify role of decedent (e.g., driver, passenger) in the transportation
       accident. Driver/operator and passenger should be designated for modes
       other than motor vehicles such as bicycles. ‘‘Other’’ applies to watercraft,
       aircraft, animal, or people attached to outside of vehicles (e.g., ‘‘surfers’’)
       who are not bonafide passengers or drivers.

       Details will help assign deaths to categories that may be used to assess
       trends and effectiveness of safety programs.

       45–49 CERTIFIER

       45. CERTIFIER (Check only one)




       The CERTIFYING PHYSICIAN box should be checked only in those cases
       when the person who is completing the medical certification of cause of
       death (item 32) is not the person who pronounced death (items 24 and 25).
       The certifying physician is responsible for completing items 32–49.


                                                                                    67




                                                                                         106
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 109 of 290. PageID #: 1134




       The PRONOUNCING & CERTIFYING PHYSICIAN box should be checked
       when the same person is responsible for completing items 24–49, that is,
       when the same physician has both pronounced death and certified the
       cause of death. If this box is checked, items 26–28 should be left blank.

       The MEDICAL EXAMINER/CORONER box should be checked when inves­
       tigation is required by the Post Mortem Examination Act and the cause of
       death is completed by a medical examiner or coroner. The medical examiner/
       coroner is responsible for completing items 24–49.

       SIGNATURE OF CERTIFIER

       The medical-legal officer who certifies the cause of death in item 32 signs
       the certificate in permanent black ink. Jurisdictions with an electronic
       death certificate may allow electronic authentication. The degree or title of
       the medical-legal officer should also be indicated. Rubber stamps or fac­
       simile signatures are not permitted.

       46. NAME, ADDRESS, AND ZIP CODE OF PERSON COMPLETING CAUSE
       OF DEATH (Item 32)

       Enter the full name and address of the person whose signature or authen­
       tication appears in item 45.

       This information is used by the State office of vital statistics for querying the
       certifier when a question about cause of death arises.

       48. LICENSE NUMBER

       Enter the State license number of the medical-legal officer who signs or
       authenticates the certificate in item 45.

       This number assists in State quality control programs when it is necessary
       to contact the certifier for additional information concerning the death.

       49. DATE CERTIFIED (Month, Day, Year)

       Enter the exact month, day, and year that the certifier signed the certificate.

       Enter the full name of the month—January, February, March, etc. Do not
       use a number or an abbreviation to designate the month.

       These items are of legal value in attesting that the medical certification was
       completed and signed within the time limit required by statute.

       68




                                                                                           107
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 110 of 290. PageID #: 1135




       51. DECEDENT’S EDUCATION
       Check the box that corresponds to the highest level of education that the
       decedent completed.

       Show the informant the education level categories on a card (see appendix
       B), and ask the informant to choose the category that, to the best of his or
       her knowledge, describes the highest education level completed by the
       decedent.
       h   8th grade or less
       h   9th–12th grade; no diploma
       h   High School Graduate or GED completed
       h   Some college credit; but no degree
       h   Associate Degree (e.g., AA, AS)
       h   Bachelor’s Degree (e.g., BA, AB, BS)
       h   Master’s Degree (e.g., MA, MS, MEng, MEd, MSW, MBA)
       h   Doctorate (e.g., PhD, EdD) or Professional degree (e.g., MD, DDS, DVM,
           LLB, JD)

       If the decedent was currently enrolled, mark the previous grade of highest
       degree received. If the respondent does not know or is not sure, select
       ‘‘Unknown.’’ If the respondent refuses, enter ‘‘Refused.’’ If there is no
       informant or for some other reason the information is not available, enter
       ‘‘Not obtainable.’’

       If the respondent indicates that the decedent has a degree that is not listed
       on the card, enter ‘‘Not classifiable.’’

       This information is used to study the relationship between mortality and
       education (which roughly corresponds with socioeconomic status). This in-
       formation is valuable in medical studies of causes of death and in programs
       to prevent illness and death.

       52. DECEDENT OF HISPANIC ORIGIN?
       Based on the informant’s response, check the box (see card in appendix C)
       that best corresponds with the decedent’s ethnic identity as given by the
       informant. The response should reflect what the decedent considered him-
       self or herself to be. The informant is encouraged to select only one re­
       sponse. If the informant is unable to select a single response, mark all
       boxes that apply; for example ‘‘Mexican’’ and ‘‘Cuban,’’ enter both re­
       sponses. If the respondent indicates an ethnic origin not on the list, it
       should be recorded in the ‘‘Specify’’ space. Enter the informant’s response
       even if it is not a Hispanic origin.

                                                                                  69




                                                                                       108
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 111 of 290. PageID #: 1136




       The choices are as follows:

       h    No, Not Spanish/Hispanic/Latino
       h    Yes, Mexican, Mexican American, Chicano
       h    Yes, Puerto Rican
       h    Yes, Cuban
       h    Yes, Other Spanish/Hispanic/Latino
            (Specify)

       Each question, Race and Hispanic Origin, should be asked independently.
       ‘‘Hispanic’’ is not a race, and a decedent of Hispanic origin may be of any
       race. Do not leave item 52 blank. ‘‘Hispanic’’ is a self-designated classifi­
       cation for people whose origins are from Spain, the Spanish-speaking
       countries of Central or South America, the Caribbean, or those identifying
       themselves generally as Spanish or Spanish-American. Origin can be viewed
       as ancestry, nationality, or country of birth of the person or person’s
       parents or ancestors prior to their arrival in the United States. Although
       the prompts include the major Hispanic groups, other groups may be
       specified under ‘‘Other.’’

       If the informant does not know, enter ‘‘Unknown.’’

       If there is no informant, enter ‘‘Not obtainable.’’

       If respondent refuses, enter ‘‘Refused.’’

       Hispanics comprise a substantial population group within this country.
       Reliable data are needed to identify and assess public health problems of
       Hispanics. Information from item 52 will permit the production of mortality
       data for the Hispanic community. Identifying health problems will make it
       possible to target public health resources to this important segment of our
       population.

       53. DECEDENT’S RACE
       Ask the informant to look at the card (see appendix C) and indicate the
       race or races of the decedent. Enter the race or races of the decedent as
       stated by the informant. Each question, Race and Hispanic origin, should
       be asked independently. Do not leave item 53 blank. If there is no box for
       the informant’s response for one or more race, check the box ‘‘Other’’ and
       enter the informant’s literal (written) response even if the response is not a
       race or race(s).

       Check one or more of the following choices to indicate what the decedent
       considered himself/herself to be:

       70




                                                                                        109
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 112 of 290. PageID #: 1137




       h White
       h Black or African American
       h American Indian or Alaska Native
       (Name of the enrolled or principal tribe)
       h Asian Indian
       h Chinese
       h Filipino
       h Japanese
       h Korean
       h Vietnamese
       h Other Asian (Specify)
       h Native Hawaiian
       h Guamanian or Chamorro
       h Samoan
       h Other Pacific Islander (Specify)
       h Other (Specify)

       American Indian and Alaska Native refer only to those native to North and
       South America (including Central America) and does not include Asian
       Indian. Please specify the name of enrolled or principal tribe (e.g., Navajo,
       Cheyenne, etc.) for the American Indian or Alaska Native.

       For Asians and Pacific Islanders, enter the national origin of the decedent.
       For Asians check Asian Indian, Chinese, Filipino, Japanese, Korean,
       Vietnamese, or specify other Asian group; for Pacific Islanders check Na­
       tive Hawaiian, Guamanian or Chamorro, Samoan, or specify Other Pacific
       Islander.

       If more than one race is indicated, enter each race (e.g., Samoan-Chinese-
       Filipino or White, American Indian).

       If there is no informant or other reliable source of this information, enter
       ‘‘Not obtainable.’’ If the respondent does not know, enter ‘‘Unknown.’’ If the
       respondent refuses, enter ‘‘Refused.’’

       Race is essential for identifying specific mortality patterns and leading
       causes of death among different racial groups. It is also used to determine if
       specific health programs are needed in particular areas and to make popu­
       lation estimates.

       54 and 55 OCCUPATION AND INDUSTRY OF DECEDENT
       These items are to be completed for all decedents 14 years of age and over.
       Enter the information even if the decedent was retired, disabled, or insti­
       tutionalized at the time of death.

                                                                                   71




                                                                                        110
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 113 of 290. PageID #: 1138




       This information is useful in studying deaths related to jobs and in identi­
       fying any new risks. For example, the link between lung disease and lung
       cancer and asbestos exposure in jobs such as shipbuilding or construction
       was discovered by analyzing this sort of information on death certificates.

       54. DECEDENT’S USUAL OCCUPATION (Indicate type of work done during
       most of working life. DO NOT USE RETIRED.)
       Enter the usual occupation of the decedent. This means the type of job the
       individual was engaged in for most of his or her working life. It is not
       necessarily the highest paid job nor the job considered the most presti­
       gious, but the one occupation, of perhaps several, that accounted for the
       greatest number of working years. For example, usual occupation may
       include claim adjuster, farmhand, coal miner, janitor, store manager, col­
       lege professor, or civil engineer. Never enter ‘‘Retired.’’

       If the decedent was a homemaker at the time of death but had worked
       outside the household during his or her working life, enter that occupa­
       tion. If the decedent was a ‘‘homemaker’’ during most of his or her working
       life, or never worked outside the household, enter ‘‘Homemaker.’’ Enter
       ‘‘Student’’ if the decedent was a student at the time of death and was never
       regularly employed or employed full time during his or her working life.

       If not known, enter ‘‘Unknown.’’

       55. KIND OF BUSINESS/INDUSTRY
       Enter the kind of business or industry to which the occupation listed in
       item 54 is related, such as insurance, farming, coal mining, hardware
       store, retail clothing, university, or government. Do not enter firm or
       organization names.

       If the decedent was a homemaker during his or her working life, and
       ‘‘Homemaker’’ is entered as the decedent’s usual occupation in item 54,
       enter ‘‘Own home’’ or ‘‘Someone else’s home,’’ whichever is appropriate.

       If the decedent was a student at the time of death and ‘‘Student’’ is entered
       as the decedent’s usual occupation in item 54, enter the type of school,
       such as high school or college, in item 55.

       These items are useful in studying occupationally related mortality and in
       identifying job-related risk areas. For example, correlating asbestos used in
       particular occupations in the shipbuilding industry to respiratory cancer
       was possible with this information. If the medical examiner or coroner have



       72




                                                                                       111
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 114 of 290. PageID #: 1139




       questions about what classification to use for a decedent’s occupation or
       industry, refer to the handbook ‘‘Guidelines for Reporting Occupation and
       Industry on Death Certificates (21).’’

       If not known, enter ‘‘Unknown.’’




                                                                              73




                                                                                   112
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 115 of 290. PageID #: 1140




       Completing the Cause of Fetal Death




       The primary responsibility of the medical examiner or coroner whose name
       appears in item 14 of the Fetal Death Report is to complete the cause-of-
       fetal-death section (items 18a and b, e–h on the report which are collected
       using items 33–38 on the facility worksheet).

       Cause of fetal death
       A facsimile of the section on cause of fetal death of the Fetal Death Report
       is shown on the following page. It is designed to facilitate the reporting of
       the causes of fetal death and places upon the medical examiner or coroner
       the responsibility for indicating the conditions and events resulting in the
       fetal death.

       The cause-of-death section consists of two parts. The initiating cause/
       condition (item 18a) is for reporting a single condition that most likely
       began the sequence of events resulting in the death of the fetus. Other
       significant causes or conditions (item 18b) include all other conditions
       contributing to death. These conditions may be conditions that are trig­
       gered by the initiating cause (item 18a) or causes that are not among the
       sequence of events triggered by the initiating cause (item 18a).

       The cause-of-death information should be the medical examiner’s or coro­
       ner’s best medical opinion. Report a specific condition in the space most
       appropriate to the given situation. A condition can be listed as ‘‘probable’’
       if it has not been definitively diagnosed. In reporting the causes of fetal
       death, conditions in the fetus or mother, or of the placenta, cord, or
       membranes, should be reported if they are believed to have adversely
       affected the fetus.

       The American College of Obstetrics and Gynecology Technical bulletin
       number 176 provides guidelines on a full investigation of a fetal death.
       Cause of fetal death should include information provided by the patholo­
       gist if tissue analysis, autopsy, or another type of postmortem exam was
       done. If microscopic exams for a fetal death are still pending at the time
       the report is filed, the additional information should be reported to the
       registrar as soon as it is available.

       74




                                                                                       113
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 116 of 290. PageID #: 1141




       For statistical and research purposes, it is important that the reporting of
       the medical information on the fetal death report be specified as precisely
       as possible. Cause of death is used for medical and epidemiological re-
       search on disease etiology and to evaluate the effectiveness of diagnostic
       and therapeutic techniques. It is a measure of health status at local, State,
       national, and international levels.

       Responsibility of medical examiner or coroner

       When a death occurs without medical attendance at or immediately after
       the delivery, or when further investigation is required by State regulations,
       a medical examiner or coroner may investigate the fetal death. The death
       should be reported to the medical examiner or coroner as required by State
       law.




                                                                                  75




                                                                                       114
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 117 of 290. PageID #: 1142




       Instructions for completing cause of fetal death
       Cause-of-death information should be the medical examiner’s or coroner’s
       best medical opinion. Abbreviations and parenthetical statements should
       be avoided in reporting causes of death. The terminal event should not be
       used. The medical examiner or coroner should report the initiating cause
       of the terminal event in 18a.

       If two or more possible sequences resulted in death, or if two conditions
       seem to have an interactive effect, the condition that most directly caused
       death, in the opinion of the certifier, should be reported in 18a.

       If an organ system failure is listed as a cause of death, always report its
       etiology. Always report the fatal injury (e.g., stab wound of mother’s abdo­
       men), the trauma, and impairment of function.

       In 18b, report all diseases or conditions contributing to death that were
       not reported in 18a and that did not result in the initiating cause of death.

       The original fetal death report should be amended if additional medical
       information or autopsy or histological placental findings become available
       that would change the cause of death originally reported.

       Specify conditions as fetal or maternal
       The conditions are set up to facilitate reporting maternal conditions on the
       ‘‘Maternal Conditions/Diseases (Specify)’’ lines and fetal conditions and
       obstetrical or pregnancy complications on the remaining lines.

       For example, the completed cause of fetal death below indicates asphyxia
       to the fetus due to a homicide by stabbing of the mother.




       76




                                                                                       115
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 118 of 290. PageID #: 1143




       Supplemental report of cause of fetal death
       In many instances, information on the cause of fetal death may be pending
       further study of tissue or autopsy results, cytogenetic study, or a pathol­
       ogy report. When additional information is obtained, the medical examiner
       or coroner should file a supplemental report of cause of fetal death.

       Other items for medical certification
       Additional information required from the medical examiner or coroner
       includes estimated time of fetal death (item 18e), was an autopsy per-
       formed? (item 18f), was a histological placental examination performed?
       (item 18g), and were autopsy or histological placental examination results
       used in determining the cause of fetal death? (item 18h).




                                                                                77




                                                                                     116
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 119 of 290. PageID #: 1144




       Examples of reporting cause of fetal death

       Case History No. 1
       The mother was a 29-year-old gravida 1, para 0 woman with a history of
       drug abuse. She had a normal pregnancy until 28 weeks’ gestation when
       hydramnios was noted. Ultrasonography suggested anencephaly. No fetal
       movement was noted, nor were fetal heart sounds audible. Labor was
       induced, and a stillborn anencephalic fetus weighing 1,100 grams was
       delivered.




       Note: The drug(s) should be specified when known.




       78




                                                                                117
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 120 of 290. PageID #: 1145




       Case History No. 2
       The mother had a normal pregnancy until 28 weeks’ gestation when she
       noticed the absence of fetal movement, which was confirmed by ultra-
       sound. There were no audible fetal heart sounds. Labor was induced and
       the mother was delivered of a 900-gram fetus, apparently female, delivered
       after prostaglandin.

       The facies was abnormal with depressed nasal bridge, anteverted nostrils,
       small mouth, small posteriorly rotated ears, and midline frontal bossing.
       There was an umbilical hernia and a sacral neural tube defect (meningocele).




                                                                                 79




                                                                                      118
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 121 of 290. PageID #: 1146




       The external genitalia were ambiguous. There was syndactyly of toes two
       and three, and rockerbottom feet bilaterally. The fingers were short and
       edematous; there were no flexion creases on the palms of either hand.

       Gross autopsy revealed internally that the genitalia were those of a normal
       male. The adrenals were small. There were several accessory spleens,
       partial malrotation of the gut, and an atrial septal defect. The placenta had
       trophoblastic cysts. Tissues (muscle and fetal membranes) were taken for
       future chromosome analysis.

       Two weeks later a chromosome analysis report became available that
       provided a diagnosis of triploidy, karyotype XXY. A supplemental report of
       cause of fetal death was filed with the registrar of vital statistics.




       80




                                                                                       119
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 122 of 290. PageID #: 1147




       Common problems in fetal death certification

       Uncertainty
       Often several acceptable ways of writing a cause-of-death statement exist.
       Optimally, a certifier will be able to provide a simple description of the
       initiating cause and other contributing causes that is etiologically clear
       and to be confident that this is correct. However, realistically, description
       of the process is sometimes difficult because the certifier is not certain.

       In this case, the certifier should think through the causes about which
       he/she is confident and what possible etiologies could have resulted in
       these conditions. The certifier should select the causes that are suspected
       to have been involved and use words such as ‘‘probable’’ or ‘‘presumed’’ to
       indicate that the description provided is not completely certain. Causes of
       death on the fetal death report should not include terms such as ‘‘prema­
       turity’’ without explaining the etiology because they have little value for
       public health or medical research.

       Reporting a cause of fetal death as unknown should be a last resort.

       When a number of conditions or multiple organ/system failure resulted in
       death, the physician, medical examiner, or coroner should choose a single
       condition which most likely began the sequence of events resulting in the
       fetal death and list the other conditions in 18b of the certification section.
       ‘‘Multiple system failure’’ could be included as an ‘‘other significant cause
       or condition,’’ but also specify the systems involved to ensure that the
       detailed information is captured. Maternal conditions may have initiated
       or affected the sequence that resulted in a fetal death. These maternal
       conditions should be reported in the cause-of-death statement in addition
       to the fetal causes.

       Avoid ambiguity
       Most certifiers will find themselves, at some point, unable to provide a
       simple description of the process of death. In this situation, the certifier
       should try to provide an initiating condition, qualify the causes about
       which he/she is uncertain, and be able to explain the certification chosen.

       When conditions such as the following are reported, information about the
       etiology should be reported if possible:
           Unknown            Low birthweight
           Prematurity        Intrauterine hypoxia
           Immaturity

                                                                                   81




                                                                                        120
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 123 of 290. PageID #: 1148




       If the certifier is unable to determine the etiology of a process such as
       those shown above, the process must be qualified as being of an unknown,
       undetermined, probable, presumed, or unspecified etiology so it is clear
       that a distinct etiology was not inadvertently or carelessly omitted.

       Mechanisms of death
       Mechanistic terminal events such as respiratory failure preferably should
       not be the initiating cause in a cause-of-death statement. Please enter the
       condition that triggered the events resulting in this terminal event as the
       initiating cause.




       82




                                                                                     121
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 124 of 290. PageID #: 1149




       Completing the Report of Fetal Death




       These instructions pertain to the 2003 revision of the U.S. Standard Re-
       port of Fetal Death. Information for the U.S. Standard Report of Fetal
       Death is collected using worksheets (see appendixes D and E). Although
       the hospital usually completes the facility worksheet and the mother com­
       pletes the patient’s worksheet, under certain circumstances the medical
       examiner or coroner may be responsible for completing them (22). There-
       fore, instructions for completing all items on the worksheets are included;
       information on the worksheets subsequently is transferred to the report
       form.

       FACILITY WORKSHEET
       These instructions pertain to the 2003 revision of the U.S. Standard Re-
       port of Fetal Death. Information needed to complete the facility worksheet
       should come from the medical records. Please see the ‘‘Guide to Complet­
       ing the Facility Worksheets for the Certificate of Live Birth and Report of
       Fetal Death’’ for more detailed instructions (21).
       1. Facility name (If not institution, give street and number)
       Type or print the name of the facility where the fetal death occurred. If this
       fetal death did not occur in a hospital or freestanding birthing center, type
       or print the street and number of the place where the fetal death occurred.
       If the fetal death occurred en route, (that is, in a moving conveyance), type
       or print the city, town, village, or location where the fetus was first re-
       moved from the conveyance. If the fetal death occurs in international
       airspace or waters, enter ‘‘plane’’ or ‘‘boat.’’
       2. Facility I.D.
       Print the facility’s National Provider Identification Number (NPI) or, if no
       NPI, the State hospital code.
       3. City, Town, or Location of delivery
       Type or print the name of the city, township, village or other location where
       the fetal death occurred. If the fetal death occurred in international waters
       or airspace, enter the location where the fetus was first removed from the
       boat or plane.

                                                                                   83




                                                                                        122
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 125 of 290. PageID #: 1150




       4. County of delivery

       Type or print the name of the county where the fetal death occurred. If the
       fetal death occurred in international waters or airspace, enter the name of
       the county where the fetus was first removed from the boat or plane.

       5. Place of delivery

       Check the box that best describes the type of place where the fetal death
       occurred. If the type of place is not known, type or print ‘‘unknown’’ in the
       space.

       h Hospital
       h Freestanding birthing center
       h Home delivery
       Planned to deliver at home h Yes         h No
       h Clinic/Doctor’s Office
       h Other (specify)

       Items 1–5 identify the place of delivery, which is used to study relationships
       of hospital and nonhospital pregnancy terminations. It is also used by
       many States to produce statistical data by specific facility. Information on
       place of delivery, together with residence information, provides data to
       evaluate the utilization and distribution of health services.

       6a. Date of first prenatal care visit (Prenatal care begins when a physician
       or other health professional first examines and/or counsels the pregnant
       woman as part of an ongoing program of care for the pregnancy)

       Print or type the month, day, and year of the first prenatal care visit.
       Complete all parts of the date that are available; leave the rest blank.

       If it is not known whether the patient had prenatal care, or if she had care
       but the date of the first visit is not known, write ‘‘unknown.’’

       If the patient had no prenatal care, check the ‘‘no prenatal care’’ box and
       leave the date blank.

       This item identifies when during the pregnancy the patient entered prenatal
       care and is needed as the basis for measures of how soon patients initiate
       prenatal care and for measures of the appropriate utilization of services.
       This information is also used to study the impact of prenatal care on
       pregnancy outcome.

       84




                                                                                        123
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 126 of 290. PageID #: 1151




       6b. Date of last prenatal care visit (Enter the date of the last visit recorded
       in the patient’s prenatal records)
       Print or type the month, day, and year of the last prenatal care visit
       recorded in the records. Complete all parts of the date that are available;
       leave the rest blank.

       If it is not known whether the patient had prenatal care, or if she had care
       but the date of the last visit is not known, write ‘‘unknown.’’

       If the patient had no prenatal care, check the ‘‘no prenatal care’’ box and
       leave the date blank.

       7. Total number of prenatal care vists for this pregnancy (Count only
       those visits in the record. If none, enter ‘‘0.’’)
       If the patient had no prenatal care, type or print ‘‘0’’ in the space. Note: the
       ‘‘no prenatal care’’ box should also be checked in items 6a and 6b.

       If the patient had prenatal care but the number of visits is not known, type
       or print ‘‘unknown’’ in the space.

       Type or print the total number of prenatal care visits for this pregnancy in
       this space.

       This item is needed as the basis for measures of utilization of prenatal care
       services. It is also used in conjunction with ‘‘Date of First Prenatal Care
       Visit’’ to assess the adequacy of prenatal care.

       8. Date last normal menses began
       Print or type all parts of the date that the patient’s last normal menses
       began.

       If no parts of the date are known, write in ‘‘unknown.’’

       This item provides information on the length of gestation, which can be
       associated with weight of fetus to determine the maturity of the fetus at
       delivery. It is also associated with infant morbidity and mortality, and is
       important in medical research.

       9. Number previous live births now living (For multiple deliveries, includes
       live born infants born before this fetus in the multiple set)
       When completing this item, do not include this fetal death; include all
       previous live-born infants. For multiple deliveries, include all live-born

                                                                                     85




                                                                                          124
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 127 of 290. PageID #: 1152




       infants preceding this fetal death in the delivery. If first delivered in a
       multiple delivery, do not include this fetus. If second delivered, include the
       first live born, etc.

       Type or print the number of previous born infants still living in item 9.

       The information in items 9–14 are essential for determining live-birth and
       total-birth order, which are important in studying trends in childbearing and
       child spacing. The information is useful in studying health problems asso­
       ciated with birth order. The dates of last live birth and last other pregnancy
       outcome permit the calculation of intervals between live births and fetal
       deaths and between pregnancies. This information allows researchers to
       analyze the relationship of various maternal characteristics and pregnancy
       outcomes with birth and pregnancy intervals.

       10. Number of previous live births now dead (For multiple deliveries,
       includes live born infants born before this fetus in the multiple set who
       subsequently died)
       When completing this item, do not include this fetal death but include all
       previous live-born infants who are now dead.

       Please type or print the number of infants born alive but now dead in item
       10.

       11. Date of last live birth
       If the date of delivery is not known, type or print ‘‘unknown’’ in the space.

       12. Total number of other pregnancy outcomes (Include fetal losses of any
       gestational age—spontaneous losses, induced losses, and/or ectopic
       pregnancies. If this was a multiple delivery, include all fetal losses
       delivered before this fetus in the pregnancy.)
       If there were none, check the ‘‘none’’ box. If the number is unknown, type
       or print ‘‘unknown’’ in the space.

       13. Date of last other pregnancy outcome (Date when last pregnancy
       which did not result in a live birth ended)
       If the date of the event is not known, type or print ‘‘unknown’’ in the space.

       14. Risk factors in this pregnancy
       The patient may have more than one risk factor; check all that apply. If the
       patient had none of the risk factors, check the ‘‘none of the above’’ box.

       86




                                                                                        125
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 128 of 290. PageID #: 1153




       If it is unknown whether the patient had any of the risk factors, type or
       print unknown.

       Diabetes - (Glucose intolerance requiring treatment)
         h Prepregnancy - (Diagnosis prior to this pregnancy)
         h Gestational - (Diagnosis in this pregnancy)
       Hypertension - (Elevation of blood pressure above normal for age, gender, and
        physiological condition)
        h Prepregnancy (Chronic) - (Diagnosis prior to this pregnancy)
        h Gestational - (PIH, preeclampsia) (Diagnosis during this pregnancy)
        h Eclampsia - (Diagnosis during this pregnancy)
       h Previous preterm births - (History of pregnancy(ies) terminating in a live
          birth of less than 37 completed weeks of gestation)
       h Other previous poor pregnancy outcome - (Includes perinatal death, small
          for gestational age/intrauterine growth restricted birth) (History of pregnan­
          cies continuing into the 20th week of gestation and resulting in any of the listed
          outcomes. Perinatal death includes fetal and neonatal deaths.)
       h Pregnancy resulted from infertility treatment - (Any assisted reproduction
          treatment whether artificial insemination, drugs (e.g., Clomid, Pergonal) or
          technical procedures (e.g., in vitro fertilization) used to initiate the pregnancy)
       h Patient had a previous cesarean delivery - (Previous operative delivery by
          extraction of the fetus, placenta and membranes through an incision in the
          maternal abdominal and uterine walls)
          If Yes, how many
       h None of the above


       The risk factors contribute to the national data set and provide more specific
       information regarding fetal death events. For example, diabetes information
       is associated with macrosomia, cesarean delivery, metabolic abnormalities,
       and congenital anomalies. Management during pregnancy can reduce poor
       maternal and infant outcomes. Hypertension is associated with increased
       risk for preterm delivery, intrauterine growth restriction, maternal and peri­
       natal morbidity and mortality. Vaginal bleeding during the pregnancy prior
       to the onset of labor is associated with increased risk for multiple adverse
       pregnancy outcomes. Pregnancy resulting from infertility treatment in-
       creases the incidence of multiple births.




                                                                                          87




                                                                                                126
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 129 of 290. PageID #: 1154




       15. Infections present and/or treated during this pregnancy (Present at
       start of pregnancy or confirmed diagnosis during pregnancy with or
       without documentation of treatment)

       If the prenatal record is not available and the information is not available
       from other medical records, write ‘‘unknown’’ in the space. More than one
       infection may be checked.
       h Gonorrhea - (a diagnosis of or positive test for Neisseria gonorrhoeae)
       h Syphilis - (also called lues - a diagnosis of or positive test for Treponema
            pallidum)
       h Chlamydia - (a diagnosis of or positive test for Chlamydia trachomatis
       h Listeria (LM) - (a diagnosis of or positive test for Listeria monocytogenes)
       h Group B Streptococcus (GBS) - (a diagnosis of or positive test for Strep­
            tococcus agalactiae or group B streptococcus)
       h    Cytomegalovirus (CMV) - (a diagnosis of or positive test for cytomegalovirus)
       h    Parvo virus (B19) - (a diagnosis of or positive test for parvovirus B19)
       h    Toxoplasmosis (Toxo) - (a diagnosis of or positive test for Toxoplasma gondii)
       h    None of the above
       h    Other (specify)

       All of the listed infections are known to cause concomitant fetal and/or
       subsequent neonatal infection and thus have significant public health impli­
       cations. In addition, there is no current national reporting system for these
       infections that focuses on the prevalence of perinatal transmission.

       16. Date of delivery

       Print or type the month, day, and 4-digit year. Standard numeric abbre­
       viations are acceptable.

       This item is used in conjunction with the date the last normal menses began
       to calculate the length of gestation, which is an essential element in the
       study of low birth weight deliveries.

       17. Time of delivery

       Print or type the hour and minute of birth using a 24–hour clock. If the
       time of delivery is not known, enter ‘‘unknown’’ in the space. The time
       recorded should be the exact time when the delivery is complete.

       This item documents the exact time of delivery for various legal uses, such
       as the order of delivery in plural deliveries. When the delivery occurs around



       88




                                                                                             127
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 130 of 290. PageID #: 1155




       midnight, the exact hour and minute may affect the date of death. For
       deliveries occurring at the end of the year, the hour and minute affect not
       only the day but also the year of death.

       18. Name and title of person completing report

       This item is to be completed by the facility. If the delivery did not occur in
       a facility, it is to be completed by the attendant or certifier.

       Please print or type the name of the person who attended the delivery and
       their National Provider Identification (NPI) number.

       If the attendant does not have an NPI number, type or print ‘‘none.’’ If the
       attendant should have an NPI number but it is unknown, type or print
       ‘‘unknown.’’

       19. Date report completed

       Print or type the month, day, and 4-digit year. Standard numeric abbre­
       viations are acceptable.

       20. Was the mother transferred to this facility for maternal medical or fetal
       indications for delivery? (Transfers include hospital to hospital, birth
       facility to hospital, etc.)

       Check ‘‘Yes’’ if the patient was transferred from another facility to this one,
       and enter the name of the facility. If the name of the facility is not known,
       print or type ‘‘unknown.’’

       21. Attendant’s name, title, and NPI

       The attendant at delivery is the individual physically present at the deliv­
       ery who is responsible for the delivery. For example, if an intern or nurse-
       midwife delivers a fetus under the supervision of an obstetrician who is
       present in the delivery room, the obstetrician is to be reported as the
       attendant.

       Please print or type the name of the person who attended the delivery and
       their NPI number.

       If the attendant does not have an NPI number, type or print ‘‘none.’’ If the
       attendant should have an NPI number but it is unknown, type or print
       ‘‘unknown.’’

                                                                                    89




                                                                                         128
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 131 of 290. PageID #: 1156




       Check one box to specify the attendant’s title. If the ‘‘Other (Specify)’’ box is
       checked, please print or type the title of the attendant. Examples include:
       nurse, father, police officer, EMS technician, etc.

       h    M.D.
       h    D.O.
       h    CNM/CM - (Certified Nurse Midwife/Certified Midwife)
       h    Other Midwife - (Midwife other than CNM/CM)
       h    Other (specify)

       22. Mother’s weight at delivery

       If the patient delivery weight is unknown, print or type ‘‘unknown’’ in the
       item’s space.

       Record weight in whole pounds only. Do not include fractions.

       23a–e. METHOD OF DELIVERY (The physical process by which the
       complete delivery of the fetus was effected) (Complete 23a, b, c, d,
       and e)
       A response to each section is required.

       If any of the information for an individual section is not known at this time,
       print or type ‘‘unknown’’ in the space for that particular section.

       23a. Was delivery with forceps attempted but unsuccessful? (Obstetric
       forceps were applied to the fetal head in an unsuccessful attempt at
       vaginal delivery.)

       h Yes        h No

       23b. Was delivery with vacuum extraction attempted but unsuccessful?
       (Ventouse or vacuum cup was applied to the fetal head in an unsuccessful
       attempt at vaginal delivery.)

       h Yes         h No

       23c. FETAL PRESENTATION AT DELIVERY (Check one)

       h Cephalic - (Presenting part of the fetus as vertex, occiput anterior (OA), occiput
            posterior (OP))
       h Breech - (Presenting part of the fetus as breech, complete breech, frank breech,
            footling breech)
       h Other - (Any other presentation not listed above)

       90




                                                                                              129
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 132 of 290. PageID #: 1157




       23d. Final route and method of delivery (Check one)
       h Vaginal/Spontaneous - (Delivery of the entire fetus through the vagina by the
         natural force of labor with or without manual assistance from the delivery
         attendant.)
       h Vaginal/Forceps -(Delivery of the fetal head through the vagina by application
         of obstetrical forceps to the fetal head.)
       h Vaginal/Vacuum - (Delivery of the fetal head through the vagina by applica­
         tion of a vacuum cup or ventouse to the fetal head.)
       h Cesarean - (Extraction of the fetus, placenta and membranes through an
         incision in the maternal abdominal and uterine walls.)
         If cesarean, was a trial of labor attempted? (Labor was allowed, augmented
         or induced with plans for a vaginal delivery.)
           h Yes          h No

       23e. Hysterotomy/Hysterectomy
       A hysterotomy is an incision into the uterus extending into the uterine
       cavity. It may be performed vaginally or transabdominally. A hysterotomy
       is applicable to fetal deaths only.

       A hysterectomy is the surgical removal of the uterus, which may be per-
       formed abdominally or vaginally.
       h Yes       h No

       The data collected in items 23a–e provide information on current obstetric
       practices and outcomes. Attempted forceps/attempted vacuum data are
       needed to evaluate indications for cesarean delivery and for correlation with
       reported adverse neonatal outcomes. The final route and method of delivery
       portion will allow for a more complete report of the obstetric intervention
       used to effect delivery. Cesarean data are needed to evaluate the impact of
       the current emphasis on vaginal delivery in pregnancies subsequent to a
       cesarean delivery.

       24. Maternal morbidity (Serious complications experienced by the patient
       associated with labor and delivery) (Check all that apply)
       h Maternal transfusion - (Includes infusion of whole blood or packed red blood
          cells associated with labor and delivery.)
       h Third or fourth degree perineal laceration - (3° laceration extends com­
         pletely through the perineal skin, vaginal mucosa, perineal body and anal
         sphincter. 4° laceration is all of the above with extension through the rectal
         mucosa.)
       h Ruptured uterus - (Tearing of the uterine wall.)
       h Unplanned hysterectomy - (Surgical removal of the uterus that was not
         planned prior to admission. Includes anticipated but not definitively planned
         hysterectomy.)
       h Admission to intensive care unit - (Any admission of the patient to a facility/
         unit designated as providing intensive care.)

                                                                                     91




                                                                                           130
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 133 of 290. PageID #: 1158




       h Unplanned operating room procedure following delivery - (Any transfer of
            the patient back to surgical area for an operative procedure that was not
            planned prior to admission for delivery. Excludes postpartum tubal ligations.)
       h None of the above
       This item has been added to the report because there is currently no
       national system of data collection on maternal morbidity and thus no easy
       mechanism for correlating pregnancy factors on a national basis. Several of
       the elements included are currently used as clinical quality indicators in
       various accreditation systems. Having a national database expands the
       information for assessing perinatal health care delivery systems. Third or
       fourth degree perineal laceration information may have implications for
       future problems with anal incontinence—especially for older patients. Rup­
       tured uterus data may indicate whether there are increases in incidences
       related to vaginal birth after previous c-section. Unplanned hysterectomy,
       admission to intensive care unit, and unplanned procedure following deliv­
       ery data are useful for quality assurance purposes.

       25. Weight of fetus (Grams) (Do not convert lb/oz to grams)
       Wherever possible, weigh and report the fetus’ weight in grams. Report
       weight in pounds and ounces (lb/oz) only if weight in grams is not avail-
       able. DO NOT convert weight from lb/oz to grams. Please specify whether
       grams or lb/oz are used.
       If the birthweight is not known, print or type ‘‘unknown’’ in the space.
       This is the single most important characteristic associated with the viability
       of the fetus. It is also related to prenatal care, marital status, socioeconomic
       status, and other factors associated with the delivery of the fetus. It is
       useful in evaluating the effectiveness of health care.

       26. Obstetric estimate of gestation at delivery (Completed weeks)
       Please enter the obstetric estimate of the fetus’ gestation.
       If the obstetric estimate of gestation is unknown, print or type ‘‘unknown’’
       in the space. Do not complete this item based on the fetus’ date of delivery
       and the patient’s date of LMP.
       This item is intended to provide an alternate estimate of gestational age
       when the date last normal menses began is missing or apparently incom­
       patible with the weight of the fetus.

       27. Sex
       Print or type whether the fetus is male, female, or if the sex of the fetus is
       not yet determined. If the sex is unknown print or type ‘‘unknown’’ in the
       space.

       92




                                                                                             131
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 134 of 290. PageID #: 1159




       This information is used to measure fetal and perinatal mortality by sex.
       This information helps identify differences in the impact of environmental
       and biological factors between the sexes.

       28. Plurality
       Print or type the plurality of this pregnancy (e.g., single, twin, triplet, etc.).
       Include all products of the pregnancy, that is, all live births and fetal
       deaths delivered at any point during the pregnancy. (‘‘Reabsorbed’’ fe­
       tuses, those which are not ‘‘delivered’’—expulsed or extracted from the
       patient—should not be counted.)

       29. Set order (IF NOT SINGLE DELIVERY)
       If this is a singleton delivery, leave this item blank. For multiple deliveries,
       print the order that this fetus was delivered in the set, e.g., first, second,
       third, etc. Count all live births and fetal deaths at any point in the preg­
       nancy.

       30. If not single delivery, specify number of fetal deaths in this delivery
       If this is a singleton delivery, leave this item blank. For multiple deliveries,
       print or type the number of fetal deaths in this delivery.
       The information from items 28–30 is used to study survival differences for
       multiple births based on order of delivery.

       31. Congenital anomalies of the fetus (Malformations of the fetus
       diagnosed prenatally or after delivery) (Check all that apply)
       Anomalies diagnosed should be recorded regardless of whether they con­
       tributed to fetal death.
       h Anencephaly - (Partial or complete absence of the brain and skull. Also called
         anencephalus, acrainia, or absent brain. Also includes fetuses with craniora­
         chischisis (anencephaly with a contiguous spine defect).)
       h Meningomyelocele/Spina bifida - (Spina bifida is herniation of the meninges
         and/or spinal cord tissue through a bony defect of spine closure. Meningomy­
         elocele is herniation of meninges and spinal cord tissue. Meningocele (hernia­
         tion of the meninges without spinal cord tissue) should also be included in this
         category. Both open and closed (covered with skin) lesions should be included.
         Do not include Spina bifida occulta (a midline bony spine defect without pro­
         trusion of the spinal cord or meninges).)
       h Cyanotic congenital heart disease - (Congenital heart defects which cause
         cyanosis. Includes but is not limited to: transposition of the great arteries
         (vessels), tetratology of Fallot, pulmonary or pulmonic valvular atresia, truncus
         arteriosus, total/partial anomalous pulmonary venous return with or without
         obstruction.)
       h Congenital diaphragmatic hernia - (Defect in the formation of the dia­
         phragm allowing herniation of abdominal organs into the thoracic cavity.)


                                                                                       93




                                                                                             132
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 135 of 290. PageID #: 1160




       h Omphalocele - (A defect in the anterior abdominal wall, accompanied by
         herniation of some abdominal organs through a widened umbilical ring into the
         umbilical stalk. The defect is covered by a membrane (different from gastroschi­
         sis, see below), although this sac may rupture. Also called exomphalos. Do not
         include umbilical hernia (completely covered by skin) in this category.)
       h Gastroschsis - (An abnormality of the anterior abdominal wall, lateral to the
         umbilicus, resulting in herniation of the abdominal contents directly into the
         amniotic cavity. Differentiated from omphalocele by the location of the defect
         and absence of a protective membrane.)
       h Limb reduction defect (excluding congenital amputation and dwarfing
         syndromes) - (Complete or partial absence of a portion of an extremity asso­
            ciated with failure to develop.)
       h Cleft Lip with or without Cleft Palate - (Incomplete closure of the lip. May be
            unilateral, bilateral, or median.)
       h Cleft Palate alone - (Incomplete fusion of the palatal shelves. May be limited to
            the soft palate or may extend into the hard palate. Cleft palate in the presence of
            cleft lip should be included in the ‘‘Cleft Lip with or without Cleft Palate’’
            category above.)
       h Downs Syndrome (Trisomy 21)
         h Karyotype confirmed
         h Karyotype pending
       h Suspected chromosomal disorder - (Includes any constellation of congenital
            malformations resulting from or compatible with known syndromes caused by
            detectable defects in chromosome structure.)
         h Karyotype confirmed
         h Karyotype pending
       h Hypospadias - (Incomplete closure of the male urethra resulting in the ure­
            thral meatus opening on the ventral surface of the penis. Includes first degree
            on the glans ventral to the tip, second degree in the coronal sulcus, and third
            degree on the penile shaft.)
       h None of the anomalies listed above.

       The items selected for this section will provide more specific information
       regarding fetal death events. Identifying the conditions and contributing
       causes of fetal death is necessary to understanding why they occur and
       may lead to possible prevention of fetal loss in the future.

       32. Method of disposition
       h    Burial
       h    Cremation
       h    Hospital Disposition
       h    Donation
       h    Removal from State
       h    Other (Specify)

       94




                                                                                                  133
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 136 of 290. PageID #: 1161




       Check the box corresponding to the method of disposition of the fetus.

       This information indicates whether the fetus was disposed of as required by
       law. It also serves to help locate the fetus in case exhumation, autopsy, or
       transfer is required later.

       33–34. CAUSE OF FETAL DEATH
       Detailed instructions for the cause of fetal death section, together with
       examples of properly completed records, are contained in the section on
       completing the cause of fetal death. These items are to be completed by the
       person whose name appears in item 21.

       The cause-of-death section consists of two parts. The initiating cause/
       condition (item 33) is for reporting a single condition that most likely
       began the sequence of events resulting in the death of the fetus. Other
       significant causes or conditions (item 34) include all other conditions
       contributing to death. These conditions may be triggered by the initiating
       cause (item 33) or causes that are not among the sequence of events
       triggered by the initiating cause (item 33).

       The cause-of-death information should be the certifier’s best medical opin­
       ion. Report a specific condition in the space most appropriate to the given
       situation. A condition can be listed as ‘‘probable’’ if it has not been defini­
       tively diagnosed. In reporting the causes of fetal death, conditions in the
       fetus or mother, or of the placenta, cord, or membranes, should be re-
       ported if they are believed to have adversely affected the fetus.

       Cause of fetal death should include information provided by the patholo­
       gist if an autopsy or other type of postmortem examination was done. If
       microscopic examinations for a fetal death are still pending at the time the
       report is filed, the medical examiner or coroner should report the addi­
       tional information as soon as it is available.

       This item provides medical information for ranking causes of fetal death
       and for analyzing the conditions leading to fetal death. Information on
       cause of fetal death is correlated with information from other items on the
       report, such as length of gestation and prenatal care.

       35. Was an autopsy performed?
       Enter ‘‘Yes’’ if a partial or complete autopsy was performed. Otherwise,
       enter ‘‘No.’’

       An autopsy is important in giving additional insight into the conditions that
       led to death. This additional information is particularly important when the
       cause is not immediately clear.

                                                                                    95




                                                                                         134
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 137 of 290. PageID #: 1162




       36. Was a histological placental examination performed?
       Enter ‘‘Yes’’ if any histological placental examination was performed. Oth­
       erwise, enter ‘‘No.’’

       A histological placental examination provides additional information about
       the conditions that led to death. This may provide insight into the appropri­
       ate causes of death to report.

       37. Were autopsy or histological placental examination results used in
       determining the cause of fetal death?
       If ‘‘No’’ is checked for both 35 and 36, leave 37 blank. If ‘‘Yes’’ is checked for
       either 35 or 36, complete item 37.

       This information assists in determining whether information was available
       to assist in ascertaining the cause of death. Knowing whether the exam
       results were available gives insight into the quality of the cause-of-death
       data.

       38. Estimated time of fetal death
       Indicate when the fetus died by specifying one choice:
       h    Dead at time of first assessment, no labor ongoing
       h    Dead at time of first assessment, labor ongoing
       h    Died during labor, after first assessment
       h    Unknown time of fetal death

       This item is used as a check to ensure that the delivery was properly
       reported as a fetal death and was not a live birth. It also gives information
       on care.




       96




                                                                                            135
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 138 of 290. PageID #: 1163




       PATIENT’S WORKSHEET FOR THE REPORT OF
       FETAL DEATH




       1. NAME OF INFANT/FETUS (OPTIONAL) First, Middle, Last, Suffix

       2. CURRENT LEGAL NAME OF PATIENT
       Type or print the first, middle, and last name of the patient. This is the
       patient’s current legal name.

       3. USUAL LOCATION OF PATIENT’S HOUSEHOLD/RESIDENCE
       These items refer to the patient’s residence address, not her postal ad-
       dress. Do not include post office boxes or rural route numbers.

       If the patient is a U.S. resident, print the U.S. State or territory where the
       patient lives. If the patient is a U.S. resident, do not record ‘‘U.S.’’

       If the patient is a Canadian resident, print the name of the province or
       territory followed by ‘‘/ Canada.’’

       If the patient is not a resident of the United States, its territories, or
       Canada, print the name of the patient’s country of residence.

       Print the county, city or town or location where the patient lives. If the
       patient is not a U.S. resident, leave these items blank.

       Print the patient’s street name and number, apartment or room number,
       and ZIP Code. If the patient is not a U.S. resident, leave these items blank.
       For the street name, be sure to include any prefixes, directions, and
       apartment numbers.

       Examples:         South Main Street
                         Walker Street NW

       4. INSIDE CITY LIMITS?
       Check whether the patient’s residence is inside of city or town limits. If it is
       not known if the residence is inside the city limits, print ‘‘unknown.’’

                                                                                     97




                                                                                          136
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 139 of 290. PageID #: 1164




       If the patient is not a U.S. resident, leave this item blank.

       5. PATIENT’S MAILING ADDRESS
       This item refers to the patient’s postal address. Be sure to include post
       office boxes or rural route numbers.

       If the patient is a U.S. resident, print the U.S. State or territory where the
       patient gets her mail. If the address is in the United States, do not record
       ‘‘U.S.’’

       If the patient is a Canadian resident, print the name of the province or
       territory followed by ‘‘/ Canada.’’
       If the patient is not a resident of the United States, its territories, or
       Canada, print the name of the patient’s country of residence.

       Print the county, city or town, or location where the patient lives. If the
       patient is not a U.S. resident, leave these items blank.
       Print the patient’s street name and number, apartment or room number,
       and ZIP Code. If the patient is not a U.S. resident, leave these items blank.

       For the street name, be sure to include any prefixes, directions, and
       apartment numbers.
       Examples:         South Main Street
                         Walker Street NW

       6. PATIENT’S BIRTHDATE
       Print or type the month, day, and 4-digit year of birth. Standard numeric
       abbreviations are acceptable.

       7. PATIENT’S BIRTHPLACE
       Print or type the name of the U.S. State or territory in which the patient
       was born. If she was born outside of the United States, print or type the
       name of the country in which she was born. United States territories are
       Puerto Rico, U.S. Virgin Islands, Guam, American Samoa, and Northern
       Marianas. If the patient’s birthplace is not known, print or type ‘‘unknown’’
       in the space. (NOTE: Canadian provinces and territories are not individu­
       ally identified for place of birth.)

       8. PATIENT’S EDUCATION
       Check the box that best describes the highest degree or level of schooling
       completed at the time of delivery. If no box is checked, write ‘‘unknown’’ in
       the space.

       98




                                                                                        137
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 140 of 290. PageID #: 1165




       h   8th grade or less
       h   9th–12th grade; no diploma
       h   High school graduate or GED completed
       h   Some college credit, but no degree
       h   Associate degree (eg., AA, AS)
       h   Bachelor’s degree (eg., BA, AB, BS)
       h   Master’s degree (eg., MA, MS, MEng, MEd, MSW, MBA)
       h   Doctorate (e.g., PhD, EdD) or Professional degree (e.g., MD, DDS, DVM,
           LLB, JD)
       Education is highly related to fertility, health practices, and pregnancy
       outcome. It is also used as an indicator of socioeconomic status.

       9. HISPANIC ORIGIN
       Based on the patient’s response, enter all the corresponding boxes and fill
       in any literal (written) responses on the worksheet. The patient is encour­
       aged to select only one response. If the patient has chosen more than one
       response, check all that she has selected. For example, if both Mexican
       and Cuban are selected, check both responses. If the patient indicates an
       ethnic origin not on the list, record it in the ‘‘Specify’’ space. Enter the
       patient’s response in this space even if it is not a Hispanic origin. If the
       patient did not respond, type or print ‘‘unknown.’’ Check the ‘‘No’’ box if
       the patient is not Spanish/Hispanic/Latina.
       h   No, not Spanish/Hispanic/Latina
       h   Yes, Mexican, Mexican American, Chicana
       h   Yes, Puerto Rican
       h   Yes, Cuban
       h   Yes, Other Spanish/Hispanic/Latina (e.g., Spaniard, Salvadoran,
           Dominican, Columbian) (Specify)
       Each question, Race and Hispanic origin, should be asked independently.
       ‘‘Hispanic’’ is not a race, and a decedent of Hispanic origin may be of any
       race. Do not leave item 9 blank. ‘‘Hispanic’’ is a self-designated classifica­
       tion for people whose origins are from Spain, the Spanish-speaking coun­
       tries of Central or South America, the Caribbean, or those identifying
       themselves generally as Spanish or Spanish American. Origin can be viewed
       as ancestry, nationality, or country of birth of the person or person’s
       parents or ancestors prior to their arrival in the United States. Although
       the prompts include the major Hispanic groups, other groups may be
       specified under ‘‘Other.’’

       10. RACE
       Based on the patient’s response, select all the corresponding boxes on the
       worksheet and fill in any literal (written) responses exactly as given

                                                                                   99




                                                                                        138
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 141 of 290. PageID #: 1166




       regardless of whether or not any boxes are marked. If more than one
       response has been chosen, check all selected; for example, if both ‘‘Black’’
       and ‘‘Chinese’’ are checked, select both responses. If there is no response,
       type or print ‘‘unknown.’’

       h White
       h Black or African American
       h American Indian or Alaskan Native
         (name of enrolled or principal tribe)
       h Asian Indian
       h Chinese
       h Filipino
       h Japanese
       h Korean
       h Vietnamese
       h Other Asian (specify)
       h Native Hawaiian
       h Guamanian or Chamorro
       h Samoan
       h Other Pacific Islander (specify)
       h Other (specify)
       Each question, Race and Hispanic origin, should be answered indepen­
       dently. Do not leave item 10 blank. If there is no box for the response,
       check the ‘‘Other’’ box, and enter the response even if it is not a race.

       American Indian and Alaska Native refer only to those native to North and
       South America (including Central America) and does not include Asian
       Indian. Please specify the name of enrolled or principal tribe (e.g., Navajo,
       Cheyenne, etc.) for the American Indian or Alaska Native.

       For Asians and Pacific Islanders, enter the national origin of the patient.
       For Asians check Asian Indian, Chinese, Filipino, Japanese, Korean, Viet­
       namese, or specify other Asian group; for Pacific Islanders check Native
       Hawaiian, Guamanian or Chamorro, Samoan, or specify Other Pacific
       Islander.

       If more than one race is indicated, enter each race (e.g., Samoan-Chinese-
       Filipino or White, American Indian).

       11. PATIENT EVER MARRIED?
       h Yes
       h No

       100




                                                                                       139
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 142 of 290. PageID #: 1167




       12. PATIENT’S NAME PRIOR TO FIRST MARRIAGE
       First, Middle, Last, Suffix

       13. WAS PATIENT MARRIED DURING PREGNANCY?
       h Yes
       h No
       If the patient is currently married or married at time of conception or any
       time between conception and the fetal death, check the ‘‘Yes’’ box.

       If the patient is not currently married or was not married at the time of
       conception or any time between conception and the fetal death, check the
       ‘‘No’’ box.

       The information on marital status in items 11–13 is used to monitor the
       substantial differences in fertility patterns and pregnancy outcomes for
       married and unmarried women. This information can help to identify the
       need for additional supportive public health and other services.

       14. LEGAL NAME OF BABY’S FATHER
       First, Middle, Last, Suffix

       15. FATHER’S DATE OF BIRTH
       Print or type the month, day, and 4-digit year of birth.

       If the father’s Date of Birth is unknown, print ‘‘unknown.’’ If part of the
       Date of Birth is unknown, enter the known parts and leave the remaining
       parts blank.

       16. FATHER’S BIRTHPLACE
       Print or type the name of the U.S. State or territory in which the father was
       born. If he was born outside of the United States, print or type the name of
       the country in which he was born. U.S. territories are Puerto Rico, U.S.
       Virgin Islands, Guam, American Samoa, and Northern Marianas. If the
       father’s birthplace is not known, print or type ‘‘unknown’’ in the space.
       (NOTE: Canadian provinces and territories are not individually identified
       for his place of birth.)

       17. DID PATIENT RECEIVE WIC (WOMEN, INFANTS and CHILDREN) FOOD
       FOR HERSELF DURING THIS PREGNANCY?
       This item is to be completed based on information obtained from the
       patient. Either the ‘‘Yes’’ or ‘‘No’’ box must be checked.

                                                                                 101




                                                                                       140
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 143 of 290. PageID #: 1168




       If the patient’s worksheet indicates ‘‘unknown,’’ print or type ‘‘unknown.’’

       This item was added as an indicator of program participation as well as
       socioeconomic status. WIC is the nutrition program for Women, Infants, and
       Children and gives pregnant women and/or their children food, checks, or
       vouchers for food.

       18. PATIENT’S HEIGHT

       Enter the patient’s height in feet and inches. If the record indicates height
       in fractions such as 5 feet 6 and one-half inches, truncate and enter 5 feet,
       6 inches.

       If the patient’s height is unknown, print or type ‘‘unknown’’ in the space.

       19. PATIENT’S PREPREGNANCY WEIGHT

       If the patient’s prepregnancy weight is unknown, print or type ‘‘unknown’’
       in the item’s space.

       Record weight in whole pounds only; do not include fractions.

       20. CIGARETTE SMOKING BEFORE AND DURING PREGNANCY

       This item is to be completed by the facility based on information obtained
       from the patient. If the delivery did not occur in a facility, it is to be
       completed by the attendant or certifier based on information obtained
       from the patient.

       If the patient’s worksheet indicates ‘‘unknown’’ or ‘‘refused,’’ print or type
       ‘‘unknown.’’ Enter either the average number of cigarettes or the average
       number of packs of cigarettes smoked for each time period. If none, enter
       ‘‘0.’’

                                          # of cigarettes        # of packs

       3 months before pregnancy                            OR
       first 3 months of pregnancy                          OR
       second 3 months of pregnancy                         OR
       last 3 months of pregnancy                           OR


       This item provides information on changes in tobacco use before and during
       pregnancy, which has an important impact on pregnancy outcome.

       102




                                                                                        141
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 144 of 290. PageID #: 1169




       Any use of trade names in this handbook is for identification purposes only
       and does not imply endorsement by the U.S. Department of Health and
       Human Services, Centers for Disease Control and Prevention, National Cen­
       ter for Health Statistics.




                                                                               103




                                                                                     142
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 145 of 290. PageID #: 1170




       References€




       1.    National Center for Health Statistics. Model State vital statistics act and
             regulations: 1992 revision. Hyattsville, Maryland: Public Health Service. 1995.
       2.    Pates RD, Scully KW, Einbinder JS, et al. Adding value to clinical data by
             linkage to a public death registry. Medinfo 2001. London, 2001.
       3.    National Center for Health Statistics. Report of the panel to evaluate the U.S.
             standard certificates. Hyattsville, Maryland: Public Health Service. 2000. (Ad­
             denda, 2001).
       4.    Hetzel AM. History and organization of the vital statistics system. Hyattsville,
             Maryland: National Center for Health Statistics. 1997.
       5.    Hanzlick R, ed. The medical cause of death manual. Northfield, Illinois: Col­
             lege of American Pathologists. 1994.
       6.    World Health Organization. International statistical classification of diseases
             and related health problems, tenth revision. Geneva: World Health Organiza­
             tion. 1992.
       7.    Hanzlick R, ed. Cause-of-Death statements and certification of natural and
             unnatural deaths. Northfield, Illinois: College of American Pathologists. 1997.
       8.    Hoyert D. The autopsy, medicine, and mortality statistics. National Center for
             Health Statistics. Vital Health Stat 3(32). 2001.
       9.    Hanzlick R, Hunsaker JH III, Davis GJ. A guide for manner of death classifi­
             cation. St. Louis, Missouri: National Association of Medical Examiners. 2002.
             http://www.thename.org/Library/MannerRev.pdf. Jan 6, 2003.
       10.   Rosenberg ML, Davidson LE, Smith JC, et al. Operational criteria for the
             determination of suicide. J Forensic Sci 33(6):1445–56. 1988.
       11.   Donohue ER, Lifschultz BD. Letter to editor: Discussion of operational criteria
             for the determination of suicide. J Forensic Sci 34(5):1056–8. 1989.
       12.   U.S. National Committee on Vital and Health Statistics. Medical certification
             of medicolegal cases. Washington: Public Health Service. 1960.
       13.   American Academy of Pediatrics, Committee on Child Abuse and Neglect and
             Committee on Community Health Services. Investigation and review of unex­
             pected infant and child deaths. Pediatrics. 104(5):1158–60. 1999. http://
             www.aap.org/policy/re9921.html. May 15, 2002.
       14.   National Center for Health Statistics. Instructions for completing the cause-
             of-death section of the death certificate. Hyattsville, Maryland: National Cen­
             ter for Health Statistics. http://www.cdc.gov/nchs/data/dvs/cod.pdf. Jan 6,
             2003.




       104




                                                                                                143
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 146 of 290. PageID #: 1171




       15. National Center for Health Statistics. Instructions for completing the cause-
           of-death section of the death certificate for injury and poisoning. Hyattsville,
           Maryland: National Center for Health Statistics. http://www.cdc.gov/nchs/
           data/dvs/inj.pdf. Jan 6, 2003.
       16. National Center for Health Statistics. Possible solutions to common problems
           in death certification. Hyattsville, Maryland: National Center for Health Statis­
           tics. http://www.cdc.gov/nchs/about/major/dvs/brief.htm. Jan 6, 2003.
       17. Hanzlick R. Writing cause-of-death statements. St. Louis, Missouri: National
           Association of Medical Examiners. http://www.thename.org/CauseDeath/
           COD_main_page.htm. Jan 9, 2003.
       18. Texas Department of Health. Online CME medical certification of cause and
           manual of death. http://www.tdh.state.tx.us/phpep/cme/cme_dc/
           default.html. Apr 20, 2002.
       19. National Center for Health Statistics. Cause-of-death module. Hyattsville, Mary-
           land: National Center for Health Statistics. http://www.cdc.gov/nchs/data/
           dvs/edc6.pdf. Apr 20, 2002.
       20. National Center for Health Statistics. Mortality Web Page. Hyattsville, Mary-
           land: National Center for Health Statistics. http://www.cdc.gov/nchs/about/
           major/dvs/mortdata.htm. Apr 20, 2002.
       21. National Center for Health Statistics. Guidelines for reporting occupation and
           industry on death certificates. Hyattsville, Maryland: National Center for Health
           Statistics. http://www.cdc.gov/nchs/data/misc/hb_occup.pdf. Jan 3, 2003.
       22. National Center for Health Statistics. Guide to completing facility worksheet
           for live birth/fetal death. Hyattsville, Maryland: Public Health Service. http://
           www.cdc.gov/nchs/data/dvs/GuidetoCompleteFacilityWks.pdf. Jan 6, 2003.




                                                                                        105




                                                                                               144
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 147 of 290. PageID #: 1172




       Appendixes




       A.    U.S. Standard Certificate of Death . . . . . . . . . . . . . . . . . . . . . . . . . . .   107
       B.    Education Category Selection Card . . . . . . . . . . . . . . . . . . . . . . . . . . .    109
       C.    Race and Hispanic Origin Category Selection Cards . . . . . . . . . .                      110
       D.    The U.S. Standard Report of Fetal Death . . . . . . . . . . . . . . . . . . . . . 111
       E.    Definitions of Live Birth and Fetal Death . . . . . . . . . . . . . . . . . . . . . 113
       F.    Facility Worksheet for the Report of Fetal Death . . . . . . . . . . . . . . 114
       G.    Patient’s Worksheet for the Report of Fetal Death . . . . . . . . . . . . . 122
       H.    The Vital Statistics Registration System in the United States . . 127




       106




                                                                                                              145
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 148 of 290. PageID #: 1173




       Appendix A

       U.S. Standard Certificate of Death




                                                                  107




                                                                           146
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 149 of 290. PageID #: 1174




       108




                                                                           147
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 150 of 290. PageID #: 1175




       Appendix B
       Decedent’s Educational Level Selection Card




                         Decedent’s Formal Education Level
         What was the highest degree or level of school the decedent COM­
         PLETED? Choose only ONE. If the decedent is currently enrolled,
         mark the previous grade or highest degree received.

         A.   8th grade or less
         B.   9th–12th grade; no diploma
         C.   High School Graduate or GED completed
         D.   Some college credit, but no degree
         E.   Associate Degree (e.g., AA, AS)
         F.   Bachelor’s Degree (e.g., BA, AB, BS)
         G.   Master’s Degree (e.g., MA, MS, MEng, MEd, MSW, MBA)
         H.   Doctorate (e.g., PhD, EdD) or Professional degree (e.g., MD,
               DDS, DVM, LLB, JD)




                                                                             109




                                                                                   148
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 151 of 290. PageID #: 1176




       Appendix C

       Race and Hispanic Origin Selection Cards




                    Decedent’s Hispanic Origin Selection Card
         Please review all the responses below. Please pick the response that
         best describes whether the decedent is Spanish/Hispanic/Latino.
         Choose the NO response if the decedent is not Spanish/Hispanic/
         Latino.
         A. No, Not Spanish/Hispanic/Latino
         B. Yes, Mexican, Mexican American, Chicano
         C. Yes, Puerto Rican
         D. Yes, Cuban
         E. Yes, Other Spanish/Hispanic/Latino
         If your choice is E. (Other Spanish/Hispanic/Latino) please specify.


                        Decedent’s Race(s) Selection Card
                                  Decedent’s Race(s)
         Which item(s) below best describe what race(s) the decedent consid­
         ered himself/herself to be? Select all that apply.
         A. White
         B. Black or African American
         C. American Indian or Alaska Native
            (Name of the enrolled or principal tribe)
         D. Asian Indian
         E. Chinese
         F. Filipino
         G. Japanese
         H. Korean
         I. Vietnamese
         J. Other Asian—(Specify)
         K. Native Hawaiian
         L. Guamanian or Chamorro
         M. Samoan
         N. Other Pacific Islander—(Specify)
         O. Other—(Specify)

       110




                                                                                149
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 152 of 290. PageID #: 1177




       Appendix D

       U.S. Standard Report of Fetal Death




                                                                  111




                                                                           150
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 153 of 290. PageID #: 1178




       112




                                                                           151
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 154 of 290. PageID #: 1179




       Appendix E

       Definitions of Live Birth and Fetal Death




       The following definitions come from the 1992 model law1 and are based
       upon World Health Organization definitions and are recommended for use
       in the United States.

       Live birth
       Live birth means the complete expulsion or extraction from its mother of a
       product of human conception, irrespective of the duration of pregnancy,
       which, after such expulsion or extraction, breathes or shows any other
       evidence of life, such as beating of the heart, pulsation of the umbilical
       cord, or definite movement of voluntary muscles, whether or not the um­
       bilical cord has been cut or the placenta is attached. Heartbeats are to be
       distinguished from transient cardiac contractions; respirations are to be
       distinguished from fleeting respiratory efforts or gasps.
       Important—If an infant breathes or shows any other evidence of life after
       complete delivery, even though it may be only momentary, the birth must
       be registered as a live birth and a death certificate must also be filed.

       Fetal death
       Fetal death means death prior to the complete expulsion or extraction
       from its mother of a product of human conception, irrespective of the
       duration of pregnancy and which is not an induced termination of preg­
       nancy. The death is indicated by the fact that after such expulsion or
       extraction, the fetus does not breathe or show any other evidence of life,
       such as beating of the heart, pulsation of the umbilical cord, or definite
       movement of voluntary muscles. Heartbeats are to be distinguished from
       transient cardiac contractions; respirations are to be distinguished from
       fleeting respiratory efforts or gasps.
       Important—The States differ with respect to the minimum period of gesta­
       tion for which a fetal death report is required to be reported. If the medical
       examiner or coroner has any questions about the requirements used in his
       or her State, he or she should contact the State office of vital statistics.

       1. National Center for Health Statistics. Model State vital statistics act and regulations: 1992 revision. Hyattsville,
       Maryland: Public Health Service. 1995.


                                                                                                                         113




                                                                                                                                 152
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 155 of 290. PageID #: 1180




       Appendix F

       Facility Worksheet for the Report of Fetal Death




       114




                                                                           153
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 156 of 290. PageID #: 1181




                                                                  115




                                                                           154
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 157 of 290. PageID #: 1182




       116




                                                                           155
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 158 of 290. PageID #: 1183




                                                                  117




                                                                           156
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 159 of 290. PageID #: 1184




       118




                                                                           157
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 160 of 290. PageID #: 1185




                                                                  119




                                                                           158
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 161 of 290. PageID #: 1186




       120




                                                                           159
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 162 of 290. PageID #: 1187




                                                                  121




                                                                           160
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 163 of 290. PageID #: 1188




       Appendix G

       Patient’s Worksheet for the Report of Fetal Death




       122




                                                                           161
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 164 of 290. PageID #: 1189




                                                                  123




                                                                           162
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 165 of 290. PageID #: 1190




       124




                                                                           163
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 166 of 290. PageID #: 1191




                                                                  125




                                                                           164
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 167 of 290. PageID #: 1192




       126




                                                                           165
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 168 of 290. PageID #: 1193




       Appendix H
       The Vital Statistics Registration System in the United States




       The registration of births, deaths, fetal deaths, and other vital events in the
       United States is a State and local function1. The civil laws of every State
       provide for a continuous, permanent, and compulsory vital registration
       system. Each system depends to a very great extent upon the conscien­
       tious efforts of the physicians, hospital personnel, funeral directors, coro­
       ners, and medical examiners in preparing or certifying information needed
       to complete the original records. For a graphic presentation of the regis­
       tration system, see the accompanying chart, ‘‘The Vital Statistics Registra­
       tion System in the United States.’’

       Most States are divided geographically into local registration districts or
       units to facilitate the collection of vital records. A district may be a town-
       ship, village, town, city, county, or other geographic area or a combination
       of two or more of these areas. In some States, however, the law provides
       that records of birth, death, and/or fetal death be sent directly from the
       reporting source (hospital, physician, or funeral director) to the State vital
       statistics office. In this system, functions normally performed by a local
       registration official are assumed by the staff of the State office.

       In States with a local registrar system, the local registrar collects the
       records of events occurring in his or her area and transmits them to the
       State vital statistics office. The local registrar is required to see that a
       complete certificate is filed for each event occurring in that district. In
       many States this official also has the duty of issuing burial-transit permits
       to authorize the disposition of dead human bodies. In many States this
       official is also required to keep a file of all events occurring within his or
       her district and, if authorized by State law and subject to the restrictions
       on issuance of copies as specified by the law, may be permitted to issue
       copies of these records.

       The State vital statistics office inspects each record for promptness of
       filing, completeness, and accuracy of information; queries for missing or
       1
        Vital events are defined as live births, deaths, fetal deaths, marriages, divorces, and induced terminations of
       pregnancy, together with any change in civil status that may occur during an individual’s lifetime.




                                                                                                                  127




                                                                                                                          166
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 169 of 290. PageID #: 1194




       inconsistent information; numbers the records; prepares indexes; processes
       the records; and stores the documents for permanent reference and safe-
       keeping. Statistical information from the records is tabulated for use by
       State and local health departments, other governmental agencies, and
       various private and voluntary organizations. The data are used to evaluate
       health problems and to plan programs and services for the public. An
       important function of the State office is to issue certified copies of the
       certificates to individuals in need of such records and to verify the facts of
       birth and death for agencies requiring legal evidence of such facts.

       The Centers for Disease Control and Prevention’s National Center for
       Health Statistics (NCHS) is vested with the authority for administering the
       vital statistics functions at the national level2. Electronic data files derived
       from individual records registered in the State offices or, in a few cases,
       copies of the individual records themselves are transmitted to NCHS. From
       these data, monthly, annual, and special statistical reports are prepared
       for the United States as a whole and for the component parts—cities,
       counties, States, and regions—by various characteristics such as sex,
       race, and cause of death. These statistics are essential in the fields of
       social welfare, public health, and demography. They are also used for
       various administrative purposes, in both business and government. NCHS
       serves as a focal point, exercising leadership in establishing uniform prac­
       tices through model laws, standard certificate forms, handbooks, and
       other instructional materials for the continued improvement of the vital
       statistics system in the United States.
       2
        Hetzel AM. History and organization of the vital statistics system. Hyattsville, Maryland: National Center for Health
       Statistics. 1997.




       128




                                                                                                                                167
              Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 170 of 290. PageID #: 1195




                               The Vital Statistics Registration System in the United States
            Responsible
             Person or                       Birth                                        Death                                             Fetal
              Agency                       Certificate                                   Certificate                                     Death Report
      Hospital authority       1. Completes entire certificate using     When death occurs in hospital, may                1. Completes entire report using patient
                               mother and facility worksheets.           initiate preparation of certificate:              and facility worksheets.
                               2. Files certificate with local office    Completes information on name, date,              2. Obtains cause of fetal death from
                               or State office per State law.            and place of death; obtains certification of      physician.
                                                                         cause of death from physician; and gives          3. Obtains authorization for final
                                                                         certificate to funeral director.                  disposition of fetus.
                                                                                                                           4. Files report with local office or State
                                                                         NOTE: If the attending physician is               office per State law.
                                                                         unavailable to certify to the cause of
                                                                         death, some States allow a hospital
                                                                         physician to certify to only the fact and
                                                                         time of death. With legal pronouncement
                                                                         of the death and permission of the
                                                                         attending physician, the body can then
                                                                         be released to the funeral director. The
                                                                         attending physician still must complete
                                                                         the cause-of-death section prior to final
                                                                         disposition of the body.




                                              ⇓
      Funeral director                                                   1. Obtains personal facts about decedent          If fetus is to be buried, the funeral director
                                                                         and completes certificate.                        is responsible for obtaining authorization
                                                                         2. Obtains certification of cause of death        for final disposition.
                                                                         from attending physician or medical
                                                                         examiner or coroner.                              NOTE: In some States, the funeral
                                                                         3. Obtains authorization for final disposition    director, or person acting as such, is
                                                                         per State law.                                    responsible for all duties shown under
                                                                         4. Files certificate with local office or State   hospital authority.
                                                                         office per State law.
      Physician or other       For inhospital birth, verifies accuracy   Completes certification of cause of death         Provides cause of fetal death and
      professional attendant   of medical information and signs          and signs certificate.                            information not available from the medical
                               certificate. For out-of-hospital birth,                                                     records.
                               duties are same as those for hospital
                               authority, shown above.
129




                                                                                                                                                                     168
130             Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 171 of 290. PageID #: 1196




       Local office* (may be local        1. Verifies completeness and                1. Verifies completeness and accuracy of         If State law requires routing of fetal death
       registrar or city or county        accuracy of certificate and queries         certificate and queries incomplete or            reports through local office, performs the
       health department)                 incomplete or inconsistent certificates.    inconsistent certificates.                       same functions as shown for the birth and
                                          2. If authorized by State law, makes        2. If authorized by State law, makes copy        death certificate.
                                          copy or index for local use.                or index for local use.
                                          3. Sends certificates to State registrar.   3. If authorized by State law, issues
                                                                                      authorization for final disposition on receipt
                                                                                      of completed certificate.
                                                                                      4. Sends certificates to State registrar.
       City and county health             1. Use data derived from these records in allocating medical and nursing services.
       departments                        2. Follow up on infectious diseases.
                                          3. Plan programs.
                                          4. Measure effectiveness of services.
                                          5. Conduct research studies.
       State registrar, office of vital   1. Queries incomplete or inconsistent information.
       statistics                         2. Maintains files for permanent reference and is the source of certified copies.
                                          3. Develops vital statistics for use in planning, evaluating, and administering State and local health activities and for research
                                          studies.
                                          4. Compiles health-related statistics for State and civil divisions of State for use of the health department and other agencies
                                          and groups interested in the fields of medical science, public health, demography, and social welfare.
                                          5. Sends data for all events filed to the National Center for Health Statistics.
       Centers for Disease Control        1. Evaluates quality of State vital statistics data and works with States to assure quality.
       and Prevention, National           2. Compiles national statistical data file and runs edits to fully process data.
       Center for Health Statistics       3. Prepares and publishes national statistics of births, deaths, and fetal deaths; constructs the official U.S. life tables and related
                                          actuarial tables.
                                          4. Conducts health and social research studies based on vital records and on sampling surveys linked to records.
                                          5. Conducts research and methodological studies in vital statistics methods, including the technical, administrative, and legal
                                          aspects of vital records registration and administration.
                                          6. Maintains a continuing technical assistance program to improve the quality and usefulness of vital statistics.
                                          7. Provides leadership and coordination in the development of standard certificates and report and model laws.



      * Some States do not have local vital registration offices. In these States, the certificates or reports are transmitted directly to the State office of vital
      statistics.




                                                                                                                                                                               169
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 172 of 290. PageID #: 1197



July 2, 2020

Minnesota Board of Medical Practice

I am aware that under Minnesota law, the Board of Medical Practice has an obligation to make inquiries
into complaints and reports of alleged violations of the Minnesota Medical Practice Act. I received your
request for information, and pertinent documents and videos necessary for the board to address these
allegations are attached.

I would like to begin by stating that as a physician who has practiced medicine in Minnesota for nearly
forty years, and as an outspoken physician legislator in Minnesota, I believe the stated complaints and
allegations in your letter are derived from politically motivated persons, but I respect your committee’s
responsibilities to conduct appropriate due diligence. Your correspondence referenced concerns
regarding public statements, and I found it noteworthy that your concerns did not involve any actual
patient care issues or complaints.

I want to make it very clear that because I was the chief senate author of the two major legislative health
care policy bills over the last two years (Pharmacy Benefit Manager licensure and regulation; Insulin
safety net program), and because I am vice-chair of the Senate Health and Human Services Committee, I
certainly have been in the crosshairs of many politically energized people.

During the COVID-19 pandemic I have been both critical and complimentary of various actions by the
Center for Disease Control (CDC), the Minnesota Department of Health, and the State of Minnesota. I
take my role as one of the few physician-legislators in the State of Minnesota very seriously, and I firmly
believe that I have an obligation to my patients, constituents, and all Minnesotans to use my medical
expertise and senate experience to further an understanding of the pandemic situation by “connecting
the dots” for citizens and patients who choose to consider a perspective other than what mainstream
legacy news sources might choose to provide.

While serving as a legislator, I have been criticized and abused via social media, e-mail, voicemails and
phone calls. Death threats have become for my wife and I an occasional “fact of life.” Some of the same
folks who exuberantly applauded my candid and nonpartisan communication efforts in February of 2020
regarding an insulin safety net program are the same people who now express disdain and ridicule for my
“maverick” willingness to “go against the grain” regarding the current COVID-19 conventional media
narratives. I have thought long and hard about what potential legal remedies might be available to me
when I encounter blatant efforts to slander and harass me for expressing thoughts which don’t match up
with the “current” perspective.

For months now, people I have never met, never spoken to, and never treated medically have threatened
to “report” me to various agencies and boards in an effort to stop me from applying what I believe to be
appropriate medical and scientific scrutiny to the current events, treatments, and responses to COVID-19.
I view the current allegations you are inquiring about as possible attempts by those who wish to
discourage me from voicing alternative or contrarian points of view which may call into question certain
governmental actions.

In the last few months, I have made hundreds of statements and comments on the floor of the Minnesota
Senate, in various committee meetings, and in local and regional meetings. I have participated in local,
national, and international television and radio shows to discuss the current COVID-19 circumstances. I

                                                    1

                                                                                                       170
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 173 of 290. PageID #: 1198



have said, “YES,” to virtually any request I could accommodate because I believe that is my job as an
elected official. To my dismay I have been chastised for not knowing in advance if a hosting media event
was conservative or liberal regarding biases – I never thought it should matter. It has become more than
clear to me that the American political scene has truly become “blood sport.” Virtually all my public
statements, comments, and opinions are available via YouTube, Facebook, Twitter, as well as various
news and media outlets.

In responding to the two allegations outlined in your letter dated June 22, 2020, my intention is to
respond in my own words and also provide attachments to help reveal the rationale informing my
perspectives. I do believe these allegations evolved from an emotional and changing intersection of
healthcare, public policy, and partisan politics such that information shared two months ago may no
longer represent current perspectives. I have found in my last four years of serving in the Minnesota
Senate that when people disagree with me politically, there is almost no telling what type of action or
retaliation may occur.

Allegation #1. It is alleged that you were “spreading misinformation [regarding COVID-19] on a regional tv
station [i.e. KXJB-TV], “claiming that the Minnesota Department of Health instructed providers to list
COVID-19 as the cause of death on death certificates regardless of whether a patient died of COVID-19.

Response:

An allegation of “spreading misinformation” is nebulous and quite broad.

I did not claim that the Minnesota Department of Health (MDH) instructed providers to list COVID-19 as
the cause of death regardless of whether a patient died of COVID-19.

But the fact of the matter is that on April 3, 2020 the Minnesota Department of Health emailed
information to medical certifiers involved with cause of death certification responsibilities which did
advise “physicians, physician assistants, and advanced practice registered nurses who certify deaths to …
report Coronavirus Disease 2019 or COVID-19 on death certificates for all decedents where the disease
caused, is assumed to have caused, or contributed, to death.” (ATTACHMENT 1_MDH_4.3.20_initial
email)

The language in this email contradicts CDC instructions which state that “significant conditions
contributing to death” should not be assumed to be the CAUSE OF DEATH, but rather listed in Part II of
the death certificate as a contributing condition. The CDC manual for completing death certificates
specifically provides instructions that the UNDERLYING CAUSE OF DEATH (UCOD) should be “defined as
the disease or injury that initiated the train of morbid events leading directly to death.” For example, a
patient placed in hospice care with end-stage heart failure or cancer who is rapidly approaching death but
in the last 24 hours of life is identified as having a positive COVID-19 test or exposure should have the
UCOD determined to be the underlying problem which prompted the initiation of hospice care. Any
other determination – such as COVID-19 per the advice in the April 3 email from MDH – contradicts CDC
manuals, standard physician practices regarding the establishment of a causation sequence with the
UCOD identified as the initiating event leading to the patient’s demise, and Minnesota’s own death
certification instructions compiled by coroners and medical examiners. (ATTACHMENT 2_CDC
Manual_pgs. 9-11; full manual available at: https://www.cdc.gov/nchs/data/misc/hb_cod.pdf)



                                                    2

                                                                                                      171
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 174 of 290. PageID #: 1199



Another example would be the following: an HIV patient develops AIDS, then contracts overwhelming
Pneumocystis pneumonia, then decides to utilize supportive care hospice services. In the last days of his
life he develops a taste disturbance and PCR test for COVID-19 is positive. The appropriate UNDERLYING
CAUSE OF DEATH (UCOD) is NOT COVID-19 but rather HIV leading to AIDS leading to Pneumocystis
pneumonia with COVID-19 possibly involved in the sequence of death as the immediate cause. If the
physician believed that COVID-19 did not play a role as the immediate cause of death, she/he could place
it in Part II as a contributing condition. It is critical to understand that the UCOD is placed on the bottom
line of Part I of the death certificate and is considered the cause of death when tallying causes of death
and prevalence of various diseases.

The triggering MDH email stated that COVID-19 should be reported for all decedents where COVID19
caused, is assumed to have caused, or contributed, to death. It also linked certifiers to a CDC seven-page
document which on page 3 states that it is acceptable to report COVID-19 as the cause of death without
laboratory confirmation if the circumstances are ”within a reasonable degree of certainty.”
(ATTACHMENT 3_CDC_4.3.20_Guidance for Certifying Deaths Due to Coronavirus Disease 2019)

But unfortunately, the CDC reporting guidance went on to declare that in cases where a definite diagnosis
of COVID-19 could not be made, but was suspected or likely, it was declared acceptable to report COVID-
19 on a death certificate as “probable” or “presumed.” This contradicted the following: (i) CDC’s own
instruction manual for physician completion of death certificates, (ii) standard medical procedures, (iii)
WHO coding recommendations, and (iv) Minnesota death certification manual. (ATTACHMENT 4_MN
Death Certificate Manual_pgs 48, 60-63; full manual available at: https://www.health.state.
mn.us/people/ vitalrecords/physician-me/docs/capcodbook.pdf)

Frankly the MDH email allowing or even encouraging the use of COVID-19 as a cause of death in the
instance of being merely a contributing element was astounding to many physicians including myself –
the initiating disease in the train of events leading to death has long been the basis for data and statistical
compilation so as to inform public health policy, legislation, and even funding for disease control
initiatives.

Both the MDH email and the CDC reporting guidance packet contributed to confusion. The CDC guidance
packet was interpreted by many that if COVID-19 played a possible role in the death of a patient, this was
enough to identify it as a cause of death. This led to remarkable situations in which no testing was done
or even considered but death certificates still called out COVID-19 as the UCOD. The CDC guidance
packet did indicate that, where possible, laboratory testing should be done through local health
authorities. This “soft” recommendation opened the door for uncertainty and misunderstanding which
unfortunately had subsequent impact throughout the world simply because a COVID-19 death was not
held to the standard of being involved in the sequential train of causation leading to a patient’s death.

I was disturbed by the guidance MDH and CDC promulgated and asserted publicly that the sequence-of-
causation protocol traditionally used in determining the all-important UNDERLYING CAUSE OF DEATH
(UCOD) was being undermined by the Minnesota Department of Health’s invitation to establish COVID-19
as the UCOD regardless of whether or not a laboratory test confirmed the diagnosis of COVID-19 or
regardless of the fact that such a test was even considered by a physician. I was alarmed that the nature
of the April 3 MDH email seemed to “coach physicians” to complete death certificates in a manner
outside standard practices and protocols. I believe that MDH potentially compromised the integrity of
death certificate data by inviting the inclusion of “assumed” or “contributed” as a basis to code a death
certificate as COVID-19 for the UCOD. I believe this represented a significant and noteworthy change

                                                      3

                                                                                                           172
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 175 of 290. PageID #: 1200



regarding the recommended practice for death certification which could easily reduce the number of
deaths related to heart disease, cancer, stroke, emphysema, etc. in favor of exaggerating the COVID-19
death counts. With this less rigorous process for determining COVID-19 as the UCOD, even annual
influenza patient counts would, at some level, be altered since the annual flu outbreak was still in
process. (ATTACHMENT 5_AAFP_Editorial on Death Certificates)

I believe the origin of this allegation relates to an interview I participated in on April 7, 2020. I encourage
you to watch the seven minute video (LINK BELOW) and would ask in advance that you be mindful of the
difference linguistically between the words, “instructed” and “coached.”

https://www.powerlineblog.com/archives/2020/04/how-honest-is-the-covid-fatality-count.php

As part of a response to any health crisis or pandemic, clear and verifiable information is key to
addressing the situation, preparing a response, implementing preventative measures when possible, and
providing treatment to the afflicted. All over Minnesota, the nation, and the world, there has been
ongoing discussion related to how COVID-19 deaths are being reported. This is not misinformation; this is
fact. (ATTACHMENTS 6,7,and 8_ Pennsylvania, Denver, New York)

In April of this year, the Illinois Director of Public Health, Dr. Ngozi Ezike stated the following:

        "I just want to be clear in terms of the definition of people dying of COVID. The case
        definition is very simplistic. It means at the time of death it was a COVID positive
        diagnosis. So that means if you were in hospice and had already been given a few weeks
        to live, and then you also were found to have COVID, that would be counted as a COVID
        death. It means technically even if you died of a clear alternate cause, but you had COVID
        at the same time, it's still listed as a COVID death. So, everyone who's listed as a COVID
        death doesn't mean that that was the cause of the death, but they had COVID at the time
        of the death."

Dr. Deborah Birx, part of the White House medical team, made the famous statement which has become
nearly memorialized:

        “If someone dies with COVID-19, we are counting that as a COVID-19 death.”

Her outlandish presumption that - no one died WITH COVID-19, rather they died FROM it - was “gas on
the fire,” and people around the world were quickly outraged. Any information, guidance, or publication
which had the potential to skew, camouflage, or muddy the waters regarding an actual cause of death
needed to be intensely scrutinized, in part because the recorded data in 2020 would shape future public
policies which would have immense and lasting impact with potentially devastating unintended
consequences.

In today’s world of instant communication, any action taken by a governmental body or agency which
does not provide clear, concise, and trustworthy information to the general public does nothing to
further the public trust, and harms the reputation of such body or agency.

In summary the Minnesota Department of Health distributed instruction and guidance to providers to
report COVID-19 on death certificates without precisely distinguishing between causation or correlation

                                                        4

                                                                                                           173
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 176 of 290. PageID #: 1201



or contribution to the UCOD. I have completed hundreds of death certificates over the last 40 years, and
I vehemently disagree with this advice because it is absolutely contrary to past standard practice, created
havoc and perverse incentives, and undermined quality data collection. New York, Pennsylvania,
California, and many other states chose different paths to determine how to count COVID-19 deaths and
each has undergone public scrutiny regarding such decisions.

The issue of laboratory confirmed cases not being segregated from presumed cases presents huge
challenges which will require some level of uniformity in coding. (ATTACHMENT 9_COVID-19_ICD-10
Official Guidelines, specifically Chapter 1 (g)(1)(a), paragraph 3)

The notion that a contributing acute viral condition or test result could casually be inserted in place of a
chronic progressive life-draining medical problem - such as cancer or heart failure - which was clearly the
initiating condition sapping a patient’s lifeblood to the point where death was closing in seemed
ludicrous. I announced my concern publicly that the confounding communications by MDH and the CDC
were problematic – but this assertion was not saying that MDH was “instructing providers to list COVID-
19 as the cause of death regardless of whether a patient died of COVID-19.” Rather I expressed piercing
alarms that public agencies were unilaterally moving in a dangerous direction that would potentially
undermine the public trust just when policymakers needed that trust more than ever if citizens were to
be expected to comply with earthshaking public policy decisions. The angst caused by such challenging
considerations took root throughout the country, and Americans in every state have proven that they are
worthy participants in this crucial conversation regarding the determination of death counts which will
obviously impact on case fatality rates, comparisons with influenza epidemics, and state and federal
funding decisions to help all Americans get through this crisis.

I hope every physician in Minnesota shares my concern that a paradigm shift in establishing the UCOD has
taken place if the cause of death can now be established without regard for a precise sequence of
causation or even ordering a simple lab test to bring science into the realm of determining the real cause
of death. At the very least there should have been a conversation about this approach, but this did not
occur. I reached out to dozens of physicians experienced in the completion of death certificates, and
found no disagreement with my concerns. I suspect many physicians lacking ongoing experience with
death certificate completion might see my concerns as more esoteric than real. I cannot fix that.

I protested what I perceived to be a counterproductive paradigm shift regarding death certificate
completion, but I was gratified to see MDH and CDC distribute clarifying language to remedy the problem.
MDH sent out two additional communications in the following weeks to clarify what had become very
murky and also announced that it would count only laboratory test confirmed COVID-19 deaths in their
tabulations and would sequester death certificates listing COVID-19 without laboratory confirmed tests
until further research could be done (these fatalities are now identified with an asterisk on the MDH
dashboard.) Numerous states reduced their official death counts in response to the national public
outcry and debate regarding questionable cause of death determinations.

On April 9, I received an email from MDH containing clarifying guidance from the Office of Vital Records
calling for accuracy, clarity, and confirmation of COVID-19 deaths. This April 9 guidance also reiterated
that the UNDERLYING CAUSE OF DEATH meant “the disease or injury which initiated the train of morbid
events leading directly to death.” It did not allow for a contributing condition to be the UCOD.
(ATTACHMENT 10 and 11_MDH Final Guidance_4.9.20_AND_MDH Certifying Deaths Due to COVID-
19_4.9.20)


                                                     5

                                                                                                        174
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 177 of 290. PageID #: 1202



On May 7, I received an additional MDH email with a link to video guidance for certifying COVID-19
deaths released by the National Center for Health Statistics (NCHS), and this video emphasized the need
for the UCOD to represent best clinical judgement in identifying the most logical sequence of causation
resulting in death. (ATTACHMENT 12_Video Guidance_5.7.20)

I did not claim that MDH instructed providers to list COVID-19 as the cause of death on death certificates
regardless of whether a patient died of COVID-19. Rather I raised some questions:

    •   Should we be diagnosing COVID-19 in the absence of a laboratory confirmed test of COVID-19?
    •   If a laboratory confirmed test of COVID-19 is not obtained in a patient who dies, should death
        certificates be allowed to declare the UNDERLYING CAUSE OF DEATH as COVID-19? If so, in what
        circumstances?
    •   Does it matter if testing capability is readily available but not utilized in making the diagnosis of
        COVID-19? If the patient dies, does this change the diagnostic threshold?

Allegation #2. It is alleged that you also provided “reckless advice [regarding COVID-19] over social media,”
stating that COVID-19 “is nothing more than the flu.”

Response:

Over the last few months, in my role as a citizen-physician-legislator, I have made numerous statements
and comments in video clips, on the floor of the Minnesota Senate, in various committee meetings, and
in local and regional meetings. I have made numerous appearances on local, national, and international
television and radio shows. I cannot possibly respond with precision to an allegation that I have provided
“reckless advice over social media,” as such an allegation is overly broad, and no specific instance of any
such “reckless advice” is provided. Further, what someone who disagrees with a viewpoint I have
expressed may deem “reckless advice,” another may deem quite sensible.

In regard to a statement that COVID-19 is “nothing more than a flu,” I have stated that the underlying
COVID-19 virus has many similarities to other viruses: it is similar to the 2002 SARS Corona epidemic in
regards to physiologic systems involved; it is similar to influenza viruses in that it is a single-stranded
respiratory RNA virus with presenting symptoms of fever, cough, shortness of breath, malaise, headaches,
muscle aches and GI disturbances. All three of these viruses – Covid-19, SARS, influenza - can kill
thousands of people during an outbreak. I have provided specific contextual comparisons between
influenza outbreaks and COVID-19 in regard to mortality, testing, latency and incubation periods,
modelling uses and shortcomings, treatment protocols, and the unique ‘attack mode’ every virus has the
potential to exhibit. Certainly, COVID-19 viruses are far more comparable to influenza viruses than to
herpes viruses, Ebola viruses, or gastroenteritis viruses. .

The CDC reported the following on June 14, 2020:

        “COVID-19 can look different in different people. For many people, being sick with COVID-
        19 would be a little bit like having the flu. People can get a fever, cough, or have a hard
        time taking deep breaths. Most people who have gotten COVID-19 have not gotten very
        sick. Only a small group of people who get it have had more serious problems.”

Dr. Anthony Fauci stated in a New England Journal of Medicine Editorial on March 26, 2020:


                                                     6

                                                                                                         175
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 178 of 290. PageID #: 1203



        “This suggests that the overall clinical consequences of Covid-19 may ultimately be more
        akin to those of a severe seasonal influenza (which has a case fatality rate of
        approximately 0.1%) …”

(ATTACHMENT 13_New England Journal of Medicine – COVID-19-Nagivating the Uncharted).

Dr. Michael Osterholm told Beret Leone of Fox 47 Duluth News on March 14, 2020:

        “Deadly strains of Influenza or the flu have been around for centuries. The flu has become
        a pandemic more than once and killed millions of people. It still exists today, but modern
        health experts are discussing what would happen if a new influenza virus showed up
        today, in world of 8-billion people. Unfortunately, we now have on our hands, but it’s
        caused by a coronavirus which is acting very much like influenza.”

(ATTACHMENT 14_National Infectious Disease Expert Talks COVID-19 in Duluth)

I have compared and opined on case fatality rates, incidence, and death totals between COVID-19 and
influenza, which I believe to be eminently reasonable. I have called into question certain reporting
metrics which fail to take into account the context of a given perspective, e.g. in 2018 influenza was
reported to have caused ~80,000 deaths in the U.S. and the 1918 pandemic caused possibly 50 million
deaths worldwide, albeit without the benefit of antibiotics. I have utilized numerous resources - MDH,
DHS, CIDRAP, IHME – to inform my opinions. I have interviewed world experts on epidemiology and
participated in BBC news programs, Tony Robbins podcasts (with an expert panel featuring world
renowned authorities including a Nobel laureate).

I have commented on whether past treatments used for influenza syndromes (as well as other
viruses/illnesses) could be beneficial in dealing with COVID-19. Most importantly I have shared with
thousands of people through many platforms that a contextual understanding of the similarities and
differences between COVID-19 and influenza is one of the most pertinent comprehensions Americans can
strive for. I have tried to convey a message centering on scientifically established facts and teachings,
personal responsibility, and hopefulness.

I do not recall ever saying specifically that COVID-19 “is nothing more than the flu.” Please direct me to a
specific source if you have information to the contrary. (Worldwide there are hundreds of media articles
and videos which include comments I have made over the last four months, many without my awareness
or permission.)

I do realize that some of my words have been taken out of context and used to fuel perspectives I do not
share. In this world of social media, I do not know how to prevent this. I have erected increased safety
and privacy guardrails on my social media pages. I have restricted others from posting and tagging on my
pages. I have limited administrator access to my platforms. I have recruited numerous persons to scan
media and promptly report any concerns to me.

As a Senator receiving thousands of inputs every week, I have diligently reached out to many detractors
inviting conversation – some have accepted, most have not. Clearly politics and COVID-19 have become
incredibly intertwined and dramatically divisive. For an outspoken and often skeptical physician legislator
such as I am, the full exercising of freedom of speech has pushed me into a realm I previously have not
explored. Rest assured, I am immensely frustrated by some of the antics that go on in social media, but I

                                                     7

                                                                                                        176
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 179 of 290. PageID #: 1204



have had to come to the unhappy conclusion that when the worlds of politics intersects with health care,
selective use of news sources leads to amazing distortion, division, and discord.

These are critical times. These are hard times. More folks have died alone in long term care facilities
than at any other time in my medical career. There will be a new normal emerging and it is still evolving.
The resources physicians and patients depend on have become unnecessarily political. I am angry that
my patients suffered, often unnecessarily. But I must say that your request for information has helped
me process what has gone before us, and I am reinvigorated to do my part in helping Minnesota move
through this dramatically difficult and bizarre time with grace and dignity and kindness to others.

Both of the allegations in question are false. Certainly, I might have been able to do some things
differently to prevent the misuse of my words on social media sites of which I had never heard of.
However, I know of no sure-fire way to do this, and daily I see message content from leaders in
education, ministers, doctors, and politicians twisted and turned into something not in any way
resembling original intent. Understanding this reality and ruminating on this lesson will be useful for me
in the future.

I thank you for doing the work you do as I respectfully submit this response with attachments.


Senator Scott Jensen, M.D.




                                                    8

                                                                                                      177
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 180 of 290. PageID #: 1205




                  ATTACHMENT 1




                                                                           178
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 181 of 290. PageID #: 1206




OVR Operations and COVID-19 Death Certification Information

                                                                                      Fri, Apr 3, 2020 at 10:13
Minnesota Department of Health <mdh@public.govdelivery.com>
                                                                                                            AM
Reply-To: mdh@public.govdelivery.com
To: smj2203@gmail.com



 To our colleagues involved with death registration and certification:

 Thank you for providing essential services during the COVID-19 pandemic. Especially now during this
 uncertain health situation, we appreciate your efforts to certify deaths and provide families the support
 they need. We want you to know that MDH and the Office of Vital Records (OVR) are here to support
 you and assure that death records are accurate and that timely registration and certification activities
 continue. Vital records are essential and we are following the Governor's orders and MDH's plan.

 OVR is open and MR&C is available

     •   Minnesota Registration and Certification (MR&C) is a priority IT system-MR&C is available
         and is fully operational.
     •   MR&C and general support and service are available to you and all of our partners.
         Representatives are available from 8 a.m. to 4:30 p.m., Monday through Friday. Contact the
         OVR Help Desk at health.vitalrecords@state.mn.us or 651-201-5970. Please leave a
         voicemail message afterhours and OVR will call you back the next business day.
     •   OVR makes MR&C access a priority for medical certifiers who are ready to provide
         information about the cause and manner of death. Sign up to certify online by completing
         the Medical Certifier and Designated Staff User Agreement (PDF) found on the MR&C for
         Medical Certifiers webpage.
     •   Log in to MR&C from anywhere. MR&C is a web-based system that is available 24/7 from
         any internet connection.

 Advice for physicians, physician assistants, and advanced practice registered nurses who
 certify deaths

     •   Take immediate action when you become aware that a patient has died and you need to
         provide a cause of death statement-timely certification of all deaths is critical during the
         pandemic. MR&C will send an email and the record will appear in your MR&C cause of death
         work queue.
             o Consider designating staff to enter your cause of death statements into MR&C on
                  your behalf if you are out of the office, working remotely, or if operations in your clinic
                  or facility are temporarily irregular.
             o Work out coverage with other medical certifiers who have access to your patients'
                  medical records.
     •   Provide the date you last saw the decedent; a telemedicine appointment is acceptable as
         the date a decedent was last seen
     •   Provide cause of death information based on your best medical opinion using the information
         available to you. For guidance on how to enter cause of death information into MR&C, see
         the MR&C for Medical Certifiers webpage.
     •   Know that your cause of death statement is necessary for medical examiners and coroners to
         authorize cremation. Timely disposition is critical during the pandemic.
     •   Respond to medical examiners and coroners if they contact you about a death record.
     •   You can request that OVR correct information about the cause of death anytime, even after




                                                                                                            179
 Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 182 of 290. PageID #: 1207




          issuance of certificates.
              o   NEW! Find the Request to Change Cause or Manner of Death (PDF) on the
                   OVR Forms for Medical Certifiers webpage.
     •    Report Coronavirus Disease 2019 or COVID-19 on death certificates for all decedents
          where the disease caused, is assumed to have caused, or contributed, to death. Include as
          much detail as possible based on your knowledge of the patient, medical records, laboratory
          testing, etc. If the decedent had other chronic conditions such as COPD or asthma that may
          have also contributed, report the conditions in Part II.
     •    Find guidance for certifying COVID-19 deaths on the Additional Resources for Medical
          Certifiers webpage.

Please protect yourselves and stay healthy. Information about Coronavirus Disease 2019 (COVID-
19) is on the Minnesota Department of Health website.



You can update or cancel your subscription at any time by editing your personal profile. All you will
need are your email address and your password (if you have selected one).

P.S. If you have any questions or problems please contact subscriberhelp.govdelivery.com for
assistance.

STAY CONNECTED:
£] u on 7wwter                   MOH on Facebook               MOH on Linkedln

This email was sent to smj2203@gmail com using GovDelivery Communications Cloud on behalf of: Minnesota Department of
Health· 625 Robert Street North· St. Paul MN 55155 651-201-5000                                                         gOVDELIVERY




                                                                                                                         180
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 183 of 290. PageID #: 1208




                  ATTACHMENT 2




                                                                           181
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 184 of 290. PageID #: 1209




        Medical Certification of Death




        The physician's primary responsibility in death registration is pronounc-
        ing the death and, when he or she is the attending physician, reporting
        cause of death. The medical part of the certificate includes:
        •   Date and time pronounced dead
        •   Date and time of death
        •   Question on whether the case was referred to the medical examiner or
            coroner
        •   Cause-of-death section including cause of death, manner of death,
            tobacco use, and females' pregnancy status items
        •   Injury items for cases involving injuries
        •   Certifier section with signatures

        In most cases, a physician will both pronounce death and certify or report
        the cause of death. A different physician will pronounce death only when
        the attending physician is unavailable to certify the cause of death at the
        time of death and if State law provides for this option. If an inquiry is
        required by a State Post-Mortem Examinations Act, a medical examiner or
        coroner is responsible for determining cause of death (4).

        Pronouncing date and time of death
        Items 24 and 25 must be completed by the person who pronounces death.
        This may be the pronouncing physician, pronouncing/certifying physi-
        cian, or the medical examiner or coroner. For cases involving a pronounc-
        ing physician different from the certifying physician, the pronouncing
        physician must also complete items 26-28.

        Cause of death
        This section must be completed by either the attending physician, the
        medical examiner, or the coroner. The cause-of-death section, a facsimile
        of which is shown below, follows guidelines recommended by the World
        Health Organization. An important feature is the reported underlying cause

                                                                                  9




                                                                                      182
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 185 of 290. PageID #: 1210




        of death determined by the certifying physician and defined as (a) the
        disease or injury that initiated the train of morbid events leading directly
        to death, or (b) the circumstances of the accident or violence that produced
        the fatal injury. In addition to the underlying cause of death, this section
        provides for reporting the entire sequence of events leading to death as
        well as other conditions significantly contributing to death (5).

        The cause-of-death section is designed to elicit the opinion of the medical
        certifier. Causes of death on the death certificate represent a medical
        opinion that might vary among individual physicians. A properly com-
        pleted cause-of-death section provides an etiologic explanation of the or-
        der, type, and association of events resulting in death. The initial condition
        that starts the etiologic sequence is specific if it does not leave any doubt
        as to why it developed. For example, sepsis is not specific because a
        number of different conditions may have resulted in sepsis, whereas hu-
        man immunodeficiency virus syndrome is specific.


                                          CAUSE OF DEATH (See instructions and examples)                                                                                     Dopreximate
                                                                                                                                                                             nterval
         32. PART L, Enter the chgn of gyents--diseases, injuries, or complications--that directly caused the death. DO NOT enter terminal avents such as                    Onset to death
                     card ac arrest, respiratory arrest, or ventricular hbnllation without showing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line. Add
                     additional Ines if necessary.

         IWMEDIATE CAUSE (Final
         lg fpppgp\pp\ppgy@®a»j           le sos»sos»sos»moo
         resulting in oath)                  Due to {or as a consequence of)

         Sequentially list conditions,    b.
          if any, leading to the cause         Due to (or as a consequence of);
         listed on line a. Enter the
          UNDERLYING CAUSE
         (disease or injury that               Due to(or as a consequence of};
         initiated the events resulting
         in death} LAST                   d,
         PART ll. Enter other significant con@tors con:nbgtng
                                                            to death but not resulting in the underlying Gause given in PAFRT t,   33. WAS AN AUTO&SY th OriMit:

                                                                                                                                                Yes      C No

                                                                                                                                   [34, WEHE AUTOPSY FINING'S Au./DIQ COMPLETE
                                                                                                                                    THE CAUSE OF DEATH? 7 Yes C No

         "®,22,{3\-99 ®·°                        IE TO          [3G IF FEMALE:                                                                p7. MANNER OF DEATH
                                                                    t: Nol pr@grant within past year
             2   Yes u Probably                                     a Pregnant at time of death                                                  o Natural Homicide
             No      Unknown                                        2 Not pregnant, but pgnat within 42 days ol dean                             a Accident Pending Investigation
                                                                    ) Not pregnant, but pregnant 43 days to 1 year before death                  a Suicide Could not be determined
                                                                    ! Unknown if pregnant within the past year




        In certifying the cause of death, any disease, abnormality, injury, or poi-
        soning, if believed to have adversely affected the decedent, should be
        reported. If the use of alcohol and/or other substance, a smoking history,
        a recent pregnancy, injury, or surgery was believed to have contributed to
        death, then this condition should be reported. The conditions present at
        the time of death may be completely unrelated, arising independently of
        each other; they may be causally related to each other, that is, one condi-
        tion may lead to another which in turn leads to a third condition; and so
        forth. Death may also result from the combined effect of two or more
        conditions.


        10




                                                                                                                                                                                              183
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 186 of 290. PageID #: 1211




        As can be seen, the cause-of-death section consists of two parts. The first
        part is for reporting the sequence of events leading to death, proceeding
        backwards from the final disease or condition resulting in death. So each
        condition in Part I should cause the condition above it. A specific cause of
        death should be reported in the last entry in Part I so there is no ambiguity
        about the etiology of this cause. Other significant conditions that contrib-
        uted to the death, but did not lead to the underlying cause, are reported in
        Part II.

        In addition, there are questions relating to autopsy, manner of death (for
        example, accident), and injury. The cause of death should include infor-
        mation provided by the pathologist if an autopsy or other type of postmor-
        tem examination is done. For deaths that have microscopic examinations
        pending at the time the certificate is filed, the additional information
        should be reported as soon as it is available. If the physician has any
        questions about the procedure for doing this, he or she should contact his
        or her State registrar.

        For statistical and research purposes, it is important that the causes of
        death and, in particular, the underlying cause of death be reported as
        specifically and as precisely as possible. Careful reporting results in sta-
        tistics for both underlying and multiple causes of death (i.e., all conditions
        mentioned on a death certificate) reflecting the best medical opinion.

        Every cause-of-death statement is coded and tabulated in the statistical
        offices according to the latest revision of the International Classification of
        Diseases (5). When there is a problem with the reported cause of death
        (e.g., when a causal sequence is reported in reverse order), the rules
        provide a consistent way to select the most likely underlying cause. How-
        ever, it is better when rules designed to compensate for poor reporting are
        not invoked so that the rules are confirming the physician's statement
        rather than imposing assumptions about what the physician meant.

        Statistically, mortality research focuses on the underlying cause of death
        because public health interventions seek to break the sequence of causally
        related medical conditions as early as possible. However, all cause infor-
        mation reported on death certificates is important and is analyzed.

        In the sections that follow, detailed instructions on how to complete Parts
        I and II are given. A number of examples of properly completed certificates
        with case histories are provided in this section to illustrate how the cause
        of death should be reported. Some common problems are also discussed
        later in this section.


                                                                                    11




                                                                                          184
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 187 of 290. PageID #: 1212




                  ATTACHMENT 3




                                                                           185
           Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 188 of 290. PageID #: 1213



Vital Statistics Reporting Guidance
Report No. 3 • April 2020



                              Guidance for Certifying Deaths Due to
                              Coronavirus Disease 2019 (COVID-19)
Introduction                                                                        Cause-of-Death Reporting
In December 2019, an outbreak of a respiratory disease                              When reporting cause of death on a death certificate, use any
associated with a novel coronavirus was reported in the city of                     information available, such as medical history, medical records,
Wuhan in the Hubei province of the People's Republic of China                       laboratory tests, an autopsy report, or other sources of relevant
(1 ). The virus has spread worldwide and on March 11, 2020, the                     information. Similar to many other diagnoses, a cause-of-death
World Health Organization declared Coronavirus Disease 2019                         statement is an informed medical opinion that should be based
(COVID-19) a pandemic (2). The first case of COVID-19 in the                        on sound medical judgment drawn from clinical training and
United States was reported in January 2020 (3) and the first death                  experience, as well as knowledge of current disease states and
in February 2020 (4), both in Washington State. Since then, the                     local trends (6).
number of reported cases in the United States has increased and
is expected to continue to rise (5).
                                                                                    Part I
ln public health emergencies, mortality surveillance provides
crucial information about population-level disease progression,                     This section on the death certificate is for reporting the sequence
as well as guides the development of public health interventions                    of conditions that led directly to death. The immediate cause of
and assessment of their impact. Monitoring and analysis of                          death, which is the disease or condition that directly preceded
mortality data allow dissemination of critical information to                       death and is not necessarily the underlying cause of death
the public and key stakeholders. One of the most important                          (UCOD), should be reported on line a. The conditions that led
methods of mortality surveillance is through monitoring causes                      to the immediate cause of death should be reported in a logical
of death as reported on death certificates. Death certificates                      sequence in terms of time and etiology below it.
are registered for every death occurring in the United States,
offering a complete picture of mortality nationwide. The death                      The UCOD, which is "(a) the disease or injury which initiated
certificate provides essential information about the deceased                       the train of morbid events leading directly to death or (b) the
and the cause(s) and circumstances of death. Appropriate                            circumstances of the accident or violence which produced the
completion of death certificates yields accurate and reliable data                  fatal injury" (7), should be reported on the lowest line used in
for use in epidemiologic analyses and public health reporting.                      Part I.
A notable example of the utility of death certificates for public
health surveillance is the ongoing monitoring of pneumonia and                      Approximate interval: Onset to death
influenza deaths. Accurate and timely death certificate data are
integral to detecting elevated levels of influenza activity in real                For each condition reported in Part I, the time interval between
time (https://www.cdc.gov/tlu/week ly/i ndex.htm ).                                the presumed onset of the condition, not the diagnosis, and death
                                                                                   should be reported. It is acceptable to approximate the intervals
Monitoring the emergence of COVID-19 in the United States                          or use general terms, such as hours, days, weeks, or years.
and guiding public health response will also require accurate
and timely death reporting. The purpose of this report is to
provide guidance to death certifiers on proper cause-of-death                       Part II
certification for cases where confirmed or suspected COVID-19
infection resulted in death. As clinical guidance on COVID-19                      Other significant conditions that contributed to the death, but
evolves, this guidance may be updated, if necessary. When                          are not a part of the sequence in Part I, should be reported in
COVID-19 is determined to be a cause of death, it is important                     Part II. Not all conditions present at the time of death have to
that it be reported on the death certificate to assess accurately the              be reported only those conditions that actually contributed to
effects of this pandemic and appropriately direct public health                    death.
response.



U.S. Department of Health and Human Services• Centers for Disease Control and Prevention• National Center for Health Statistics• National Yitai Statistics System
                                                                                                                                                        186
          Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 189 of 290. PageID #: 1214


Vital Statistics Reporting Guidance


Certifying deaths due to COVID--19                                                  be specified on a line below in Part I. For example, pneumonia
                                                                                    is an intermediate cause of death since it can be caused by a
If COVID-19 played a role in the death, this condition should                       variety of infectious agents or by inhaling a liquid or chemical.
be specified on the death certificate. In many cases, it is                         Pneumonia is important to report in a cause-of-death statement
likely that it will be the UCOD, as it can lead to various life-                    but, generally, it is not the UCOD. The cause of pneumonia,
threatening conditions, such as pneumonia and acute respiratory                     such as COVID-19, needs to be stated on the lowest line used
distress syndrome (ARDS). In these cases, COVID-19 should                           in Part I.
be reported on the lowest line used in Part I with the other
conditions to which it gave rise listed on the lines above it.                     Additionally, the reported UCOD should be specific enough to
                                                                                   be useful for public health and research purposes. For example,
Generally, it is best to avoid abbreviations and acronyms, but                     a "viral infection" can be a UCOD, but it is not specific. A more
COVID-19 is unambiguous, so it is acceptable to report on the                      specific UCOD in this instance could be "COVID-19."
death certificate.
                                                                                   All causal sequences reported in Part I should be logical in terms
In some cases, survival from COVID-19 can be complicated by                        oftime and pathology. For example, reporting COVID-19° due
pre-existing chronic conditions, especially those that result in                   to "chronic obstructive pulmonary disease" in Part I would be an
diminished lung capacity, such as chronic obstructive pulmonary                    illogical sequence as COPD cannot cause an infection, although
disease (COPD) or asthma. These medical conditions do not                          it may increase susceptibility to or exacerbate an infection. In
cause COVID-19, but can increase the risk of contracting a                         this instance, COVID-19 would be reported in Part I as the
respiratory infection and death, so these conditions should be                     UCOD and the COPD in Part II. While there can be reasonable
reported in Part II and not in Part I.                                             differences in medical opinion concerning a sequence that led
                                                                                   to a particular death, the causes should always be provided in a
When determining whether COVID-19 played a role in the                             logical sequence from the immediate cause on line a. back to the
cause of death, follow the CDC clinical criteria for evaluating a                  UCOD on the lowest line used in Part I.
person under investigation for COVID-19 and, where possible,
conduct appropriate laboratory testing using guidance provided
                                                                                   Manner of death
by CDC or local health authorities. More information on CDC
recommendations for reporting, testing, and specimen collection,
                                                                                   The manner of death, sometimes referred to as circumstances of
including postmortem testing, is available from: https://www.
                                                                                   death, is also reported on death certificates. Natural deaths are
cdc.gov/coronavirus/2019-nCo V /hcp/clinical-criteria.htm I and
                                                                                   due solely or almost entirely to disease or the aging process (8).
https://www.cdc.gov/coronavi rus/20 19-ncov/hcp/gu i dance-
                                                                                   In the case of death due to a COVID-19 infection, the manner of
postmortem-specimens.html. It is important to remember that
                                                                                   death will almost always be natural.
death certificate reporting may not meet mandatory reporting
requirements for reportable diseases; contact the local health
department regarding regulations specific to the jurisdiction.
                                                                                   When to Refer to a Medical Examiner or
In cases where a definite diagnosis of COVID-19 cannot                             Coroner
be made, but it is suspected or likely ( e.g., the circumstances
are compelling within a reasonable degree of certainty), it                        Some jurisdictions have requirements for referring deaths
is acceptable to report COVID-19 on a death certificate as                         involving threats to public health to the medical examiner
"probable" or "presumed." In these instances, certifiers should                    or coroner, so certifiers should follow the regulations in the
use their best clinical judgement in determining if a COVID-19                     jurisdiction in which the death occurred. As always, if a death
infection was likely. However, please note that testing for                        involved an injury, poisoning, or complications thereof, then the
COVID-19 should be conducted whenever possible.                                    case should be referred. The local medical examiner or coroner
                                                                                   should be consulted with questions on referral requirements.
Common problems

Common problems in cause-of-death certification include:                           Conclusion
1.   reporting intermediate causes as the UCOD (i.e., on the                       An accurate count of the number of deaths due to COVID-19
     lowest line used in Part I),                                                  infection, which depends in part on proper death certification,
2.   lack of specificity, and                                                      is critical to ongoing public health surveillance and response.
3.   illogical sequences.                                                          When a death is due to COVID-19, it is likely the UCOD and
Intermediate causes are those conditions that typically have                       thus, it should be reported on the lowest line used in Part I of
multiple possible underlying etiologies and thus, a UCOD must                      the death certificate. Ideally, testing for COVID-19 should be


U.S. Department of Health and Human Services• Centers for Disease Control and Prevention• National Center for Health Statistics• National Vital Statistics System
                                                                             2                                                                          187
           Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 190 of 290. PageID #: 1215


Vital Statistics Reporting Guidance

conducted, but it is acceptable to report COVID-19 on a death                        8.    National Center for Health Statistics. Medical examiner's
certificate without this confirmation if the circumstances are                             and coroner's handbook on death registration and fetal
compelling within a reasonable degree of certainty.                                        death reporting. Hyattsville, MD: National Center for
                                                                                           Health Statistics. 2003.
For more guidance and training on cause-of-death reporting
in general, see the Cause of Death mobile app available
from: https://www.cdc.gov/nchs/nvss/mobile-app.htm and the
Improving Cause of Death Reporting online training module
available from: https://www.cdc.gov/nchs/nvss/improving_
cause_ofdeath_reporting.htm              (free     Continuing        Medical
Education credits and Continuing Nursing Education credits
available). For current information on the COVID-19 outbreak,
see the CDC website at: https://www.cdc.gov/coronavirus/20 19-
nCoV /index.html.



References
1.    World Health Organization. Novel coronavirus-China.
      Geneva, Switzerland. 2020. Available from: https://www.
      who. i nt/csr/don/12-j anuary-2020-novel-coronavirus-
      china/en/.
2.    World Health Organization. WHO Director-General's
      opening remarks at the media briefing on COVID-19-11
      March 2020. Geneva, Switzerland. 2020. Available from:
      https:/ /www.who.int/dg/speeches/d etail/who-di rector-
      genera 1-s-o pen ing-remarks-at-the-media- briefing-on-
      covid-19---11-march-2020.
3.    Holshue ML, DeBolt C, Lindquist S, Lofy KH, Wiesman
      J, Bruce H, et al. First case of 2019 novel coronavirus in
      the United States. N Engl J Med. 382(10):929-36. 2020.
      Available from: https://www.nejm.org/doi/full/10.1056/
      NEJMoa2001191.
4.    Centers for Disease Control and Prevention. CDC,
      Washington state report first COVID-19 death [press
      release]. 2020. Available from: https://www.cdc.gov/
      media/releases/2020/s0229-COV 1 D-19-fi rst-death.html.
5.    Centers for Disease Control and Prevention. CDC confirms
      possible instance of community spread of COVID-19 in
      U.S. [press release]. 2020. Available from: https://www.
      cde.gov/media/releases/2020/s0226-Covid-19-spread.
      html.
6.    National Center for Health Statistics. Physician's handbook
      on medical certification of death. Hyattsville, MD: National
      Center for Health Statistics. 2003.
7.    World Health Organization. International statistical
      classification of diseases and related health problems, I 0th
      revision (ICD-10), Volume 2. 5th ed. Geneva, Switzerland.
      2016.




U.S. Department of Health and Human Services • Centers for Disease Control and Prevention • National Center for Health Statistics• National Yitai Statistics System
                                                                              3                                                                           188
             Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 191 of 290. PageID #: 1216


Vital Statistics Reporting Guidance

Appendix. Scenarios and Example                                                                              moderate respiratory distress. His chest x-ray demonstrated
                                                                                                             hyperinflation and his arterial blood gas was consistent with
Certifications for Deaths Due to COUID--19                                                                   severe respiratory acidosis. Testing of respiratory specimens
Scenario l: A 77-year-old male with a history of                                                             indicated COVID-19. He was admitted to the ICU and despite
                                                                                                             aggressive treatment, he developed worsening respiratory
hypertension and chronic obstructive pulmonary
                                                                                                             acidosis and sustained a cardiac arrest on day 3 of admission.
disease
                                                                                                             Comment: In this case, the acute respiratory acidosis was
A 77-year-old male with a I 0-year history of hypertension and                                               the immediate cause of death, so it was reported on line a.
chronic obstructive pulmonary disease (COPD) presented to a                                                  Acute respiratory acidosis was precipitated by the COVID-19
local emergency department complaining of 4 days of fever,                                                   infection, which was reported below it on line b. in Part I. The
cough, and increasing shortness of breath. He reported recent                                                COPD and hypertension were contributing causes but were not
exposure to a neighbor with flu-like symptoms. He stated that                                                a part of the causal sequence in Part I, so those conditions were
his wheezing was not improving with his usual bronchodilator                                                 reported in Part II.
therapy. Upon examination, he was febrile, hypoxic, and in

Scenario I

                                           CAUSE OF DEATH (See instructions and examples)                                                                                     Approximate
  32 PART I. Enter the chain of events--diseases, injuries, or complications--that directly caused the death. DO NOT enter terminal events such as cardiac                    interval:
      arrest, respiratory arrest, or ventricular fibrillation without showing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line. Add additional                 Onset to death
      lines if necessary.

  IMMEDIATE CAUSE (Final                  Acute respiratory acidosis                                                                                                             3 days
  disease or condition --------->   a,
  resulting in death)                                               Due to (or as a   consequence of);
                                          COVID-I9                                                                                                                               I week
  Sequentially list conditions,     b,
  if any, leading to the cause                                      Due to {or as a   consequence of);
  listed on line a. Enter the
  UNDERLYING CAUSE                  c.
  (disease or injury that                                           Due to (or as a consequence of):
  initiated the events resulting
  in death) LAST                    d.

PART II. Enter other significant conditions contributing to death but not resulting in the underlying cause given in PART I                       33, WAS AN AUTOPSY PERFORMED?
                                                                                                                                                                Yes    ■ No
           Chronic obstructive pulmonary disease, hypertension                                                                                    34 WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                                  COMPLETE THE CAUSE OF DEATH?       D Yes D No
35.   DID TOBACCO USE CONTRIBUTE              36. IF FEMALE:                                                                  37. MANNER OF DEA TH
      TO DEATH?                                   o Not pregnant within past year
                                                                                                                                Natural      o Homicide
      D   Yes c Probably                          o Pregnant at time   of death
                                                                                                                                o Accident   o Pending Investigation

      •   No D    Unknown                         o Not pregnant, but pregnant within 42 days     of death
                                                                                                                                D Suicide    Could not be determined
                                                  □   Not pregnant, but pregnant 43 days to 1 year   before death

                                                  Unknown if pregnant within the past year




U.S. Department of Health and Human Services• Centers for Disease Control and Prevention• National Center for Health Statistics• National Vital Statistics System
                                                                             4                                                                           189
            Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 192 of 290. PageID #: 1217


Vital Statistics Reporting Guidance

Scenario II: A 34-year-old female with no significant                                                      2 days and she developed acute respiratory distress syndrome
past medical history                                                                                       (ARDS). She was transferred to the ICU and started on positive
                                                                                                           pressure ventilation. Despite aggressive resuscitation, the patient
A 34-year-old female with no significant past medical history                                              expired on hospital day 4.
presented to her primary care physician complaining of 6 days
of fever, cough, and myalgias. She was found to be febrile,                                                Comment: In this case, the immediate cause of death was
hypotensive, and hypoxic. She was admitted to the hospital                                                 ARDS, so it was reported on line a. as a consequence of
and underwent a CT scan of the chest, which revealed diffuse                                               pneumonia, which was reported on line b. The underlying cause
ground-glass opacification indicative of viral pneumonia.                                                  of death (UCOD) was COVID-19 so it was reported on line c.,
Respiratory specimens were sent for testing and rRT-PCR                                                    the lowest line used in Part I.
confirmed COVID-19. Her condition deteriorated over the next
Scenario II

                                           CAUSE OF DEATH (See instructions and examples)                                                                                  Approximate
  32. PART I. Enter the chain of events---diseases, injuries, or complications--that directly caused the death. DO NOT enter terminal events such as cardiac               interval;
      arrest, respiratory arrest, or ventricular fibrillation without showing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line. Add additional              Onset to death
      lines if necessary.

  IMMEDIATE CAUSE (Final                   Acute respiratory distress syndrome                                                                                               2 days
  disease or condition=------->     a.
  resulting in death)                                               Due to (or as a consequence of):
                                           Pneumonia                                                                                                                          IO days
  Sequentially list conditions,     b
  if any, leading to the cause                                      Due to (or as a consequence of)
  listed on line a. Enter the
                                           COVID-19                                                                                                                           IO days
  UNDERLYING CAUSE                  C.
  (disease or injury that                                           Due to (or as a consequence of)
  initiated the events resulting
  in death) LAST                    d.

PART   II. Enter other significant conditions contributing to death but not resulting in the underlying cause given in PART I                    33. WAS AN AUTOPSY PERFORMED?
                                                                                                                                                            o Yes ■ No
                                                                                                                                                 34. WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                                 COMPLETE THE CAUSE OF DEATH? D Yes D No
35.   DID TOBACCO USE CONTRIBUTE               36. IF FEMALE:                                                                   37. MANNER OF DEATH
      TO DEATH?                                    ■ Not pregnant within past year
                                                                                                                                  ■ Natural    Homicide
      D Yes c Probably                             o Pregnant at time of death
                                                                                                                                  o Accident   o Pending Investigation

      •   No D Unknown                             o Not pregnant, but pregnant within 42 days of death
                                                                                                                                  □ Suicide    o Could not be determined
                                                   o Not pregnant, but pregnant 43 days to 1 year before death

                                                   □   Unknown if pregnant within the past year




U.S Department of Health and Human Services• Centers for Disease Control and Prevention• National Center for Health Statistics• National Vital Statistics System
                                                                            5                                                                          190
             Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 193 of 290. PageID #: 1218


Vital Statistics Reporting Guidance

Scenario Ill: An 86-year-old female with an                                                                patient was pulseless and apneic. Her husband stated that he
unconfirmed case of COVID--19                                                                              and his wife had advanced directives and that she was not to be
                                                                                                           resuscitated. After consulting with medical command, she was
An 86-year-old female passed away at home. Her husband                                                     pronounced dead and the coroner was notified.
reported that she was nonambulatory after suffering an ischemic
stroke 3 years ago. He stated that 5 days prior, she developed a                                           Comment: Although no testing was done, the coroner
high fever and severe cough after being exposed to an ill family                                           determined that the likely UCOD was COVID-19 given the
member who subsequently was diagnosed with COVID-19.                                                       patient's symptoms and exposure to an infected individual.
Despite his urging, she refused to go to the hospital, even when                                           Therefore, COVID-I 9 was reported on the lowest line used
                                                                                                           in Part I. Her ischemic stroke was considered a factor that
her breathing became more labored and temperature escalated.
She was unresponsive that morning and her husband phoned                                                   contributed to her death but was not a part of the direct causal
emergency medical services (EMS). Upon EMS arrival, the                                                    sequence in Part I, so it was reported in Part II.

Scenario Ill

                                        CAUSE OF DEATH (See instructions and examples)                                                                                  Approximate
  32 PART I. Enter the chain of events--diseases, injuries, or complications--that directly caused the death. 00 NOT enter terminal events such as cardiac              interval:
      arrest, respiratory arrest, or ventricular fibrillation without showing the etiology. DO NOT ABBREVIATE. Enter only one cause on a line. Add additional           Onset to death
      lines if necessary.

  IMMEDIATE CAUSE (Final                  Acute respiratory illness                                                                                                       I day
  disease or condition --------->   a
  resulting in death)                                              Due to (or as a consequence of):
                                          Probable COVID-19                                                                                                               5 days
  Sequentially list conditions,     b,
  if any, leading to the cause                                     Due to (or as a consequence of):
  listed on line a. Enter the
  UNDERLYING CAUSE                  c
  (disease or injury that                                           Due to (or as a consequence of):
  initiated the events resulting
  in death) LAST                    d

PART II. Enter other significant conditions contributing to death but not resulting in the underlying cause given in PART I                       WAS AN AUTOPSY PERFORMED?
                                                                                                                                                 33,
                                                                                                                                                         o Yes ■ No
          lschemic stroke                                                                                                                         WERE AUTOPSY FINDINGS AVAILABLE TO
                                                                                                                                                 34,
                                                                                                                                               COMPLETE THE CAUSE OF DEATH? D Yes D No
35   DID TOBACCO USE CONTRIBUTE               36. IF FEMALE:                                                                  37. MANNER OF DEATH
     TO DEATH?                                    ■ Not pregnant within past year
                                                                                                                                ■ Natural   Homicide
     D Yes D Probably                             □ Pregnant at time of death
                                                                                                                                Accident    □ Pending Investigation
     ■   No D Unknown                             □   Not pregnant, but pregnant within 42 days of death
                                                                                                                                D Suicide   □ Could not be determined
                                                  □   Not pregnant, but pregnant 43 days to 1 year before death

                                                  □   Unknown if pregnant within the past year




U.S. Department of Health and Human Services ·Centers for Disease Control and Prevention • National Center for Health Statistics • National Vital Statistics System
                                                                                                    6                                                                           191
           Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 194 of 290. PageID #: 1219


U.S. DEPARTM ENT OF
                                                                                                                                           FIRST CLASS MAIL
HEALTH & HUM AN SERVICES                                                                                                                 POSTAGE & FEES PAID
                                                                                                                                               CDC/NC HS
Centers for Disease Control and Prevention                                                                                                 PER MIT NO. G-284
National Center for Health Statistics
3311 Toledo Road, Room 4551, MS P08
Hyattsville, MD 20782-2064

OFFICIAL BUSINESS
PENAL TY FOR PRIVATE USE, $300




Vital Statistics Reporting Guidance

                                  Contents                                                                        Acknowledgments

Introduction                          .                                  ..1       NCHS would like to acknowledge Marcus Nashelsky, M.D., for his
                                                                                   contributions to the guidance and example certifications.
Cause-of-Death Reporting.                                                   I
    Part I.                                                             ... I
    Approximate interval: Onset to death                                    I
                                                                                   Suggested citation
    Part 11                                   .                          ..1       National Center for Health Statistics. Guidance for certifying deaths due to
    Certifying deaths due to COVID--19                                  ... 2      COYID-19. Hyattsville, MD. 2020.
    Common problems.                                                    . .. 2
    Manner of death..                                            .          2
When to Refer to a Medical Examiner or Coroner.                         . .. 2     Copyright information
Conclusion                                                                 .2      All material appearing in this report is in the pub I ic domain and may be
                                                                                   reproduced or copied without permission; citation as to source, however, is
References,                                                  . .. 3
                                                                                   appreciated.
Appendix. Scenarios and Example Certifications for
 Deaths Due to COVID-19.                                          4
   Scenario I: A 77-year-old male with a history of                                National Center for Health Statistics
    hypertension and chronic obstructive pulmonary disease....4                    Jennifer H. Madans, Ph.D., Acting Director
   Scenario IL: A 34-year-old female with no
    significant past medical history..5                                            Amy M. Branum, Ph.D., Acting Associate Director for Science
   Scenario III; An 86-year-old female with an unconfirmed case of                 Division of Vital Statistics
    COVID-19                                                       6               Steven Schwartz, Ph.D., Director
                                                                                   Isabelle Horon, Dr.PH., Aeling Associate Director for Science


                                                                                   For e-mail updates on NCHS publication releases, subscribe online at:
                                                                                   https://www.cdc.gov/nchs/govdelivery.htm,
                                                                                   For questions or general information about NCHS: Tel: 1-800-CDC-INFO
                                                                                   (1-800-232-4636) • TTY 1-888-232-6348
                                                                                   Internet: https://www.cdc.gov/nchs
                                                                                   Online request form: https://www.cdc.gov/info
                                                                                   DHHS Pub I ication No. 2020-1126 • CS316264




U.S. Department of Health and Human Services• Centers for Disease Control and Prevention• National Center for Health Statistics• National Yitai Statistics System
                                                                                                                                                         192
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 195 of 290. PageID #: 1220




                  ATTACHMENT 4




                                                                           193
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 196 of 290. PageID #: 1221


                                   Cause of Death and the Death Certificate




  Certifiers should be aware that a vital records registration or processing fee may be
  charged when an amendment is made, and that additional expense may be incurred by the
  funeral director or family.

  Interval Between Onset of Conditions and Death

  For each condition listed in Part I of the cause-of-death statement, a space exists to
  indicate the approximate time interval between the onset of the condition and death. For
  each condition, the interval should be indicated as accurately as possible based on the
  certifier's assessment of available information. It is acceptable to list the interval as
  unknown or approximate, if such is the case. General intervals are also acceptable, such
  as seconds, minutes, hours, days, weeks, months, and several years. A range such as
  seconds to minutes, or other statement such as "Known for six years," may also be used.
  Stating the interval should not be approached casually-the information may be used to
  assess pre-existing conditions in some medicolegal settings or when insurance claims are
  processed. Stating the interval also serves as a check that the immediate, intermediate,
  and underlying causes of death have been written in the proper order.

  The stated interval should be based on consideration of the clinical history,
  symptomatology, natural disease course, and knowledge of the potential uses of such
  information, not solely on the interval since diagnosis.

   Part I                                                                                                   Approximate interval between
                                                                                                            onset and death
             A.    Pneumocystis carinii pneumonia                                                           3 weeks
                   Due to, or as a consequence of:
             B.    Acquired immunodeficiency syndrome                                                       3 years
                   Due to, or as a consequence of:
             C.    Human immunodeficiency virus infection                                                   5 years
                   Due to, or as a consequence of:
             D.
   Part II   OTHER SIGNIFICANT CONDITIONS: Conditions contributing to death but not resulting in the underlying cause of death in Part I
                   Intravenous drug abuse




 48                                                                                    © 2006 College of American Pathologists


                                                                                                                                           194
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 197 of 290. PageID #: 1222


                               Cause of Death and the Death Certificate




  The Sequential Part I Format

  Part I of the cause-of-death statement is constructed to allow an indication of a sequence
  of events where one condition results from another. The most recent condition is placed
  on the top line (A), then other antecedent conditions (ie, going backward in time) are
  entered on subsequently lower lines (B, then C, then D), as needed.

   Part I    Immediate cause:                                                                                        Approximate interval
                                                                                                                     between onset and death
             A. Most recent condition (resulting from B)
                  Due to, or as a consequence of:
             B. An antecedent (older) condition (resulting from C)
                  Due to, or as a consequence of:
             C.   An even older condition (resulting from D)
                  Due to, or as a consequence of:
             D. The first (oldest) condition causing the
                others above
   Part II   OTHER SIGNIFICANT CONDITIONS:          Conditions contributing to death but not resulting in the underlying cause of death in Pan I




  Variations in Part I of the cause-of-death section on the death certificates used in different
  states relate primarily to the number of lines available for use (there are usually three or
  four lines). It is not required nor is it always necessary to use all of the lines in Part I.

 All conditions listed in Part I have a sequential cause-and-effect relationship when read
 from the bottom to the top. Variation in the number of lines used does not affect the
  concept of sequence. The lowest completed line in Part I contains the oldest condition,
  and the uppermost completed line in Part I contains the most recent condition (the
  condition occurring closest to the time of death).




  60                                                                               © 2006 College of American Pathologists


                                                                                                                                                   195
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 198 of 290. PageID #: 1223


                                Cause of Death and the Death Certificate




  The Underlying Cause of Death

  For deaths that result from disease (natural conditions), the National Center for Health
  Statistics defines the underlying cause of death as the disease (condition) that initiated the
  train of morbid events leading directly to death. The definition becomes clearer when put
  in the context of completing Part I of the cause-of-death statement.

  If Part I is written as ...

   Part I    Immediate cause:                                                                                           Approximate interval
                                                                                                                        between onset and death
             A. Acute myocardial infarct                                                                                Hours
                  Due to, or as a consequence of:
             B.   Atherosclerotic coronary artery disease                                                               Years
                  Due to, or as a consequence of:
             C.
                  Due to, or as a consequence of:
             D.
   Part II   OTHER SIGNIFICANT CONDITIONS:          Conditions contributing to death but not resulting in the underlying cause of death in Part I




  ... atherosclerotic coronary artery disease is the underlying cause of death because it is the
  disease ( condition) that initiated the train of morbid events. Note that the underlying
  cause of death is the lowermost completed line in Part I. The underlying cause of death
  explains why death and the condition on the line above it (acute myocardial infarction)
  occurred. The underlying cause of death should be stated as etiologically specifically as
  possible.

  As this example shows, it is not required, nor is it always necessary, to use all of the lines
  in Part I.

  The most important concepts presented have to do with properly indicating the
  underlying cause of death. In general, the underlying cause of death has the greatest
  medical, legal, and epidemiologic importance-an easily remembered fact because, as in
  many important documents, it is the bottom line.




  © 2006 College of American Pathologists                                                                                                           61

                                                                                                                                                         196
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 199 of 290. PageID #: 1224


                                   Cause of Death and the Death Certificate




  Immediate Cause of Death

  For deaths due solely to disease, the National Center for Health Statistics defines the
  immediate cause of death as the final disease or complication directly causing the death.
  The existence of an antecedent, or underlying cause, is implicit in the definition. Again, it
  is helpful to consider this definition in the context of completing Part I of the cause-of-
  death statement.

  If more than one line is used when completing Part I, the top line (line A) is referred to as
  the immediate cause of death, which is the disease (condition) or complication of the
  underlying cause of death that occurred closest to the time of death (last).

  The example from the previous page illustrates this concept:

   Part I    Immediate cause:                                                                                        Approximate interval
                                                                                                                     between onset and death
             A. Acute myocardial infarct                                                                             Hours
                   Due to, or as a consequence of:
             B.    Atherosclerotic coronary artery disease                                                           Years
                   Due to, or as a consequence of:
             C.
                   Due to, or as a consequence of:
             D.
   Part II   OTHER SIGNIFICANT CONDITIONS: conditions contributing to death but not resulting in the underlying cause of' death in Part I




  Thus, acute myocardial infarction is the immediate cause of death because it is the final
  complication of atherosclerotic coronary artery disease-the underlying cause of death.
  The immediate cause of death should be stated as etiologically specifically as possible.
  For example, in a patient whose underlying cause of death is human immunodeficiency
  virus infection, pneumocystis pneumonia is preferable to pneumonia as an immediate
  cause of death if pneumocystis is known to be the etiologic agent for the pneumonia.

  Underlying and immediate causes of death are linked in a cause-and-effect relationship
  when read from bottom to top.




  62                                                                                    © 2006 College of American Pathologists


                                                                                                                                               197
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 200 of 290. PageID #: 1225


                                   Cause of Death and the Death Certificate




  Intermediate (Intermediary) Causes of Death

  For deaths due solely to disease, an intermediate (intermediary) cause of death is a
  disease, condition, or complication that occurs somewhere in time between the
  underlying and immediate causes of death. Again, it is helpful to consider this definition
  in the context of completing Part I of the cause-of-death statement. If more than two lines
  are used when completing lines A through D in Part I, each line falling between the top
  line (the immediate cause of death) and lowermost completed line (the underlying cause
  of death) contains an intermediate cause of death.

  The following example illustrates this concept:

   Part I    Immediate cause:                                                                                       Approximate interval
                                                                                                                    between onset and death
             A.    Pulmonary infarct                                                                                Hours
                   Due to, or as a consequence of:
             B.    Pulmonary thromboembolism                                                                        Hours
                   Due to, or as a consequence of:
             C.    Deep leg vein thrombosis                                                                         Days
                   Due to, or as a consequence of:
             D.    Essential thrombocytosis                                                                         Months
   Part II   OTHER SIGNIFICANT CONDITIONS: conditions contributing to death but not resulting in the underlying cause of death in Part I




  Thus, pulmonary infarct is the immediate cause of death, pulmonary thromboembolism
  and deep leg vein thrombosis are each an intermediate cause of death, and essential
  thrombocytosis is the underlying cause of death. Underlying, intermediate, and
  immediate causes of death are linked in a sequential cause-and-effect relationship when
  read from bottom to top.

  An intermediate cause of death should be stated as etiologically specifically as possible,
  realizing that it is not always possible to be completely specific. As illustrated by the
  example above, thromboembolism is fairly specific and identifies the nature of the
  embolus (thrombotic) from other types (such as air embolism), and is preferable to the
  less-specific phrase "pulmonary embolus."




 © 2006 College of American Pathologists                                                                                                   63

                                                                                                                                                198
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 201 of 290. PageID #: 1226




                  ATTACHMENT 5




                                                                               199
    Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 202 of 290. PageID #: 1227




Editorials

Death Certificates: Let's Get It Right

GEOFFREY R. SWAIN, M.D., M.P.H.,

GLORIA K. WARD, BA,

PAUL P. HARTLAUB, M.D., M.S.P.H.

University of Wisconsin Medical School and City of Milwaukee Health Department Milwaukee,
Wisconsin
Am Fam Physician. 2005 Feb 15;71(4)652-656.

It would be difficult to overstate the importance of death certificates-especially in an era of
increasing reliance on evidence-based medicine (EBM)-yet physicians receive inadequate training
in this important area, and their performance on this task remains less than ideal.'®

For small and large populations, the definitive assessment of our success at prolonging life is the
age-adjusted mortality rate, and the primary tool for measuring mortality rates is the death certificate.
In addition, death certificates serve other essential functions (National Center for Health Statistics,
Centers for Disease Control and Prevention [CDC] online athttp://www.cdc.gov/nchs), including
setting national, regional, statewide, and local priorities for funding, research, and interventions;
settling estates, closing bank accounts, selling stocks and bonds, and determining insurance and
pension benefits; providing evidence in court cases; and providing outcome data for major research
studies.

Accurate completion is essential to ensure the usefulness and reliability of the individual death
certificate as well as the aggregate mortality statistics derived from it, yet data suggest that cause
and manner of death are not reported in a consistent fashion. In one recent survey in which 198
experienced and trained medical examiners determined the manner of death for 23 scenarios, there
was more than 90 percent agreement for only four scenarios, 13 scenarios had between 60 and 90
percent agreement, and the remaining six scenarios had less than 60 percent agreement.®

While the cause of death may be difficult to agree on sometimes, most problems with death
certificates stem from failure to complete them correctly. Yet, these errors are avoidable. Myers and
Farquhar showed that major errors on death certificates dropped from 32. 9 to 15.7 percent (P =.01)
after primary care physicians attended a 75-minute educational seminar.2 Lakkireddy and colleagues
also showed that improved completion of death certificates correlated with specific training in that
skill.




                                                                                                         200
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 203 of 290. PageID #: 1228




Physicians without training in death certificates may not even understand the correct definitions of
the following terms:

Manner of Death
The context or circumstances that surround the death; examples include accident, suicide, homicide,
and natural causes. Typically, physicians can only certify natural deaths, while the coroner or
medical examiner must make the final determination for suicides, homicides, and even accidents as
common as drug overdoses or falls.

Immediate Cause of Death
The proximate, most recently developed, final diagnostic entity causing the death. Must be a specific
etiology (e.g., Escherichia coli sepsis, acute renal failure, hypoxemia), not a general concept such as
old age or terms like cardiac arrest or organ system failure that can have multiple etiologies.

Underlying Cause of Death
This is the fundamental, original, foundational diagnosis or condition from which the remainder of the
etiologic sequence springs; it is the diagnosis of longest duration in the chain of events leading
directly to death. Examples include human immunodeficiency virus infection (the underlying cause of
acquired immunodeficiency syndrome), coronary artery atherosclerosis, and metastatic breast
cancer. The description must be specific enough to make clear why the intermediate (if any) and
immediate causes of death developed.

In almost all cases, a time-linked chain of causation can be established, such that the immediate
cause of death was a consequence of a somewhat longer-duration diagnosis, which in turn was a
consequence of an even longer-duration diagnosis, and so on through as many or few intermediate
causes as necessary until reaching the true underlying cause of death. Other significant, but not
directly linked, conditions must be listed separately.

Common errors in completion of death certificates include incorrect attribution of the immediate
cause of death, listing causes in an incorrect or illogical order, multiple competing immediate causes
of death, poor match between cause and manner of death, and failure to identify the true underlying
cause or causes.®® Consider these examples:

• Manner: Natural. Cause: Ventricular fibrillation, due to acute myocardial infarction, due to coronary
artery thrombosis, as a consequence of atherosclerotic coronary artery disease. [Satisfactory: Note
plausible chain of causality.]

• Manner: Natural. Cause: Pneumonia, due to a hip fracture, due to chronic obstructive pulmonary
disease, as a consequence of diabetes mellitus and hypertension. [Unsatisfactory: No causal chain;
possibly competing immediate causes; etiology of pneumonia unspecified; hip fracture is usually
accidental, not natural; hypertension (in this case) and other diagnoses not in the direct causal chain
should be listed in Part II, Other Significant Conditions.]




                                                                                                       201
   Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 204 of 290. PageID #: 1229




• Manner: Natural. Cause: Staphylococcal sepsis, due to methicillin-resistant staphylococcal
pneumonitis, due to chronic aspiration, secondary to swallowing dysfunction, as a consequence of
Parkinson's disease. [Satisfactory: Note clear and plausible chain of causality.]

• Manner: Natural. Cause: Congestive heart failure, as a consequence of ileostomy. [Unsatisfactory:
No chain of causality; no clear underlying cause of the ileostomy or the heart failure.]

State statutes govern physician certification of cause of death and provide penalties for failure to
complete in a timely or acceptable fashion. States require, and families depend on, certificates that
are legible and clearly reproducible by photocopy and microfilm. Only permanent black ink should be
used, erasures and "white-out" are not acceptable, and abbreviations should not be used. The
physician who knew the decedent the best, or the attending physician, is responsible for completing
the death certificate. A "probable" diagnosis is acceptable, as is listing a metastatic carcinoma of
unknown primary site as an underlying cause. However, there is no "uncertain" or "unknown"
category for cause of death; such cases should be referred to the medical examiner.

Based on the available data, we call for all medical students and residents to be trained to fill out
death certificates correctly; for in-training, licensing, and certification examinations to assess
competence in this area; and for practicing physicians to review death certificates as a part of their
ongoing commitment to continuing medical education and quality of care. Excellent resources
include information at the CDC®® and many state and local health department Web sites, on line
tutorials by the National Association of Medical Examiners
(http://www.thename.org/CauseDeath/COD_main_page.htm), and the Texas Department of Health
(http://www.dshs.state.tx.us), and references 1, 2, and 6 listed below.

GEOFFREY R. SWAIN, M.D., M.P.H., is associate medical director for the City of Milwaukee Health
Department. Dr. Swain also is a scientist at the Center for Urban Population Health and visiting
associate professor in the Department of Family Medicine at the University of Wisconsin Medical
School, Milwaukee Clinical Campus.

GLORIA K. WARD, B.A., is deputy registrar for the City of Milwaukee, and supervisor of the Vital
Statistics Section at the City of Milwaukee Health Department.

PAUL P. HARTLAUB, M.D., M.SP.H., is associate professor in the Department of Family Medicine
at the University of Wisconsin Medical School, Milwaukee Clinical Campus. He also is associate
medical director for care management and preventive services at Aurora Health Care in Milwaukee.

Address correspondence to Geoffrey R. Swain, M.D., M.P.H.. City of Milwaukee Health Dept., 841
N. Broadway, Room 315, Milwaukee, WI 53202 (e-mail:gswain@milwaukee.gov). Reprints are not
available from the authors.




                                                                                                       202
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 205 of 290. PageID #: 1230




                  ATTACHMENT 6




                                                                           203
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 206 of 290. PageID #: 1231




Pennsylvania Slashes Virus Death Toll;
Reopening Explained
The administration of Gov. Tom Wolf is cautioning that a
declining case count is just one factor that officials will
consider in deciding whether a region of the state is ready
to begin emerging from the pandemic.
By Associated Press, Wire Service Content          April 23, 2020, at 8:46 p.m.

BY MICHAEL RUBINKAM, MARK SCOLFORO and MARC LEVY,
Associated Press

HARRISBURG, Pa. (AP) - The administration of Gov. Tom Wolf cautioned
Thursday that a declining case count is just one factor that officials will
consider in deciding whether a region of the state is ready to begin emerging
from the pandemic.

Wolfs reopening plan divides counties into six geographic regions, where
shutdown rules may be relaxed once fewer than one person in 2,000 has
been infected over the past two weeks.


Wolf said he believes two regions - the northcentral and northwest, both of
which have seen relatively few cases - will be ready for a limited reopening
on May 8, with residents permitted to leave their homes at will, and some
retail shops allowed to accept customers.

But the case count isn't the only metric, officials said Thursday. The
availability of diagnostic testing, the capacity of the health care system and
the ability to quickly identify and contain flareups through what's known as
contact tracing will also play a role. The state health department will also use
a new modeling tool by Carnegie Mellon University.

A manageable number of new virus infections each day will be "very
important, it's something we can measure and put down on paper, but it's not
the only measure that we're going to be looking at," said the state health
secretary, Dr. Rachel Levine.



                                                                                 204
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 207 of 290. PageID #: 1232




Even in areas where some semblance of normalcy returns, Levine said she
still wants people to wear masks in public and to keep their distance from
each other to help prevent a resurgence of the virus.

Wolf, in a separate briefing, predicted that Pennsylvania's hard-hit southeast
region will be the last to emerge from pandemic restrictions.

The Wolf standard is more stringent than reopening guidelines issued by the
White House, which only call for a downward trajectory of documented cases
over a 14-day period. Wolf, a Democrat, is under pressure from GOP
lawmakers to open up more quickly and more broadly.

Other coronavirus-related developments in Pennsylvania:



DEATH TOLL SLASHED

The Pennsylvania Department of Health slashed the state's COVID-19 death
toll on Thursday by 201, saying probable deaths it had previously included in
the count were eliminated after further investigation.

The overall death toll now stands at 1,421, down from 1,622 reported a day
earlier.

The number of deaths confirmed by a positive virus test actually rose
overnight by 69, to 1,394. But Levine said Thursday that 270 probable deaths
that had been added to the death toll in recent days have been removed after
further investigation.

"This verification process is very intensive and under normal circumstances it
can take months to complete," she said. "We continue to refine the data that
we are collecting to provide everyone this information in as near time as we
possibly can. This is really difficult with thousands of reports each day."

State health officials had recently changed the way they count COVID-19
deaths - now including probable deaths along with confirmed deaths -
which resulted in a doubling of the state's death toll in just four days. A
probable death is one in which a coroner or medical examiner listed COVID-
19 as the cause or contributing cause, but the deceased was not tested for
the virus.




                                                                                 205
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 208 of 290. PageID #: 1233




Officials have said they are trying to reconcile data provided by hospitals,
health care systems, county and municipal health departments and long-term
care living facilities with the department's own records. Some county coroners
have accused the state Department of Health of botching the numbers.

Statewide, more than 1,369 additional people tested positive for the virus that
causes COVID-19, bringing the statewide total to more than 37,000, the
health department reported Thursday.

Copyright 2020 The Associated Press. All rights reserved. This material may
not be published, broadcast, rewritten or redistributed.




                                                                                 206
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 209 of 290. PageID #: 1234




                  ATTACHMENT 7




                                                                           207
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 210 of 290. PageID #: 1235




                                    The Denver Post


As coronavirus deaths become
political flashpoint, Colorado
changes how COVID-19 fatalities
are publicly reported
By JESSICA SEAMAN ] jseaman@denverpost.com and ALEX BURNESS I aburness@denverpost.com   I
The Denver Post
PUBLISHED: May 15, 2020 at 9:45 p.m. I UPDATED: May 16, 2020 at 12:01 p.m.




State representative seeks criminal investigation of Colorado's
public health director over allegations of falsified death data
Colorado's health department changed the way it publicly reports
coronavirus deaths Friday, introducing a second category of fatalities after
its methods came under scrutiny - including by a state representative
who's calling for the agency's chief to be investigated.
How COVID-19 deaths are counted has become politically divisive, with
critics claiming the numbers are inflated and medical experts saying deaths
may actually be undercounted. Still, the number of deaths is a crucial data
point that informs public understanding of the pandemic's severity and
health officials' response to the crisis.

The Colorado Department of Public Health and Environment is now
clarifying that its death tally includes the total number of fatalities among
people who had COVID-19, including those deaths in which the respiratory
disease was not the cause of death listed on the death certificate.

By the agency's count, there were 1,150 people who had died with COVID-
19 in their systems as of Thursday.

Unlike that total, which has been updated daily by the agency since the
start of the outbreak, death certificate data only shows 878 deaths were



                                                                                            208
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 211 of 290. PageID #: 1236




caused by the new coronavirus between Feb. 1 and May 9 - but that
number is expected to increase as there is a several-week lag.
"It's what we know today as the number of deaths due to COVID based on
death certificates," said Chief Medical Officer Dr. Eric France, adding,
"Either way the numbers are too high and there's more to be done. We
should be focusing as much as ever on what we can do to control the
spread."

Rep. Mark Baisley this week alleged the Department of Public Health and
Environment has falsified the number of people who have died from
COVID-19. The allegation comes amid reports that the health department
counted some deaths as having been caused by the new coronavirus
despite rulings from physicians and coroners that say otherwise.

"For a state agency to come in and start reclassifying causes of death is
unusual and kind of disturbs a whole lot of people," said Baisley, R-
Roxborough Park.

Baisley sent a letter dated Thursday to 18th Judicial District Attorney
George Brauchler, requesting an investigation "with the intent of bringing
criminal charges against" Jill Hunsaker Ryan, the executive director of the
state health department. Baisley's letter was spurred by what he called a
"disturbing" discrepancy in reporting at an Arapahoe County nursing home.


On Friday, Baisley said Brauchler has assigned a senior deputy district
attorney to the investigation into potentially altered death certificates.

In a statement released by his office, Brauchler declined to discuss the
details of any possible investigation. However, if it is determined that death
certificates were altered "it is possible that misdemeanor charges would be
filed," the statement said.

Officials with the Department of Public Health and Environment said Friday
they are not altering death certificates, but noted it is difficult to track deaths
during such a large public health crisis.

"When COVI D-19 is reported as a cause of death on the death certificate,
more than likely it will be determined to be the underlying cause of death
and contribute to those underlying mortality statistics," said Kirk Bol,



                                                                                 209
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 212 of 290. PageID #: 1237




manager of the vital statistics program, during a news conference. "But
again, if COVID-19 was not determined to be part of the cause of death it
should not be reported on the death certificate."




How deaths are counted
Public health and medical experts have said counting deaths caused by the
outbreak is tricky given a lack of sufficient testing and lags in reporting
death certificate data. The accuracy of tests for COVID-19 also has been
thrown into question, especially concerning false negatives.
Officials with the Department of Public Health and Environment said they
are required by the U.S. Centers for Disease Control and Prevention to
track and report the number of deaths among people with COVID-19,
including those in which the coronavirus is not listed as a cause of death on
their death certificate.

This information, according to the state agency's website, is important to
public health officials as it tells them about the transmission of the new
coronavirus and can identify who is at risk of dying from complications from
the disease.

Tracking a broader set of data as it relates to COVID-19 and deaths also
enables the health agency to compare the epidemic's toll in Colorado to
that in other states that are following the CDC's directive, public health
officials said.

 "On one hand we're identifying and classifying cause of death by COVID,"
France said. "And the other hand, we're doing the important public health
work by identifying cases, who also have died while they had COVID, either
from it, or from something else, which is important as we do apples to
apples comparisons across the state."

But there have been questions about the accuracy of how the health
department is tracking deaths where the disease is not the direct or partial
cause of death.

Montezuma County Coroner George Deavers said he had a case, first
reported by 9News, in which a man died with COVID-19 but had a blood-


                                                                                 210
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 213 of 290. PageID #: 1238




alcohol level of 550 mg, well above the lethal amount. As a result, Deavers
ruled the death was from alcohol poisoning. But, he said, the Department of
Public Health and Environment counted it among its broader number of
1,150 COVID-19 deaths.
"I feel the state was wrong," he said, adding, "If it's a COVID death, it needs
to be reported as a COVID death. If it's not a COVID death, it doesn't need
to be reported as a COVID death. I'm not trying to pad the deaths one way
or another."

COVID-19 is considered the cause of death when a person dies from a
complication from the disease, such as pneumonia or respiratory failure,
and would not have died at that time or place without the coronavirus. This
includes people with underlying illnesses, such as lung and heart diseases.

But making these decisions on the cause of death can be complex. In La
Plata County, Coroner Jann Smith had a case involving a person who had
a long history of heart issues and while at the hospital tested positive for
COVID-19.

Once the patient went home under hospice care, he tested negative. So
when the individual died, Smith determined the heart issues were the
cause of death.

"If he would have come back positive again, I might have done something
different," she said, adding, "I won't say it was an easy decision. That was
my decision and I'm comfortable with it."

Still, the health department included the death in its tally of COVID-19
fatalities.

"They have their guidelines to go by, and I have my decisions," Smith said.
"I respect them for theirs."

The case of Someren Glen
Baisley's call for an investigation into the state health director was inspired
by an April 17 letter written by Tim Rogers, executive director of the
Someren Glen retirement community. The letter, which went to residents
and their families, said the Centennial facility was aware of four residents
whose deaths were confirmed to be related to COVID-19.


                                                                                  211
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 214 of 290. PageID #: 1239




Someren Glen's attending physician, Rogers wrote, determined other
recent deaths, including at least one of a resident who tested positive for
the virus, were not caused by the coronavirus.

However, he said, the Department of Public Health and Environment
counted at least seven resident deaths from the coronavirus - three more
than his staff had calculated - and was deciding whether to include a
potential eighth death that a physician had ruled was not COVID-related.

"(W)e were informed of their intention to override some of our attendant
physician's rulings and reclassify some resident passings we have
experienced in the past few weeks," Rogers wrote, adding, "We have never
seen a situation where the health department overrules a physician's
findings. However, these are unprecedented times and the health
department official did not share their motivation for changing physician's
orders."

Pam Sullivan, spokeswoman for Someren Glen, said the purpose of the
letter was to be "transparent."

"The intention of our letter was to inform residents, families and team
members that there would be a change in the numbers we were reporting
of residents who had passed directly related to the COVID-19 virus due to
re-classifications made by the Colorado Department of Public Health and
Environment," she said in a statement. "We have no involvement in the
classification or re-classification of a resident who passes at our
communities."

France, the state's chief medical officer, said he didn't have details of the
Someren Glen deaths. Cause-of-death determinations on death certificates
are medical opinions by the coroner or a medical examiner or physician
"and there isn't a process by which we review and change them at the
Department of Public Health," he said

But Baisley characterized what happened as "government imposition,
overreach, in a very intimate way."

"You don't mess with people's families like that," Baisley said. "Boy, for a
state to come in and say, 'We're going to change (a cause of death) to




                                                                               212
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 215 of 290. PageID #: 1240




COVID-19,' because of whatever their motivations are, why would you do
that?"




                                                                             213
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 216 of 290. PageID #: 1241




                  ATTACHMENT 8




                                                                           214
      Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 217 of 290. PageID #: 1242



                NEW YORK N.Y.C. Death Toll Soars Past 10,000 in Revised Virus Count
                                            •
                                            •

    Death Toll Soars Past 10,000 in
    Revised Virus Count
    The city has added more than 3,700 additional people who were presumed to have died
    of the coronavirus but had never tested positive.




                            (~
                            <4lei
    By J. David Goodman and William K. Rashbaum
•   Published April 14, 2020 Updated April 21, 2020b New York Times
0

0




                                                                                      215
      Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 218 of 290. PageID #: 1243




o


    New York City, already a world epicenter of the coronavirus outbreak, sharply increased
    its death toll by more than 3,700 victims on Tuesday, after officials said they were now
    includingpeople who had never tested positive for the virus but were presumed to have
    died of it.

    The new figures, released by the city's Health Department, drove up the number of
    people killed in New York City to more than 10,000, and appeared to increase the
    overall United States death count by 17 percent to more than 26,000.

    Coronavirus Deaths in New York City
    The numbers brought into clearer focus the staggering toll the virus has already taken
    on the largest city in the United States, where deserted streets are haunted by the near-
    constant howl of ambulance sirens. Far more people have died in New York Citv, on a
    per-capita basis, than in Italy- the hardest-hit country in Europe.

    And in a city reeling from the overt danger posed by the virus, top health officials said
    they had identified another grim reality: The outbreak is likely to have also led indirectly
    to a spike in deaths of New Yorkers who may never have been infected.

    Three thousand more people died in New York City between March 11 and April 13 than
    would have been expected during the same time period in an ordinary year, Dr. Oxiris
    Barbot, the commissioner of the city Health Department, said in an interview. While
    these so-called excess deaths were not explicitly linked to the virus, they might not have
    happened had the outbreak not occurred, in part because it overwhelmed the normal
    health care system.

    "This is yet another part of the impact of Covid," she said, adding that more study was
    needed. Similar analysis is commonly done after heat waves and was performed in the
    wake of Hurricane Maria in Puerto Rico.

    "What New Yorkers are interested in, and what the country is interested in, is that we
    have an accurate and complete count," Dr. Barbot added. "It's part of the healing
    process that we're going to have to go through."

    The revised death toll renewed focus on shortcomings in testing that have hamstrung
    city and state officials since the beginning of the outbreak. A limited number of tests
    have been available, and until now, only deaths where a person had tested positive were
    officially counted among those killed by the virus in New York.

    They were not included in the counts given publicly by Mayor Bill de Blasio because no
    tests had confirmed that the victims had the disease, Covid-19.

    Mr. de Blasio decided, after another round of briefings over the weekend, to release the
    presumptive cases, the people said. Most of the added deaths took place in hospitals,



                                                                                              216
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 219 of 290. PageID #: 1244




according to the data. Others occurred in nursing homes or other long-term care
facilities and in residences.

"In the heat of battle, our primary focus has been on saving lives," said Freddi Goldstein,
the mayor's press secretary. "As soon as the issue was raised, the mayor immediately
moved to release the data."

In California and Washington- locations of early cases in the American outbreak
officials said they included deaths as connected to Covid-19 only when the disease was
confirmed by testing. Louisiana and Chicago followed the same protocol.

The new numbers in New York cover the weeks between March 11 to April 13, beginning
at a time when the virus had already been spreading throughout the city and its
surrounding suburbs. Mr. de Blasio and Gov. Andrew M. Cuomo shut down large swaths
of the city and state by the third week of March.

New York City has been reporting the probable cases to the federal National Center for
Health Statistics for more than a week, health officials said. But Dr. Barbot said that the
city would continue reporting only confirmed cases to the Centers for Disease Control
and Prevention for its coronavirus tracker, because the agency requested those statistics.
"We are more than happy to report on probables," she said.

The C.D.C., in its guidance to local governments, has recommended that cases of
"assumed" coronavirus infection be noted on death certificates since before New York
City recorded its first death on March 14.




                                                                                         217
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 220 of 290. PageID #: 1245




                  ATTACHMENT 9




                                                                               218
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 221 of 290. PageID #: 1246




              ICD-10-CM Official Coding and Reporting Guidelines
                   April 1, 2020 through September 30, 2020

1. Chapter 1: Certain Infectious and Parasitic Diseases (A00-B99)

g. Coronavirus Infections

1) COVID-19 Infections (Infections due to SARS-CoV-2)

   a) Code only confirmed cases
      Code only a confirmed diagnosis of the 2019 novel coronavirus disease (COVID-19) as
      documented by the provider, documentation of a positive COVID-19 test result, or a
      presumptive positive COVID-19 test result. For a confirmed diagnosis, assign code
      U07.l, COVID-19. This is an exception to the hospital inpatient guideline Section II, H.
      In this context, "confirmation" does not require documentation of the type oftest
      performed; the provider's documentation that the individual has COVID-19 is sufficient.

       Presumptive positive COVID-19 test results should be coded as confirmed. A
       presumptive positive test result means an individual has tested positive for the virus at a
       local or state level, but it has not yet been confirmed by the Centers for Disease Control
       and Prevention (CDC). CDC confirmation of local and state tests for COVID-19 is no
       longer required.

       If the provider documents "suspected," "possible," "probable," or "inconclusive" COVID-
       19, do not assign code U07. l. Assign a code(s) explaining the reason for encounter (such
       as fever) or Z20.828, Contact with and (suspected) exposure to other viral communicable
       diseases.

   b) Sequencing of codes
      When COVID-19 meets the definition of principal diagnosis, code U07. l, COVID-19,
      should be sequenced first, followed by the appropriate codes for associated
      manifestations, except in the case of obstetrics patients as indicated in Section. I.C.15.s.
      for COVID-19 in pregnancy, childbirth, and the puerperium.

      For a COVID-19 infection that progresses to sepsis, see Section IC. J.d. Sepsis, Severe
      Sepsis, and Septic Shock

      See Section IC. I 5.s. for COVID-19 in pregnancy, childbirth, and the puerperium

   c) Acute respiratory illness due to COVID-19

      (i)     Pneumonia
              For a pneumonia case confirmed as due to the 2019 novel coronavirus (COVID-19),
              assign codes U07.1, COVID-19, and J12.89, Other viral pneumonia.




                                                                                                     219
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 222 of 290. PageID #: 1247




     (ii)    Acute bronchitis
             For a patient with acute bronchitis confirmed as due to COVID-19, assign codes
             U07. I, and J20.8, Acute bronchitis due to other specified organisms.

             Bronchitis not otherwise specified (NOS) due to COVID-19 should be coded using
             code U07 .1 and J40, Bronchitis, not specified as acute or chronic.

     (iii)   Lower respiratory infection
             If the COVID-19 is documented as being associated with a lower respiratory
             infection, not otherwise specified (NOS), or an acute respiratory infection, NOS,
             codes U07. l and J22, Unspecified acute lower respiratory infection, should be
             assigned.

             If the COVID-19 is documented as being associated with a respiratory infection,
             NOS, codes U07. l and J98.8, Other specified respiratory disorders, should be
             assigned.

     (iv)    Acute respiratory distress syndrome
             For acute respiratory distress syndrome (ARDS) due to COVID-19, assign codes
             U07.l, and J80, Acute respiratory distress syndrome.

  d) Exposure to COVID-19
     For cases where there is a concern about a possible exposure to COVID-19, but this is ruled
     out after evaluation, assign code Z03 .818, Encounter for observation for suspected exposure
     to other biological agents ruled out.

     For cases where there is an actual exposure to someone who is confirmed or suspected (not
     ruled out) to have COVID-19, and the exposed individual either tests negative or the test
     results are unknown, assign code Z20.828, Contact with and (suspected) exposure to other
     viral communicable diseases. If the exposed individual tests positive for the COVID-19 virus,
     see guideline a).

  e) Screening for COVID-19
     For asymptomatic individuals who are being screened for COVID-19 and have no known
     exposure to the virus, and the test results are either unknown or negative, assign code
     Zl 1.59, Encounter for screening for other viral diseases. For individuals who are being
     screened due to a possible or actual exposure to COVID-19, see guideline d).

     If an asymptomatic individual is screened for COVID-19 and tests positive, see guideline
     g).

  f) Signs and symptoms without definitive diagnosis of COVID-19
     For patients presenting with any signs/symptoms associated with COVID-19 (such as fever,
     etc.) but a definitive diagnosis has not been established, assign the appropriate code(s) for
     each of the presenting signs and symptoms such as:
     • ROS Cough
     • R06.02 Shortness of breath
     • R50.9 Fever, unspecified




                                                                                                     220
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 223 of 290. PageID #: 1248




       If a patient with signs/symptoms associated with COVID-19 also has an actual or
       suspected contact with or exposure to someone who has COVID-19, assign Z20.828,
       Contact with and (suspected) exposure to other viral communicable diseases, as an
       additional code. This is an exception to guideline I.C.21.c. l, Contact/Exposure.

   g) Asymptomatic individuals who test positive for COVID-19
      For asymptomatic individuals who test positive for COVID-19, assign code U07.1,
      COVID-19. Although the individual is asymptomatic, the individual has tested positive
      and is considered to have the COVID-19 infection.



15. Chapter 15: Pregnancy, Childbirth, and the Puerperium (O00-O9A)

   s) COVID-19 infection in pregnancy, childbirth, and the puerperium
      During pregnancy, childbirth or the puerperium, a patient admitted ( or presenting for a health
      care encounter) because of COVID-19 should receive a principal diagnosis code of 098.5-,
      Other viral diseases complicating pregnancy, childbirth and the puerperium, followed by
      code U07 .1, COVID-19, and the appropriate codes for associated manifestation(s ). Codes
      from Chapter 15 always take sequencing priority.




                                                                                                    221
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 224 of 290. PageID #: 1249




                ATTACHMENT 10




                                                                               222
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 225 of 290. PageID #: 1250




Final Guidance for Certifying COVID-19 Deaths

                                                                                                   Thu, Apr 9, 2020 at 3:39
Minnesota Department of Health <mdh@public.govdelivery.com>
                                                                                                                        PM
Reply-To: mdh@public.govdelivery.com
To: smj2203@gmail.com




  Final Guidance for Certifying COVID-19
  Deaths
 On April 2, 2020, the National Center for Health Statistics (NCHS)
 released Guidance for Certifying Deaths Due to Coronavirus Disease 2019 (COVID-
 19) (PDF). This replaces guidance released earlier in March.

 For your convenience, we created a two-page version of the NCHS
 guidance. Certifying Deaths Due to COVID-19 (PDF) is also available on the Death
 Registration Information for Medical Certifiers website.

 Timely and accurate death registration is important. The MOH Office of Vital
 Records wants medical certifiers to be aware of the final guidance and ready to
 report COVI D-19 confirmed deaths and COVI D-19 related deaths accurately.

 Visit the Minnesota Coronavirus Disease 2019 (COVID-19) webpages for situation
 updates and other information for health professionals, the public, schools,
 businesses and employers.

      •    certcoviddthsf.pdf

 You can update or cancel your subscription at any time by editing your personal profile. All you will
 need are your email address and your password (if you have selected one).

 P.S. If you have any questions or problems please contact subscriberhelp.govdelivery.com for
 assistance.

 STAY CONNECTED:
 J Mo on rwwter                  MDH on Facebook                MDH on Linkedln

 This email was sent to smj2203@gmail.com using GovDelivery Communications Cloud on behalf of: Minnesota Department of
 Health· 625 Robert Street North· St Paul MN 55155 · 651-201-5000                                                        goVDELIVERY

    certcoviddthsf. pdf
  ~ 179K View as HTML Download




                                                                                                                          223
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 226 of 290. PageID #: 1251




                 ATTACHMENT 11




                                                                               224
       Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 227 of 290. PageID #: 1252




n              DEPARTMENT
               OF HEALTH


Certifying Deaths Due to COVID-19
This information is from CDC's Guidance for Certifying Deaths Due to Coronavirus Disease 2019 (COVID-19) (PDF),
See example certifications for deaths due to COVID-19 on pages 4-6 in the guidance above.


Cause of Death Part I - COVID-19
•   If COVID-19 played a role in the death, specify COVID-19 or Coronavirus Disease 2019.
       If a medical certifier reports "coronavirus" alone without identifying a specific strain or without
       explicitly excluding COVID-19 the Office of Vital Records will contact the medical certifier.
    In many cases, COVID-19 will be the underlying cause of death (UCOD}, as it can lead to pneumonia and
    acute respiratory distress syndrome (ARDS}.
       Report pneumonia or ARDS (and similar) on the lines above COVID-19.
       Report COV/0-19 on the lowest line used in Part I.
    If a diagnosis of COVID-19 is suspected or likely "... it is acceptable to report COVID-19 as 'probable' or
    'presumed'."
    If test results for COVID-19 are pending, file the cause of death as "COVID-19, test results pending."
    When the test results come back, whether positive or negative for COVID-19, complete the
    Request to Change Cause or Manner of Death (PDF) form to update the cause of death statement. The
    Office of Vital Records sends updated records to the National Center for Health Statistics (NCHS} to
    make national mortality statistics and Minnesota's mortality data as accurate as possible.


Cause of Death, Part I -General information
A cause-of-death statement is an informed medical opinion based on sound medical judgment drawn from
clinical training and experience, as well as knowledge of current disease states and local trends.
•   Report the immediate cause of death on line "a." The immediate cause of death:
    • Is not necessarily the UCOD.
    • Is not the mechanism of death (for example, cardiac or respiratory arrest).
•   Report the sequence of conditions that led directly to death with the most recent condition on line "a."
•   Report the UCOD on the lowest line used in Cause of Death, Part I.
    UCOD means "the disease or injury which initiated the train of morbid events leading directly to death."


Time interval: Onset to Death
For each condition reported in Part I, report the time interval between the presumed onset of the condition
(not the diagnosis}, and death.




PAGE1OF2                                OFFICE   OF VITAL     RECORDS                                  04/2020

                                                                                                             225
         Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 228 of 290. PageID #: 1253


                                      C E R T IF Y IN G   DEA T H S    DU E   TO COVID-19



Cause of Death, Part II
In Part 11, report other significant conditions that contributed to the death but are not a part of the
sequence in Part I.
         Report only the conditions that actually contributed to death.
         COPD and asthma do not cause COVID-19 "but can increase the risk of contracting a respiratory
         infection and death." Report these and similar conditions in Cause of Death, Part II.



Minnesota Department of Health
Office of Vital Records
85 East 7 Place
PO Box 64499
St. Paul, MN 55164-0499
651-201-5970
health. vita I records@state.mn .us
www.health.state.mn.us




04/06/2020

To obtain this information in a different format, call 651-201-5970.




Page 2 of 2                                         OFFICE OF VITAL RECORDS                               04/2020


                                                                                                             226
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 229 of 290. PageID #: 1254




                 ATTACHMENT 12




                                                                               227
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 230 of 290. PageID #: 1255




New Video Guidance for Certification of COVID-19 Deaths and Updated
COVID-19 Coding Rules
                                                              Thu, May 7, 2020 at 7:31
Minnesota Department of Health <mdh@public.govdelivery.com>
                                                                                   AM
Reply-To: mdh@public.govdelivery.com
To: smj2203@gmail.com



 Attention medical certifiers and designated staff:

 The Office of Vital Records recently received the following information from
 the National Vital Statistics System at CDC about certifying COVID-19 deaths.

 If you have questions about the material below, please
 contact health.dataquality@state.mn.us.




 COVID-19 Alert No. 5
 New Video Guidance for Certification of COVID-19 Deaths and
 Updated COVID-19 Coding Rules
 May 5, 2020

 New Video Guidance for Certification of COVID-19 Deaths
 To supplement the published guidance on filling out death certificates for
 deaths related to COVID-19, the National Center for Health Statistics {NCHS)
 has released a short video on the NCHS YouTube channel. The video runs a
 little over 3 minutes and can be accessed directly
 at https://www.youtube.com/watch?v=oL3VMwieAms.

 Updated COVID-19 Coding Rules
 The National Center for Health Statistics {NCHS) is updating how it will be
 coding the term "COVID" without an indication of the specific strain reported
 on the death certificate. Previously, "COVID" was treated as a generic
 abbreviation for Coronavirus Disease and was coded 834.2 {Coronavirus
 infection, unspecified site). Since NCHS' original coding rules were issued,
 "COVID" has become an accepted shorthand for the more precise "COVID-




                                                                                   228
 Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 231 of 290. PageID #: 1256




19." In     response, to this change NCHS is changing its coding rules and will now
be coding "COVID" to U07.1 (COVID-19). NCHS will also be reviewing and
recoding as necessary all 2020 deaths previously coded B34.2.


Other more general terms (e.g. "Coronavirus") without an indication of the
specific strain will continue to be coded to B34.2. NCHS will query the
jurisdiction about B34.2 deaths. If the jurisdiction indicates that COVID-19
caused or contributed to the death the coding will be changed to U07.1




You can update or cancel your subscription at any time by editing your personal profile. All you will
need are your email address and your password (if you have selected one).

P.S. If you have any questions or problems please contact subscriberhelp.govdelivery.com for
assistance.

STAY CONNECTED:
J us on rwter                   MDH on Facebook                MDH on Linkedln

This email was sent to smj2203@gmail com using GovDelivery Communications Cloud on behalf of: Minnesota Department of   Health ·(
Robert Street North· St. Paul MN 55155 · 651-201-5000                                                                                goVD




                                                                                                                               229
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 232 of 290. PageID #: 1257




                 ATTACHMENT 13




                                                                               230
       Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 233 of 290. PageID #: 1258
                                          The NEW ENGLAND JOURNAL of MEDICINE




            l
                                   Covid-19 - Navigating the Uncharted
                        Anthony S. Fauci, M.D., H. Clifford Lane, M.D., and Robert R. Redfield, M.D.

            The latest threat to global health is the ongoing            diagnosis of pneumonia, the currently reported
            outbreak of the respiratory disease that was re-             case fatality rate is approximately 2%.° In an-
            cently given the name Coronavirus Disease 2019               other article in the Journal, Guan et al.5 report
             (Covid-19). Covid-19 was recognized in Decem-               mortality of 1.4% among 1099 patients with
            ber 2019.1 It was rapidly shown to be caused by              laboratory-confirmed Covid-19; these patients had
            a novel coronavirus that is structurally related to          a wide spectrum of disease severity. If one as-
            the virus that causes severe acute respiratory               sumes that the number of asymptomatic or mini-
            syndrome (SARS). As in two preceding instances               mally symptomatic cases is several times as high
            of emergence of coronavirus disease in the past              as the number of reported cases, the case fatal-
            18 years? SARS (2002 and 2003) and Middle                    ity rate may be considerably less than 1%. This
            East respiratory syndrome (MERS) (2012 to the                suggests that the overall clinical consequences
            present) - the Covid-19 outbreak has posed                   of Covid-19 may ultimately be more akin to
            critical challenges for the public health, research,         those of a severe seasonal influenza (which has
            and medical communities.                                     a case fatality rate of approximately 0.1%) or a
                In their Journal article, Li and colleagues3 pro-        pandemic influenza (similar to those in 1957
            vide a detailed clinical and epidemiologic de-               and 1968) rather than a disease similar to SARS
            scription of the first 425 cases reported in the             or MERS, which have had case fatality rates of
            epicenter of the outbreak: the city of Wuhan in              9 to 10% and 36%, respectively.2
            Hubei province, China. Although this informa-                    The efficiency of transmission for any respi-
            tion is critical in informing the appropriate re-            ratory virus has important implications for con-
            sponse to this outbreak, as the authors point                tainment and mitigation strategies. The current
            out, the study faces the limitation associated with          study indicates an estimated basic reproduction
            reporting in real time the evolution of an emerg-            number (R,) of 2.2, which means that, on aver-
            ing pathogen in its earliest stages. Nonetheless,            age, each infected person spreads the infection
            a degree of clarity is emerging from this report.            to an additional two persons. As the authors
            The median age of the patients was 59 years,                 note, until this number falls below 1.0, it is
            with higher morbidity and mortality among the                likely that the outbreak will continue to spread.
            elderly and among those with coexisting condi-               Recent reports of high titers of virus in the oro-
            tions (similar to the situation with influenza);             pharynx early in the course of disease arouse
            56% of the patients were male. Of note, there                concern about increased infectivity during the
            were no cases in children younger than 15 years              period of minimal symptoms.
            of age. Either children are less likely to become               China, the United States, and several other
            infected, which would have important epidemio-               countries have instituted temporary restrictions
            logic implications, or their symptoms were so                on travel with an eye toward slowing the spread
            mild that their infection escaped detection,                 of this new disease within China and through-
            which has implications for the size of the de-               out the rest of the world. The United States has
            nominator of total community infections.                     seen a dramatic reduction in the number of trav-
                On the basis of a case definition requiring a            elers from China, especially from Hubei province.


1268                                           N ENGLJ MED 382;13    NEJM.ORG   MARCH 26, 2020

                                             The New England Journal of Medicine
                Downloaded from nejm.org on June 29, 2020. For personal use only. No other uses without permission.
                                                                                                                          231
                              Copyright © 2020 Massachusetts Medical Society. All rights reserved.
 Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 234 of 290. PageID #: 1259
                                                    EDITORIAL




At least on a temporary basis, such restrictions            sponses in this uncharted arena. Furthermore,
 may have helped slow the spread of the virus:              genomic studies could delineate host factors
whereas 78,191 laboratory-confirmed cases had               that predispose persons to acquisition of infec-
 been identified in China as of February 26, 2020,          tion and disease progression.
a total of 2918 cases had been confirmed in 37                 The Covid-19 outbreak is a stark reminder of
 other countries or territories.4 As of February 26,        the ongoing challenge of emerging and reemerg-
2020, there had been 14 cases detected in the               ing infectious pathogens and the need for con-
United States involving travel to China or close            stant surveillance, prompt diagnosis, and robust
contacts with travelers, 3 cases among U.S. citizens        research to understand the basic biology of new
repatriated from China, and 42 cases among                  organisms and our susceptibilities to them, as
U.S. passengers repatriated from a cruise ship              well as to develop effective countermeasures.
where the infection had spread.8 However, given                Disclosure forms provided by the authors are available with
the efficiency of transmission as indicated in the          the full text of this editorial at NEJM.org.

current report, we should be prepared for Covid-19          From the National Institute of Allergy and Infectious Diseases,
to gain a foothold throughout the world, includ-            National Institutes of Health, Bethesda, MD (A.S.F., H.C.L.);
                                                            and the Centers for Disease Control and Prevention, Atlanta
ing in the United States. Community spread in
                                                            (R.R.R.).
the United States could require a shift from con-
tainment to mitigation strategies such as social           This editorial was published on February 28, 2020, at NEJM.org.

distancing in order to reduce transmission. Such            1. Pneumonia of unknown cause China: disease outbreak
strategies could include isolating ill persons              news. Geneva: World Health Organization, January 5, 2020
(including voluntary isolation at home), school             (https://www.who.int/csr/don/05-january-2020-pneumonia-of
                                                           -unkown-cause-china/en/).
closures, and telecommuting where possible.9               2. de Wit E, van Doremalen N, Falzarano D, Munster VJ. SARS
    A robust research effort is currently under            and MERS: recent insights into emerging coronaviruses. Nat Rev
way to develop a vaccine against Covid-19.° We             Microbiol 2016;14:523-34.
                                                           3. Li Q, Guan X, Wu P, et al. Early transmission dynamics in
anticipate that the first candidates will enter            Wuhan, China, of novel coronavirus--infected pneumonia. N Engl
phase 1 trials by early spring. Therapy currently          J Med 2020,382.1199-207.
consists of supportive care while a variety of             4. Coronavirus disease 2019 (COVID-19): situation report
                                                           36. Geneva: World Health Organization, February 25, 2020
investigational approaches are being explored.'             (https://www.who.int/docs/default-source/coronaviruse/situation
Among these are the antiviral medication lopin-            -reports/20200225-sitrep-36-covid-19.pdf?sfvrsn=2791b4e0_2).
avir-ritonavir, interferon-l/3, the RNA polymerase         5. Guan W, Ni Z, Hu Y, et al. Clinical characteristics of coro-
                                                           navirus disease 2019 in China. N Engl J Med. DOI: 10.1056/
inhibitor remdesivir, chloroquine, and a variety of        NEJMoa2002032.
traditional Chinese medicine products.' Once               6. Holshue ML, DeBolt C, Lindquist S, et al. First case of 2019
available, intravenous hyperimmune globulin                novel coronavirus in the United States. N Engl J Med 2020,382.:
                                                           929-36.
from recovered persons and monoclonal antibod-             7. Zou L, Ruan F, Huang M, et al. SARS-CoV-2 viral load in up-
ies may be attractive candidates to study in early         per respiratory specimens of infected patients. N Engl J Med
intervention. Critical to moving the field for-            2020,382.1177-9.
                                                           8. Coronavirus disease 2019 (COVID-19) in the U.S. Atlanta:
ward, even in the context of an outbreak, is en-           Centers for Disease Control and Prevention, February 26, 2020
suring that investigational products are evaluated         (https://www.cdc.gov/coronavirus/2019-ncov/cases-in-us.html).
in scientifically and ethically sound studies.12           9. Fong MW, Gao H, Wong JY, et al. Non pharmaceutical mea-
                                                           sures for pandemic influenza in nonhealthcare settings so-
    Every outbreak provides an opportunity to              cial distancing measures. Emerging Infect Dis 2020,26(5) (Epub
gain important information, some of which is               ahead of print).
associated with a limited window of opportunity.           10. DRAFT landscape of COVID-19 candidate vaccines - 18
                                                           February 2020. Geneva: World Health Organization (https://www
For example, Li et al. report a mean interval of           .who.int/blueprint/priority-diseases/key-action/list-of-candidate
9.1 to 12.5 days between the onset of illness and          -vaccines-developed-against-ncov.pdf).
hospitalization. This finding of a delay in the            11. WHO R&D blueprint: informal consultation on prioritiza-
                                                           tion of candidate therapeutic agents for use in novel coronavirus
progression to serious disease may be telling us           2019 infection. Geneva: World Health Organization, January 24,
something important about the pathogenesis of              2020 (https://apps.who.int/iris/bitstream/handle/10665/330680/
this new virus and may provide a unique win-               WHO-HEO-RDBlueprint%28nCoV%29-2020.1-eng.pdf).
                                                           12. Lane HC, Marston HD, Fauci AS. Conducting clinical trials
dow of opportunity for intervention. Achieving a           in outbreak settings: points to consider. Clin Trials 2016;13:92-5.
better understanding of the pathogenesis of this           DOI: 10.1056/NEJMe2002387
disease will be invaluable in navigating our re-           Copyright © 2020 Massachusetts Medical Society.




                                  N ENGL J MED 382;13   NEJM.ORG     MARCH 26, 2020                                                    1269
                                           The New England Journal of Medicine
              Downloaded from nejm.org on June 29, 2020. For personal use only. No other uses without pennission.
                                                                                                                                 232
                            Copyright© 2020 Massachusetts Medical Society. All rights reserved.
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 235 of 290. PageID #: 1260




                ATTACHMENT 14




                                                                               233
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 236 of 290. PageID #: 1261




National infectious disease expert talks
COVID-19 in Duluth
March 14, 2020 7:36 pm Beret Leone News, Top Stories

DULUTH, MN (KBJR) -- Dr. Michael Osterholm made a stop in Duluth Friday to discuss the
Coronavirus, COVID-19.

"In so many ways we are handling this today as if it was a Minneapolis Blizzard. What we have
to do is change that mindset because this is going to be more of a coronavirus winter. An entire
season and we're just in the first weeks of it."

Preparing for the long-run with the Coronavirus. That's what the University of Minnesota-Twin
Cities infectious disease specialist said about the expected outcome of the pandemic.

Dr. Osterholm is at the forefront of the   COVID-19 conversation. Friday he told us what impacts
the virus could have long-term.

Deadly strains of Influenza or the flu have been around for centuries.

The flu has become a pandemic more than once and killed millions of people.

It still exists today, but modern health experts are discussing what would happen if a new
influenza virus showed up today, in world of 8-billion people

"Unfortunately we now have on our hands, but it's caused by a coronavirus which is acting very
much like influenza," said Dr. Osterholm.

The infectious disease expert said the outbreak is bound to have a worse outcome than a bad
flu season, which is indicated already.

He said, "problem is this isn't just a couple weeks of illness. And already in this country, we're
projecting that the number of deaths from this disease could easily surpass a bad flu season by
20-30 fold."

Osterholm authored 2017 book, Deadliest Enemy: Our War Against Killer Germs. In the book,
he details the most pressing infectious disease threats of our day.




                                                                                                 234
  Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 237 of 290. PageID #: 1262



He said the Coronavirus is transmitted in two ways. "Through just kind of close contact with
someone and breathing their air and those droplets that you cough out land on a surface."

Osterholm said people need to take precautions. "We should not be scaring people out of their
wits, we should be scaring people into their wits [ ... ] We have to figure out how are we going to
exist? Are we going to close down everything for 6-months?"

The Doctor says as a society, social distancing is important during an outbreak, but communities
have to find ways to use their limited resources to help those most vulnerable to the infection.

"It's one where we can't change it, but we can sure help people understand what they can do to
get throughout and we can get through it"

Doctor Osterholm said he expects the virus to die down in the coming months but we could still
see cases until the fall.

He adds, medical professionals hope to create a vaccine that would eliminate the virus but
that's still a way out.


Beret Leone




                                                                                                235
Case: 3:20-cv-01948-JGC Doc #: 12 Filed: 09/09/20 238 of 290. PageID #: 1263




                                                                           236
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        239 license
                                                                             4.0 International of 290..   PageID #: 1264


The infection fatality rate of COVID-19 inferred from seroprevalence data



John P.A. Ioannidis



Departments of Medicine, of Epidemiology and Population Health, of Biomedical Data Science,

and of Statistics and Meta-Research Innovation Center at Stanford (METRICS), Stanford

University, Stanford, CA, USA

E-mail: jioannid@stanford.edu



Funding: METRICS has been supported by a grant from the Laura and John Arnold Foundation

Disclosures: I am a co-author (not principal investigator) of one of the 23 seroprevalence studies.




                                                                   1

                                                                                                                                    237
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        240 license
                                                                             4.0 International of 290..   PageID #: 1265


ABSTRACT

Objective To estimate the infection fatality rate of coronavirus disease 2019 (COVID-19) from

data of seroprevalence studies.

Methods Population studies with sample size of at least 500 and published as peer-reviewed

papers or preprints as of July 11, 2020 were retrieved from PubMed, preprint servers, and

communications with experts. Studies on blood donors were included, but studies on healthcare

workers were excluded. The studies were assessed for design features and seroprevalence

estimates. Infection fatality rate was estimated from each study dividing the number of COVID-19

deaths at a relevant time point by the number of estimated people infected in each relevant region.

Correction was also attempted accounting for the types of antibodies assessed. Secondarily,

results from national studies were also examined from preliminary press releases and reports

whenever a country had no other data presented in full papers of preprints.

Results 36 studies (43 estimates) were identified with usable data to enter into calculations and

another 7 preliminary national estimates were also considered for a total of 50 estimates.

Seroprevalence estimates ranged from 0.222% to 47%. Infection fatality rates ranged from 0.00%

to 1.63% and corrected values ranged from 0.00% to 1.31%. Across 32 different locations, the

median infection fatality rate was 0.27% (corrected 0.24%). Most studies were done in pandemic

epicenters with high death tolls. Median corrected IFR was 0.10% in locations with COVID-19

population mortality rate less than the global average (<73 deaths per million as of July 12, 2020),

0.27% in locations with 73-500 COVID-19 deaths per million, and 0.90% in locations exceeding

500 COVID-19 deaths per million. Among people <70 years old, infection fatality rates ranged

from 0.00% to 0.57% with median of 0.05% across the different locations (corrected median of

0.04%).



                                                                   2

                                                                                                                                    238
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        241 license
                                                                             4.0 International of 290..   PageID #: 1266


Conclusions The infection fatality rate of COVID-19 can vary substantially across different

locations and this may reflect differences in population age structure and case-mix of infected and

deceased patients as well as multiple other factors. Estimates of infection fatality rates inferred

from seroprevalence studies tend to be much lower than original speculations made in the early

days of the pandemic.




                                                                   3

                                                                                                                                    239
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        242 license
                                                                             4.0 International of 290..   PageID #: 1267


          The infection fatality rate (IFR), the probability of dying for a person who is infected, is

one of the most critical and most contested features of the coronavirus disease 2019 (COVID-19)

pandemic. The expected total mortality burden of COVID-19 is directly related to the IFR.

Moreover, justification for various non-pharmacological public health interventions depends

crucially on the IFR. Some aggressive interventions that potentially induce also more pronounced

collateral harms1 may be considered appropriate, if IFR is high. Conversely, the same measures

may fall short of acceptable risk-benefit thresholds, if the IFR is low.

          Early data from China, adopted also by the World Health Organization (WHO),2 focused

on a crude case fatality rate (CFR) of 3.4%; CFR is the ratio of COVID-19 deaths divided by the

number of documented cases, i.e. patients with symptoms who were tested and found to be PCR-

positive for the virus. The WHO envoy who visited China also conveyed the message that there

are hardly any asymptomatic infections.3 With a dearth of asymptomatic infections, the CFR

approximates the IFR. Other mathematical models suggested that 40-70%,4 or even5 81% of the

global population would be infected. Influential mathematical models5,6 eventually dialed back to

an IFR of 1.0% or 0.9%, and these numbers long continued to be widely cited and used in both

public and scientific circles. The most influential of these models, constructed by Imperial College

estimated 2.2 million deaths in the USA and over half a million deaths in the UK in the absence of

lockdown measures.5 Such grave predictions justifiably led to lockdown measures adopted in

many countries. With 0.9% assumed infection fatality rate and 81% assumed proportion of people

infected, the prediction would correspond to a global number of deaths comparable with the 1918

influenza, in the range of 50 million fatalities.

          Since late March 2020, many studies have tried to estimate the extend of spread of the

virus in various locations by evaluating the seroprevalence, i.e. how many people in population

samples have developed antibodies for the virus. These studies can be useful because they may


                                                                   4

                                                                                                                                    240
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        243 license
                                                                             4.0 International of 290..   PageID #: 1268


inform about the extend of under-ascertainment of documenting the infection based on PCR

testing. Moreover, they can help obtain estimates about the IFR, since one can divide the number

of observed deaths by the estimated number of people who are inferred to have been infected.

          At the same time, seroprevalence studies may have several caveats in their design,

conduct, and analysis that may affect their results and their interpretation. Here, data available as

of July 11, 2020 were collected, scrutinized, and used to infer estimates of IFR in different

locations where these studies have been conducted.

METHODS

Seroprevalence studies

          The input data for the calculations of IFR presented here are studies of seroprevalence of

COVID-19 that have been done in the general population, or in samples that might approximate

the general population (e.g. with proper reweighting) and that have been published in peer-

reviewed journals or have been submitted as preprints as of July 11, 2020. Only studies with at

least 500 assessed samples were considered, since smaller datasets would entail extremely large

uncertainty for any calculations to be based on them. When studies focused on making

seroprevalence assessments at different time interval, they were eligible if at least one time

interval assessment had a sample size of at least 500 participants; among different eligible time

points, the one with the highest seroprevalence was selected, since seroprevalence may decrease

over time as antibody titers wane. Studies with data collected over more than a month, and that

could not be broken into at least one eligible time interval that did not exceed one month in

duration were excluded, since it would not be possible to estimate a point seroprevalence with any

reliability. Studies were eligible regardless of the exact age range of included participants, but

studies including only children were excluded.




                                                                   5

                                                                                                                                    241
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        244 license
                                                                             4.0 International of 290..   PageID #: 1269


          Studies where results were only released through press releases were not considered here,

since it is very difficult to tell much about their design and analysis, and this is fundamental in

making any inferences based on their results. Nevertheless, secondarily, results from national

studies were also examined from preliminary press releases and reports whenever a country had

no other data presented in full papers of preprints as of July 11, 2020. This allowed these countries

to be represented in the collected data, but extra caution is required given the preliminary nature of

this information. Preprints should also be seen with caution since they have not been yet fully

peer-reviewed (although some of them have already been revised based on very extensive

comments from the scientific community). However, in contrast to press releases, preprints

typically offer at least a fairly complete paper with information about design and analysis.

          Studies done of blood donors were eligible, although it is possible they may underestimate

seroprevalence and overestimate IFR due to healthy volunteer effect. Studies done on health care

workers were not eligible, since they deal with a group at potentially high exposure risk which

may lead to seroprevalence estimates much higher than the general population and thus

implausibly low IFR. For a similar reason, studies focused on communities (e.g. shelters or

religious or other shared-living communities) were also excluded. Studies were eligible regardless

of whether they aimed to evaluate seroprevalence in large or small regions, provided that the

population of reference in the region was at least 5000 people.

          Searches were made in PubMed (LitCOVID), medRxiv, bioRxiv, and Research Square

using the terms “seroprevalence” and “antibodies” with continuous updates (last update July 11,

2020). Communication with colleagues who are field experts sought to ascertain if any major

studies might have been missed.

          Information was extracted from each study on location, recruitment and sampling strategy,

dates of sample collection, sample size, types of antibody used (IgG, IgM, IgA), estimated crude


                                                                   6

                                                                                                                                    242
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        245 license
                                                                             4.0 International of 290..   PageID #: 1270


seroprevalence (positive samples divided by all samples test), and adjusted seroprevalence and

features that were considered in the adjustment (sampling process, test performance, presence of

symptoms, other).

Calculation of inferred IFR

          Information on the population of the relevant location was collected from the papers.

Whenever it was missing, it was derived based on recent census data trying to approximate as

much as possible the relevant catchment area (e.g. region(s) or county(ies)), whenever the study

did not pertain to an entire country. Some studies targeted specific age groups (e.g. excluding

elderly people and/or excluding children) and some of them made inferences on number of people

infected in the population based on specific age groups. For consistency, the entire population, as

well as, separately, only the population with age <70 years were used for estimating the number of

infected people. It was assumed that the seroprevalence would be similar in different age groups,

but significant differences in seroprevalence according to age strata that had been noted by the

original authors were also recorded to examine the validity of this assumption.

          The number of infected people was calculated multiplying the relevant population with the

adjusted estimate of seroprevalence. Whenever an adjusted seroprevalence estimate had not been

obtained, the unadjusted seroprevalence was used instead. When seroprevalence estimates with

different adjustments were available, the analysis with maximal adjustment was selected.

          For the number of COVID-19 deaths, the number of deaths recorded at the time chosen by

the authors of each study was selected, whenever the authors used such a death count up to a

specific date to make inferences themselves. If the choice of date had not been done by the

authors, the number of deaths accumulated until after 1 week of the mid-point of the study period

was chosen. This accounts for the differential delay in developing antibodies versus dying from

the infection. It should be acknowledged that this is an averaging approximation, because some


                                                                   7

                                                                                                                                    243
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        246 license
                                                                             4.0 International of 290..   PageID #: 1271


patients may die very soon (within <3 weeks) after infection (and thus are overcounted), and

others may die very late (and thus are undercounted due to right censoring).

          The inferred IFR was obtained by dividing the number of deaths by the number of infected

people for the entire population, and separately for people <70 years old. The proportion of

COVID-19 deaths that occurred in people <70 years old was retrieved from situational reports for

the respective countries, regions, or counties in searches done in June 3-7 for studies published

until June 7 and in July 3-11 for studies published later. A corrected IFR is also presented, trying

to account for the fact that only one or two types of antibodies (among IgG, IgM, IgA) might have

been used. Correcting seroprevalence upwards (and inferred IFR downwards) by 1.1-fold for not

performing IgM measurements and similarly for not performing IgA measurements may be

reasonable, based on some early evidence,7 although there is uncertainty about the exact correction

factor.

Data synthesis considerations

          Inspection of the IFR estimates across all locations showed vast heterogeneity with

heterogeneity I2 exceeding 99.9% and thus a meta-analysis would be inappropriate to report across

all locations. Quantitative synthesis with meta-analysis across all locations would also be

misleading since locations with high seroprevalence would tend to carry more weight than

locations with low seroprevalence; locations with more studies (typically those that have attracted

more attention because of high death tolls and thus high IFRs) would be represented multiple

times in the calculations; and more sloppy studies with fewer adjustments would get more weight,

because they would have spuriously tighter confidence intervals than more rigorous studies with

more careful adjustments allowing for more uncertainty. Finally, with a highly skewed IFR

distribution and with extreme between-study heterogeneity, synthesis with a typical random

effects model would tend to produce an erroneously high summary IFR that approximates the


                                                                   8

                                                                                                                                    244
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        247 license
                                                                             4.0 International of 290..   PageID #: 1272


mean of the study-specific estimates (also heavily driven by hotbed high-mortality locations with

more studies done), while for a skewed distribution the median is more appropriate.

          Therefore, at a first step, IFR estimates from studies done in the same country (or in the

US, the same state) were grouped together and a single IFR was obtained for that location,

weighting the study-specific IFRs by the sample size of each study. This allowed to avoid giving

inappropriately more weight to studies with higher seroprevalence estimates and those with

seemingly tighter confidence intervals because of poor or no adjustments, while still giving more

weight to larger studies. Then, a single summary estimate was used for each location and the

median of the distribution of location-specific IFR estimates was calculated. Finally, it was

explored whether the location-specific IFRs were associated with the COVID-19 mortality rate in

the population (COVID-19 deaths per million people) in each location as of July 12, 2020; this

allowed to assess whether IFR estimates tend to be higher in harder hit locations.

RESULTS

Seroprevalence studies

          36 studies with a total of 43 eligible estimates were published either in the peer-reviewed

literature or as preprints as of July 11, 2020.8-43 Dates and processes of sampling and recruitment

are summarized in Table 1, sample sizes, antibody types assessed and regional population appear

in Table 2, estimated prevalence, and number of people infected in the study region are

summarized in Table 3, and number of COVID-19 and inferred IFR estimates are found in Table

4. Several studies performed repeated seroprevalence surveys at different time points, and only the

time point with the highest seroprevalence estimate is considered in the calculations. With three

exceptions, this is also the latest time point. Furthermore, another 7 preliminary national estimates

were also considered (Table 5)44-50 from countries that had no other seroprevalence study

published as a full paper or preprint. This yielded a total of 50 eligible estimates.


                                                                   9

                                                                                                                                    245
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        248 license
                                                                             4.0 International of 290..   PageID #: 1273


          At least seven studies found some statistically significant, modest differences in

seroprevalence rates across some age groups (Oise: decreased seroprevalence in age 0-14,

increased in age 15-17; Geneva: decreased seroprevalence in age >50; Netherlands: increased

seroprevalence in age 18-30; New York state: decreased seroprevalence in age >55; Brooklyn:

decreased seroprevalence in age 0-5, increased in age 16-20; Tokyo: increased seroprevalence in

age 18-34, Spain: decreased seroprevalence in age 0-10, Belgium: higher seroprevalence in age

>90). The patterns are not strong enough to suggest major differences in extrapolating across age

groups, although higher values in adolescents and young adults and lower values in children

cannot be excluded.

          As shown in Table 1, these studies varied substantially in sampling and recruitment

designs. The main issue is whether they can offer a representative picture of the population in the

region where they are performed. A generic problem is that vulnerable people who are at high risk

of infection and/or death may be more difficult to recruit in survey-type studies. COVID-19

infection seems to be particularly widespread and/or lethal in nursing homes, among homeless

people, in prisons, and in disadvantaged minorities. Most of these populations are very difficult, or

even impossible to reach and sample from and they are probably under-represented to various

degrees (or even entirely missed) in surveys. This would result in an underestimation of

seroprevalence and thus overestimation of IFR. Eleven of the 36 studies that are available as full

papers (Iran,8 Geneva,10 Gangelt,16 Rio Grande do Sul,17 Luxembourg,20 Los Angeles county,22

three Brazil studies,25,34,42, Spain,36 and Louisiana37) explicitly aimed for random sampling from

the general population. In principle, this is a stronger design. However, even with such designs,

people who cannot be reached (e.g. by e-mail or phone or even visiting them at a house location)

will not be recruited, and these vulnerable populations are likely to be missed. Moreover, 5 of

these 11 studies8,10,16,42,37 focused on studying geographical locations that had extreme numbers of


                                                                  10

                                                                                                                                    246
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        249 license
                                                                             4.0 International of 290..   PageID #: 1274


deaths, higher than other locations in the same city or country, and this would tend to select

eventually for higher IFR on average.

          Seven studies assessed blood donors in Denmark,12 Netherlands,15 Scotland,18 the Bay

Area in California,24 Zurich/Lucerne,28 Apulia31 and Rio De Janeiro.41 By definition these studies

include people in good health and without symptoms, at least recently, and therefore may

markedly underestimate COVID-19 seroprevalence in the general population. A small set of 200

blood donors in Oise, France13 showed 3% seroprevalence, while pupils, siblings, parents,

teachings and staff at a high school with a cluster of cases in the same area had 25.9%

seroprevalence; true population seroprevalence may be between these two values.

          For the other studies, healthy volunteer bias may lead to underestimating seroprevalence

and this is likely to have been the case in at least one case (the Santa Clara study)19 where wealthy

healthy people were rapidly interested to be recruited when the recruiting Facebook ad was

released. The design of the study anticipated correction with adjustment of the sampling weights

by zip code, gender, and ethnicity, but it is likely that healthy volunteer bias may still have led to

some underestimation of seroprevalence. Conversely, attracting individuals who might have been

concerned of having been infected (e.g. because they had symptoms) may lead to overestimation

of seroprevalence in surveys. Finally studies of employees, grocery store clients, or patient cohorts

(e.g. hospitalized for other reasons, or coming to the emergency room, or studies using residual

lab samples) may have sampling bias with unpredictable direction.

          As shown in Table 2, all studies have tested for IgG antibodies, but only about half have

also assessed IgM, 4 have assessed IgA. Only three studies assessed all three types of antibodies

and one more used a pan-Ig antibody. Studies typically considered the results to be “positive” if

any tested antibody type was positive, but one study (Luxembourg) that considered the results to

be “positive” only if both IgG and IgA were detected. The ratio of people sampled versus the total


                                                                  11

                                                                                                                                    247
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        250 license
                                                                             4.0 International of 290..   PageID #: 1275


population of the region was better than 1:1000 in 11 studies (Idaho,9 Denmark blood donors,12

Gangelt,16 Santa Clara,19 Luxembourg,20 Brooklyn,27 Zurich,28 San Francisco,33 Espirito Santo,34

Spain,36 and Vitacura43).

Seroprevalence estimates

          As shown in Table 3, prevalence ranged from as little as 0.222% to as high as 47%.

Studies varied a lot on whether they tried or not to adjust their estimates for test performance,

sampling (striving to get closer to a more representative sample), and clustering effects (e.g. when

including same household members) as well as other factors. The adjusted seroprevalence

occasionally differed substantially from the crude, unadjusted value. In principle adjusted values

are likely to be closer to the true estimate, but the exercise shows that each study alone may have

some unavoidable uncertainty and fluctuation, depending on the analytical choices preferred. In

studies that sampled people from multiple locations, large between-location heterogeneity could

be seen (e.g. 0-25% across 133 Brazilian cities).25

Inferred IFR

          Inferred IFR estimates varied a lot, from 0.00% to 1.63%. Corrected values also varied

extensively, from 0.00% to 1.31%. For 10 locations, more than one IFR estimate was available

and thus IFR from different studies evaluating the same location could be compared. As shown in

figure 1, the IFR estimates tended to be more homogeneous within each location, while they

differed a lot across locations. The sample size-weighted summary was used to generate a single

estimate to represent each location. Data were available for 32 different locations. The median IFR

across all 32 locations was 0.27% (0.24% using the corrected values). Most data came from

locations with high death tolls and 23 of the 32 locations had a population mortality rate (deaths

per million population) higher than the global average (73 deaths per million population as of July

12) (Figure 2). The uncorrected IFR estimates had a range of 0.01-0.16% (median 0.13%) across


                                                                  12

                                                                                                                                    248
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        251 license
                                                                             4.0 International of 290..   PageID #: 1276


the 9 locations with population mortality rate below the global average, 0.07-0.73% (median

0.27%) across the 15 locations with population mortality rate above the global average but below

500 deaths per million population, and 0.59-1.63% (median 1.12%) across the 8 extreme hotbed

locations with over 500 deaths per million population. The corrected IFR estimates had medians

of 0.10%, 0.25%, and 0.90%, respectively, for the three groups of locations.

          The proportion of COVID-19 deaths that occurred in people <70 years old varied

substantially across locations. All deaths in Gangelt were in elderly people while in Wuhan half

the deaths occurred in people <70 years old and the proportion might have been higher in Iran, but

no data could be retrieved for this country. When limited to people <70 years old, IFR ranged

from 0.00% to 0.57% with median of 0.05% (corrected, 0.00-0.46% with median of 0.04%). IFR

estimates in people <70 years old were lower than 0.1% in all but 7 locations that were hard-hit

hotbeds (Belgium, Wuhan, Italy, Spain, Connecticut, Louisiana, New York).

DISCUSSION

          IFR is not a fixed physical constant and it can vary substantially across locations,

depending on the population structure, the case-mix of infected and deceased individuals and

other, local factors. Inferred IFR values based on emerging seroprevalence studies typically show

a much lower fatality than initially speculated in the earlier days of the pandemic.

          The studies analyzed here represent 50 different estimates of IFR, but they are not fully

representative of all countries and locations around the world. Most of them come from locations

with overall COVID-19 mortality rates exceeding the global average (73 deaths per million people

as of July 12). The median inferred IFR in locations with COVID-19 mortality rate below the

global average is low (0.13%, corrected 0.10%). For hotbed countries with COVID-19 mortality

rates above the global average but lower than 500 deaths per million, the median IFR is still not

that high (median 0.27%, corrected 0.25%). Very high IFR estimates have been documented


                                                                  13

                                                                                                                                    249
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        252 license
                                                                             4.0 International of 290..   PageID #: 1277


practically in locations that had devastating experiences with COVID-19. Such epicenters are

unusual across the globe, but they are overrepresented in the 50 seroprevalence estimates available

for this analysis. Therefore, if one could sample equally from all countries and locations around

the globe, the median IFR might be even lower than the one observed in the current analysis.

          Several studies in hard-hit European countries inferred modestly high IFR estimates for the

overall population, but the IFR was still low in people <70 years old. Some of these studies were

on blood donors and may have underestimated seroprevalence and overestimated IFR. One study

in Germany aimed to test the entire population of a city and thus selection bias is minimal:

Gangelt16 represents a situation with a superspreader event (in a local carnival) and 7 deaths were

recorded, all of them in very elderly individuals (average age 81, sd 3.5). COVID-19 has a very

steep age gradient of death risk.51 It is expected therefore that in locations where the infection

finds its way into killing predominantly elderly citizens, the overall, age-unadjusted IFR would be

higher. However, IFR would still be very low in people <70 in these locations, e.g. in Gangelt IFR

is 0.00% in non-elderly people. Similarly, in Switzerland, 69% of deaths occurred in people >80

years old51 and this explains the relatively high overall IFR in Geneva and Zurich. Similar to

Germany, very few deaths in Switzerland have been recorded in non-elderly people, e.g. only

2.5% have occurred in people <60 years old and IFR in that age-group would be ~0.01%. The

majority of deaths in most of the hard hit European countries have happened in nursing homes52

and a large proportion of deaths also in the US53 also follow this pattern. Moreover, many nursing

home deaths have no laboratory confirmation and thus should be seen with extra caution in terms

of the causal impact of SARS-CoV-2.

          Locations with high burdens of nursing home deaths may have high IFR estimates, but the

IFR would still be very low among non-elderly, non-debilitated people. The average length of stay

in a nursing home is slightly more than 2 years and people who die in nursing homes die in a


                                                                  14

                                                                                                                                    250
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        253 license
                                                                             4.0 International of 290..   PageID #: 1278


median of 5 months54 so many COVID-19 nursing home deaths may have happened in people

with life expectancy of only a few months. This needs to be verified in careful assessments of

COVID-19 outbreaks in nursing homes with detailed risk profiling of fatalities. If COVID-19

happened in patients with very limited life expectancy, this pattern may even create a dent of less

than expected mortality in the next 3-6 months after the coronavirus excess mortality wave. As of

July 12 (week 28), preliminary Euromonitor data55 indeed already show a substantial dent below

baseline mortality in France, and a dent below baseline mortality is seen also for the aggregate

European data.

          Within China, the much higher IFR estimates in Wuhan versus other areas may reflect the

wide spread of the infection to hospital personnel and the substantial contribution of nosocomial

infections to a higher death toll in Wuhan;56 plus unfamiliarity with how to deal with the infection

in the first location where COVID-19 arose. Massive deaths of elderly individuals in nursing

homes, nosocomial infections, and overwhelmed hospitals may also explain the very high fatality

in specific locations in Italy57 and in New York and neighboring states. Seroprevalence studies in

health care workers and administrative hospital staff in Lombardy58 found 8% seroprevalence in

Milan hospitals and 35-43% in Bergamo hospitals, supporting the scenario for widespread

nosocomial infections among vulnerable patients. The high IFR values in New York metropolitan

area and neighboring states are also not surprising, given the vast death toll witnessed. A very

unfortunate decision of the several state governors was to have COVID-19 patients sent to nursing

homes. Moreover, some hospitals in New York City hotspots reached maximum capacity and

perhaps could not offer optimal care. Use of unnecessarily aggressive management (e.g.

mechanical ventilation) and hydroxychloroquine may also have contributed to worse outcomes.

Furthermore, New York City has an extremely busy, congested public transport system that may

have exposed large segments of the population to high infectious load in close contact


                                                                  15

                                                                                                                                    251
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        254 license
                                                                             4.0 International of 290..   PageID #: 1279


transmission and, thus, perhaps more severe disease. A more aggressive viral clade has also been

speculated, but this needs further verification.59

          IFR may reach very high levels among disadvantaged populations and settings that have

the worst combination of factors predisposing to higher fatalities. Importantly, such hotspot

locations are rather uncommon exceptions in the global landscape. Moreover, even in these

locations, the IFR for non-elderly individuals without predisposing conditions may remain very

low. E.g. in New York City only 0.65% of all deaths happened in people <65 years without major

underlying conditions.51 Thus the IFR even in New York City would probably be lower than

0.01% in these people.

           Studies with extremely low inferred IFR are also worthwhile discussing. Possible

overestimation of seroprevalence and undercounting of deaths need to be considered. E.g., for

Kobe, the authors of the study11 raise the question whether COVID-19 deaths have been

undercounted in Japan. Both undercounting and overcounting of COVID-19 deaths may be a

caveat in different locations and this is difficult to settle in the absence of very careful scrutiny of

medical records and autopsies. The Tokyo data,29 nevertheless, also show similarly very low IFR.

Moreover, evaluation of all-cause mortality in Japan has shown no excess deaths during the

pandemic, consistent with the possibility that somehow the Japanese population was spared. Very

low IFRs seem common in Asian countries, including China (excluding Wuhan), Iran, Israel and

India. Former immunity from exposure to other coronaviruses, genetic differences, hygienic

etiquette, lower infectious load, and other unknown factors may be speculated. IFR seems to be

very low also in Singapore where extensive PCR testing was carried out. As of July 12, 2020, in

Singapore there were only 26 deaths among 46,283 cases, suggesting an upper bound of 0.06% for

IFR, even if no cases had been missed.




                                                                  16

                                                                                                                                    252
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        255 license
                                                                             4.0 International of 290..   PageID #: 1280


          Some surveys have also been designed to assess seroprevalence repeatedly spacing out

measurements in the same population over time. A typical pattern that seems to emerge is that

seroprevalence may increase several fold within a few weeks, but plateau or even decline may

follow.10,28 A more prominent decline of seropositivity was seen in a study in Wuhan.32 Genuine

decrease may be difficult to differentiate from random variation. However, some preliminary

data60,61 suggest that decrease in antibody titers may be fast. Decrease in seropositivity over time

means that the numbers of infected people may be underestimated and IFR overestimated.

          The only data from a low-income country among the 23 studies examined here come from

Iran8 and India49 and the IFR estimates appears to be very low. Iran has a young population with

only slightly over 1% of the age pyramid at age >80 and India’s population is even younger.

Similar considerations apply to almost every less developed country around the world. Given the

very sharp age gradient and the sparing of children and young adults from death by COVID-19,

one may expect IFR to be fairly low in the less developed countries. However, it remains to be

seen whether comorbidities, poverty and frailty (e.g. malnutrition) and congested urban living

circumstances may have adverse impact on risk and thus increase IFR also in these countries.

          One should caution that the extent of validation of the antibody assays against positive and

negative controls differs across studies. Specificity has typically exceeded 99.0%, which is

reassuring. However, for very low prevalence rates, even 99% specificity may be problematic.

Sensitivity also varies from 60-100% in different validation exercises and for different tests, but

typically it is closer to the upper than the lower bound. One caveat about sensitivity is that

typically the positive controls are patients who had symptoms and thus were tested and found to

be PCR-positive. However, it is possible that symptomatic patients may be more likely to develop

antibodies than patients who are asymptomatic or have minimal symptoms and thus had not

sought PCR testing.61-65 For example, one study found that 40% of asymptomatic patients became


                                                                  17

                                                                                                                                    253
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        256 license
                                                                             4.0 International of 290..   PageID #: 1281


seronegative within 8 weeks.61 Since the seroprevalence studies specifically try to unearth these

asymptomatic/mildly symptomatic missed infections, a lower sensitivity for these mild infections

could translate to substantial underestimates of the number of infected people and substantial

overestimate of the inferred IFR.

          The corrected IFR estimates are trying to account for undercounting of infected people

when not all 3 antibodies (IgG, IgM, and IgA) are assessed.7 However, the magnitude of the

correction is uncertain and may also vary in different circumstances. Moreover, it is possible that

an unknown proportion of people may have handled the virus using immune mechanisms

(mucosal, innate, cellular) that did not generate any serum antibodies.66-69 This may lead to

substantial underestimation of the frequency of infection and respective overestimation of the IFR.

One study has found indeed that mild SARS-CoV-2 infections may lead to nasal release of IgA,

without serum antibody response.68 Another study has found that 6 of 8 interfamilial contacts of

index cases remained seronegative despite developing symptoms and 6 of 8 developed persisting

T cell responses69 and the important role of cellular immune responses even in seronegative

patients has been documented also by other investigators.70

          An interesting observation is that even under congested circumstances, like cruise ships,

aircraft carriers or homeless shelter, the proportion of people detected positive typically does not

get to exceed 20-45%.71,72 Similarly, at a wider population level, values ~47% are the maximum

values documented to-date and most values are much lower, yet epidemic waves seem to wane. It

has been suggested73,74 that differences in host susceptibility and behavior can result in herd

immunity at much lower prevalence of infection in the population than originally expected.

COVID-19 spreads by infecting certain groups more than others because some people have much

higher likelihood of exposure. People most likely to be exposed also tend to be those most likely

to spread for the same reasons that put them at high exposure risk. In the absence of random


                                                                  18

                                                                                                                                    254
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        257 license
                                                                             4.0 International of 290..   PageID #: 1282


mixing of people, the epidemic wave may be extinguished even with relatively low proportions of

people becoming infected. Seasonality may also play a role in the dissipation of the epidemic

wave. It has also been observed that many people have CD4 cellular responses to SARS-CoV-2

even without being exposed to this virus, perhaps due to prior exposure to other coronaviruses.75 It

is unknown whether this proportion varies in different populations around the world and whether

this immunity may contribute to SARS-CoV-2 epidemic waves waning without infecting a large

share of the population.

          A major limitation of the current analysis is that the calculations presented in this paper

include several studies that have not yet been fully peer-reviewed. Moreover, there are several

studies that are still ongoing. New emerging data may offer more insights and updated estimates.

Given that the large majority of studies have been done in locations that were hard hit from

COVID-19, it would be useful to do more studies in less hit locations, so as to have a more

balanced global perspective.

          A comparison of COVID-19 to influenza is often attempted, but many are confused by this

comparison unless placed in context. Based on the IFR estimates obtained here, COVID-19 may

have infected as of July 12 approximately 300 million people (or more), far more than the ~13

million PCR-documented cases. The global COVID-19 death toll is still evolving, but it is still not

much dissimilar to a typical death toll from seasonal influenza (290,000-650,000),76 while “bad”

influenza years (e.g. 1957-9 and 1968-70) have been associated with 1-4 million deaths.77

Notably, influenza devastates low-income countries, but is more tolerant of wealthy nations,

probably because of the availability and wider use of vaccination in these countries.58 Conversely,

in the absence of vaccine and with a clear preference for elderly debilitated individuals, COVID-

19 may have an inverse death toll profile, with more deaths in wealthy nations than in low-income

countries. However, even in the wealthy nations, COVID-19 seems to affect predominantly the


                                                                  19

                                                                                                                                    255
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        258 license
                                                                             4.0 International of 290..   PageID #: 1283


frail, the disadvantaged, and the marginalized – as shown by high rates of infectious burden in

nursing homes, homeless shelters, prisons, meat processing plants, and the strong racial/ethnic

inequalities against minorities in terms of the cumulative death risk.78,79

          While COVID-19 is a formidable threat, the fact that its IFR is typically much lower than

originally feared, is a welcome piece of evidence. The median IFR found in this analysis is very

similar to the estimate recently adopted by CDC for planning purposes.80 The fact that IFR can

vary substantially also based on case-mix and settings involved also creates additional ground for

evidence-based, more precise management strategies. Decision-makers can use measures that will

try to avert having this lethal virus infect people and settings who are at high risk of severe

outcomes. These measures may be possible to be more precise and tailored to specific high-risk

individuals and settings than blind lockdown of the entire society. Of course, uncertainty remains

about the future evolution of the pandemic, e.g. the presence and height of subsequent waves.81

However, it is helpful to know that SARS-CoV-2 has relatively modest IFR overall and that

possibly IFR can be made even lower with appropriate, precise non-pharmacological choices.




                                                                  20

                                                                                                                                    256
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        259 license
                                                                             4.0 International of 290..   PageID #: 1284


Table 1. Seroprevalence studies on COVID-19 published or depositing preprints as of July

11, 2020: dates, sampling and recruitment process

  Location                                Dates                        Sampling and recruitment

  Iran (Guilan)8                          April (until April           Population-based cluster random sampling design

                                          21)                          through phone call invitation, household-based.

  Idaho (Boise)9                          Late April                   People from the Boise, Idaho metropolitan area,

                                                                       part of the Crush the Curve initiative.

  Switzerland (Geneva)10                  April 6-May 9 (5             Randomly selected previous participants of the

                                          consecutive                  Bus Santé study with an email (or phone contact,

                                          weeks)                       if e-mail unavailable); participants were invited to

                                                                       bring all members of their household, aged 5

                                                                       years and older.

  Japan (Kobe)11                          March 31-April 7             Randomly selected patients who visited outpatient

                                                                       clinics and received blood testing for any reason.

                                                                       Patients who visited the emergency department or

                                                                       the designated fever consultation service were

                                                                       excluded.

  Denmark blood donors12                  April 6-May 3                All Danish blood donors aged 17-69 years giving

                                                                       blood. Blood donors are healthy and must comply

                                                                       with strict eligibility criteria; they must self-defer

                                                                       for two weeks if they develop fever with upper

                                                                       respiratory symptoms.

  France (Oise)13                         March 30-April 4             Pupils, their parents and siblings, as well as

                                                                       teachers and non-teaching staff of a high-school.

                                                                  21

                                                                                                                                    257
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        260 license
                                                                             4.0 International of 290..   PageID #: 1285


  China (Wuhan)14                         April 3-15                   People applying for a permission of resume

                                                                       (n=1,021) and hospitalized patients during April 3

                                                                       to 15 (n=381).

  Netherlands blood                       April 1-15                   Blood donors. Donors must be completely

  donors15                                                             healthy, but they may have been ill in the past,

                                                                       provided that they recovered at least two weeks

                                                                       before.

  Germany (Gangelt)16                     March 30-April 6             600 adult persons with different surnames in

                                                                       Gangelt were randomly selected, and

                                                                       all household members were asked to participate

                                                                       in the study.

  Brazil (Rio Grande do                   May 9-11 (third              Multi-stage probability sampling was used in each

  Sul)17                                  round, after April           of 9 cities to select 500 households, within which

                                          11-13, and 25-27)            one resident was randomly chosen for testing.

  Scotland blood donors18                 March 21-23                  Blood donors. Donors should not have felt unwell

                                                                       in the last 14 days, also some other deferrals

                                                                       applied regarding travel and COVID-19

                                                                       symptoms.

  California (Santa Clara)19              April 2-3                    Facebook ad with additional targeting by zip

                                                                       code.

  Luxembourg20                            April 16-May 5               Representative sample (no details how ensured),

                                                                       1807 of 2000 contacted provided data, were <79

                                                                       years and had serology results.




                                                                  22

                                                                                                                                    258
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        261 license
                                                                             4.0 International of 290..   PageID #: 1286


  Germany (Frankfurt)21                   April 6-14                   Employees of Infraserv Höchst, a large industrial

                                                                       site operator in Frankfurt am Main. No exclusion

                                                                       criteria.

  California (Los Angeles)22              April 10-14                  Proprietary database representative of the

                                                                       county. A random sample of these residents was

                                                                       invited, with quotas for enrollment for subgroups

                                                                       based on age, sex, race, and ethnicity distribution.

  New York23                              April 19-28                  Convenience sample of patrons ≥18 years and

                                                                       residing in New York State, recruited

                                                                       consecutively upon entering 99 grocery stores and

                                                                       via an in-store flyer.

  California (Bay Area)24                 March                        1,000 blood donors in diverse Bay Area locations

                                                                       (excluding those with self-reported symptoms or

                                                                       abnormal vital signs)

  Brazil25                                May 15-22                    Sampling from 133 cities (the main city in each

                                                                       region), selecting 25 census tracts with probability

                                                                       proportionate to size in each sentinel city, and 10

                                                                       households at random in each tract. Aiming for

                                                                       250 participants per city.

  Croatia26                               April 23-28                  DIV factory workers in Split and Sibenik-Knin

                                                                       invited for voluntary testing

  New York (Brooklyn)27                   Early May                    Patients seen in urgent care facility in Brooklyn

  Switzerland (Zurich)28                  Prepandemic until            Patients at the University Hospital of Zurich and

                                          June (patients)              blood donors in Zurich and Lucerne


                                                                  23

                                                                                                                                    259
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        262 license
                                                                             4.0 International of 290..   PageID #: 1287


                                          and May (blood

                                          donors)

  Japan (Tokyo)29                         April 21-May 20              Two community clinics located in the major

                                                                       railway stations in Tokyo (Navitas Clinic

                                                                       Shinjuku and Tachikawa)

  Spain (Barcelona)30                     April 14-May 5               Consecutive pregnant women for first trimester

                                                                       screening or delivery in two hospitals

  Italy (Apulia) blood                    May 1-May 31                 Blood donors 18-65 years old free of recent

  donors31                                                             symptoms possibly related to COVID-19, no

                                                                       close contact with confirmed cases, symptoms

                                                                       free during the preceding 14 days, no contacts

                                                                       with suspected cases

  China (Wuhan B)32                       March 26-April               Age 16-64, going back to work, with no fever,

                                          28                           headache, or other symptoms of COVID-19

  California (San                         April 25-April 28            U.S. census tract 022901 population-dense area

  Francisco)33                            (and n=40 in May) (58% Latinx) in San Francisco Mission district,

                                                                       expanded to neighboring blocks on April 28

  Brazil (Espirito Santo)34               May 13-15                    Cross-sectional of major municipalities structured

                                                                       over houses as the sampling units

  USA (six states)35                      March 23-April 1             Convenience samples using residual sera obtained

                                          (WA Puget Sound              for routine clinical testing (screening or

                                          and NYC), April              management) by two commercial laboratory

                                          6-10 (south                  companies

                                          Florida), April 20-


                                                                  24

                                                                                                                                    260
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        263 license
                                                                             4.0 International of 290..   PageID #: 1288


                                          26 (MO), April

                                          20-May 3 (UT),

                                          April 26-May 3

                                          (CT)

  Spain36                                 April 27-May 11              35883 households selected from municipal rolls

                                                                       using two-stage random sampling stratified by

                                                                       province and municipality size, with all residents

                                                                       invited to participate (75.1% of all contacted

                                                                       individuals participated)

  Louisiana (Orleans and                  May 9-15                     Pool of potential participants reflective of the

  Jefferson Parish)37                                                  demographics of the Parishes was based on 50

                                                                       characteristics, then a randomized subset of

                                                                       150,000 was selected, then 25,000 were

                                                                       approached with digital aps, and 2640 recruited.

  Belgium38                               March 30-April 5             Residual sera from ten private diagnostic

                                          and April 20-26              laboratories in Belgium, with fixed numbers per

                                                                       age group, region and periodical sampling, and

                                                                       stratified by sex

  France (Crepy-en-                       April 28-30                  Pupils, their parents and relatives, and staff of

  Valois)39                                                            primary schools exposed to SARS-CoV-2 in

                                                                       February and March 2020 in a city north of Paris

  China (several regions)40*              March 30-April               Voluntary participation by public call for

                                          10                           hemodialysis patients (n=979 in Zingzhou, Ubei

                                                                       and n=563 in Guangzhou/Foshun, Guangdong)


                                                                  25

                                                                                                                                    261
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        264 license
                                                                             4.0 International of 290..   PageID #: 1289


                                                                       and outpatients in Chingqing (n=993), and

                                                                       community residents in Chengdu, Sichuan

                                                                       (n=9442), and required testing for factory workers

                                                                       in Guangzhou, Guandong (n=442)

  Brazil (Rio de Janeiro)                 April 14-27                  Blood donors could not have had flulike

  blood donors41                          (eligible: April             symptoms within the 30 days before donation;

                                          24-27)                       had close contact with suspected or confirmed

                                                                       covid-19 cases in the 30 days before donation; or

                                                                       traveled abroad in the past 30 days.

  Brazil (Sao Paulo)42                    May 4-12                     Randomly selected adults and their cohabitants

                                                                       sampled form 6 districts of Sao Paulo City with

                                                                       high number of cases

  Chile (Vitacura)43                      May 4-19                     Classroom stratified sample of children and all

                                                                       staff in a community placed on quarantine after

                                                                       school outbreak


Two of the studies included additional datasets of <500 participants that are not presented here (n=200
blood donors in Oise and n=387 patients in the California (Bay Area) study)
*not considered here are some sub-cohorts from this study, including healthcare workers, and staff from
hotel for healthcare workers




                                                                  26

                                                                                                                                    262
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        265 license
                                                                             4.0 International of 290..   PageID #: 1290


Table 2. Sample size, types of antibodies, and population in relevant region

  Location                                  Sample size                Antibody              Population in region*                     Population

                                                                                                                                     <70 years (%)

  Iran (Guilan)8                                  551                  IgG/IgM                         2354848                                95

  Idaho (Boise)9                                 4856                      IgG                481587 (Ada county)                             92

  Switzerland (Geneva)10                   577 (4/20-27)                   IgG                         500000                                 88

  Japan (Kobe)11                                 1000                      IgG                         1518870                            79 (Japan)

  Denmark blood donors12                         20640                 IgG/IgM                         5771876                                86

  France (Oise)13                                 661                      IgG           5978000 (Hauts-de-France)                            89

  China (Wuhan)14                                1401                  IgG/IgM                        11080000                            93 (China)

  Netherlands blood                              7361               IgG/IgM/IgA                       17097123                                86

  donors15

  Germany (Gangelt)16                             919                   IgG/IgA                         12597                                 86

  Brazil (Rio Grande do                          4500                      IgG                        11377239                                91

  Sul)17

  Scotland blood donors18                         500                      IgG                         5400000                                88

  California (Santa Clara)19                     3300                  IgG/IgM                         1928000                                90

  Luxembourg20                                   1807                  IgG/IgA**                       615729                                 90

  Germany (Frankfurt)21                          1000                      IgG                      2681000***                       84 (Germany)

  California (Los                                 863                  IgG/IgM                         7892000                                92

  Angeles)22

  New York23                                     15101                     IgG                        19450000                                90

  California (Bay Area)24                        1000                      IgG                         7753000                                90

  Brazil (133 cities)25                          24995                 IgG/IgM                        74656499                            94 (Brazil)

                                                                  27

                                                                                                                                    263
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        266 license
                                                                             4.0 International of 290..   PageID #: 1291


  Croatia26                                      1494                  IgG/IgM                         4076000                                86

  New York (Brooklyn)27                          11092                     IgG                         2559903                                91

  Switzerland (Zurich)28                 1644 patients (4/1-               IgG              1520968 (canton Zurich)                           88

                                                   15)                                     1930525 (Zurich+Lucerne)

                                         1640 blood donors

                                                 (May)

  Japan (Tokyo)29                                1071                      IgG                        13902077                            79 (Japan)

  Spain (Barcelona)30                             874               IgG/IgM/IgA                7566000 (Catalonia)                            86

  Italy (Apulia) blood                            909                  IgG/IgM                         4029000                                84

  donors31

  China (Wuhan B)32                         1196 (4/4-8)               IgG/IgM                        11080000                            93 (China)

  California (San                                                      IgG (also                                                              95

  Francisco)33                                   3953                PCR testing)             5174 (census 022901)

  Brazil (Espirito Santo)34                      4608                  IgG/IgM                         4018650                            94 (Brazil)

  USA (six states)35                                                     Pan-Ig

     WA Puget Sound                              3264                                                  4273548                            90 (WA)

     UT                                          1132                                                  3282120                                92

     NYC                                         2482                                                  9260870                                89

     MO                                          1882                                                  6110800                                88

     South FL                                    1742                                                  6345345                             86 (FL)

     CT                                          1431                                                  3562989                                88

  Spain36                                        61075                     IgG                        46940000                                85

  Louisiana (Orleans and                         2640                      IgG                          825057                             92 (LA)

  Jefferson Parish)37


                                                                  28

                                                                                                                                    264
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        267 license
                                                                             4.0 International of 290..   PageID #: 1292


  Belgium38                                3391 (4/20-26)                  IgG                        11589623                                86

  France (Crepy-en-                              1340                      IgG            5978000 (Hauts-de-France)                           89

  Valois)39

  China (several regions)40                                            IgG/IgM

   Hubei (not Wuhan)                              979                                                 48058000                            93 (China)

   Chongqing                                      993                                                 31243200                            93 (China)

   Sichuan                                       9442                                                 83750000                            93 (China)

   Guangdong                                     1005                                                115210000                            93 (China)

  Brazil (Rio de Janeiro)                  669 (4/24-27)               IgG/IgM                        17264943                            94 (Brazil)

  blood donors41

  Brazil (Sao Paulo)42                            517                  IgG/IgM                 298240 (6 districts)                       94 (Brazil)

  Chile (Vitacura)43                             1244                  IgG/IgM                           85000                            92 (Chile)

*The authors of some studies preferred to focus on age-restricted populations: 17-70 years old in the
Denmark blood donor study (n=3800000), those 18-79 years old in the Luxembourg study (n=483000);
those <70 years old in Netherlands blood donor study (n=13745768); those >=18 years old in the New
York state study (n=15280000); and those >19 years old in the UT population of the six states US study
(n=2173082).
**considered positive if both IgG and IgA were positive
***participants were recruited from a large number of districts, but most districts had very few participants;
here the population of the 9 districts with >1:10,000 sampling ratio is included (846/1000 participants came
from these 9 districts).




                                                                  29

                                                                                                                                    265
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        268 license
                                                                             4.0 International of 290..   PageID #: 1293


Table 3. Prevalence of infection and estimated number of infected people

  Location                                  Seroprevalence (%)                                                         Estimated

                                            Crude                          Adjusted (adjustments)                       infected

  Iran (Guilan)8                            22.0                            33.0 (test, sampling)                        770000

  Idaho (Boise)9                            1.79                            ND                                             8620

  Switzerland (Geneva)10                    10.6                            10.9 (test, age, sex)                         54500

  Japan (Kobe)11                            3.3                             2.7 (age, sex)                                40999

  Denmark blood donors12                    2.0                             1.9 (test)                                   109665

  France (Oise)13                           25.9                            ND                                          1548000

  China (Wuhan)14                           10.0                            ND                                          1108000

  Netherlands blood donors15                2.7                             ND                                           461622

  Germany (Gangelt)16                       15.0                            20.0 (test, cluster, sym)                      2519

  Brazil (Rio Grande do Sul)17 0.222                                        0.222 (sampling)*                             25283

  Scotland blood donors18                   1.2                             ND                                            64800

  California (Santa Clara)19                1.5                             2.6 (test, sampling,                          51000

                                                                            cluster)

  Luxembourg20                              1.9                             2.06 (age, sex, district)                     12684

  Germany (Frankfurt)21                     0.6                             ND                                            16086

  California (Los Angeles)22                4.06                            4.65 (test, sex,                             367000

                                                                            race/ethnicity, income)

  New York23                                12.5                            14.0 (test, sex, age                        2723000

                                                                            race/ethnicity, region)

  California (Bay Area)24                   0.4 (blood donors)              0.1 (test/confirmation)                        7753



                                                                  30

                                                                                                                                    266
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        269 license
                                                                             4.0 International of 290..   PageID #: 1294


  Brazil (133 cities)25                     1.39                            1.62 overall, varying from                1209435**

                                                                            0 to 25.0 across 133 cities

                                                                            (test, design)

  Croatia26                                 1.27***                         ND                                            51765

  New York (Brooklyn)27                     47.0                            ND                                          1203154

  Switzerland (Zurich)28                    unclear                         1.3 in patients in April 1-             19773 (Zurich)

                                                                            15 and 1.6 in blood                           30888

                                                                            donors in May                         (Zurich+Lucerne)

                                                                            (multivariate Gaussian

                                                                            conditioning)

  Japan (Tokyo)29                           3.83                           ND                                            532450

  Spain (Barcelona)30                       14.3                            ND                                          1081938

  Italy (Apulia) blood                      0.99                            ND                                            39887

  donors31

  China (Wuhan B)32                         8.36 (3.53 for entire           ND (2.80 (age, gender,                       926288

                                            period)                         test) for entire period)

  California (San Francisco)33              4.3 in the census track 6.1 (age, sex,                                          316

                                                                            race/ethnicity, test)

  Brazil (Espirito Santo)34                 2.1                             ND                                            84391

  USA (six states)35                                                        (age, sex, test)

    WA Puget Sound                          1.3                             1.13                                          48291

     UT                                     2.4                             2.18                                          71550

     NYC                                    5.7                             6.93                                         641778

     MO                                     2.9                             2.65                                         161936


                                                                  31

                                                                                                                                    267
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        270 license
                                                                             4.0 International of 290..   PageID #: 1295


     South FL                               2.2                             1.85                                         117389

     CT                                     4.9                             4.94                                         176012

  Spain36                                   ND                              5.0**** (sampling, age,                     2347000

                                                                            sex, income)

  Louisiana (Orleans and                    6.9 (IgG or PCR)                6.9 for IgG (census                           56578

  Jefferson Parish)37                                                       weighting, demographics)

  Belgium38                                 5.7                             6.0 (sampling, age, sex,                     695377

                                                                            province)

  France (Crepy-en-Valois)39                10.4                            ND                                           620105

  China (several regions)40

   Hubei (not Wuhan)                        3.6                             ND                                          1718110

   Chongqing                                3.8                             ND                                         11956109

   Sichuan                                  0.6                             ND                                           487847

   Guangdong                                2.2                             ND                                          2522010

  Brazil (Rio de Janeiro)                   6.0                             4.7 (age, sex, test)                         811452

  blood donors41

  Brazil (Sao Paulo)42                      5.2                             4.7 (sampling design)                         14017

  Chile (Vitacura)43                        11.2                            ND                                             9500



Among studies with multiple consecutive time points where seroprevalence was evaluated, the
seroprevalence estimate was the highest in the most recent time interval with the exception of Switzerland
(Geneva) where the highest value was seen two weeks before the last time interval, Switzerland (Zurich)
where the highest was seen in April 1-15 for patients at the university hospital and in May for blood
donors, and the China (Wuhan B) study where the highest value was seen about 3 weeks before the last
time interval.
*an estimate is also provided adjusting for test performance, but the assumed specificity of 99.0% seems
inappropriate, since as part of the validation process the authors also found that several of the test-positive
individuals had household members who were also infected, thus the estimated specificity was deemed to
be at least 99.95%


                                                                  32

                                                                                                                                    268
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        271 license
                                                                             4.0 International of 290..   PageID #: 1296


**the authors calculate 760000 infected in the 90 cities that had 200-250 samples tested, but many of the
other 43 cities with <200 samples may be equally or ever better represented, since they tended to be smaller
than the 90 (mean population 356213 versus 659326)
***1.20% in workers in Split without mobility restrictions, 3.37% in workers in Knin without mobility
restrictions, 1.57% for all workers without mobility restrictions; Split and Knin tended to have somewhat
higher death rates than nation-wide Croatia, but residence of workers is not given, so the entire population
of the country is used in the calculations
**** 5.0% by point of care test, 4.6% with immunoassay, 3.7% by having both tests positive, 6.2% by
having at least one test positive
test: test performance; ND: no data available




                                                                  33

                                                                                                                                    269
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        272 license
                                                                             4.0 International of 290..   PageID #: 1297


Table 4. Inferred infection fatality rates

  Location                                   COVID-19                  Inferred IFR                 COVID-19                IFR in <70

                                           deaths (date)               (corrected), %               deaths <70                  years

                                                                                                  years,*** %            (corrected), %

  Iran (Guilan)8                             617 (4/23)                  0.08 (0.07)                 No data                  No data

  Idaho (Boise)9                              14 (4/24)                  0.16 (0.13)                14 (Idaho)              0.02 (0.02)

  Switzerland (Geneva)10                     243 (4/30)                  0.45 (0.36)                      8                 0.04 (0.03)

  Japan (Kobe)11                          10 (mid-April)                 0.02 (0.02)                21 (Japan)              0.01 (0.01)

  Denmark blood donors12                     370 (4/21)                  0.34 (0.27)                     12                 0.05 (0.04)

  France (Oise)13                            932 (4/7)#                  0.06 (0.05)              7 (France, <65            0.01 (0.01)

                                                                                                       years)

  China (Wuhan)14                            3869 (5/2)                  0.35 (0.31)                     50                 0.19 (0.15)

  Netherlands blood                          3134 (4/15)                 0.68 (0.68)                     11                 0.09 (0.09)

  donors15

  Germany (Gangelt)16                          7 (4/15)                  0.28 (0.25)                      0                 0.00 (0.00)

  Brazil (Rio Grande do                      124 (5/14)                  0.49 (0.39)               31 (Brazil,              0.19 (0.15)

  Sul)17                                                                                           <60 years)

  Scotland blood donors18                      47 (4/1)                  0.07 (0.06)              9 (<65 years)             0.01 (0.01)

  California (Santa Clara)19                  94 (4/22)                  0.18 (0.17)                     35                 0.07 (0.06)

  Luxembourg20                                 92 (5/2)                  0.73 (0.58)                      9                 0.07 (0.06)

  Germany (Frankfurt)21                       42*(4/17)                  0.26 (0.21)             14 (Germany)               0.04 (0.03)

  California (Los                            724 (4/19)                  0.20 (0.18)             24 (<65 years)             0.06 (0.05)

  Angeles)22

  New York23                               18610 (4/30)^                0.68 (0.54)^                     34                0.26 (0.23)^


                                                                  34

                                                                                                                                    270
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        273 license
                                                                             4.0 International of 290..   PageID #: 1298


  California (Bay Area)24                     12 (3/22)                  0.15 (0.12)                     25                 0.04 (0.03)

  Brazil (133 cities)25                            **               Median 0.30 (0.27) 31 (<60 years)                        0.10 (0.9)

  Croatia26                                    79 (5/3)                  0.15 (0.14)                     13                 0.02 (0.02)

  New York (Brooklyn)27                     4894 (5/19)^                0.41 (0.33)^              34 (NY State)            0.15 (0.14)^

  Switzerland (Zurich)28                107 (4/15 Zurich),               0.51 (0.41)             8 (Switzerland)            0.05 (0.04)

                                             147 (5/22,

                                         Zurich+Lucerne)

  Japan (Tokyo)29                            189 (5/11)                  0.04 (0.03)                21 (Japan)              0.01 (0.01)

  Spain (Barcelona)30                        5137 (5/2)                  0.48 (0.48)                13 (Spain)              0.07 (0.07)

  Italy (Apulia) blood                       530 (5/22)                  1.33 (1.20)                15 (Italy)              0.24 (0.22)

  donors31

  China (Wuhan B)32                          3869 (4/13)                 0.42 (0.38)                     50                 0.23 (0.21)

  California (San                               0 (5/4)                  0.00 (0.00)                      0                 0.00 (0.00)

  Francisco)33

  Brazil (Espirito Santo)34                   363 (5/21)                 0.43 (0.39)               31 (Brazil,              0.14 (0.13)

                                                                                                   <60 years)

  USA (six states)35

    WA Puget Sound                             207 (4/4)                 0.43 (0.43)             10 (WA, <60)               0.05 (0.05)

     UT                                         58 (5/4)                 0.08 (0.08)                 28 (<65)               0.03 (0.03)

     NYC                                     4146 (4/4)                  0.65 (0.65)             34 (NY state)              0.25 (0.25)

     MO                                       329 (4/30)                 0.20 (0.20)                     23                 0.05 (0.05)

     South FL                                 295 (4/15)                 0.25 (0.25)                 28 (FL)                0.08 (0.08)

     CT                                       2718 (5/6)                 1.54 (1.54)                     18                 0.31 (0.31)




                                                                  35

                                                                                                                                    271
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        274 license
                                                                             4.0 International of 290..   PageID #: 1299


  Spain36                                   26920 (5/11)                 1.15 (0.92)                     13                 0.18 (0.14)

  Louisiana37                                925 (5/16)                  1.63 (1.31)                     32                 0.57 (0.46)

  Belgium38                                  7594 (4/30)                 1.09 (0.87)                     10                 0.13 (0.10)

  France (Crepy-en-                          2325 (5/5)#                 0.37 (0.30)             7 (France, <65             0.04 (0.03)

  Valois)39                                                                                            years)

  China (several regions)40

   Hubei (not Wuhan)                         643 (4/12)                  0.04 (0.03)              About 50? (if              0.02 (0.02)

   Chongqing                                   6 (4/12)                  0.00 (0.00)                similar to               0.00 (0.00)

   Sichuan                                     3 (4/12)                  0.00 (0.00)                 Wuhan)                 0.00 (0.00)

   Guangdong                                   8 (4/12)                  0.00 (0.00)                                        0.00 (0.00)

  Brazil (Rio de Janeiro)                    1019 (5/3)                  0.12 (0.11)               31 (Brazil,              0.04 (0.04)

  blood donors41                                                                                   <60 years)

  Brazil (Sao Paulo)42****               Unknown (5/15)                Unknown, but                31 (Brazil,            Unknown, but

                                                                         likely >0.4               <60 years)               likely >0.1

  Chile (Vitacura)43****                 Unknown (5/18)                Unknown, but                 36 (Chile)            Unknown, but

                                                                         likely <0.2                                        likely <0.1



*approximated from number of deaths in the Hesse province on 4/17 times the proportion of deaths in the 9
districts with key enrollment in the study among all Hesse province deaths.
**data are provided by the authors for deaths per 100,000 population in each city along with inferred IFR
in each city, with wide differences across cities; the IFR shown here is the median across the 36 cities with
200-250 samples and at least one positive sample (the interquartile range for the uncorrected IFR is 0.20-
0.60 and the full range across all cities is 0-2.4%, but with very wide uncertainty in each city). A higher
IFR is alluded in the preprint, but the preprint also shows a scatter diagram for survey-based seroprevalence
versus reported deaths per population with a regression slope that agrees with IFR of 0.3.
*** whenever the number/proportion of COVID-19 deaths at age <70 years was not provided in the paper,
the proportion of these deaths was retrieved from situational reports of the relevant location; when this was
not possible to find for the specific location, a larger geographic entity was used. For Brazil, the closest
information that could be found was from a news report
(https://www.thejakartapost.com/news/2020/05/22/in-brazil-covid-19-hitting-young-people-harder.html).
For Croatia, data on age for 45/103 deaths were retrieved through Wikipedia.
**** Information on deaths not available for the specific locations. In the Sao Paulo study, the 6 districts
were selected as being the most hit of Sao Paulo, but it is not stated which are the districts and one cannot
                                                         36

                                                                                                                                    272
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        275 license
                                                                             4.0 International of 290..   PageID #: 1300


retrieve what the number of deaths was as of mid-May, but even using data for death rates across all Sao
Paulo would lead to IFR >0.4 overall. In the Vitacura study, similarly one can infer from the wider
Santiago Metropolitan area that in the Vitacura area the IFR would probably be <0.2 overall.
^Confirmed deaths; inclusion of probable deaths would increase the IFR estimates by about a quarter.
#for France, governmental situational reports provide per region the number of deaths only for in-hospital
deaths, therefore the number of in-hospital deaths has been multiplied by a factor equal to the total
deaths/in-hospital deaths across France.
IFR: infection fatality rate. The inferred IFR is derived by dividing the number of accumulated deaths (at
the time chosen by the authors of each study, or until after 1 week of the mid-point of the study dates,
whenever the authors had not arbitrated on a date for the death count) by the estimated number of infected
people. The corrected IFR is obtained from the inferred IFR assuming that, as compared with assessing
IgG, IgM, and IgA, 20% of the infections are missed when only IgG is assessed, and 10% of the infections
are missed when two of the three antibodies are assessed.




                                                                  37

                                                                                                                                    273
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        276 license
                                                                             4.0 International of 290..   PageID #: 1301


Table 5. Additional seroprevalence data from nation-wide studies that have been announced

to the press and/or in preliminary reports, but are not presented yet as full articles. Only

countries not represented in Tables 1-4 are considered.

  Country            Sample size         Date                Seroprevalence            Population          Deaths (date)       IFR (corrected)

                     (antibody)                              (%)

  United             885 (IgG)           April 26-May        6.78                      67897000            34636 (5/17)        0.75 (0.60)

  Kingdom44                              24^

  Finland45          674 (IgG)           April 20-26^        2.52                      5541000             211 (4/30)          0.15 (0.12)

  Sweden46           1200 (IgG)          May 18-24           6.3                       10101000           4501 (5/28)          0.71 (0.57)

  Czechia47          26549 (IgG)        April 23-May 1 0.40                            10710000            252 (5/4)           0.59 (0.47)

  Israel48           1709 (IgG?)         May 2020            2-3                       9198000             299 (6/10)          0.13 (0.10)*

  India49            26400 (IgG?)        May 2020            0.73**                    1380382000          8107 (6/10)         0.08 (0.06)

  Slovenia50         1368 (IgG?)         April 2020          3.1                       2079000             92 (5/1)            0.14 (0.11)

^ slightly lower seroprevalence recorded in subsequent weeks
*Assuming seroprevalence 2.5%. Another ongoing study in Beni Brak (population n=198900, 0
deaths as of mid-June) has shown seroprevalence of 1.4% among the first 2933 samples. A much
larger seroprevalence study based on HMOs has also been launched.
**based on data from part of the sample (65 of the 83 districts)




                                                                    38

                                                                                                                                    274
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        277 license
                                                                             4.0 International of 290..   PageID #: 1302




References:

     1. Melnick ER, Ioannidis JPA. Head to Head: Should governments continue lockdown to

          slow the spread of covid-19? BMJ 2020;369:m1924. doi: 10.1136/bmj.m1924.

     2. https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-

          media-briefing-on-covid-19---3-march-2020. Accessed May 10, 2020.

     3. World Health Organization. Report of the WHO-China Joint Mission on Coronavirus

          Disease 2019 (COVID-19) 16-24 February 2020. Published 2020-02-28. Available from:

          https://www.who.int/publications-detail/report-of-the-who-china-joint-mission-on-

          coronavirus-disease-2019-(covid-19). Accessed May 10, 2020.

     4. McGinty JC. How many people might one person with coronavirus infect? Wall Street

          Journal. February 14, 2020. https://www.wsj.com/articles/how-many-people-might-one-

          person-with-coronavirus-infect-11581676200. Accessed February 27, 2020.

     5. https://www.imperial.ac.uk/media/imperial-college/medicine/sph/ide/gida-

          fellowships/Imperial-College-COVID19-NPI-modelling-16-03-2020.pdf

     6. Meyerowitz-Katz G, Merone L 2020 A systematic review and meta-analysis of published

          research data on COVID-19 infection-fatality rates doi:

          https://doi.org/10.1101/2020.05.03.20089854

     7. Garcia-Basteiro AL, Moncunill G, Tortajada M, Vidal M, Guinovart C, Jimenez A, et al.

          Seroprevalence of antibodies against SARS-CoV-2 among health care workers in a large

          Spanish reference hospital. Nature Communications 2020;11:3500

     8. Shakiba M, Nazari S, Mehrabian F, et al. Seroprevalence of COVID-19 virus infection in

          Guilan province, Iran. medRxiv doi: https://doi.org/10.1101/2020.04.26.20079244




                                                                  39

                                                                                                                                    275
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        278 license
                                                                             4.0 International of 290..   PageID #: 1303


     9. Bryan A, Pepper G, Wener MH, Fink SL, Morishima C, Chaudhary A, et al. Performance

          characteristics of the Abbott Architect SARS-CoV-2 IgG assay and seroprevalence testing

          in Idaho. J Clin Microbiol. 2020 doi:10.1128/JCM.00941-20

     10. Stringhini S, Wisniak A, Piumatti G, Azman AS, Lauer SA, Baysson H, et al.

          Seroprevalence of anti-SARS-CoV-2 IgG antibodies in Geneva, Switzerland (SEROCoV-

          POP): a population-based study. Lancet 2020; https://doi.org/10.1016/S0140-

          6736(20)31304-0

     11. Doi A, Iwata Kuroda H, Hasuike T, Nasu S, Kanda A, et al. Seroprevalence of novel

          coronavirus disease (COVID-19) in Kobe, Japan. medRxiv

          https://doi.org/10.1101/2020.04.26.20079822

     12. Erikstrup C, Hother CE, Pedersen OB, Mølbak K, Skov RL, Holm DK, et al. Estimation of

          SARS-CoV-2 infection fatality rate by real-time antibody screening of blood donors. Clin

          Infect Dis 2020; https://doi.org/10.1093/cid/ciaa849.

     13. Fontanet A, Tondeur L, Madec Y, Grant R, Besombes C, Jolly N, et al. Cluster of COVID-

          19 in northern France: A retrospective closed cohort study. medRxiv 2020

          https://doi.org/10.1101/2020.04.18.20071134

     14. Wu X, Fu B, Chen L, Feng Y. Serological tests facilitate identification of asymptomatic

          SARS‐CoV‐2 infection in Wuhan, China. J Med Virol 2020

          https://onlinelibrary.wiley.com/doi/10.1002/jmv.25904

     15. Slot E, Hogema BM, Reusken CBEM, Reimerink JH, Molier M, Karregat HM, et al. Herd

          immunity is not a realistic exit strategy during a COVID-19 outbreak. Research Square

          2020. https://dx.doi.org/10.21203/rs.3.rs-25862/v1




                                                                  40

                                                                                                                                    276
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        279 license
                                                                             4.0 International of 290..   PageID #: 1304


     16. Streeck H, Schulte B, Kümmerer BM, Richter E, Höller T, Fuhrmann C, et al. Infection

          fatality rate of SARS-CoV-2 infection in a German community with a super-spreading

          event. medRxiv 2020 https://doi.org/10.1101/2020.05.04.20090076

     17. Silveira MF, Barros AJD, Horta BL, Pellanda LC, Dellagostin O, Struchiner CJ, et al.

          Repeated population-based surveys of antibodies against SARS2-CoV-2 in Southern

          Brazil. Nature Medicine 2020 (in press) https://doi.org/10.1038/s41591-020-0992-3

     18. Thompson C, Grayson N, Paton RS, Lourenco J, Penman BS, Lee L. Neutralising

          antibodies to SARS coronavirus 2 in Scottish blood donors – a pilot study of the value of

          serology to determine population exposure. medRxiv

          https://doi.org/10.1101/2020.04.13.20060467

     19. Bendavid E, Mulaney B, Sood N, et al. COVID-19 Antibody Seroprevalence in Santa

          Clara County, California. medRxiv doi: https://doi.org/10.1101/2020.04.14.20062463

     20. Snoeck CJ, Vaillant M, Abdelrahman T, Satagopam VP, Turner JD, Beaumont K, et al.

          Prevalence of SARS-CoV-2 infection in the Luxembourgish population: the CON-VINCE

          study. medRxiv 2020.05.11.20092916; doi: https://doi.org/10.1101/2020.05.11.20092916

     21. Kraehling V, Kern M, Halwe S, Mueller H, Rohde C, Savini M, et al. Epidemiological

          study to detect active SARS-CoV-2 infections and seropositive persons in a selected cohort

          of employees in the Frankfurt am Main metropolitan area. medRxiv 2020.05.20.20107730;

          doi: https://doi.org/10.1101/2020.05.20.20107730

     22. Sood N, Simon P, Ebner P, Eichner D, Reynolds J, Bendavid E, Bhattacharya J.

          Seroprevalence of SARS-CoV-2-Specific Antibodies Among Adults in Los Angeles

          County, California, on April 10-11, 2020. JAMA. 2020 May 18:e208279.




                                                                  41

                                                                                                                                    277
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        280 license
                                                                             4.0 International of 290..   PageID #: 1305


     23. Rosenberg ES, Tesoriero JM, Rosenthal EM, Chung R, Barranco MA, Styer LM, et al.

          Cumulative incidence and diagnosis of SARS-CoV-2 infection in New York. Ann

          Epidemiol 2020 (in press). DOI: https://doi.org/10.1016/j.annepidem.2020.06.004

     24. Ng D, Goldgof G, Shy B, Levine A, Balcerek J, Bapat SP, et al. SARS-CoV-2

          seroprevalence and neutralizing activity in donor and patient blood from the San Francisco

          Bay Area. medRxiv 2020.05.19.20107482; doi:

          https://doi.org/10.1101/2020.05.19.20107482

     25. Hallal PC, Hartwig FP, Horta BL, Victora GD, Silveira MF, Struchiner CJ, et al.

          Remarkable variability in SARS-CoV-2 antibodies across Brazilian 1 regions: nationwide

          serological household survey in 27 states. medRxiv 2020 doi:

          https://doi.org/10.1101/2020.05.30.20117531

     26. Jerkovic I, Ljubic T, Basic Z, Kruzic I, Kunac N, Bezic J, et al. SARS-CoV-2 antibody

          seroprevalence in industry workers in Split-Dalmatia and Sibenik-Knin County, Croatia.

          medRxiv 2020.05.11.20095158; doi: https://doi.org/10.1101/2020.05.11.20095158

     27. Reifer J, Hayum N, Heszkel B, Klagsbald I, Streva VA. SARS-CoV-2 IgG antibody

          responses in New York City. medRxiv 2020.05.23.20111427; doi:

          https://doi.org/10.1101/2020.05.23.20111427

     28. Emmenegger M, De Cecco E, Lamparter D, Jacquat RPB, Ebner D, et al. Early plateau of

          SARS-CoV-2 seroprevalence identified by tripartite immunoassay in a large population.

          medRxiv 2020.05.31.20118554; doi: https://doi.org/10.1101/2020.05.31.20118554

     29. Takita M, Matsumura T, Yamamoto K, Yamashita E, Hosoda K, Hamaki T, Kusumi E.

          Regional difference in seroprevalence of SARS-CoV-2 in Tokyo: Results from the

          community point-of-care antibody testing. medRxiv 2020.06.03.20121020; doi:

          https://doi.org/10.1101/2020.06.03.20121020


                                                                  42

                                                                                                                                    278
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        281 license
                                                                             4.0 International of 290..   PageID #: 1306


     30. Crovetto F, Crispi F, Llurba E, Figueras F, Gomez-Roig MD, Gratacos E. Seroprevalence

          and clinical spectrum of SARS-CoV-2 infection in the first versus third trimester of

          pregnancy. medRxiv 2020; doi: https://doi.org/10.1101/2020.06.17.

     31. Fiore JR, Centra M, De Carlo A, Granato T, Rosa A, Sarno M, et al. Far away from herd

          immunity to SARS-CoV-2: results from a survey in healthy blood donors in South Eastern

          Italy. medRxiv 2020; doi: https://doi.org/10.1101/2020.06.17.20133678

     32. Ling R, Yu Y, He J, Zhang J, Xu S, Sun R, et al. Seroprevalence and epidemiological

          characteristics of immunoglobulin M and G antibodies against SARS-CoV-2 in

          asymptomatic people in Wuhan, China. medRxiv 2020; doi:

          https://doi.org/10.1101/2020.06.16.20132423.

     33. Chamie G, Marquez C, Crawford E, Peng J, Petersen M, Schwab D, et al. SARS-CoV-2

          community transmission during Shelter-in-place in San Francisco. medRxiv 2020; doi:

          https://doi.org/10.1101/2020.06.15.20132233

     34. Gomes CC, Cerutti C, Zandonade E, et al. A population-based study of the prevalence of

          COVID-19 infection in Espírito Santo, Brazil: methodology and results of the first stage.

          medRxiv 2020; doi: https://doi.org/10.1101/2020.06.13.20130559

     35. Havers FP, Reed C, Lim T, Montgomery JM, Klena JD, Hall AJ, et al. Seroprevalence of

          antibodies to SARS-CoV-2 in six sites in the United States, March 23-May 3, 2020.

          medRxiv 2020; doi: https://doi.org/10.1101/2020.06.25.20140384

     36. Pollán M, Pérez-Gómez B, Pastor-Barriuso R, Oteo J, Hernán MA, Pérez-Olmeda M, et al.

          Prevalence of SARS-CoV-2 in Spain (ENE-COVID): a nationwide, population-based

          seroepidemiological study. Lancet 2020; https://doi.org/10.1016/S0140-6736(20)31483-5




                                                                  43

                                                                                                                                    279
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        282 license
                                                                             4.0 International of 290..   PageID #: 1307


     37. Feehan AK, Fort D, Garcia-Diaz J, et al. Point prevalence of SARS-CoV-2 and infection

          fatality rate in Orleans and Jefferson Parish, Louisiana, May 9-15, 2020. medRxiv 2020;

          doi: https://doi.org/10.1101/2020.06.23.20138321

     38. Herzog S, De Bie J, Abrams S, et al. Seroprevalence of IgG antibodies against SARS

          coronavirus 2 in Belgium – a prospective cross sectional study of residual samples.

          medRxiv 2020; doi: https://doi.org/10.1101/2020.06.08.20125179

     39. Fontanet A, Grant R, Tondeur L, et al. SARS-CoV-2 infection in primary schools in

          northern France: A retrospective cohort study in an area of high transmission. medRxiv

          2020; doi: https://doi.org/10.1101/2020.06.25.20140178

     40. Xu X, Sun J, Nie S, et al. Seroprevalence of immunoglobulin M and G antibodies against

          SARS-CoV-2 in China. Nature Medicine 2020; https://doi.org/10.1038/s41591-020-0949-6

     41. Filhol LA, Scwarcwald CL, Garcia Mateos S, et al. Seroprevalence of anti-SARS-CoV-2

          among blood donors in Rio de Janeiro, Brazil. Rev Saude Publica 2020;54:69

     42. Tess BH, Granato CFH, Alves MC, et al. SARS-CoV-2 seroprevalence in the municipality

          of São Paulo, Brazil, ten weeks after the first reported case. medRxiv 2020 doi:

          https://doi.org/10.1101/2020.06.29.20142331

     43. Torres JP, Pinera C, De La MAza V, et al. SARS-CoV-2 antibody prevalence in blood in a

          large school community subject to a Covid-19 outbreak: a cross-sectional study. Clin

          Infect Dis 2020 (in press)

     44. https://www.ons.gov.uk/peoplepopulationandcommunity/healthandsocialcare/conditionsan

          ddiseases/bulletins/coronaviruscovid19infectionsurveypilot/28may2020, last accessed July

          12, 2010

     45. https://www.thl.fi/roko/cov-vaestoserologia/sero_report_weekly.html, last accessed July

          20, 2020


                                                                  44

                                                                                                                                    280
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        283 license
                                                                             4.0 International of 290..   PageID #: 1308


     46. https://www.folkhalsomyndigheten.se/nyheter-och-press/nyhetsarkiv/2020/juni/forsta-

          resultaten-om-antikroppar-efter-genomgangen-covid-19-hos-blodgivare/, last accessed

          July 20, 2020

     47. https://covid-imunita.uzis.cz/res/file/prezentace/20200506-dusek.pdf, last accessed July

          20, 2020

     48. https://www.jpost.com/israel-news/coronavirus-herd-immunity-not-in-israel-according-to-

          a-serological-study-630059, last accessed July 20, 2020

     49. https://indianexpress.com/article/india/india-not-in-community-transmission-stage-yet-

          health-ministry-6454183/, last accessed July 20, 2020

     50. https://www.gov.si/en/news/2020-05-06-first-study-carried-out-on-herd-immunity-of-the-

          population-in-the-whole-territory-of-slovenia/, last accessed July 20, 2020

     51. Ioannidis JPA, Axfors C, Contopoulos-Ioannidis DG. Population-level COVID-19

          mortality risk for non-elderly individuals overall and for non-elderly individuals without

          underlying diseases in pandemic epicenters. Environmental Research 2020 (in press)

     52. https://www.theguardian.com/world/2020/apr/13/half-of-coronavirus-deaths-happen-in-

          care-homes-data-from-eu-suggests. Accessed April 27, 2020.

     53. American Geriatrics Society. American Geriatrics Society Policy Brief: COVID-19 and

          Nursing Homes. J Am Geriatr Soc. 2020 Apr 8. doi: 10.1111/jgs.16477.

     54. Kelly A, Conell-Price J, Covinsky K, Stijacic Cenzer I, Chang A, Boscardin WJ, et al.

          Lengths of stay for older adults residing in nursing homes at the end of life. J Am Geriatr

          Soc. 2010;58(9):1701-6.

     55. EUROMOMO. Graphs and maps: Excess mortality. Updated week 28, 2020. Accessed

          July 12, 2020. https://www.euromomo.eu/graphs-and-maps/




                                                                  45

                                                                                                                                    281
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        284 license
                                                                             4.0 International of 290..   PageID #: 1309


     56. Wang D, Hu B, Hu C, et al. Clinical characteristics of 138 hospitalized patients with 2019

          novel coronavirus-infected pneumonia in Wuhan, China. JAMA. 2020 Feb 7:e201585.

     57. Boccia S, Ricciardi W, Ioannidis JPA. What Other Countries Can Learn From Italy During

          the COVID-19 Pandemic. JAMA Intern Med. 2020 Apr 7. doi:

          10.1001/jamainternmed.2020.1447.

     58. Sandri MT, Azzolini E, Torri V, Carloni S, Tedeschi M, Castoldi M, Mantovani A,

          Rescigno M. IgG serology in health care and administrative staff populations from 7

          hospital representative of different exposures to SARS-CoV-2 in Lombardy, Italy.

          medRxiv doi: https://doi.org/10.1101/2020.05.24.20111245

     59. Brofsky A. Distinct clades of SARS-CoV-2: implications for modeling of viral spread. J

          Med Virol. 2020 Apr 20. doi: 10.1002/jmv.25902.

     60. Rosado J, Cockram C, Merkling SH, Demeret C, Meola A, Kerneis S, Terrier B, Fafi-

          Kremer S, et al. Serological signatures of SARS-CoV-2 infection: Implications for

          antibody-based diagnostics. medRxiv 2020. doi:

          https://doi.org/10.1101/2020.05.07.20093963

     61. Long Q, Tang X, Shi Q, et al. Clinical and immunological assessment of asymptomatic

          SARS-CoV-2 infections. Nat Med 2020; https://doi.org/10.1038/s41591-020-0965-6

     62. Wu F, Wang A, Liu M, et al. Neutralizing antibody responses to SARS-CoV-2 in a

          COVID-19 recovered patient cohort and their implications. medRxiv

          2020;2020.03.30.20047365.

     63. Seow J, Graham C, Merrick B, et al. Longitudinal evaluation and decline of antibody

          responses in SARS-CoV-2 infection. medRxiv 2020; doi:

          https://doi.org/10.1101/2020.07.09.20148429.




                                                                  46

                                                                                                                                    282
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        285 license
                                                                             4.0 International of 290..   PageID #: 1310


     64. Edouard S, Colson P, Melenotte C, De Pinto F, Thomas L, La Scola B, et al. Evaluating

          the serological status of COVID-19 patients using an indirect immunofluorescent assay,

          France. medRxiv 2020; doi: https://doi.org/10.1101/2020.05.05.20092064

     65. Solbach W, Schiffner J, Backhaus I, Burger D, Staiger R, Tiemer B, et al. Antibody

          profiling of COVID-19 patients in an urban low-incidence region in Northern Germany.

          medRxiv 2020.05.30.20111393; doi: https://doi.org/10.1101/2020.05.30.20111393

     66. Kikkert M. Innate immune evasion by human respiratory RNA viruses. J Innate Immun

          2020;12:4–20

     67. Krammer F. The human antibody response to influenza A virus infection and vaccination.

          Nature Reviews Immunology 2019;19:1.

     68. Cervia C, Nilsson J, Zurbuchen Y, Valaperti A, Schreiner J, Wolfensberger A, et al.

          Systemic and mucosal antibody secretion specific to SARS-CoV-2 during mild versus

          severe COVID-19. bioRxiv 2020 doi: https://doi.org/10.1101/2020.05.21.108308

     69. Gallais F, Velay A, Wendling M-J, Nazon C, Partisani M, Sibilia J, et al. Intrafamilial

          exposure to SARS-CoV-2 induces cellular immune response without seroconversion.

          medRxiv 2020; doi: https://doi.org/10.1101/2020.06.21.20132449

     70. Sekine T, Rivera-Ballesteros O, Stralin K, et al. Robust T cell immunity in convalescent

          individuals with asymptomatic or mild COVID-19. bioRxiv 2020; doi:

          https://doi.org/10.1101/2020.06.29.174888

     71. Moriarty LF, Plucinski MM, Marston BJ, Kurbatova EV, Knust B, Murray EL, et al.

          Public health responses to COVID-19 outbreaks on cruise Ships - Worldwide, February-

          March 2020. MMWR Morb Mortal Wkly Rep. 2020 Mar 27;69(12):347-352.

     72. Maxmen A. Coronavirus is spreading under the radar in US homeless shelters. Nature.

          2020 May;581(7807):129-130.


                                                                  47

                                                                                                                                    283
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        286 license
                                                                             4.0 International of 290..   PageID #: 1311


     73. Britton T, Ball F, Trapman P. A mathematical model reveals the influence of population

          heterogeneity on herd immunity to SARS-CoV-2. Science 23 Jun 2020:eabc6810. DOI:

          10.1126/science.abc6810

     74. Gomes GM, Corder RM, King JG, Langwig KE, Souto-Maior C, Carneiro J, et al.

          Individual variation in susceptibility or exposure to SARS-CoV-2 lowers the herd

          immunity threshold. medRxiv https://doi.org/10.1101/2020.04.27.20081893

     75. Grifoni A, Weiskopf D, Ramirez SI, et al. Targets of T cell responses to SARS-CoV-2

          coronavirus in humans with COVID-19 disease and unexposed individuals. Cell

          2020;181:1-13.

     76. Paget J, Spreeuwenberg P, Charu V, Taylor RJ, Iuliano AD, Bresee J, et al. Global

          mortality associated with seasonal influenza epidemics: New burden estimates and

          predictors from the GLaMOR Project. J Glob Health. 2019 Dec; 9(2): 020421.

     77. Pandemic Influenza Preparedness and Response: A WHO Guidance Document. Geneva,

          World Health Organization, 2009.

     78. Webb Hooper M, Nápoles AM, Pérez-Stable EJ. COVID-19 and racial/ethnic disparities.

          JAMA. 2020 May 11. doi: 10.1001/jama.2020.8598.

     79. Centers for Disease Control and Prevention. COVID-19 in Racial and Ethnic Minority

          Groups. Updated April 24, 2020. Accessed April 30, 2020.

          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-

          minorities.html

     80. https://www.cdc.gov/coronavirus/2019-ncov/hcp/planning-scenarios.html, Accessed June

          6, 2020.




                                                                  48

                                                                                                                                    284
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        287 license
                                                                             4.0 International of 290..   PageID #: 1312


     81. Kissler SM, Tedijanto C, Goldstein E, Grad YH, Lipsitch M. Projecting the transmission

          dynamics of SARS-CoV-2 through the postpandemic period. Science. 2020 Apr

          14:eabb5793. doi: 10.1126/science.abb5793.




                                                                  49

                                                                                                                                    285
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        288 license
                                                                             4.0 International of 290..   PageID #: 1313


          Figure legends

          Figure 1. Locations that had two or more IFR estimates from different studies. Locations

          are defined at the level of countries, except for the USA where they are defined at the level

          of states and China is separated into Wuhan and non-Wuhan areas. Corrected IFR

          estimates are shown. Within the same location, IFR estimates tend to have only modest

          differences, even though it is possible that different areas within the same location may

          also have genuinely different IFR. France is one exception where differences are large, but

          both estimates come from population studies of outbreaks from schools and thus may not

          provide good estimates of population seroprevalence and may lead to underestimated IFR.

          Figure 2. Scatterplot of corrected IFR estimates (%) in each location plotted against the

          COVID-19 mortality rate as of July 12, 2020 in that location (in deaths per million

          population). Locations are defined at the level of countries, except for the USA where they

          are defined at the level of states and China is separated into Wuhan and non-Wuhan areas.

          When several IFR estimates are available from multiple studies for a location, the sample

          size-weighted mean has been used. Not shown are two locations with >1000 deaths per

          million population, both of which have high IFR (New York and Connecticut).




                                                                  50

                                                                                                                                    286
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        289 license
                                                                             4.0 International of 290..   PageID #: 1314


          Figure 1




                                                                  51

                                                                                                                                    287
medRxiv preprint doi: https://doi.org/10.1101/2020.05.13.20101253.this version posted July 14, 2020. The copyright holder for this preprint
 (which was not certified by peer review) is the author/funder, who has granted medRxiv a license to display the preprint in perpetuity.
      Case: 3:20-cv-01948-JGC                    Doc under
                                    It is made available #: 12a CC-BY-NC-ND
                                                                 Filed: 09/09/20        290 license
                                                                             4.0 International of 290..   PageID #: 1315


          Figure 2




                                          1,40



                                          1,20



                                          1,00
                Infection fatality rate




                                          0,80



                                          0,60



                                          0,40



                                          0,20



                                          0,00
                                                 0   100      200     300     400        500   600   700        800   900
                                                           Population COVID-19 mortality (deaths per million)




                                                                                    52

                                                                                                                                    288
